Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
          FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of July 28, 2009 (this
“First Amendment”), among WINDY CITY INVESTMENTS, INC., a Delaware corporation
(“Holdings”), NUVEEN INVESTMENTS, INC. (F/K/A WINDY CITY ACQUISITION CORP.), a
Delaware corporation (the “Borrower”), DEUTSCHE BANK AG NEW YORK BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”), various
First-Lien Lenders (as defined below) party to the Credit Agreement (as defined
below) and the Second-Lien Lenders (as defined below). Unless otherwise
indicated, all capitalized terms used herein (including in this preamble and in
the recitals hereto) and not otherwise defined shall have the respective
meanings provided such terms in the Credit Agreement (as amended by this First
Amendment). The rules of construction specified in Sections 1.02 through 1.11 of
the Credit Agreement shall apply to this First Amendment including the terms
defined in the preamble and recitals hereto.
W I T N E S S E T H:
          WHEREAS, Holdings, the Borrower, various lenders from time to time
party thereto (each, a “First-Lien Lender” and, collectively, the “First-Lien
Lenders”), the Administrative Agent, Deutsche Bank AG New York Branch, as
Swingline Lender and an Issuing Bank, Wells Fargo Securities, LLC (as legal
successor to Wachovia Capital Markets, LLC), as Syndication Agent, and Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley Senior Funding,
Inc., as Documentation Agents, are parties to a Credit Agreement, dated as of
November 13, 2007 (the “Credit Agreement”);
          WHEREAS, subject to the terms and conditions of this First Amendment,
the Borrower has requested that certain lenders (the “Second-Lien Lenders”)
make, and each Second-Lien Lender has severally agreed to make, second-lien term
loans (the “Second-Lien Term Loans”) to the Borrower in an aggregate principal
amount of $450,000,000 pursuant to the terms of this First Amendment, the
proceeds of which will be used, among other things, to (i) to prepay existing
term loans (the “First-Lien Term Loans”) and (ii) provide the Borrower with
additional financing for general corporate purposes, including the refinancing
of the Existing Notes due 2010 (the “Second-Lien Term Loan Facility”);
          WHEREAS, the Borrower has requested that the Required Lenders (as
defined in the Credit Agreement) and the Administrative Agent effect certain
amendments to the Credit Agreement as are necessary and appropriate in
connection with the Second-Lien Term Loan Facility, all as more fully described
below;
          WHEREAS, subject to the terms and conditions of this First Amendment,
the parties hereto wish to amend certain other provisions of, and enter into
certain agreements with

 



--------------------------------------------------------------------------------



 



respect to, the Credit Agreement in connection with the Second-Lien Term Loan
Facility, in each case as herein provided;
          NOW, THEREFORE, it is agreed:
I. Amendments to, and Agreements With Respect to, Credit Agreement.
          1. The parties hereto hereby agree that on the First Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended to
(i) incorporate the blacklined changes shown on the marked copy of the Credit
Agreement attached hereto as in the form attached hereto as Annex I (as so
amended, the “Amended Credit Agreement”), (ii) replace Exhibits B (Form of
Assignment and Acceptance), F-1 (Form of Trademark Security Agreement), F-2
(Form of Patent Security Agreement), F-3 (Form of Copyright Security Agreement)
and G-2 (Form of Term Note) attached to the Credit Agreement with Exhibits B,
F-1, F-2, F-3 and G-2 as attached hereto as Annex II and (iii) attach a new
Exhibit G-3 (Form of Second-Lien Note) to the Credit Agreement in the form
attached hereto as Annex III.
          2. The First-Lien Lenders and Second-Lien Lenders hereby consent to
the execution and delivery by the First-Lien Collateral Agent (as defined in the
Amended Credit Agreement) and the Second-Lien Collateral Agent (as defined in
the Amended Credit Agreement) of the Amended and Restated Guarantee and
Collateral Agreement in substantially the form of Annex IV hereto (the “Amended
and Restated Guarantee and Collateral Agreement”) and the Intercreditor
Agreement in substantially the form of Annex V hereto (the “Intercreditor
Agreement”).
II. Miscellaneous Provisions.
          1. In order to induce the Administrative Agent, the First-Lien Lenders
party hereto and the Second-Lien Lenders to enter into this First Amendment,
each Loan Party hereby represents and warrants that:
     (a) the execution, delivery and performance by such Loan Party of this
First Amendment has been duly authorized by all necessary corporate (or
equivalent) action and each of this First Amendment and the Credit Agreement (as
modified by this First Amendment) is the legal, valid and binding obligation of
such Loan Party enforceable against such Loan Party in accordance with its
terms, except as the enforcement thereof may be subject to (i) the effect of any
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
receivership, moratorium or similar laws relating to or limiting creditors’
rights generally or (ii) general principles of equity (regardless of whether
such enforcement is sought in a proceeding in equity or at law);
     (b) this First Amendment has been duly executed and delivered by such Loan
Party;
     (c) both immediately before and immediately after giving effect to this
First Amendment, no Default or Event of Default shall have occurred and be
continuing under the Credit Agreement or the Credit Agreement (as amended by
this First Amendment), as applicable; and

-2-



--------------------------------------------------------------------------------



 



     (d) each of the representations and warranties set forth in Article III of
the Credit Agreement and in the other Loan Documents shall be true and correct
in all material respects on and as of the First Amendment Effective Date (as
defined below) with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date.
          2. The execution, delivery and effectiveness of this First Amendment
shall not operate as a waiver of any Default or Event of Default or any right,
power or remedy of the Administrative Agent or any First-Lien Lender or any
Issuing Bank under the Credit Agreement or any Loan Documents, nor constitute a
waiver of any provision of the Credit Agreement or any Loan Documents, except as
specifically set forth herein.
          3. This First Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered (whether by mail, facsimile or
electronic mail) shall be an original, but all of which shall together
constitute one and the same instrument. A complete set of counterparts shall be
lodged with the Borrower and the Administrative Agent.
          4. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
          5. This First Amendment shall become effective on the first Business
Day (the “First Amendment Effective Date”) when each of the following conditions
shall have been satisfied (which in the case of clauses (v), (vi) and
(vii) below may be satisfied concurrently with such date) or waived by the
Administrative Agent:
     (i) the Administrative Agent shall have received such certificates of
resolutions and other action, incumbency certificates and/or other certificates
of Responsible Officers of the Borrower and each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with the execution and delivery of this First
Amendment;
     (ii) the Administrative Agent shall have received a Borrowing Request from
a Responsible Officer of the Borrower substantially in the form of Exhibit C-1
to the Amended Credit Agreement relating to the Second-Lien Term Loans;
     (iii) there shall have been delivered to the Administrative Agent for the
account of each Second-Lien Lender that has requested the same an appropriate
Note executed by the Borrower, in each case, substantially in the form of
Exhibit G-3 to the Amended Credit Agreement;
     (iv) the Administrative Agent shall have received an opinion from Kirkland
& Ellis LLP, New York counsel to the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent addressed to the
Administrative

-3-



--------------------------------------------------------------------------------



 



Agent, each of the First-Lien Lenders party to the Credit Agreement on the First
Amendment Effective Date, and the Second-Lien Lenders, and dated the First
Amendment Effective Date covering such matters relating to this First Amendment
and the transactions contemplated herein as the Administrative Agent may
reasonably request;
     (v) the Borrower shall have paid to the Administrative Agent for the
ratable benefit of each Second-Lien Lender an upfront fee in the amount of 10.0%
of the aggregate principal amount of all Second-Lien Term Loans made by the
Second-Lien Lenders on the First Amendment Effective Date;
     (vi) the Borrower shall have paid to the Administrative Agent and the
First-Lien Lenders all reasonable fees, reasonable and out-of-pocket costs and
reasonable and out-of-pocket expenses (including, without limitation, reasonable
legal fees and reasonable and out-of-pocket expenses) payable to the
Administrative Agent and the First-Lien Lenders to the extent then due and
invoiced before the First Amendment Effective Date;
     (vii) the Borrower shall have paid an Amendment Fee (as defined below) to
each First-Lien Lender which executes and delivers to the Administrative Agent a
counterpart hereof in accordance with Section II.6 hereof.
     (viii) each of the Loan Parties, the Administrative Agent, each Second-Lien
Lender and the First-Lien Lenders constituting the Required Lenders (as defined
in the Credit Agreement prior to giving effect to this First Amendment) shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered (including by way of facsimile or other electronic
transmission) the same to the Administrative Agent in accordance with the notice
requirements set forth in Section 9.01 of the Credit Agreement.
     (ix) the parties thereto shall have duly executed the Amended and Restated
Guarantee and Collateral Agreement substantially in the form attached hereto as
Annex IV;
     (x) the parties thereto shall have duly executed the Intercreditor
Agreement substantially in the form attached hereto as Annex V; and
     (xi) the Administrative Agent shall be reasonably satisfied that all
filings, registrations, recordings and other actions necessary to create,
preserve and perfect the security interest granted by the Borrower and each
Guarantor to the Second-Lien Collateral Agent for the Second-Lien Lenders in
respect of the Collateral shall have been accomplished.
          6. The Borrower hereby covenants and agrees that, on the First
Amendment Effective Date, it shall pay to the Administrative Agent for
distribution to each First-Lien Lender which executes and delivers to the
Administrative Agent (or its designee) a counterpart hereof by 5:00 P.M. (New
York City time) on Friday, July 17, 2009, a non-refundable cash fee (the
“Amendment Fee”) in Dollars in an amount equal to 50 basis points (0.50%) on an
amount equal

-4-



--------------------------------------------------------------------------------



 



to the sum of (i) the aggregate principal amount of all First-Lien Term Loans of
such First-Lien Lender outstanding on the First Amendment Effective Date prior
to any repayment thereof on the First Amendment Effective Date plus (ii) the
Revolving Credit Commitment of such First-Lien Lender as in effect on the First
Amendment Effective Date. The Amendment Fee shall not be subject to counterclaim
or set-off, or be otherwise affected by, any claim or dispute relating to any
other matter.
          7. From and after the First Amendment Effective Date, (i) all
references in the Credit Agreement and each of the other Loan Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement, as
modified hereby and (ii) this First Amendment shall be deemed to constitute a
“Loan Document” for all purposes of the Credit Agreement.
* * *

-5-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this First Amendment as of the date
first above written.

            WINDY CITY INVESTMENTS, INC.,
   as Guarantor
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President          NUVEEN INVESTMENTS, INC. (F/K/A WINDY CITY
   ACQUISITION CORP.), as Borrower
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President   

[signature page to first amendment to the credit agreement]

 



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK AG NEW YORK BRANCH,
   Individually and as Administrative Agent
      By:   /s/ Paul O’Leary         Name:   Paul O’Leary        Title:  
Director   

                  By:   /s/ Omayra Laucella         Name:   Omayra Laucella     
  Title:   Vice President   

[signature page to first amendment to the credit agreement]

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE FIRST
   AMENDMENT TO THE CREDIT
   AGREEMENT DATED AS OF THE DATE
   FIRST WRITTEN ABOVE, AMONG
   WINDY CITY INVESTMENTS, INC.,
    NUVEEN INVESTMENTS, INC. (F/K/A
    WINDY CITY ACQUISITION CORP.),
    THE LENDERS PARTY HERETO FROM
   TIME TO TIME AND DEUTSCHE BANK
   AG NEW YORK BRANCH, AS
   ADMINISTRATIVE AGENT


NAME OF INSTITUTION:

            *      

                  By:   *         Name:           Title:        

  _______________                * Signature pages were delivered by each of the
following lender entities:
         

Deutsche Bank AG New York Branch
Deutsch Bank AG, London Branch
Deutsche Bank Trust Company Americas
ABS Loans 2007 Limited, a subsidiary of Goldman Sachs Institutional Funds II PLC
ACA CLO 2006-1, Ltd.
ACA CLO 2005-1, Ltd.
Airlie CLO 2006-1, Ltd.
Greyrock CDO, Ltd.
Landmark III CDO, Ltd.
Landmark V CDO, Ltd.
Landmark VI CDO, Ltd.
Landmark VII CDO, Ltd.
Landmark VIII CDO, Ltd.
Pacifica CDO IV Ltd.
Pacifica CDO V, Ltd.
Pacifica CDO VI, Ltd.
Westwood CDO I, Ltd.
Westwood CDO II, Ltd.
Allen Arbitrage LP
Allen Arbitrage Offshore
Allstate Insurance Company
AIMCO CLO, 2005-A
Anchorage Crossover Credit Finance, Ltd.
Northwoods Capital IV, Limited
Northwoods Capital V, Limited
Northwoods Capital VI, Limited
Northwoods Capital VII, Limited
Northwoods Capital VIII Limited
Summer Hill Fixed Income AG, LLC
AG Diversified Credit Strategies Master L.P.
AG Global Debt Strategy Partner L.P.
James River Insurance Company
JRG Reinsurance Company, Ltd.
AVENUE CLO Fund, Limited
AVENUE CLO Fund II, Limited
AVENUE CLO Fund III, Limited
AVENUE CLO Fund IV, Limited
AVENUE CLO Fund V, Limited
AVENUE CLO Fund VI, Limited
Artus Loan Fund 2007-I, Ltd.
Babson Loan Opportunity CLO, Ltd.
Babson CLO LTD. 2003-1
Babson CLO LTD 2004-I
Babson CLO LTD. 2004-II
Babson CLO LTD. 2005-I
Babson CLO LTD. 2005-II
Babson CLO LTD. 2005-III
Babson CLO LTD 2006-I
Babson CLO LTD 2006-II
Babson CLO 2007-1
Babson Mid-Market CLO LTD 2007-II
Babson CLO LTD. 2008-1
Babson CLO LTD. 2008-II
OSPREY CDO 2006-1
Sapphire Valley CDO I, Ltd.
Suffield CLO, Ltd.
Mass Mutual Life Insurance Company
Cascade Investment L.L.C.
C.M. Life Insurance Company
Hakone Fund II LLC

 



--------------------------------------------------------------------------------



 



JFIN CLO 2007 Ltd.
Maplewood (Cayman) Ltd.
Bill & Melinda Gates Foundation Trust
Vinacasa CLO, Ltd.
XELO VII Limited
Barclays Bank, PLC
BCI 1 Loan Funding LLC
BlackRock Credit Investors Master Fund, L.P.
BlackRock Credit Investors Master Fund II, L.P.
BlackRock Floating Rate Income Trust
BlackRock Defined Opportunity Credit Trust
BlackRock Limited Duration Income Trust
BlackRock Senior Income Series II
BlackRock Senior Income Series IV
BlackRock Senior Income Series V Limited
BlackRock Global Investment Series: Corporate Loan Income Portfolio
BlackRock Global Investment Series: Income Strategies Portfolio
Longhorn COO II Ltd.
Magnetite V CLO, Limited
Master Senior Floating Rate Trust
Missouri State Employees’ Retirement System
Senior Loan Portfolio
BlackRock Senior Floating Rate Portfolio
Essex Park CDO Ltd.
Battalion CLO 2007-I, Ltd.
OCA Brigade credit Fund, LLC
Brigade credit Fund, Ltd.
Brown University
Camulos Loan Vehicle I, Ltd.
Canyon Capital CLO 2004-1, Ltd.
Canyon Capital CLO 2006-1, Ltd.
Canyon Capital CLO 2007-1, Ltd.
Capitalsource Funding III LLC
Carlyle — CSP II CO-Investment
The Carlyle Group Carlyle Strategic Partners II LLC
Del Mar CLO I, Ltd.
Whitney CLO I
Sierra CLO II
Chelsea Park CLO Ltd.
San Gabriel CLO I
Shasta CLO I
CIFC Funding 2006-I, Ltd.
CIT Bank
CIT CLO I LTD.
CIT Group/Equipment Finance Inc.
Citibank, N.A.
Shinnecock 2006-1 CLO
ColumbusNova CLO Ltd. 2006-1
ColumbusNova CLO Ltd. 2006-II
ColumbusNova CLO Ltd. 2007-I
ColumbusNova CLO IV Ltd. 2007-II
Confluent 3 Limited
CS Funding VII Depositor LLC
Hewett’s Island CLO II, Ltd.
Hewett’s Island CLO I-R, Ltd.
Hewett’s Island CLO III, Ltd.
Hewett’s Island CLO IV, Ltd.
Hewett’s Island CLO V, Ltd.
Hewett’s Island CLO VI, Ltd.
Duane Street CLO 1, Ltd.
Duane Street CLO II, Ltd.
Duane Street CLO III, Ltd.

 



--------------------------------------------------------------------------------



 



Duane Street CLO IV, Ltd.
Duane Street CLO V, Ltd.
Flagship CLO III
Flagship CLO IV
Flagship CLO V
Flagship VI
Forest Creek CLO, Ltd.
Long Grove CLO Ltd.
Market Square CLO, Ltd.
Cumberland II CLO Ltd.
Marquette Park CLO Ltd.
Bridgeport CLO Ltd.
Schiller Park CLO Ltd.
Burr Ridge CLO Plus Ltd.
Bridgeport II CLO Ltd.
Lincoln Variable Insurance Products Trust-Managed Fund
Delaware VIP Trust — Delaware VIP Limited Term Diversified Income Series
Delaware Group Government Funds – Delaware Core Plus Fund
Delaware Group Limited — Term Government Funds- Delaware Limited — Term
Government Fund
Lincoln Variable Insurance Products Trust — Bond Fund
Delaware VIP Trust-Delaware VIP Diversified Income Series
Delaware Corporate Bond Fund, a series of Delaware Group Income Funds
Delaware Extended Duration Bond Fund, a series of Delaware Group
Optimum Trust -Optimum Fixed Income
Optimum Trust — Optimum Fixed Income Fund
The Lincoln National Life Insurance Company Separate account 12
Delaware Group Advisor Funds — Delaware Diversified Income Fund
Delaware Pooled Trust – The Core Plus Fixed Income Portfolio
De Meer Middle Market CLO 2006-1, Ltd.
Denali Capital CLO IV, Ltd.
Denali Capital CLO V, Ltd.
Denali Capital CLO VI, Ltd.
Denali Capital CLO VII, Ltd.
The Norinchukin Bank, New York Branch
Big Sky III Senior Loan Trust
Eaton Vance CDO VII PLC
Eaton Vance CDO VIII, Ltd.
Eaton Vance CDO IX, Ltd.
Eaton Vance CDO X PLC
Eaton Vance Senior Floating-Rate Trust
Eaton Vance Floating-Rate Income Trust
Eaton Vance Senior Income Trust
Eaton Vance Limited Duration Income Fund
Grayson & Co
Senior Debt Portfolio
Eaton Vance VT Floating-Rate Income Fund
Eaton Vance Loan Opportunities Fund, Ltd.
Eaton Vance Medallion Floating-Rate Income Portfolio
Eaton Vance Institutional Senior Loan Fund
Emigrant Bank
Erste Group Bank AG
Evergreen CBNA Loan Funding LLC
Y1 Investors Trust
Y2 Investors Trust
Y3 Investors Trust
Lime Street CLO, Ltd.
Emerson Place CLO, Ltd.
Avery Street CLO, Ltd.
Feingold O’Keeffe Distressed Loan Market Fund, Ltd.
Feingold O’Keeffe Master Fund, Ltd.
Ballyrock CLO II Ltd.
Ballyrock CLO III Ltd.

 



--------------------------------------------------------------------------------



 



Ballyrock CLO 2006-1 Ltd.
Ballyrock CLO 2006-2 Ltd.
Fidelity Advisor Series I: Fidelity Advisor Floating Rate High Income Fund
Fidelity Central Investment Portfolios LLC: Fidelity Floating Rate Central
Investment Portfolio
Fifth Third Bank
First Trust/Four Corners Senior Floating Rate Income Fund
First Trust/Four Corners Senior Floating Rate Income Fund II
Four Corners CLO 2005-I, Ltd.
Four Corners CLO III, Ltd.
SFR, Ltd.
SF3 Segregated Portfolio
Four Corners CLO II, Ltd.
COA CLO Financing Ltd.
Fraser Sullivan CLO I Ltd.
Fraser Sullivan CLO II Ltd.
Credit Opportunities Associates Funding Ltd.
Credit Opportunity Associates II LP
Genesis CLO 2007-2 Ltd.
Genworth Life and Annuity Insurance Company
Goldentree Loan Opportunities III, Limited
Goldentree Loan Opportunities IV, Limited
Goldentree Loan Opportunities V, Limited
Goldman Sachs Asset Management CLO, Public Limited Company
Goldman Sachs Collective Trust High Yield Implementation Vehicle
Goldman Sachs Lending Partners LLC
Golub Capital Management CLO 2007-1, Ltd.
Golub Capital Senior Loan Opportunity Fund, Ltd.
Floating Rate Senior Loan Funding I LLC
Floating Rate Senior Loan Funding II LLC
GPC 69, LLC
Grand Central Asset Trust KIL Series
Grand Central Asset Trust LBAM Series
Grand Central Asset Trust, STK Series
Grand Central Asset Trust, Cameron I Series
Waterfront 2007-1, Ltd.
GSC Partners CDO Fund V, Limited
GSC Partners CDO Fund VI, Limited
GSC Group CDO Fund VIII, Limited
GSC Investment Corp. CLO 2007 Ltd.
Columbus Park CDO Ltd.
Gale Force 3 CLO, Ltd.
Gale Force 4 CLO, Ltd.
Gulf Stream — Compass 2007SLC
Gulf Stream — Compass CLO 2003, Ltd.
Gulf Stream — Compass CLO 2004, Ltd.
Gulf Stream-Compass 2005-I, Ltd.
Gulf Stream-Compass 2005-II, Ltd.
Gulf Stream — Sextant 2006-1, Ltd.
Gulf Stream-Rashinban 2006-1, Ltd.
Gulf Stream — Sextant 2007-1, Ltd.
Neptune Finance CCS, Ltd.
Harbourmaster CLO 7 B.V
Harbourmaster CLO 8 B.V
Hartford Institutional Trust
The Hartford Floating Rate Fund
Bushnell Loan Fund II, Ltd.
Stedman Loan Fund II, Ltd.
HFR Opal Master Trust
Hillmark Funding Ltd.
Stoney Lane Funding I Ltd.
HSH Nordbank AG, New York Branch
ING Investment Management CLO I, Ltd.

 



--------------------------------------------------------------------------------



 



ING Investment Management CLO II, Ltd.
ING Investment Management CLO V, Ltd.
!NG International II Senior Bank Loans Euro
Alzette European CLO S.A.
Avalon Capital Ltd. 3
Belhurst CLO Ltd.
BLT 2009-1 Ltd.
Celts 2007-I Ltd.
Champlain CLO, Ltd.
Charter View Portfolio
AIM Floating Rate Fund
Hudson Canyon Funding II Subsidiary Holding Company II LLC
Katonah V, Ltd.
Loan Funding IX LLC
Limerock CLO I
Moselle CLO S.A.
Nautique Funding Ltd.
Petrusse European CLO S.A.
Sagamore CLO Ltd.
Saratoga CLO I, Limited
Wasatch CLO Ltd.
Alzette European CLO S.A.
Victoria Falls CLO Ltd.
Summit Lake CLO Ltd.
Diamond Lake CLO Ltd.
Clear Lake CLO Ltd.
St. James River Ltd.
JP Morgan Whitefriars Inc.
Managers High Yield Fund
SEI Institutional Managed Trust — High Yield Bond Fund
SEI Institutional Investment Trust — High Yield Bond Fund
NCR Pension Trust
Commingled Pension Trust Fund (Corporate High Yield) of JPMorgan Chase Bank,
N.A.
Commingled Pension Trust Fund (Corporate High Yield Opportunity) of JPMorgan
Chase Bank, N.A.
JPMorgan Strategic Income Opportunities Fund
JPMorgan Chase Bank, N.A. as Trustee of the JPMorgan Chase Retirement Plan
Katonah VII CLO Ltd.
Katonah VIII CLO Ltd.
Katonah IX CLO Ltd.
Katonah X CLO Ltd.
Katonah 2007-1 CLO Ltd.
Oregon Public Employees Retirement Fund
KKR Financial CLO 2009-1, Ltd.
KKR Financial CLO 2007-A, Ltd.
Lightpoint CLO VII, Ltd.
Raytheon Master Pension Trust, Business Name: Raytheon MPT Logan Floating Rate
Portfolio
Lord Abbett Bond Debenture Fund Inc.
Golden Knight II CLO, Ltd.
Lord Abbett Investment Trust — Lord Abbett Floating Rate Fund
Lord Abbett Investment Trust — Lord Abbett High Yield Fund
Lord Abbett Bond Debenture Portfolio
Latitude CLO I, Ltd.
Lydian Global Opportunities Masterfund Ltd.
Magnetar Capital Master Fund, Ltd.
Magnetar Constellation Fund II, Ltd.
Magnetar Constellation Fund, Ltd.
Magnetar Constellation Fund II, Ltd.
Marathon CLO I Ltd.
Marathon CLO II Ltd.
Marlborough Street CLO, Ltd.
Jersey Street CLO, Ltd.
Gannett Peak CLO I, Ltd.

 



--------------------------------------------------------------------------------



 



Windriver CLO I Ltd.
Illinois State Board of Investment
Merrill Lynch Cap Corporation
Venture II CDO 2002, Limited
Venture V CDO Limited
Venture VI CDO Limited
Venture VII CDO Limited
Venture VIII CDO, Limited
Venture IX CDO, Limited
Vista Leveraged Income Fund
Veer Cash Flow CLO, Limited
Morgan Stanley Bank, N.A.
Morgan Stanley Senior Funding Inc.
Morgan Stanley Investment Management Mezzano B.V.
Qualcomm Global Trading, Inc.
Morgan Stanley Investment Management Garda B.V.
Morgan Stanley Prime Income Trust
Mountain Capital CLO III, Ltd.
Mountain Capital CLO IV, Ltd.
Mountain Capital CLO V, Ltd.
Nationwide Life Insurance Company
Nationwide Mutual Life Insurance Company
Nationwide Mutual Fire Insurance Company
Newstart Factors, Inc.
NCM FSIM 2008-1 LLC
NOMURA — Calpers
NOMURA — GMAM Inv. Fund Trust
NOMURA — Louisiana state employee
NOMURA — Regents of U of Cal
NOMURA — Sagittarius Fund
NOMURA US Attractive
NOMURA- L3 COMM Corp Master Trust
NCRAM Loan Trust
Clydesdale Strategic CLO I, Ltd.
Clydesdale 2006, Ltd.
Clydesdale 2005, Ltd.
Clydesdale 2004, Ltd.
Clydesdale 2003, Ltd.
Centaurus Loan Trust
NCRAM Senior Loan Trust 2005
Nomura Bond and Loan Fund
O’Connor Credit Opportunity Master Limited
Oakhill Credit Partners II, Limited
Oakhill Credit Partners III, Limited
Oakhill Credit Partners IV, Limited
Oakhill Credit Partners V, Limited
OHA Park Avenue CLO I, Ltd.
OHSF Financing, Ltd.
OHSF II Financing, Ltd.
Oakhill Credit Opportunities Financing, Ltd.
GMAM Group Pension Trust I
OCM Mezzanine Fund II Holdings, L.P.
Olympic CLO I
HarbourView CLO 2006-1
Oppenheimer Master Loan Fund, LLC
Oppenheimer Senior Floating Rate Fund
Orix Finance Corp.
Pacific Life Insurance Company
Pacific Select Fund — High Yield Bond Portfolio
Paulson & Co Inc.
PCI Fund L.L.C.
Pequot Special Opportunities Fund III, L.P.

 



--------------------------------------------------------------------------------



 



PIMCO High Yield Fund
PIMCO Private High Yield Portfolio
Loan Funding III (Delaware) LLC
Southport CLO, Limited
Virginia Retirement System
Red River HYPi, L.P.
PIMCO Cayman Global High Income Fund
PIMCO Cayman Bank Loan Fund
Portola CLO Ltd.
Fairway Loan Funding Company
Mayport CLO Ltd.
American Skandia Trust High Yield Portfolio
Serves 2006-1, Ltd.
PPM Grayhawk CLO, Ltd.
Primus CLO I, Ltd.
Primus CLO II, Ltd.
Principal Life Insurance Company
Putnam variable Trust — Pvt High Yield Fund
Putnam High Yield Trust
Putnam Floating Rate Income Fund
Putnam High Yield Advantage Fund
Boston Harbor CLO 2004-I, Ltd.
R2 Top Hat, Ltd.
Prospero CLO I B.V.
Prospero CLO II B.V.
Riverside Park CLO Ltd.
Ameriprise Certificate Company
RiverSource Life Insurance Company
RiverSource Bond Series, Inc.- River Source Floating Rate Fund
RiverSource Strategic Allocation Series Inc.:RiverSource Strategic Income
Allocation Fund
RiverSource Institutional Leveraged Loan Fund II, L.P.
Centurion CDO VI, Ltd.
Centurion CDO VII, Limited
Centurion CDO 8, Limited
Cent CDO 12 Limited
Cent CDO 14 Limited
Cent CDO 15 Limited
Virtus High Yield Fund
Virtus High Yield Income Fund
Baker Street Funding CLO 2005-1 Ltd.
Baker Street CLO II Ltd.
Grand Horn CLO Ltd.
MountainView Funding CLO 2006-1 Ltd.
MountainView CLO II Ltd.
MountainView CLO III Ltd.
NOB HILL CLO, Limited
NOB HILL CLO II, Limited
CUNA Mutual Life Insurance
Westbrook CLO, Ltd.
Credos Floating Rate Fund, Ltd.
Fenwick Recovery Master Fund, Inc.
GAM High Yield Inc.
GMAM Investment Funds Trust
Harbor High Yield Bond Fund
Houston Police Officers Pension System
New York City Police Pension Fund
New York City Employees’ Retirement System
Old Westbury Global Opportunities Fund
Primus High Yield Bond Fund, L.P.
Rogerscasey Target Solutions, LLC
State of Connecticut Retirement Plans and Trust Funds
Teachers Retirement System for City Of New York

 



--------------------------------------------------------------------------------



 



Teachers’ Retirement System of Louisiana
Trustees Of The University Of Pennsylvania
GMAM Group Pension Trust I
Solar Capital LLC
T.Rowe Price Institutional Floating Rate Fund
ACE Tempest Life Reinsurance Limited
ACE Tempest Reinsurance Limited
Lockheed Martin Corporation Master Retirement Trust
John Hancock Trust-Spectrum Income Trust
John Hancock Funds II -Spectrum Income Fund
Lucent Technologies Inc. Master Pension Trust
T.Rowe Price High Yield Fund, Inc.
T.Rowe Price Institutional High Yield Fund
ING Investors Trust- ING T.Rowe Price Capital Appreciation Portfolio
Penn Series Funds, Inc.- Flexibly Managed Fund
T.Rowe Price Institutional Common Trust Fund- T.Rowe Price Capital Appreciation
Trust
John Hancock Trust- Capital Appreciation Value Trust
T.Rowe Price Capital Appreciation Fund
Talon Total Return Partners LP
Talon Total Return QP Partners
Thrivent Financial for Lutherans
Teachers Insurance and Annuity Association of America
Tribeca Park CLO Ltd.
Trimaran CLO IV Ltd.
Trimaran CLO VI Ltd.
Trimaran CLO VII Ltd.
TRS Babson I LLC
U.S. Capital Funding VI. Ltd.
Van Kampen Senior Loan Fund
Van Kampen Senior Income Trust
Van Kampen Dynamic Credit Opportunities Fund
Veritas CLO I, Ltd.
Veritas CLO II, Ltd.
Structured Principal Strategies, LLC
Wachovia Bank, National Association
HiscoxInsuranceCompany(Bermuda)Ltd
Wellington Trust Company, National Association Multiple Common Trust Funds
Trust-Opportunistic,
Investment Portfolio
Wellington Trust Company, National Association Multiple Common Trust Funds
Trust-Opportunistic
Fixed Income Allocation Portfolio
Symetra Life Insurance Company
UMC Benefit Board, Inc.
Max Bermuda Ltd.
Hiscox Syndicate 33
Wells Capital Management 13702900
Wells Capital Management 13923601
Wells Capital Management 16959700
Wells Capital Management 16959701
Wells Capital Management 18866500
Silverado CLO 2006-1
MT. Wilson CLO, Ltd.
MT. Wilson CLO II, Ltd.
OCEAN TRAILS CLO II
OCEAN TRAILS CLO I
WG HORIZONS CLO I
Whitehorse IV, Ltd.
CFC Inventors Trust
EFC Inventors Trust
FFC Inventors Trust
MASTER I Inventors Trust
AFC Inventors Trust
BFC Inventors Trust
York Capital Management, L.P.
Zodiac Fund-Morgan Stanley US Senior Loan Fund

 



--------------------------------------------------------------------------------



 



          Each of the undersigned, each being a Subsidiary Guarantor under, and
as defined in, the Credit Agreement hereby consents to the entering into of this
First Amendment and agrees to the provisions thereof.

            NUVEEN INVESTMENTS INSTITUTIONAL
   SERVICES GROUP LLC
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President     

            NUVEEN INVESTMENTS HOLDINGS, INC.
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President     

            NUVEEN ASSET MANAGEMENT
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President     

            NUVEEN INVESTMENTS ADVISERS INC.
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President     

            NUVEEN INVESTMENT SOLUTIONS, INC.
   (f/k/a RICHARDS & TIERNEY, INC.)
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President     

            NUVEEN HYDEPARK GROUP, LLC
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President   

[signature page to first amendment to the credit agreement]

 



--------------------------------------------------------------------------------



 



         

            SYMPHONY ASSET MANAGEMENT LLC
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President     

            SANTA BARBARA ASSET MANAGEMENT, LLC
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President     

            NWQ INVESTMENT MANAGEMENT COMPANY, LLC
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President     

            NWQ HOLDINGS, LLC
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President     

            TRADEWINDS GLOBAL INVESTORS, LLC
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President     

            WINSLOW CAPITAL MANAGEMENT, INC.
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President     

            RITTENHOUSE ASSET MANAGEMENT, INC.
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President     

[signature page to first amendment to the credit agreement]

 



--------------------------------------------------------------------------------



 



Annex I
Amended Credit Agreement
[See Attached]

 



--------------------------------------------------------------------------------



 



 
EXECUTION COPY
CREDIT AGREEMENT
dated as of
November 13, 2007,
Among
WINDY CITY INVESTMENTS, INC., as Holdings,
WINDY CITY ACQUISITION CORP.
(to be merged with and into NUVEEN INVESTMENTS, INC.),
as the Merger Sub and Borrower,
THE LENDERS PARTY HERETO
and
DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent
DEUTSCHE BANK SECURITIES INC.,
WACHOVIA CAPITAL MARKETS, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Lead Arrangers and Bookrunners,
WACHOVIA CAPITAL MARKETS, LLC,
as Syndication Agent,
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
MORGAN STANLEY SENIOR FUNDING, INC.
as Documentation Agents
 



 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE I Definitions
    2  
 
       
Section 1.01. Defined Terms
    2  
Section 1.02. Terms Generally
    5762  
Section 1.03. Classification of Loans and Borrowings
    5863  
Section 1.04. Rounding
    5863  
Section 1.05. References to Agreements and Laws
    5863  
Section 1.06. Times of Day
    5963  
Section 1.07. Timing of Payment or Performance
    5963  
Section 1.08. Letter of Credit Amounts
    5964  
Section 1.09. Pro Forma Calculations
    5964  
Section 1.10. Accounting Terms
    6065  
Section 1.11. Certifications
    6165  
 
       
ARTICLE II The Credits
    6165  
 
       
Section 2.01. Commitments
    6165  
Section 2.02. Loans
    6166  
Section 2.03. Borrowing Procedure
    6368  
Section 2.04. Evidence of Debt; Repayment of Loans
    6368  
Section 2.05. Fees
    6469  
Section 2.06. Interest on Loans
    6570  
Section 2.07. Default Interest
    6671  
Section 2.08. Alternate Rate of Interest
    6671  
Section 2.09. Termination and Reduction of Commitments
    6671  
Section 2.10. Conversion and Continuation of Borrowings
    6772  
Section 2.11. Repayment of Term Borrowings
    6873  
Section 2.12. Optional Prepayment
    7075  
Section 2.13. Mandatory Prepayments
    7076  
Section 2.14. Reserve Requirements; Change in Circumstances
    7382  
Section 2.15. Change in Legality
    7583  
Section 2.16. Indemnity
    7584  
Section 2.17. Pro Rata Treatment; Intercreditor Agreements
    7685  
Section 2.18. Sharing of Setoffs
    7786  
Section 2.19. Payments
    7887  
Section 2.20. Taxes
    7987  
Section 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate
    8189  
Section 2.22. Swingline Loans
    8291  
Section 2.23. Letters of Credit
    8492  
Section 2.24. Incremental Credit Extensions
    8897  

(i)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
ARTICLE III Representations and Warranties
    9099  
 
       
Section 3.01. Organization; Powers
    9099  
Section 3.02. Authorization
    91100  
Section 3.03. Enforceability
    91100  
Section 3.04. Governmental Approvals
    91100  
Section 3.05. Financial Statements
    91101  
Section 3.06. No Material Adverse Change
    92101  
Section 3.07. Title to Properties
    92101  
Section 3.08. Subsidiaries
    92101  
Section 3.09. Litigation; Compliance with Laws
    92101  
Section 3.10. Use of Proceeds; Federal Reserve Regulations
    92102  
Section 3.11. Investment Company Act
    93102  
Section 3.12. Taxes
    93102  
Section 3.13. No Material Misstatements
    93103  
Section 3.14. Employee Benefit Plans
    94103  
Section 3.15. Environmental Matters
    94103  
Section 3.16. Security Documents
    94104  
Section 3.17. Labor Matters
    95104  
Section 3.18. Solvency
    95104  
Section 3.19. Intellectual Property
    95104  
Section 3.20. Subordination of Junior Financing
    95104  
 
       
ARTICLE IV Conditions of Lending
    95105  
 
       
Section 4.01. All Credit Events
    95105  
Section 4.02. First Credit Event
    96105  
 
       
ARTICLE V Affirmative Covenants
    99108  
 
       
Section 5.01. Existence; Compliance with Laws; Businesses and Properties
    99108  
Section 5.02. Insurance
    99108  
Section 5.03. Taxes
    100109  
Section 5.04. Financial Statements; Reports, etc.
    100109  
Section 5.05. Notices
    102112  
Section 5.06. Information Regarding Collateral
    103112  
Section 5.07. Maintaining Records; Access to Properties and Inspections
    103112  
Section 5.08. Use of Proceeds
    103112  
Section 5.09. Further Assurances
    103113  
Section 5.10. Post-Closing Obligations
    107116  
Section 5.11. Designation of Subsidiaries
    107116  
Section 5.12. Permitted Acquisitions
    108117  

(ii)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
ARTICLE VI Negative Covenants
    109118  
 
       
Section 6.01. Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock
    109118  
Section 6.02. Liens
    115125  
Section 6.03. Restricted Payments
    115125  
Section 6.04. Fundamental Changes
    122132  
Section 6.05. Dispositions
    125135  
Section 6.06. Transactions with Affiliates
    128137  
Section 6.07. Senior Secured Net Leverage Ratio
    130140  
Section 6.08. Restrictive Agreements
    131141  
Section 6.09. Limitation on Business of Holdings, the Borrower and Its
Restricted Subsidiaries
    133143  
Section 6.10. Modification of Junior Financing Documentation
    134143  
Section 6.11. Changes in Fiscal Year
    134144  
Section 6.12. Acquisitions
    134144    
ARTICLE VII Events of Default
    134144  
 
       
Section 7.01. Events of Default
    134144  
Section 7.02. Right to Cure
    137147  
 
       
ARTICLE VIII The Administrative Agent and the Collateral Agent
    138148  
 
       
ARTICLE IX Miscellaneous
    142152  
 
       
Section 9.01. Notices
    142152  
Section 9.02. Survival of Agreement
    144154  
Section 9.03. Binding Effect
    144155  
Section 9.04. Successors and Assigns
    144155  
Section 9.05. Expenses; Indemnity
    149159  
Section 9.06. Right of Setoff; Payments Set Aside
    151162  
Section 9.07. Applicable Law
    151162  
Section 9.08. Waivers; Amendment
    152162  
Section 9.09. Interest Rate Limitation
    154165  
Section 9.10. Entire Agreement
    154165  
Section 9.11. WAIVER OF JURY TRIAL
    155166  
Section 9.12. Severability
    155166  
Section 9.13. Counterparts
    155166  
Section 9.14. Headings
    155166  
Section 9.15. Jurisdiction; Consent to Service of Process
    155166  
Section 9.16. Confidentiality
    156167  
Section 9.17. No Advisory or Fiduciary Responsibility
    157168  
Section 9.18. Release of Collateral
    157168  

(iii)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
Section 9.19. USA PATRIOT Act Notice
    158169  
Section 9.20. Lender Action
    158170  
Section 9.21. Effectiveness of Merger
    158170  
Section 9.22. Other Liens on Collateral; Terms of Intercreditor Agreement; Etc.
    158170  
 
       
ARTICLE X Holdings Guaranty
    159171  
 
       
Section 10.01. Guaranty
    159171  
Section 10.02. Nature of Liability
    159171  
Section 10.03. Independent Obligation
    160172  
Section 10.04. Authorization
    160172  
Section 10.05. Reliance
    161173  
Section 10.06. Subordination
    161173  
Section 10.07. Waiver
    161173  
Section 10.08. Payments
    162174  
Section 10.09. Maximum Liability
    162174  

 
SCHEDULES

         
Schedule 1.01(a)
  —   Subsidiary Guarantors
Schedule 1.01(b)
  —   Immaterial Subsidiaries
Schedule 2.01
  —   First-Lien Lenders, Revolving Credit Commitments and First-Lien Term Loan
Commitments
Schedule 2.01A
  —   Second-Lien Lenders and Second-Lien Term Loan Commitments
Schedule 3.04
  —   Governmental Consents
Schedule 3.08
  —   Subsidiaries
Schedule 3.09
  —   Litigation
Schedule 3.15 Schedule 3.17
  — —   Environmental Matters
Labor Matters
Schedule 3.19
  —   Intellectual Property
Schedule 6.01
  —   Existing Indebtedness
Schedule 6.02
  —   Existing Liens

 
EXHIBITS

         
Exhibit A
  —   Form of Administrative Questionnaire
Exhibit B
  —   Form of Assignment and Acceptance
Exhibit C-1
  —   Form of Borrowing Request
Exhibit C-2
  —   Form of Letter of Credit Request
Exhibit D
  —   Form of Guarantee and Collateral Agreement
Exhibit E
  —   Form of Non-Bank Certificate
Exhibit F-1
  —   Form of Trademark Security Agreement
Exhibit F-2
  —   Form of Patent Security Agreement
Exhibit F-3
  —   Form of Copyright Security Agreement
Exhibit G-1
  —   Form of Revolving Credit Note

(iv)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                            Page
Exhibit G-2
  —   Form of First-Lien Term Loan Note        
Exhibit G-3
  —   Form of Second-Lien Term Loan Note        
Exhibit H
  —   Form of Solvency Certificate        
Exhibit I
  —   Form of Intercreditor Agreement        

(v)



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT dated as of November 13, 2007 (this “Agreement”),
among WINDY CITY INVESTMENTS, INC., a Delaware corporation (“Holdings”), WINDY
CITY ACQUISITION CORP., a Delaware corporation (“Merger Sub”), to be merged with
and into NUVEEN INVESTMENTS, INC., a Delaware corporation (the “Company”), the
Lenders (as defined herein), DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as
Administrative Agent and First-Lien Collateral Agent (in each case, as defined
herein) for the First-Lien Lenders (as defined herein), and as Second-Lien
Collateral Agent (as defined herein) for the Second-Lien Lenders (as defined
herein), DEUTSCHE BANK SECURITIES INC., WACHOVIA CAPITAL MARKETS, LLC, MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED and MORGAN STANLEY SENIOR FUNDING,
INC., as lead arrangers (the “Arrangers”) for the Credit Facilities (as defined
herein), WACHOVIA CAPITAL MARKETS, LLC, as syndication agent, and MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED and MORGAN STANLEY SENIOR FUNDING INC., as
documentation agents. Capitalized terms used herein shall have the meanings set
forth in Article I.
RECITALS
          A. The Sponsor has formed Holdings which owns all of the Equity
Interests of Merger Sub. Immediately following the consummation of the Merger,
the Company, shall assume all Indebtedness (as defined herein) with respect to
the Credit Facilities and all references to the Borrower shall following such
assumption, mean the Company.
          B. To fund a portion of the Merger, the Sponsor, co-investors,
affiliates and management will contribute an amount in cash or rollover equity
to an entity, which will own directly or indirectly 100% of the outstanding
equity of Holdings, which together with the amount of any rollover equity issued
to existing shareholders of the Company, shall be no less than 30.0% of the pro
forma total consolidated capitalization of Holdings (such contribution and
rollover, collectively, the “Equity Investment”).
          C. Pursuant to the Merger Agreement, Holdings will consummate the
Merger in accordance with the terms thereof in all material respects and
Holdings will acquire substantially all of the capital stock of the Company as a
result of a merger by Holdings’ direct subsidiary, Merger Sub with and into the
Company, with the Company being the surviving entity.
          D. To consummate, the transactions contemplated by the Merger
Agreement, Merger Sub will either (A) issue and sell $785,000,000 in aggregate
principal amount of New Senior Notes in a Rule 144A or other private placement
on the Closing Date or (B) if and to the extent the Company does not, or is
unable to, issue the New Senior Notes in an aggregate principal amount of
$785,000,000 in aggregate principal amount on the Closing Date, borrow
$785,000,000, less the amount of the New Senior Notes issued on the Closing
Date, in loans under a new senior unsecured bridge facility.
          E. The Borrower has requested the First-Lien Lenders to extend credit
in the form of (i) a term loan facility in an aggregate principal amount of
$2,315,000,000 in U.S. dollars on the Closing Date and (ii) a non-amortizing
revolving credit facility in U.S. dollars at any time and from time to time
prior to the Revolving Credit Maturity Date, in an aggregate
(1)

 



--------------------------------------------------------------------------------



 



principal amount at any time outstanding not in excess of in an aggregate
principal amount of $250,000,000.
          F. The Borrower has requested the Second-Lien Lenders to extend credit
in the form of a term loan facility in an aggregate principal amount of
$450,000,000 in U.S. dollars on the First Amendment Effective Date.
          G. The Lenders are willing to extend such credit to the Borrower and
the Issuing Bank is willing to issue Letters of Credit for the account of the
Borrower and its subsidiaries, in each case, on the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
          Section 1.01. Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Acquired Entity or Business” shall mean either (x) the assets
constituting a business division or product line of any Person not already a
subsidiary of the Borrower or (y) the Equity Interests of any Person, which
Person shall, as a result of the acquisition of such Equity Interests, become a
Restricted Subsidiary of the Borrower (or shall be merged with and into the
Borrower or another Restricted Subsidiary of the Borrower, with the Borrower or
such Restricted Subsidiary being the surviving or continuing Person).
          “Acquired Indebtedness” shall mean, with respect to any specified
Person,
          (a) Indebtedness of any other Person existing at the time such other
Person is merged with or into or became a Restricted Subsidiary of such
specified Person, including Indebtedness incurred in connection with, or in
contemplation of, such other Person merging with or into or becoming a
Restricted Subsidiary of such specified Person, and
          (b) Indebtedness secured by a Lien encumbering any asset acquired by
such specified Person.
          “Acquisition” shall mean the acquisition through an Investment in
Equity Interests, purchase of assets or by a merger or consolidation resulting
in either (i) the acquisition of all or substantially all of the assets or
(ii) a 50% or greater interest in Equity Interests (including all earnouts) of
an Acquired Entity or Business.
          “Additional Lender” shall have the meaning assigned to such term in
Section 2.24(a).
-(2-)

 



--------------------------------------------------------------------------------



 



          “Adjusted LIBO Rate” shall mean, (a) with respect to any Eurodollar
Borrowing for any Interest Period, an interest rate per annum equal to the
product of (i) the LIBO Rate in effect for such Interest Period and
(ii) Statutory Reserves.
          “Administration Fee” shall have the meaning assigned to such term in
Section 2.05(b).
          “Administrative Agent” shall mean Deutsche Bank AG New York Branch, in
its capacity as administrative agent for the Lenders, and shall include any
successor administrative agent appointed pursuant to Article VIII.
          “Administrative Questionnaire” shall mean an Administrative
Questionnaire substantially in the form of Exhibit A, or such other form as may
be supplied from time to time by the Administrative Agent.
          “Affiliate” shall mean, when used with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by or is under common Control with the Person specified;
provided, however, that no Lender (nor any of its Affiliates) shall be deemed to
be an Affiliate of Holdings or any of its subsidiaries by virtue of its capacity
as a Lender hereunder.
          “Agents” shall have the meaning assigned to such term in Article VIII.
          “Aggregate Revolving Credit Exposure” shall mean, at any time, the
aggregate amount of the Lenders’ Revolving Credit Exposures at such time.
          “Agreement” shall have the meaning assigned to such term in the
preamble.
          “AHYDO Catch Up Payment” shall mean any payments in respect of
Indebtedness necessary in order to avoid such Indebtedness being characterized
as “applicable high yield discount obligations” within the meaning of the Code.
          “Alternate Base Rate” shall mean, for any day, a rate per annum equal
to the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, as the case may be.
          “Applicable Percentage” shall mean, for any day, (a) with respect to
any Eurodollar Loan or ABR Loan that is a Term Loan, the applicable percentage
per annum set forth below under the caption “Eurodollar Spread” or “ABR Spread”
(based upon the Senior Secured Net Leverage Ratio as of the relevant date of
determination):

                  Senior Secured Net Leverage Ratio   Eurodollar Spread   ABR
Spread
Category 1: Greater than 3.75 to 1.00
    3.00 %     2.00 %
Category 2: Less than or equal to 3.75 to 1.00
    2.75 %     1.75 %

-(3-)

 



--------------------------------------------------------------------------------



 



and, (b) with respect to any Swingline Loan, the applicable percentage per annum
set forth below under the caption “ABR Spread” and (c) with respect to any
Eurodollar Revolving Loan or ABR Revolving Loan, the applicable percentage per
annum set forth below under the caption “Eurodollar Spread” or “ABR Spread”
(based upon the Senior Secured Net Leverage Ratio as of the relevant date of
determination):

                  Senior Secured Net Leverage Ratio   Eurodollar
Spread   ABR Spread
Category 1: Greater than 3.75 to 1.0
    3.00 %     2.00 %
Category 2: Less than or equal to 3.75 to 1.00 but greater than 3.00 to 1.00
    2.75 %     1.75 %
Category 3: Less than or equal to 3.00 to 1.00
    2.50 %     1.50 %

          In respect of clauses (a), (b) and (c) of this definition, each change
in the Applicable Percentage resulting from a change in the Senior Secured Net
Leverage Ratio shall be effective on and after the date of delivery to the
Administrative Agent of the Section 5.04 Financials and a Pricing Certificate
indicating such change until and including the date immediately preceding the
next date of delivery of such financial statements and the related Pricing
Certificate indicating another such change. Notwithstanding the foregoing, until
Holdings shall have delivered the Section 5.04 Financials and the related
Pricing Certificate covering a period that includes the first full fiscal
quarter of Holdings ended after the Closing Date, the Senior Secured Net
Leverage Ratio shall be deemed to be in Category 1 for purposes of determining
the Applicable Percentage. In addition, at the option of the Administrative
Agent and the Required Lenders, (x) at any time during which the Borrower has
failed to deliver the Section 5.04 Financials or the related Pricing Certificate
by the date required thereunder or (y) at any time after the occurrence and
during the continuance of an Event of Default, then the Senior Secured Net
Leverage Ratio shall be deemed to be in the then-existing Category for the
purposes of determining the Applicable Percentage (but only for so long as such
failure or Event of Default continues, after which the Category shall be
otherwise as determined as set forth above).
          “Arrangers” shall have the meaning assigned to such term in the
preamble.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee, and accepted by the Administrative
Agent and, to the extent required by Section 9.04(b), consented to by the
Borrower, substantially in the form of Exhibit B or such other form as shall be
reasonably approved by the Administrative Agent and the Borrower.
          “Auto-Renewal Letter of Credit” shall have the meaning assigned to
such term in Section 2.23(c).
          “Bankruptcy Code” shall have the assigned to such term in
Section 7.01(g).
-(4-)

 



--------------------------------------------------------------------------------



 



          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.
          “Borrower” shall mean (a) prior to the consummation of the Merger,
Merger Sub and (b) upon and after consummation of the Merger, the Company.
          “Borrower Materials” shall have the meaning assigned to such term in
Section 5.04.
          “Borrowing” shall mean (a) Loans of the same Class and Type made,
converted or continued on the same date and, in the case of Eurodollar Loans as
to which a single Interest Period is in effect, or (b) a Swingline Loan.
          “Borrowing Request” shall mean a request by a Borrower in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit C-1, or
such other form as shall be approved by the Administrative Agent.
          “Broker-Dealer Subsidiary” shall mean any Subsidiary of the Borrower
or any other Subsidiary of the Borrower required to be registered as a
broker-dealer under the Securities Exchange Act of 1934, as amended.
          “Business Day” shall mean any day other than a Saturday, Sunday or day
on which banks in New York City are generally authorized or required by law to
close; provided, however, if such day relates to any interest rate settings as
to a Eurodollar Loan, any fundings, disbursements, settlements and payments in
dollars in respect of any such Eurodollar Loan, or any other dealings in dollars
to be carried out pursuant to this Agreement in respect of any such Eurodollar
Loan, such day shall be a day on which dealings in deposits in dollars are
conducted by and between banks in the London interbank eurodollar market.
          “Capital Expenditures” shall mean, as to any Person for any period,
the additions to property, plant and equipment and other capital expenditures of
such Person and its subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of such Person.
          “Capital Stock” shall mean:
          (a) in the case of a corporation, corporate stock;
          (b) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;
          (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and
          (d) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
-(5-)

 



--------------------------------------------------------------------------------



 



          “Capitalized Lease Obligations” shall mean, as to any Person, at the
time any determination thereof is to be made, the amount of the liability in
respect of a capital lease that would at such time be required to be capitalized
and reflected as a liability on a balance sheet (excluding the footnotes
thereto) of such Person in accordance with GAAP.
          “Cash Equivalents” shall mean:
          (a) dollars;
          (b) (i) Sterling, Canadian Dollars, Euro, or any national currency of
any participating member state of the EMU; or
          (ii) in the case of the Borrower or a Restricted Subsidiary, such
local currencies held by them from time to time in the ordinary course of
business;
          (c) securities issued or directly and fully and unconditionally
guaranteed or insured by the U.S. government or any agency or instrumentality
thereof the securities of which are unconditionally guaranteed as a full faith
and credit obligation of such government with maturities of 24 months or less
from the date of acquisition;
          (d) certificates of deposit, time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with (i) any Revolving Credit Lender or an Affiliate
thereof or (ii) any commercial bank having capital and surplus of not less than
$250,000,000 in the case of U.S. banks and $100,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of non-U.S. banks;
          (e) repurchase obligations for underlying securities of the types
described in clauses (c), (d) and (f) entered into with any financial
institution meeting the qualifications specified in clause (d) above;
          (f) commercial paper rated at least P-2 by Moody’s or at least A-2 by
S&P and in each case maturing within 24 months after the date of creation
thereof;
          (g) marketable short-term money market and similar securities having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Rating Agency) and in each case maturing within
24 months after the date of creation thereof;
          (h) investment funds investing 95% of their assets in securities of
the types described in clauses (a) through (g) above;
          (i) readily marketable direct obligations issued by any state,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof having an Investment Grade Rating from either Moody’s
or S&P with maturities of 24 months or less from the date of acquisition;
-(6-)

 



--------------------------------------------------------------------------------



 



          (j) Indebtedness or Preferred Stock issued by Persons with a rating of
“A” or higher from S&P or “A2” or higher from Moody’s with maturities of
24 months or less from the date of acquisition;
          (k) Investments with average maturities of 12 months or less from the
date of acquisition in money market funds rated A- (or the equivalent thereof)
or better by S&P or A3 (or the equivalent thereof) or better by Moody’s;
          (l) shares of investment companies that are registered under the
Investment Company Act of 1940 and substantially all the investments of which
are one or more of the types of securities described in clauses (a) through (k)
above; and
          (m) in the case of any Foreign Subsidiary, investments of comparable
tenure and credit quality to those described in the foregoing clauses (a)
through (l) or other high quality short term investments, in each case,
customarily utilized in countries in which such Foreign Subsidiary operates for
short term cash management purposes.
          Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and (b)
above, provided that such amounts are converted into any currency listed in
clauses (a) and (b) as promptly as practicable and in any event within 10
Business Days following the receipt of such amounts.
          “Cash Management Creditor” shall mean, with respect to the Cash
Management Obligations of a Loan Party, a counterparty that is the
Administrative Agent or a Lender or an Affiliate of the Administrative Agent or
a Lender as of the Closing Date or at the time such Cash Management Obligation
is entered into.“Cash Management Obligations” shall mean, with respect to any
Person, the obligations of such Person underAgreements” means any agreement or
arrangement to provide cash management services, including treasury, depository,
overdraft, credit or debit card, electronic funds transfer and other cash
management arrangements.
          “Cash Management Creditor” shall mean (i) each First-Lien Lender or
any affiliate thereof (even if the respective First-Lien Lender subsequently
ceases to be a First-Lien Lender under the Credit Agreement for any reason)
party to a Cash Management Agreement with any Loan Party and (ii) the respective
successors and assigns of each such First-Lien Lender, affiliate or other
financial institution referred to in clause (i) above; provided that any such
obligations of any Loan Party owing to a First-Lien Lender or an affiliate
thereof shall only constitute “Cash Management Obligations” hereunder at the
option of the Borrower.
          “Cash Management Obligations” shall mean (i) the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of all obligations (including obligations which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code, would become due) and liabilities
(including, without limitation, indemnities, fees and interest thereon and all
interest that accrues after the commencement of any Insolvency Proceeding at the
rate provided for in the respective Cash Management Agreement, whether or not a
claim for post-petition interest is allowed in any such Insolvency Proceeding)
of each Loan Party owing to the Cash Management Creditors, now
-(7-)

 



--------------------------------------------------------------------------------



 



existing or hereafter incurred under, arising out of or in connection with each
Cash Management Agreement (including all such obligations and indebtedness under
any guarantee to which each Loan Party is a party) and (ii) the due performance
and compliance by each Loan Party with the terms, conditions and agreements of
each Cash Management Agreement; provided that any such obligations of any Loan
Party owing to the Administrative Agent or aany First-Lien Lender or an
Affiliate of the Administrative Agent or anyaffiliate of a First-Lien Lender
shall only constitute “Cash Management Obligations” hereunder solely at the
option of the Borrowersuch Loan Party.
          “Change in Law” shall mean (a) the adoption of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 2.14, by any lending office of
such Lender or by such Lender’s or Issuing Bank’s holding company, if any) with
any request, guideline or directive of any Governmental Authority made or issued
after the date of this Agreement.
          A “Change of Control” shall be deemed to have occurred if:
          (i) any time prior to the consummation of a Qualified Public Offering,
and for any reason whatsoever, (A) the Sponsor shall not be entitled to appoint
or elect a majority of the Board of Directors of the Borrower or any of its
direct or indirect parent entities including Holdings or (B) the Permitted
Investors do not own, directly or indirectly, of record and beneficially an
amount of Equity Interests of the Borrower or any of its direct or indirect
parent entities that is equal to or more than 35% of the amount of Equity
Interests of the Borrower or any of its direct or indirect parent entities
owned, directly or indirectly, by the Permitted Investors of record and
beneficially as of the Closing Date (determined by taking into account any stock
splits, stock dividends or other events subsequent to the Closing Date that
changed the amount of Equity Interests, but not the percentage of Equity
Interests, held by the Permitted Investors) and such ownership by the Permitted
Investors represents the largest single block of Equity Interests of the
Borrower or any of its direct or indirect parent entities held by any person or
related group for purposes of Section 13(d) of the Securities Exchange Act of
1934, or
          (ii) at any time after the consummation of a Qualified Public
Offering, and for any reason whatsoever, (A) no “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934 as in effect on the date hereof, but excluding any employee benefit plan of
such Person and its subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
and excluding the Permitted Investors, shall become the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of
more than the greater of (x) 35% of outstanding Equity Interests of the Borrower
or any of its direct or indirect parent entities having ordinary voting power
and (y) the percentage of the then outstanding Equity Interests of the Borrower
or any of its direct or indirect parent entities having ordinary voting power
owned, directly or indirectly, beneficially and of record by the Permitted
Investors, (B) no “person” or “group” (as defined in clause (A) above) other
than the Sponsor shall be entitled to appoint or elect a majority of the Board
of Directors of the Borrower or any of its direct or indirect parent
-(8-)

 



--------------------------------------------------------------------------------



 



entities including Holdings and (C) during each period of 12 consecutive months,
a majority of the board of directors of Holdings shall consist of the Continuing
Directors; or
          (iii) any change in control (or similar event, however denominated)
with respect to Holdings or any Restricted Subsidiary shall occur under and as
defined in the New Senior Notes Documentation to the extent the New Senior Notes
constitute Material Indebtedness of Holdings or any Restricted Subsidiary; or
          (iv) at any time prior to the consummation of a Qualified Public
Offering, Holdings shall directly or indirectly own, beneficially and of record,
less than 100% of the issued and outstanding Equity Interests of the Borrower.
          “Change of Control Offer” shall have the meaning assigned to such term
in Section 2.13(h).
          “Charges” shall have the meaning assigned to such term in
Section 9.09.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
First-Lien Term Loans, Second-Lien Term Loans or Swingline Loans, and, when used
in reference to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment, First-Lien Term Loan Commitment, Second-Lien Term Loan
Commitment or Swingline Commitment.
          “Closing Date” shall mean November 13, 2007.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, or any legislation successor thereto.
          “Collateral” shall mean all property and assets of the Loan Parties,
now owned or hereafter acquired, upon which a Lien is or is purported to be
created by any Security Document.
           “Collateral Agent” shall mean Deutsche Bank AG New York Branch, in
its capacity as collateral agent for the Secured Parties, and shall include any
successor collateral agent appointed pursuant to Article VIII.
          “Collateral Agents” shall mean the First-Lien Collateral Agent and/or
the Second-Lien Collateral Agent, as the context may require.
          “Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
          “Commitments” shall mean the Revolving Credit Commitments, Term Loan
Commitments, and Swingline Commitment.
          “Company” shall have the meaning assigned to such term in the
preamble.
-(9-)

 



--------------------------------------------------------------------------------



 



          “Confidential Information Memorandum” shall mean the Confidential
Information Memorandum dated October 2007, relating to the syndication of the
Credit Facilities.
          “Consolidated” or “consolidated” with respect to any Person, unless
otherwise specifically indicated, refers to such Person consolidated with
Holdings and its Restricted Subsidiaries, and excludes from such consolidation
any Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an
Affiliate of such Person.
          “Consolidated Depreciation and Amortization Expense” shall mean, with
respect to any Person, for any period, the total amount of depreciation and
amortization expense, including the amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses, bridge, commitment and
other financing fees, commission, discounts, yield and other fees and charges
(including interest expense) related to any Receivables Facility, and
amortization of unrecognized prior service costs and actuarial gains and losses
related to pensions and other post-employment benefits, of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.
          “Consolidated Interest Expense” shall mean, with respect to any Person
for any period, without duplication, the sum of:
          (a) consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (i) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (ii) all commissions, discounts and other fees and charges owed with
respect to letters of credit or bankers acceptances, (iii) non-cash interest
expense (but excluding any non-cash interest expense attributable to the
movement in the mark to market valuation of Hedging Obligations or other
derivative instruments pursuant to GAAP), (iv) the interest component of
Capitalized Lease Obligations, (v) net payments, if any, pursuant to interest
rate Hedging Obligations with respect to Indebtedness, (vi) net losses on
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk and (vii) costs of surety bonds in connection with
financing activities and excluding (x) amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses, (y) any expensing of
bridge, commitment and other financing fees and (z) commission, discounts, yield
and other fees and charges (including interest expense) related to any
Receivables Facility; plus
          (b) consolidated capitalized interest of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued; less
          (c) interest income of such Person and its Restricted Subsidiaries for
such period (other than interest income from Seed Capital Investments).
          For purposes of this definition, interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by the Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.
-(10-)

 



--------------------------------------------------------------------------------



 



          “Consolidated Net Income” shall mean, with respect to any Person for
any period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, and otherwise determined
in accordance with GAAP; provided, however, that (without duplication),
          (a) any pro forma after-tax effect (using a reasonable estimate based
on applicable tax rates) of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the Transactions), or any severance costs, integration costs,
relocation costs and costs associated with curtailments or modifications to
pension and post-retirement employee benefit plans shall be excluded;
          (b) the Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period;
          (c) any pro forma after-tax effect (using a reasonable estimate based
on applicable tax rates) of income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed,
abandoned or discontinued operations shall be excluded;
          (d) any pro forma after-tax effect (using a reasonable estimate based
on applicable tax rates) of gains or losses (less all accrued fees and expenses
relating thereto) attributable to asset dispositions other than in the ordinary
course of business, as determined in good faith by the Borrower, shall be
excluded;
          (e) the Net Income for such period of any Person that is not a
Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided that, to the extent not
already included, Consolidated Net Income of such Person shall be (A) increased
by the amount of dividends or distributions or other payments that are actually
paid in cash (or to the extent converted into cash) to such Person or a
subsidiary thereof that is the Borrower or a Restricted Subsidiary in respect of
such period (subject in the case of dividends paid or distributions made to a
Restricted Subsidiary (other than a Guarantor) to the limitations contained in
clause (f) below) and (B) decreased by the amount of any equity of the Borrower
in a net loss of any such Person for such period to the extent the Borrower has
funded such net loss in cash with respect to such period;
          (f) solely for the purpose of determining the amount available under
clause (a) of the definition of Restricted Payment Applicable Amount, the Net
Income for such period of any Restricted Subsidiary (other than any Guarantor)
shall be excluded if the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its Net Income is not at the date
of determination wholly permitted without any prior governmental approval (which
has not been obtained) or, directly or indirectly, by the operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived, provided that Consolidated Net
Income of the Borrower will be subject to the exclusions in clauses (c) and (d)
above, increased by the amount of dividends or other distributions or other
-(11-)

 



--------------------------------------------------------------------------------



 



payments actually paid in cash (or to the extent converted into cash) to the
Borrower or a Restricted Subsidiary thereof in respect of such period, to the
extent not already included therein;
          (g) effects of purchase accounting adjustments (including the effects
of such adjustments pushed down to such Person and such subsidiaries) in
component amounts required or permitted by GAAP, resulting from the application
of purchase accounting in relation to the Transactions or any consummated
acquisition or the amortization or write-up, write-down or write-off of any
amounts thereof, net of taxes, shall be excluded;
          (h) any pro forma after-tax effect (using a reasonable estimate based
on applicable tax rates) of income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments shall be
excluded;
          (i) any pro forma after-tax effect (using a reasonable estimate based
on applicable tax rates) of any non-cash impairment charge or asset write-off,
write-up or write-down, in each case pursuant to GAAP, and the amortization of
intangibles arising (including goodwill and organizational costs) pursuant to
GAAP (excluding any such non-cash adjustment to the extent that it represents an
accrual of or reserve for cash expenditures in any future period except to the
extent such adjustment is subsequently reversed), shall be excluded;
          (j) any pro forma after-tax effect (using a reasonable estimate based
on applicable tax rates) of non-cash compensation expense recorded from grants
of stock appreciation or similar rights, stock options, restricted stock or
other rights shall be excluded;
          (k) any other non-cash charges, expenses or losses including any
write-offs or write-downs and any non-cash expense relating to the vesting of
warrants, reducing Consolidated Net Income for such period (provided that if any
such non-cash charges represent an accrual or reserve for potential cash items
in any future period, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated Net Income in such future period to the
extent paid, and excluding amortization of a prepaid cash item that was paid in
a prior period) shall be excluded;
          (l) any fees and expenses incurred during such period, or any
amortization thereof for such period, in connection with the Transactions and
any acquisition, Investment, Disposition, dividend or similar Restricted
Payments, issuance or repayment of Indebtedness, issuance of Equity Interests,
refinancing or recapitalization transaction or amendment or modification of any
debt instrument (in each case including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction shall be excluded;
          (m) accruals and reserves that are established within twelve months
after the Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP shall be excluded; and
          (n) structuring fees and upfront distribution costs paid in the
ordinary course of business for closed-end funds, mutual funds, exchange traded
funds and other structured products, such as collateralized loan and debt
obligations, and payments made to terminate trailer
-(12-)

 



--------------------------------------------------------------------------------



 



fees to underwriters of closed-end funds, mutual funds, exchange traded funds
and other structured products, shall be excluded.
          Notwithstanding the foregoing, for the purpose of Section 6.03 only,
there shall be excluded from Consolidated Net Income any income arising from any
sale or other disposition of Restricted Investments made by the Borrower and its
Restricted Subsidiaries, any repurchases and redemptions of Restricted
Investments made by the Borrower and its Restricted Subsidiaries, any repayments
of loans and advances which constitute Restricted Investments made by the
Borrower and any Restricted Subsidiary, any sale of the stock of an Unrestricted
Subsidiary or any distribution or dividend from an Unrestricted Subsidiary, in
each case only to the extent such amounts increase the amount of Restricted
Payments permitted under clause (d) of the definition of Restricted Payment
Applicable Amount.
          “Consolidated Total Indebtedness” shall mean, as at any date of
determination, an amount equal to the sum of (1) the aggregate amount of all
outstanding Indebtedness of the Borrower and its Restricted Subsidiaries on a
consolidated basis consisting of Indebtedness for borrowed money, obligations in
respect of Capitalized Lease Obligations and debt obligations evidenced by
promissory notes and similar instruments (excluding Hedging Obligations) and (2)
the aggregate amount of all outstanding Disqualified Stock of the Borrower, all
Preferred Stock of its Restricted Subsidiaries and all Designated Preferred
Stock on a consolidated basis, with the amount of such Disqualified Stock and
Preferred Stock equal to the greater of their respective voluntary or
involuntary liquidation preferences and maximum fixed repurchase prices, in each
case determined on a consolidated basis in accordance with GAAP. For purposes
hereof, the “maximum fixed repurchase price” of any Disqualified Stock or
Preferred Stock that does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Stock or Preferred Stock as if
such Disqualified Stock or Preferred Stock were purchased on any date on which
Consolidated Total Indebtedness shall be required to be determined pursuant to
this Agreement and if such price is based upon, or measured by, the fair market
value of such Disqualified Stock or Preferred Stock, such fair market value
shall be determined reasonably and in good faith by the Borrower.
          “Contingent Obligations” shall mean, with respect to any Person, any
obligation of such Person guaranteeing or having the economic effect of
guaranteeing any leases, dividends or other obligations that, in each case, do
not constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent,
          (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, or
          (b) to advance or supply funds
     (i) for the purchase of payment of any such primary obligation, or
     (ii) to maintain working capital or equity capital of the primary obligor
or otherwise to maintain the net worth or solvency of the primary obligor, or
-(13-)

 



--------------------------------------------------------------------------------



 



          (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primarily obligor to make payment of such primary obligation against loss in
respect thereof, or
          (d) as an account party in respect of any letter of credit, letter of
guaranty or bankers’ acceptance.
          “Continuing Directors” shall mean the directors of the Borrower (or if
the Borrower is a Wholly-Owned Subsidiary of Holdings, Holdings) on the Closing
Date, as elected or appointed after giving effect to the Merger and the other
transactions contemplated hereby, and each other director, if, in each case,
such other director’s nomination for election to the board of directors of the
Borrower (or if the Borrower is a Wholly-Owned Subsidiary of Holdings, Holdings)
is approved by a majority of the then Continuing Directors, such other director
is appointed, approved or recommended by a majority of the then Continuing
Directors or such other director receives the vote of the Permitted Investors or
is designated or appointed by the Permitted Investors in his or her election by
the stockholders of the Borrower (or if the Borrower is a Wholly-Owned
Subsidiary of Holdings, Holdings).
          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, or by contract, and
the terms “Controlling” and “Controlled” shall have meanings correlative
thereto.
          “Credit Event” shall have the meaning assigned to such term in
Section 4.01.
          “Credit Facilities” shall mean the revolving credit, swingline and
letter of credit facilities and the term loan facility, in each case
contemplated by Section 2.01 and the incremental facilities, if any,
contemplated by Section 2.24.First-Lien Facilities and the Second-Lien
Facilities.
          “Credit Increase” shall have the meaning assigned to such term in
Section 2.24(a).
          “Cure Amount” shall have the meaning assigned to such term in
Section 7.02.
          “Cure Right” shall have the meaning assigned to such term in
Section 7.02.
          “Current Assets” shall mean, at any time, (a) the consolidated current
assets of the Borrower and its Restricted Subsidiaries that would, in accordance
with GAAP, be classified on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as current assets at such date of determination, but
excluding cash, Cash Equivalents, amounts related to current or deferred Taxes
based on income or profits (but excluding assets held for sale, loans
(permitted) to third parties, pension assets, deferred bank fees, derivative
financial instruments and intercompany assets) and (b) in the event that a
Receivables Facility is accounted for off-balance sheet, (x) gross accounts
receivable comprising a part of the assets subject to such Receivables Facility
less (y) collection against the amount sold pursuant to clause (x).
-(14-)

 



--------------------------------------------------------------------------------



 



          “Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Borrower and its Restricted Subsidiaries that would,
in accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as current liabilities at such date of
determination, but excluding, without duplication, (a) the current portion of
any long-term Indebtedness, (b) outstanding Revolving Loans, L/C Exposure and
Swingline Loans, (c) accruals of Consolidated Interest Expense (excluding
consolidated interest expense that is due and unpaid), (d) accruals for current
or deferred Taxes based on income or profits, (e) accruals of any costs or
expenses related to restructuring reserves to the extent permitted to be
included in the calculation of EBITDA pursuant to clause (a)(v) thereof, (f) the
current portion of pension liabilities and (g) intercompany Indebtedness.
          “DBNY” shall mean Deutsche Bank AG New York Branch.
          “Default” shall mean any event or condition which constitutes an Event
of Default or which upon notice, lapse of grace period or both would, unless
cured or waived, constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender that (a) has failed (which
failure has not been cured) to fund any portion of the Revolving Loans, Term
Loans or participations in the L/C Exposure required to be funded by it
hereunder on the date required to be funded by it hereunder, (b) has otherwise
failed (which failure has not been cured) to pay to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder on the
date when due, unless the subject of a good faith dispute, (c) has notified the
Administrative Agent and/or Borrower that it does not intend to comply with the
obligations under Sections 2.02, 2.22 or 2.23 or (d) is insolvent or is the
subject of a bankruptcy or insolvency proceeding.
          “Deposit Accounts” shall mean the “Deposit Accounts” under, and as
defined in, the Guarantee and Collateral Agreement.
          “Designated Non-Cash Consideration” shall mean the fair market value
of non-cash consideration received by the Borrower or a Restricted Subsidiary in
connection with a Disposition that is so designated as Designated Non-Cash
Consideration pursuant to an Officer’s Certificate, setting forth the basis of
such valuation, executed by a Responsible Officer of the Borrower, less the
amount of cash or Cash Equivalents received in connection with a subsequent sale
of or collection on such Designated Non-Cash Consideration.
          “Designated Preferred Stock” shall mean Preferred Stock of the
Borrower, a Restricted Subsidiary or any direct or indirect parent corporation
thereof (in each case other than Disqualified Stock) that is issued for cash
(other than to the Borrower or a Restricted Subsidiary or an employee stock
ownership plan or trust established by the Borrower or its Subsidiaries) and is
so designated as Designated Preferred Stock, pursuant to an Officer’s
Certificate executed by a Responsible Officer of the Borrower, on the issuance
date thereof, the cash proceeds of which are excluded from the calculation set
forth in the definition of Restricted Payment Applicable Amount.
-(15-)

 



--------------------------------------------------------------------------------



 



          “Discharge of First-Lien Obligations” shall mean the payment in full
in cash of the principal of and interest and premium, if any, on all Loans
outstanding under the First-Lien Facilities, (b) payment in full in cash of all
other First-Lien Obligations that are due and payable or otherwise accrued and
owing at or prior to the time such principal and interest are paid,
(c) termination (without any prior demand for payment thereunder having been
made or, if made, with such demand having been fully reimbursed) or
collateralization (in accordance with the Credit Agreement or otherwise in an
amount and manner, and on terms, reasonably satisfactory to the Administrative
Agent and the relevant Issuing Banks) of all Letters of Credit issued by any
Issuing Bank and (d) termination of all other Commitments of the First-Lien
Lenders.
          “Discharge of Second-Lien Obligations” shall mean the payment in full
in cash of the principal of and interest and premium, if any, on all Loans
outstanding under the Second-Lien Facilities, (b) payment in full in cash of all
other Second-Lien Obligations that are due and payable or otherwise accrued and
owing at or prior to the time such principal and interest are paid and
(c) termination of all other Commitments of the Second-Lien Lenders.
          “Disposition” shall mean:
          (a) the sale, conveyance, transfer or other disposition, whether in a
single transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Borrower or any
of its Restricted Subsidiaries; or
          (b) the issuance or sale of Equity Interests of the Borrower or any
Restricted Subsidiary, whether in a single transaction or a series of related
transactions.
          “Disqualified Institutions” shall mean (a) those institutions
identified in writing to the Administrative Agent from time to time, (b) any
Persons who are competitors of the Borrower and its subsidiaries as identified
to the Administrative Agent in writing from time to time or (c) Excluded
Parties.
          “Disqualified Stock” shall mean, with respect to any Person, any
Capital Stock of such Person which, by its terms, or by the terms of any
security into which it is convertible or for which it is putable or exchangeable
(unless at the sole option of the issuer), or upon the happening of any event,
matures or is mandatorily redeemable (other than solely for Capital Stock which
is not Disqualified Stock) pursuant to a sinking fund obligation or otherwise,
or is redeemable at the option of the holder thereof (in each case other than
solely as a result of a change of control or asset sale so long as any rights of
the holders thereof upon the occurrence of a change of control or asset sale
shall be subject to the occurrence of the Termination Date or such repurchase or
redemption is otherwise permitted by this Agreement (including as a result of a
waiver or amendment hereunder)), in whole or in part, in each case prior to the
date 91 days after the latest Term Loan Maturity Date; provided, however, that
if such Capital Stock is issued to any employees of the Borrower or any of its
Subsidiaries for compensatory purposes or toa plan for the benefit of employees
of the Borrower or its subsidiaries or by any such plan to such employees, such
Capital Stock shall not constitute Disqualified Stock solely because it may be
required to be repurchased in order pursuant to the terms of any such
arrangement.
-(16-)

 



--------------------------------------------------------------------------------



 



          “Dollars” or “$” shall mean lawful money of the United States of
America.
          “Domestic Subsidiaries” shall mean, with respect to any Person, any
subsidiary of such Person other than a Foreign Subsidiary.
          “EBITDA” shall mean, for any period, the Consolidated Net Income of
the Borrower for such period
          (a) increased (without duplication) by (to the extent the same was
deducted (and not added back) in calculating such Consolidated Net Income):
     (i) provision for taxes based on income or profits or capital (or any
alternative tax in lieu thereof), including, without limitation, foreign, state,
franchise and similar taxes and foreign withholding taxes of such Person and
such subsidiaries paid or accrued during such period, including payments made
pursuant to any tax sharing agreements or arrangements among the Borrower, its
Restricted Subsidiaries and any direct or indirect parent company of the
Borrower (so long as such tax sharing payments are attributable to the
operations of the Borrower and its Restricted Subsidiaries); plus
     (ii) Fixed Charges of such Person for such period; plus
     (iii) Consolidated Depreciation and Amortization Expense of such Person for
such period; plus
     (iv) any fees, costs, commissions, expenses, accruals or other charges
(including stock and other equity-based compensation expenses) (other than
Consolidated Depreciation and Amortization Expense but including the effects of
purchase accounting adjustments) related to the Transactions, any Equity
Offering, Permitted Investment, acquisition, disposition, dividend or similar
Restricted Payment, recapitalization or the incurrence or repayment, amendment
or modification of Indebtedness permitted to be incurred under this Agreement
(including a refinancing thereof) (whether or not successful), including (w) any
expensing of bridge, commitment or other financing fees, (x) such fees, costs,
commissions, expenses or other charges related to the offering of the New Senior
Notes and the Credit Facilities, (y) any such fees, costs (including call
premium), commissions, expenses or other charges related to any amendment or
other modification of the Existing Notes, the New Senior Notes and the Credit
Facilities and (z) commissions, discounts, yield and other fees and charges
(including any interest expense) related to any Receivables Facility; plus
     (v) the amount of any restructuring charge or reserve, including
restructuring costs and integration costs incurred in connection with
acquisitions after the Closing Date, costs related to the closure and/or
consolidation of facilities, retention charges, contract termination costs,
retention, recruiting, relocation, severance and signing bonuses and expenses,
transaction fees and expenses, future lease commitments, systems establishment
costs, conversion costs and excess pension charges, consulting fees and any
one-time expense relating to enhanced accounting function, or costs associated
with becoming a standalone entity or public company incurred in connection with
any of the
-(17-)

 



--------------------------------------------------------------------------------



 



foregoing; provided that the aggregate amount of expenses added pursuant to this
clause (v) shall not exceed $30,000,000 in any period of four consecutive fiscal
quarters; plus
     (vi) other than for the purposes of determining the amount available for
Restricted Payments under paragraph (a)(y)(II) of the definition of Restricted
Payment Applicable Amount, the amount of management, monitoring, consulting,
transaction and advisory fees and related expenses paid in such period pursuant
to the Management Agreement; plus
     (vii) costs or expenses by such Person pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement, to the extent that
such cost or expenses are funded with cash proceeds contributed to the capital
of the Borrower or net cash proceeds of an issuance of Equity Interest of the
Borrower (other than Disqualified Stock) solely to the extent that such net cash
proceeds are excluded from the calculation set forth in the definition of
Restricted Payment Applicable Amount; plus
     (viii) without duplication of amounts otherwise included in the calculation
of EBITDA, the amount of net cost savings and acquisition synergies projected by
the Borrower in good faith and certified by a Financial Officer in an Officer’s
Certificate delivered to the Administrative Agent to be realized during such
period (calculated on a pro forma basis as though such cost savings had been
realized on the first day of such period) as a result of specified actions taken
or initiated in connection with the Transactions or any acquisition or
disposition (including termination or discontinuance of activities constituting
such business) by the Borrower or any Restricted Subsidiary, net of the amount
of actual benefits realized during such period that are otherwise included in
the calculation of EBITDA from such actions; provided that (A) such cost savings
are reasonably identifiable and factually supportable and (B) such actions are
taken within 12 months after the Closing Date or the date of such acquisition or
disposition; plus
     (ix) to the extent covered by insurance and actually reimbursed or
otherwise paid, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed or
otherwise paid by the insurer and only to the extent that such amount is (A) not
denied by the applicable carrier in writing within 180 days and (B) in fact
reimbursed or otherwise paid within 365 days of the date of such evidence (with
a deduction for any amount so added back to the extent not so reimbursed or
otherwise paid within such 365 days), expenses with respect to liability or
casualty events and expenses or losses relating to business interruption; plus
     (x) expenses to the extent covered by contractual indemnification or
refunding provisions in favor of the Borrower or a Restricted Subsidiary and
actually paid or refunded, or, so long as the Borrower has made a determination
that there exists reasonable evidence that such amount will in fact be paid or
refunded by the indemnifying party or other obligor and only to the extent that
such amount is (A) not denied by the applicable indemnifying party or obligor in
writing within 90 days and (B) in fact reimbursed within 180 days of the date of
such evidence (with a deduction for any amount so added back to the extent not
so reimbursed within such 180 days); plus
-(18-)

 



--------------------------------------------------------------------------------



 



     (xi) an amount equal to losses on Seed Capital Investments of up to
$15,000,000 in any four-quarter period; plus
     (xii) the amount of loss on sale of receivables to a Receivables Subsidiary
in connection with a Receivables Facility; plus
     (xiii) extraordinary losses or unusual or non-recurring charges or expenses
(including fines and penalties); plus
     (xiv) in the case of fiscal years 2007 and 2008, the pro forma adjustments
previously identified and agreed to by the Arrangers in an aggregate amount not
to exceed $10,000,000; and
          (b) decreased by (without duplication) (i) non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains to the extent they represent the reversal of an accrual or reserve for a
potential cash item that reduced EBITDA in any prior period, (ii) the minority
interest income consisting of subsidiary losses attributable to minority equity
interests of third parties in any non-Wholly Owned Subsidiary to the extent such
minority interest income is included in Consolidated Net Income and (iii) an
amount equal to gains on Seed Capital Investments in excess of $15,000,000 in
any four-quarter period; and
          (c) increased or decreased by (without duplication):
     (i) any net gain or loss resulting in such period from Hedging Obligations
and the application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective related
pronouncements and interpretations, plus or minus, as applicable; and
     (ii) any net gain or loss included in calculating Consolidated Net Income
resulting in such period from currency translation gains or losses related to
currency remeasurements of indebtedness (including any net loss or gain
resulting from hedge agreements for currency exchange risk).
          Notwithstanding the foregoing, the provision for taxes based on the
income or profits of, and the depreciation and amortization and non-cash charges
of, a Restricted Subsidiary (other than a Guarantor) shall be added to
Consolidated Net Income to compute EBITDA only to the extent (and in the same
proportion, including by reason of minority interests) that the net income or
loss of such Restricted Subsidiary was included in calculating Consolidated Net
Income and only if a corresponding amount would be permitted at the date of
determination to be dividended to the Borrower by such Restricted Subsidiary
without any prior governmental approval (which has not been obtained) or would
not be restricted from being so dividended, directly or indirectly, by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule, or governmental regulation applicable to that
Restricted Subsidiary or its stockholders, unless such restriction with respect
to the payment of dividends or in similar distributions has been legally waived.
-(19-)

 



--------------------------------------------------------------------------------



 



          “ECF Percentage” shall mean, with respect to any fiscal year, 50%;
provided, however, if the Senior Secured Net Leverage Ratio as of the end of a
fiscal year is (a) less than 4.25 to 1.00 but greater than 3.50 to 1.00, then
the ECF Percentage with respect to such fiscal year shall mean 25% and (b) less
than or equal to 3.50 to 1.00, then the ECF Percentage with respect to such
fiscal year shall mean 0%.
          “Eligible Assignee” shall have the meaning assigned to such term in
Section 9.04(b).
          “EMU” shall mean economic and monetary union as contemplated in the
Treaty on European Union.
          “Environmental Laws” shall mean all applicable Federal, state, local
and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives and orders (including consent
orders), having the force and effect of law, in each case, relating to
protection of the environment or natural resources, or to human health and
safety as it relates to protection from environmental hazards.
          “Equity Clawback Prepayment” shall mean any prepayment of the
Second-Lien Term Loans made prior to the third anniversary of the First
Amendment Effective Date with the Net Cash Proceeds of one or more Equity
Offerings, provided that (w) the aggregate principal amount of such prepayments
shall not exceed 35% of the aggregate initial principal amount of the
Second-Lien Term Loans incurred on or before the date of such prepayment, (x) if
such Equity Offering is an offering by Holdings or any of its direct or indirect
parent companies, a portion of the Net Cash Proceeds thereof equal to the amount
used to prepay any Second-Lien Term Loans is contributed to the equity capital
of the Borrower, (y) at least 65% of the aggregate initial principal amount of
the Second-Lien Term Loans incurred on or before the date of such prepayment
remains outstanding immediately after the occurrence of any such prepayment and
(z) any such repayment occurs within 90 days following the closing of any such
Equity Offering.
          “Equity Cure Proceeds” shall mean the proceeds received directly or
indirectly by the Borrower in respect of any Cure Amount.
          “Equity Interests” shall mean Capital Stock and all warrants, options
or other rights to acquire Capital Stock, but excluding any debt security that
is convertible into, or exchangeable for, Capital Stock.
          “Equity Investment” shall have the meaning assigned to such term in
the recitals.
          “Equity Offering” shall mean any public or private sale of common
stock or Preferred Stock of the Borrower or of a direct or indirect parent of
the Borrower (excluding Disqualified Stock), other than:
          (a) public offerings with respect to any such Person’s common stock
registered on Form S-4 or S-8;
          (b) issuances to the Borrower or any subsidiary of the Borrower; and
-(20-)

 



--------------------------------------------------------------------------------



 



          (c) any such public or private sale that constitutes an Excluded
Contribution.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may be amended from time to time.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that is under common control with any Loan Party under Section 414
of the Code or Section 4001 of ERISA.
          “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, but excluding any
event for which the 30-day notice period is waived with respect to a Pension
Plan, (b) any “accumulated funding deficiency” (as defined in Section 412 of the
Code or Section 302 of ERISA), whether or not waived, or the failure to satisfy
any statutory funding requirement that results in a Lien, with respect to a
Pension Plan, (c) the incurrence by any Loan Party or an ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan or the withdrawal or partial withdrawal of any Loan Party or an ERISA
Affiliate from any Pension Plan or Multiemployer Plan, (d) the filing of a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the receipt by any Loan
Party or any ERISA Affiliate from the PBGC or a plan administrator of any notice
of intent to terminate any Pension Plan or Multiemployer Plan or to appoint a
trustee to administer any Pension Plan, (e) the adoption of any amendment to a
Pension Plan that would require the provision of security pursuant to the Code,
ERISA or other applicable law, (f) the receipt by any Loan Party or any ERISA
Affiliate of any notice concerning statutory liability arising from the
withdrawal or partial withdrawal of any Loan Party or any ERISA Affiliate from a
Multiemployer Plan or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, (g) the occurrence of a “prohibited transaction” (within the meaning
of Section 4975 of the Code) with respect to which Holdings or any Restricted is
a “disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which Holdings or any Restricted Subsidiary could reasonably be
expected to have any liability, (h) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of any Pension Plan or
Multiemployer Plan or the appointment of a trustee to administer any Pension
Plan or, (i) any other extraordinary event or condition with respect to a
Pension Plan or Multiemployer Plan which could reasonably be expected to result
in a Lien or any acceleration of any statutory requirement to fund all or a
substantial portion of the unfunded accrued benefit liabilities of such plan.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” shall have the meaning assigned to such term in
Article VII.
          “Excess Cash Flow” shall mean, for any fiscal year of the Borrower, an
amount, equal to:
          (a) the sum, without duplication, of EBITDA,
-(21-)

 



--------------------------------------------------------------------------------



 



     (i) reductions to working capital of the Borrower and its Restricted
Subsidiaries (i.e., the decrease, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such fiscal year), but excluding
any such reductions in working capital arising from the acquisition of any
Person by the Borrower and/or the Restricted Subsidiaries;
     (ii) foreign currency translation gains received in cash related to
currency remeasurements of indebtedness (including any net cash gain resulting
from hedge agreements for currency exchange risk), to the extent not otherwise
included in calculating EBITDA;
     (iii) net cash gains resulting in such period from Hedging Obligations and
the application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective pronouncements
and interpretations;
     (iv) extraordinary, unusual or nonrecurring cash gains (other than gains on
Dispositions), to the extent not otherwise included in calculating EBITDA;
     (v) to the extent not otherwise included in calculating EBITDA, cash gains
from any sale or disposition outside the ordinary course of business; and
     (vi) the aggregate amount of any returns received in cash in respect of
Seed Capital Investments made after the Closing Date to the extent not otherwise
included in calculating EBITDA;
minus,
          (b) the sum, without duplication, of
     (i) the amount of any Taxes, including Taxes based on income, profits or
capital, (or alternative tax in lieu thereof), foreign, state, franchise and
similar Taxes, foreign withholding Taxes and foreign unreimbursed value added
Taxes (to the extent added in calculating EBITDA), and including penalties and
interest on any of the foregoing, in each case, paid in cash by the Borrower and
its Restricted Subsidiaries (to the extent not otherwise deducted in calculating
EBITDA), including payments made pursuant to any tax sharing agreements or
arrangements among the Borrower, its Restricted Subsidiaries and any direct or
indirect parent company of the Borrower (so long as such tax sharing payments
are attributable to the operations of the Borrower and its Restricted
Subsidiaries);
     (ii) Consolidated Interest Expense, to the extent payable in cash and not
otherwise deducted in calculating EBITDA;
     (iii) foreign currency translation losses payable in cash related to
currency remeasurements of indebtedness (including any net cash loss resulting
from hedge agreements for currency risk), to the extent not otherwise deducted
in calculating EBITDA;
-(22-)

 



--------------------------------------------------------------------------------



 



     (iv) without duplication of amounts deducted pursuant to clause (xvii)
below in a prior fiscal year, Capital Expenditures (other than for Seed Capital
Investments) of the Borrower and its Restricted Subsidiaries made in cash, to
the extent financed with Internally Generated Cash;
     (v) repayments of long-term Indebtedness, (including (A) the principal
component of Capitalized Lease Obligations, (B) the amount of repayment of Loans
pursuant to Section 2.11 (but excluding all other prepayments of the Loans),
(C) the amount of repayment of the Existing Notes) and (D, (D) the amount of
repayment of Loans under the Second-Lien Facilities and (E) current maturities
of long-term Indebtedness, made by the Borrower and its Restricted Subsidiaries,
but only to the extent that such repayments (x) by their terms cannot be
reborrowed or redrawn and (y) are not financed with the proceeds of long-term
Indebtedness (other than revolving Indebtedness), provided that for purposes of
clause (a) of the definition of Restricted Payment Applicable Amount only, the
amount deducted pursuant to this clause (v) in respect of repayments of the New
Senior Notes shall equal the amount of such repayments multiplied by one minus
the ECF Percentage for the relevant fiscal year;
     (vi) additions to working capital (i.e., the increase, if any, in Current
Assets minus Current Liabilities from the beginning to the end of such fiscal
year), but excluding any such additions to working capital arising from the
acquisition of any Person by the Borrower and/or the Restricted Subsidiaries;
     (vii) without duplication of amounts deducted pursuant to clause (xvii)
below in a prior fiscal year, the amount of Investments made by the Borrower and
its Restricted Subsidiaries pursuant to Section 6.03 (other than Permitted
Investments in (x) Cash Equivalents and Government Securities, (y) the Borrower
or any of its Restricted Subsidiaries and (z) Seed Capital Investments), in
cash, to the extent such Investments were financed with Internally Generated
Cash;
     (viii) extraordinary, unusual or nonrecurring cash charges, to the extent
not otherwise deducted in calculating EBITDA;
     (ix) cash fees, costs, commissions, charges and expenses incurred in
connection with the Transactions, any Investment permitted under Section 6.03,
any disposition not prohibited under Section 6.05, any recapitalization, any
issuance of Equity Interests, the issuance of any Indebtedness or any exchange,
refinancing or other early extinguishment of Indebtedness permitted by this
Agreement (in each case, whether or not consummated);
     (x) cash charges, expenses or losses added to EBITDA pursuant to clauses
(a)(v) and (xiv) thereof and clause (n) of the definition of Consolidated Net
Income;
     (xi) the amount of management, monitoring, consulting, transactional and
advisory fees and related expenses paid pursuant to the Management Agreement
permitted by Section 6.06, to the extent not otherwise deducted in calculating
EBITDA;
-(23-)

 



--------------------------------------------------------------------------------



 



     (xii) the amount of Restricted Payments made by the Borrower to the extent
permitted by clauses (iv), (xii) (but, with respect to Section 6.03(b)(xii)(H),
only to the extent such amounts would have been permitted to be deducted under
clause (b) of this definition if the Borrower or any of its Restricted
Subsidiaries had instead made such Investment) and (xvi) of Section 6.03(b) to
the extent that such Restricted Payments were financed with Internally Generated
Cash (including proceeds of Revolving Loans);
     (xiii) cash expenditures in respect of Hedging Obligations (including net
cash losses resulting in such period from Hedging Obligations and the
application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective pronouncements
and interpretations), to the extent not otherwise deducted in calculating
EBITDA;
     (xiv) to the extent added to Consolidated Net Income, cash losses from any
sale or disposition outside the ordinary course of business;
     (xv) cash payments by the Borrower and its Restricted Subsidiaries in
respect of long-term liabilities (other than Indebtedness) of the Borrower and
its Restricted Subsidiaries;
     (xvi) the aggregate amount of expenditures actually made by the Borrower
and its Restricted Subsidiaries in cash (including expenditures for the payment
of financing fees) to the extent that such expenditures are not expensed;
     (xvii) without duplication of amounts deducted from Excess Cash Flow in a
prior fiscal year, the aggregate consideration required to be paid in cash by
the Borrower and its Restricted Subsidiaries pursuant to binding contracts or
agreements (the “Contract Consideration”) entered into prior to or during such
fiscal year relating to Investments permitted under Section 6.03 (other than
Investments in (x) Cash Equivalents and Government Securities and (y) the
Borrower or any of its Restricted Subsidiaries) or Capital Expenditures to be
consummated or made during the period of four consecutive fiscal quarters of the
Borrower following the end of such fiscal year, provided that to the extent the
aggregate amount of Internally Generated Cash actually utilized to finance such
Capital Expenditures or Investments during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters; and
     (xviii) the aggregate amount of Seed Capital Investments made by the
Borrower and its Restricted Subsidiaries to the extent that such amounts (x) are
not otherwise deducted in calculating EBITDA and (y) do not exceed in any fiscal
year the sum of (I) $50,000,000 plus (II) any gains received in respect of Seed
Capital Investments that have been included in calculating EBITDA plus (III) any
amounts representing reinvested Seed Capital Investments during such fiscal year
and to the extent not previously deducted pursuant to this clause (xviii), any
amounts reinvested within six months of the return of such Seed Capital
Investments.
-(24-)

 



--------------------------------------------------------------------------------



 



          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Securities Exchange Commission
promulgated thereunder.
          “Excluded Accounts” shall mean the “Excluded Accounts” under, and as
defined in, the Guarantee and Collateral Agreement.
          “Excluded Contributions” shall mean net cash proceeds, marketable
securities or Qualified Proceeds received by or contributed to the Borrower
(other than Equity Cure Proceeds) from
          (a) contributions to its common equity capital, and
          (b) the sale (other than to the Borrower or a Subsidiary of the
Borrower or to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement of the Borrower or a Subsidiary
of the Borrower) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of the Borrower,
          in each case, designated as Excluded Contributions pursuant to an
Officer’s Certificate on the date such capital contributions are made or the
date such Equity Interests are sold, as the case may be, which are excluded from
the calculation of the Restricted Payment Applicable Amount.
          “Excluded Parties” shall mean affiliates of the Arrangers that are
(x) engaged as principals primarily in private equity, mezzanine financing or
venture capital or (y) are engaged directly or indirectly in a sale of the
Company and its subsidiaries as sell-side representative.
          “Excluded Subsidiary” shall mean (a) any subsidiary that is not a
Wholly-Owned Subsidiary (other than a Subsidiary the minority equity interests
in which are held by officers and employees thereof), (b) any Immaterial
Subsidiary, (c) any subsidiary that is prohibited by applicable law or
contractual obligations from guaranteeing the Obligations, (d) any Restricted
Subsidiary acquired pursuant to an acquisition permitted by Section 6.03
financed with secured Indebtedness permitted to be incurred pursuant to
Section 6.01(b)(xi) (but only to the extent such Indebtedness is otherwise
permitted to be secured under clause (ii) of the definition of Permitted Liens)
and Section 6.01(b)(xiii) and each Restricted Subsidiary thereof that guarantees
such Indebtedness; provided that each such Restricted Subsidiary shall cease to
be an Excluded Subsidiary under this clause (d) if such secured Indebtedness is
repaid or becomes unsecured or if such Restricted Subsidiary ceases to guarantee
such secured Indebtedness, as applicable, (e) any Unrestricted Subsidiary,
(f) any direct or indirect Domestic Subsidiary of a direct or indirect Foreign
Subsidiary, (g) any subsidiary which is a Broker-Dealer Subsidiary, (h) any
captive insurance subsidiary, (i) any not-for-profit subsidiary, (j) any other
subsidiary with respect to which in the reasonable judgment of the
Administrative Agent and the Borrower, the cost or other consequences of
providing a guarantee of the Obligations shall be excessive in view of the
benefits to be obtained by the Lenders therefrom (it being agreed that the cost
and other consequences of a Foreign Subsidiary or a subsidiary which is subject
to regulatory capital restrictions providing a guarantee are excessive in view
of the benefits), (k) any subsidiary that is a special purpose entity and
(l) any Receivables Subsidiary.
          “Excluded Taxes” shall mean, with respect to the Administrative Agent,
any Lender, the Issuing Bank or any other recipient of any payment to be made by
or on account of
-(25-)

 



--------------------------------------------------------------------------------



 



any obligation of the Borrower hereunder, (a) income Taxes imposed on (or
measured by) its income and franchise (and similar) Taxes imposed on it in lieu
of income Taxes pursuant to the laws of the United States of America, or by the
jurisdiction in which such recipient is organized or in which the principal
office or applicable lending office of such recipient is located (or any
political subdivision thereof) (b) any branch profits Taxes imposed by the
United States of America or any similar Tax imposed by any other jurisdiction
described in clause (a) above and (c) in the case of a recipient (other than an
assignee pursuant to a request by the Borrower under Section 2.21(a)), any
withholding Tax that (i) is imposed on amounts payable to such recipient at the
time such recipient becomes a party to this Agreement (or designates a new
lending office) or (ii) is attributable to such recipient’s failure to comply
with Section 2.20(e) or (f), as applicable, except in the case of clause (i) to
the extent that such recipient (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.20(a).
          “Existing Debt” shall mean Indebtedness outstanding under that certain
Credit Agreement dated as of September 30, 2005, as amended, by and among the
Company, as borrower thereunder, the lenders from time to time party thereto,
Bank of America, N.A., as administrative agent, and the other agents party
thereto.
          “Existing Intercompany Debt” shall mean the intercompany Indebtedness
of the Company and its Subsidiaries issued in favor of the Company or a
Restricted Subsidiary of the Company on the Closing Date and identified as such
on Schedule 6.01.
          “Existing Notes” shall mean, collectively, the Existing Notes due 2010
and the Existing Notes due 2015.
          “Existing Notes Documentation” shall mean the Existing Notes and
Existing Notes Indentures governing the Existing Notes.
          “Existing Notes due 2010” shall mean the Company’s $250,000,000 5%
senior notes due 2010.
          “Existing Notes due 2010 Account” shall have the meaning assigned to
such term in Section 5.13.
          “Existing Notes due 2015” shall mean the Company’s $300,000,000 5.50%
senior notes due 2015.
          “Existing Notes Indentures” shall mean the Indenture, dated as of
September 12, 2005, between the Company and The Bank of New York Trust Company,
N.A., as Trustee, as supplemented by that certain First Supplemental Indenture,
dated as of September 12, 2005, between the Company and The Bank of New York
Trust Company, N.A., as Trustee.
          “Existing Notes Termination Date” shall have the meaning assigned to
such term in Section 5.09.
          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System
-(26-)

 



--------------------------------------------------------------------------------



 



arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.
          “Fee Letter” shall mean the Second Amended and Restated Fee Letter,
dated as of November 13, 2007, among Holdings, the Borrower and the Arrangers.
          “Fees” shall mean the Commitment Fee, the Administration Fee, the L/C
Participation Fee and, the Issuing Bank Fee and any prepayment premium payable
pursuant to Section 2.12(d).
          “Financial Officer” of any Person shall mean the chief executive
officer, the president, chief financial officer, principal accounting officer,
treasurer, assistant treasurer or controller of such Person.
          “First Amendment” means the First Amendment to this Agreement, dated
as of July 28, 2009, among Holdings, the Borrower, the Administrative Agent and
the Lenders party thereto.
          “First Amendment Effective Date” shall have the meaning assigned to
such term in the First Amendment.
          “First-Lien Agents” shall have the meaning assigned to such term in
Article VIII.
          “First-Lien Collateral Agent” shall mean DBNY, in its capacity as
collateral agent for the First-Lien Secured Parties, and shall include any
successor collateral agent for the First-Lien Secured Parties appointed pursuant
to Article VIII.
          “First-Lien Facilities” shall mean the revolving credit, swingline and
letter of credit facilities provided hereunder, and the first-lien term loan
facilities contemplated by Section 2.01(a)(i) and Section 2.24, if any.
          “First-Lien Lenders” shall mean (a) the Persons listed on
Schedule 2.01 under the heading “First-Lien Facilities” (other than any such
Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance or pursuant to Section 2.21(a)) and (b) any Person that has become a
party hereto pursuant to an Assignment and Acceptance in respect of the
First-Lien Facilities. Unless the context indicates otherwise, the term
“First-Lien Lenders” shall include the Swingline Lender.
          “First-Lien Term Loan Maturity Date” shall mean November 13, 2014.
          “First-Lien Obligations” shall mean all Obligations in respect of the
First-Lien Facilities.
          “First-Lien Secured Obligations” shall have the meaning assigned to
such term in the Guarantee and Collateral Agreement and the other Security
Documents.
-(27-)

 



--------------------------------------------------------------------------------



 



          “First-Lien Secured Parties” shall mean the “First-Lien Secured
Parties” as defined in the Guarantee and Collateral Agreement.
          “First-Lien Term Loan” has the meaning specified in
Section 2.01(a)(i). For the avoidance of doubt, all Term Loans under the Credit
Agreement immediately prior to giving effect to the First Amendment on the First
Amendment Effective Date shall be deemed to be First-Lien Term Loans after
giving effect to the First Amendment on the First Amendment Effective Date.
          “First-Lien Term Loan Borrowing” shall mean a Borrowing comprised of
First-Lien Term Loans.
          “First-Lien Term Loan Commitment” shall mean, with respect to each
Lender, the commitment of such Lender to make First-Lien Term Loans hereunder as
set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Lender assumed its First-Lien Term Loan Commitment or First-Lien Term
Loans, as applicable, as the same may be (a) reduced from time to time pursuant
to Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.
          “First-Lien Term Loan Facility” shall mean any Class or tranche of
First-Lien Term Loans incurred hereunder.
          “First-Lien Term Loan Lender” shall mean a Lender with a First-Lien
Term Loan Commitment or an outstanding First-Lien Term Loan.
          “Fixed Charges” shall mean, with respect to any Person for any period,
the sum, without duplication, of:
          (a) Consolidated Interest Expense of such Person and Restricted
Subsidiaries for such period; plus
          (b) all cash dividends or other distributions paid to any Person other
than such Person or any such Subsidiary (excluding items eliminated in
consolidation) on any series of Preferred Stock of Holdings or a Restricted
Subsidiary during such period; plus
          (c) all cash dividends or other distributions paid to any Person other
than such Person or any such Subsidiary (excluding items eliminated in
consolidation) on any series of Disqualified Stock of Holdings or a Restricted
Subsidiary during such period.
          “Foreign Lender” shall mean any Lender or Issuing Bank that is
organized under the laws of a jurisdiction other than the United States of
America, unless such Lender or Issuing Bank is a disregarded entity for U.S.
federal income tax purposes owned by a non-disregarded U.S. entity. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “Foreign Plan” shall mean any pension plan, fund or other similar
program (other than a government sponsored plan) that (a) primarily covers
employees of any Loan Party and/or
-(28-)

 



--------------------------------------------------------------------------------



 



any of its Restricted Subsidiaries who are employed outside of the United States
and (b) is subject to any statutory funding requirement as to which the failure
to satisfy results in a Lien or other statutory requirement permitting any
governmental authority to accelerate the obligation of the Borrower or any
Restricted Subsidiary to fund all or a substantial portion of the unfunded,
accrued benefit liabilities of such plan.
          “Foreign Subsidiary” shall mean, with respect to any Person, (a) any
subsidiary of such Person that is organized and existing under the laws of any
jurisdiction outside the United States of America or (b) any subsidiary of such
Person that has no material assets other than the Capital Stock of one or more
subsidiaries described in clause (a) and other assets relating to an ownership
interest in any such Capital Stock or subsidiaries.
          “GAAP” shall mean United States generally accepted accounting
principles, as amended or modified from time to time.
          “Government Securities” shall mean securities that are:
          (a) direct obligations of the United States of America for the timely
payment of which its full faith and credit is pledged; or
          (b) obligations of a Person controlled or supervised by and acting as
an agency or instrumentality of the United States of America the timely payment
of which is unconditionally guaranteed as a full faith and credit obligation by
the United States of America, which, in either case, are not callable or
redeemable at the option of the issuer thereof, and shall also include a
depository receipt issued by a bank (as defined in Section 3(a)(2) of the
Securities Act), as custodian with respect to any such Government Securities or
a specific payment of principal of or interest on any such Government Securities
held by such custodian for the account of the holder of such depository receipt;
provided that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depository
receipt from any amount received by the custodian in respect of the Government
Securities or the specific payment of principal of or interest on the Government
Securities evidenced by such depository receipt.
          “Governmental Authority” shall mean the government of the United
States of America or any other nation, any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
          “Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).
          “Guarantee and Collateral Agreement” shall mean the Guarantee and
Collateral Agreement, substantially in the form of Exhibit D, among the Loan
Parties party thereto and the Collateral AgentAgents for the benefit of the
Secured Parties., as amended, supplemented, modified, extended, renewed, or
restated from time to time.
-(29-)

 



--------------------------------------------------------------------------------



 



          “Guaranteed Creditors” shall mean and include each of the
Administrative Agent, the Collateral AgentAgents, the Issuing Banks, the
Lenders, the Hedge Creditors and the Cash Management Creditors.
          “Guaranteed Net Leverage Ratio” shall mean on, as of any date, the
ratio of (i) (A) Consolidated Total Indebtedness of the Borrower on such date
which is guaranteed by any Restricted Subsidiary of the Borrower plus
(B) Consolidated Total Indebtedness of any Restricted Subsidiary of the Borrower
on such date (in each case, other than intercompany Indebtedness), minus (C) the
amount of cash and Cash Equivalents in excess of any Restricted Cash that would
be stated on the balance sheet of the Borrower and its Restricted Subsidiaries
and held by the Borrower and its Restricted Subsidiaries as of such date of
determination, as determined in accordance with GAAP to (ii) EBITDA of the
Borrower and its Restricted Subsidiaries for the most recently ended four fiscal
quarters ending immediately prior to such date for which Section 5.04 Financials
have been delivered to the Administrative Agent.
          “Guaranteed Obligations” shall mean (i) the unpaid principal of and
interest on the Loans and all other obligations and liabilities of the Borrower
to the Administrative Agent or any Lender, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, this Agreement, any other
Loan Document and the Letters of Credit and whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or any Lender that are required to be paid pursuant hereto or any other
Loan Document and including interest accruing after the maturity of the Loans
and L/C Disbursements and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to a Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) or otherwise and (ii) the
full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed
claim in any such proceeding) of any Loan Party owing pursuant to any Hedging
Obligation or Cash Management Obligation, as the case may be, entered into by
such Loan Party with any Hedge Creditor or Cash Management Creditor, as the case
may be.
          “Guarantors” shall mean Holdings and the Subsidiary Guarantors.
          “Hazardous Materials” shall mean any material, substance or waste
classified, characterized or regulated as “hazardous,” “toxic,” “pollutant” or
“contaminant” under any Environmental Laws.
          “Hedge Creditor” shall mean, with respect to the Hedging Obligations
of a Loan Party specifically designated hereunder as “Secured Obligations”, a
counterparty that is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender as of the Closing Date or at the time such
Hedging Obligation is entered into (including any Person
-(30-)

 



--------------------------------------------------------------------------------



 



who is a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into any Hedging Obligations,
ceases to be a Lender).
          “Hedge Creditor” shall mean (i) each First-Lien Lender or any
affiliate thereof (even if the respective First-Lien Lender subsequently ceases
to be a First-Lien Lender under this Agreement for any reason) party to a
Hedging Agreement with any Loan Party and (ii) the respective successors and
assigns of each such First-Lien Lender, affiliate or other financial institution
referred to in clause (i) above.
          “Hedging Obligations” shall mean, with respect to any Person, the
obligations of such Person under any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, commodity swap agreement,
commodity cap agreement, commodity collar agreement, foreign exchange contract,
currency swap agreement or similar agreement providing for the transfer of
mitigation of interest rate, currency risks or commodity either generally or
under specific contingencies.
          “Holdings” shall have the meaning assigned to such term in the
recitals.
          “Holdings Guaranty” shall mean the guaranty of Holdings pursuant to
Article X.
          “Immaterial Subsidiary” shall mean all Restricted Subsidiaries of the
Borrower for which (a) (i) the assets of each such Restricted Subsidiary
constitute less than 2.5% of the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis and (ii) the EBITDA of each such Restricted
Subsidiary accounts for less than 2.5% of the EBITDA of the Borrower and its
Restricted Subsidiaries on a consolidated basis and (b) (i) the assets of all
relevant Restricted Subsidiaries constitute 5.0% or less than the total assets
of the Borrower and its Restricted Subsidiaries on a consolidated basis, and
(ii) the EBITDA of all relevant Restricted Subsidiaries accounts for less than
5.0% of the EBITDA of the Borrower and its Restricted Subsidiaries on a
consolidated basis, and in each case such Restricted Subsidiaries have been
designated as an Immaterial Subsidiary by the Borrower in a written notice
delivered to the Administrative Agent (or on the Closing Date listed on
Schedule 1.01(b)) other than any such Restricted Subsidiary as to which the
Borrower has revoked such designation by written notice to the Administrative
Agent.
          “Incremental Amendment” shall have the meaning assigned to such term
in Section 2.24(b).
          “Incremental Facility Closing Date” shall have the meaning assigned to
such term in Section 2.24(b).
          “Incremental First-Lien Term Loans” shall have the meaning assigned to
such term in Section 2.24(a).
          “Incremental Second-Lien Term Loans” shall have the meaning assigned
to such term in Section 2.24(a).
          “Incremental Term Loans” shall mean the Incremental First-Lien Term
Loans and the Incremental Second-Lien Term Loans.
-(31-)

 



--------------------------------------------------------------------------------



 



          “Indebtedness” shall mean, with respect to any Person, without
duplication:
          (a) any indebtedness (including principal and premium) of such Person,
whether or not contingent
     (i) in respect of borrowed money;
     (ii) evidenced by bonds, notes, debentures or similar instruments;
     (iii) evidenced by letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof);
     (iv) Capitalized Lease Obligations;
     (v) representing the balance deferred and unpaid of the purchase price of
any property (other than Capitalized Lease Obligations), except (A) any such
balance that constitutes a trade payable or similar obligation to a trade
creditor, in each case accrued in the ordinary course of business,
(B) liabilities and expenses accrued in the ordinary course of business and
(C) earn-outs and other contingent payments in respect of acquisitions except to
the extent that the liability on account of any such earn-outs or contingent
payment becomes fixed and is not promptly paid after such payment becomes due
and payable; or
     (vi) representing any Hedging Obligations with respect to interest rates;
if and to the extent that any of the foregoing Indebtedness (other than letters
of credit, bankers’ acceptances and Hedging Obligations) would appear as a
liability upon a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP;
          (b) to the extent not otherwise included, any obligation by such
Person to be liable for, or to pay, as obligor, guarantor or otherwise, on the
obligations of the type referred to in clause (a) of a third Person (whether or
not such items would appear upon the balance sheet of such obligor or
guarantor), other than by endorsement of negotiable instruments for collection
in the ordinary course of business; and
          (c) to the extent not otherwise included, the obligations of the type
referred to in clause (a) of a third Person secured by a Lien on any asset owned
by such first Person, whether or not such Indebtedness is assumed by such first
Person;
provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (x) Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money, (y) items that would appear as
a liability on a balance sheet prepared in accordance with GAAP as a result of
the application of EITF 97-10, “The Effect of Lessee Involvement in Asset
Construction,” or (z) obligations with respect to Receivables Facilities. The
amount of Indebtedness of any Person under clause (c) above shall be deemed to
equal the lesser of (x) the aggregate unpaid amount of such Indebtedness secured
by such Lien and (y) the fair market value of the property encumbered thereby as
determined by such Person in good faith.
-(32-)

 



--------------------------------------------------------------------------------



 



          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes and
Other Taxes.
          “Indemnitee” shall have the meaning assigned to such term in
Section 9.05(b).
          “Independent Financial Advisor” shall mean an accounting, appraisal,
investment banking firm or consultant to Persons engaged in Similar Businesses
of nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.
          “Information” shall have the meaning assigned to such term in
Section 9.16.
          “Insolvency Proceedings” shall mean, with respect to any Person, any
case or proceeding with respect to such Person under U.S. federal bankruptcy
laws or any other state, federal or foreign bankruptcy, insolvency,
reorganization, liquidation, receivership, or other similar law, or the
appointment, whether at common law, in equity or otherwise, of any trustee,
custodian, receiver, liquidator or the like for all or any material portion of
the property of such Person.
          “Intellectual Property Security Agreement” shall mean any of the
following agreements executed on or after the Closing Date (a) a Trademark
Security Agreement substantially in the form of Exhibit F-1, (b) a Patent
Security Agreement substantially in the form of Exhibit F-2 or (c) a Copyright
Security Agreement substantially in the form of Exhibit F3.
           “Intercreditor Agreement” shall mean the Intercreditor Agreement,
substantially in the form of Exhibit I, between the Collateral Agents and
acknowledged by Holdings, the Borrower and the Grantors (as defined in the
Guarantee and Collateral Agreement) from time to time party to the Guarantee and
Collateral Agreement.
          “Interest Payment Date” shall mean (a) in the case of the First-Lien
Facilities (i) with respect to any ABR Loan (including any Swingline Loan), the
last Business Day of each March, June, September and December, commencing
December 31, 2007 and (bii) with respect to any Eurodollar Loan, the last day of
the Interest Period applicable to such Loan and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.; and (b) in the case
of the Second-Lien Facilities, the last Business Day of each of June and
December, commencing December 31, 2009.
          “Interest Period” shall mean with respect to any Eurodollar Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day (or, if there is no numerically corresponding day,
on the last day) in the calendar month that is one, two or three (or nine or 12,
with the consent of all of the relevant Lenders) months or 14 days (or such
other periods not in excess of six months or less than three months agreed to by
the Administrative Agent in its sole discretion) thereafter, as the Borrower may
elect; provided, however, that if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding
-(33-)

 



--------------------------------------------------------------------------------



 



Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
          “Internally Generated Cash” shall mean any amount expended by the
Borrower and its Restricted Subsidiaries and not representing (a) a reinvestment
by the Borrower or any Restricted Subsidiaries of the Net Cash Proceeds of any
Prepayment Asset Sale outside the ordinary course of business or Property Loss
Event, (b) the proceeds of any issuance of any Disqualified Stock, Preferred
Stock or long-term Indebtedness of the Borrower or any Restricted Subsidiary
(other than Indebtedness under any revolving credit facility) or (c) any credit
received by the Borrower or any Restricted Subsidiary with respect to any trade
in of property for substantially similar property or any “like kind exchange” of
assets.
          “Investment Grade Rating” shall mean a rating equal to or higher than
Baa3 (or the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an
equivalent rating by any other Rating Agency.
          “Investment Grade Securities” shall mean:
          (a) securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality thereof (other
than Cash Equivalents);
          (b) debt securities or debt instruments with an Investment Grade
Rating, but excluding any debt securities or instruments constituting loans or
advances among the Borrower and its subsidiaries;
          (c) investments in any fund that invests exclusively in investments of
the type described in clauses (a) and (b) which fund may also hold immaterial
amounts of cash pending investment or distribution; and
          (d) corresponding instruments in countries other than the United
States customarily utilized for high quality investments.
          “Investments” shall mean, with respect to any Person, all investments
by such Person in other Persons (including Affiliates) in the form of loans,
guarantees, advances, issuances of letters of credit or similar financial
accommodations or capital contributions (excluding accounts receivable, trade
credit, deposits in connection with operating leases, management fees, advances
to customers, commission, travel, entertainment, relocation, payroll and similar
advances to directors, officers and employees, in each case made in the ordinary
course of business), purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities issued by any other Person
and investments that are required by GAAP to be classified on the balance sheet
(excluding the footnotes) of such Person in the same manner as the other
investments included in this definition to the extent such transactions involve
the transfer of cash or other property. The amount of any Investment shall be
deemed to be the amount actually invested, without adjustment for subsequent
increases or decreases in value but

-(34-)





--------------------------------------------------------------------------------



 



giving effect to any returns or distributions received by such Person with
respect thereto. For purposes of the definition of “Unrestricted Subsidiary” and
Section 6.03:
          (a) “Investments” shall include the portion (proportionate to the
Borrower’s direct or indirect equity interest in such subsidiary) of the fair
market value of the net assets of a subsidiary of the Borrower at the time that
such subsidiary is designated an Unrestricted Subsidiary; provided, however,
that upon a redesignation of such subsidiary as a Restricted Subsidiary, the
Borrower or applicable Restricted Subsidiary shall be deemed to continue to have
a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to:
     (i) the Borrower’s direct or indirect “Investment” in such subsidiary at
the time of such redesignation; less
     (ii) the portion (proportionate to the Borrower’s direct or indirect equity
interest in such subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation; and
          (b) any property transferred to or from an Unrestricted Subsidiary
shall be valued at its fair market value at the time of such transfer, in each
case as determined in good faith by the Borrower.
          “Investment Vehicle” shall mean a separate account or vehicle for
collective investment (in whatever form of organization, including a
corporation, limited liability company, partnership, association, trust or other
entity, and including each separate portfolio or series of any of the
foregoing), including any entity investing in collateralized loan obligations or
collateralized debt obligations, which investments are managed by the Borrower
or any of its Restricted Subsidiaries in the ordinary course of business.
          “Issuing Bank” shall mean, as the context may require, (a) Deutsche
Bank AG New York Branch, acting through any of its Affiliates or branches, in
its capacity as the issuer of Letters of Credit hereunder and (b) any other
Person that may become an Issuing Bank pursuant to Section 2.23(i) or 2.23(k),
with respect to Letters of Credit issued at the time such Person was a Lender.
The Issuing Bank may, in its reasonable discretion, arrange for one or more
Letters of Credit to be issued by Affiliates or branches of the Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate or branch
with respect to Letters of Credit issued by such Affiliate or branch.
          “Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).
          “Junior Financing” shall mean any Subordinated Indebtedness which is
Material Indebtedness.
          “Junior Financing Documentation” shall mean any indenture and/or other
agreement pertaining to Junior Financing.
          “L/C Backstop” shall mean, in respect of any Letter of Credit, (a) a
letter of credit delivered to the Issuing Bank which may be drawn by the Issuing
Bank to satisfy any obligations

-(35-)







--------------------------------------------------------------------------------



 



of the Borrower in respect of such Letter of Credit or (b) cash or Cash
Equivalents deposited with the Issuing Bank to satisfy any obligation of the
Borrower in respect of such Letter of Credit, in each case, in an amount equal
to undrawn face amount of such Letter of Credit and otherwise on terms and
pursuant to arrangements (including, if applicable, any appropriate
reimbursement agreement) reasonably satisfactory to the respective Issuing Bank.
          “L/C Commitment” shall mean the commitment of an Issuing Bank to issue
Letters of Credit pursuant to Section 2.23.
          “L/C Disbursement” shall mean a payment or disbursement made by an
Issuing Bank pursuant to a Letter of Credit.
          “L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time and (b) the
aggregate principal amount of all L/C Disbursements that have not yet been
reimbursed at such time. The L/C Exposure of any Revolving Credit Lender at any
time shall equal its Pro Rata Percentage of the aggregate L/C Exposure at such
time.
          “L/C Participation Fee” shall have the meaning assigned to such term
in Section 2.05(c).
          “Lenders” shall mean (a) the Persons listed on Schedule 2.01 under the
heading “Credit Facilities” (other than any such Person that has ceased to be a
party hereto pursuant to an Assignment and Acceptance or pursuant to
Section 2.21(a)) and (b) any Person that has become a party hereto pursuant to
an Assignment and Acceptance in respect of the Credit Facilities. Unless the
context indicates otherwise, the term “Lenders” shall include the Swingline
Lender.
          “Lenders” shall mean the First-Lien Lenders and the Second-Lien
Lenders.
          “Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.23.
          “Letter of Credit Expiration Date” shall have the meaning assigned to
such term in Section 2.23(c).
          “Letter of Credit Request” shall have the meaning assigned to such
term in Section 2.23(b).
          “LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period:
          (a) the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
LIBOR I screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

-(36-)





--------------------------------------------------------------------------------



 



          (b) if the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service that displays
an average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or
          (c) if the rates referenced in the preceding subsections (a) and
(b) are not available, the rate per annum determined by the Administrative Agent
as the rate of interest (rounded upward to the next 1/100th of 1%) at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by the Administrative Agent and with a term
equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch to major banks in the offshore Dollar market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period.
          “Lien” shall mean, with respect to any asset, any mortgage, lien
(statutory or otherwise), pledge, hypothecation, charge, security interest,
preference, priority or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof and any other agreement to give a security interest in such
asset; provided that in no event shall an operating lease be deemed to
constitute a Lien.
          “Limited Non-Guarantor Debt Exceptions” shall have the meaning
assigned to such term in Section 6.01(g).
          “Loan Documents” shall mean this Agreement, the Security Documents and
the Notes, if any, executed and delivered pursuant to Section 2.04(e).
          “Loan Parties” shall mean the Borrower and the Guarantors.
          “Loans” shall mean the Revolving Loans, the Term Loans and the
Swingline Loans.
          “Make Whole Premium Amount” shall mean, with respect to any
Second-Lien Term Loan on any date of calculation, the excess of (i) the present
value on the second Business Day preceding such date of (x) the prepayment price
to repay in full such Second-Lien Term Loan (including any prepayment premium
payable pursuant to Section 2.12(d)) on the second anniversary of the First
Amendment Effective Date plus (y) all interest that would have accrued from the
date of calculation through the Second-Lien Term Loan Maturity Date (excluding
accrued but unpaid interest to the date of such calculation), computed using a
discount rate equal to the Treasury Rate as of such calculation date plus 50
basis points over (ii) the then outstanding principal amount of such Second-Lien
Term Loan.
          “Management Agreement” shall mean collectively the management
agreement between certain management companies associated with the Sponsor,
certain other equity

-(37-)





--------------------------------------------------------------------------------



 



investors, the Borrower and any direct or indirect parent company, as in effect
on the Closing Date.
          “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
          “Material Adverse Effect” shall mean (a) on or prior to the Closing
Date, a Target Material Adverse Effect and (b) after the Closing Date, a
material adverse effect (i) on the business, operations, assets, financial
condition or results of operations of the Borrower and its Restricted
Subsidiaries, taken as a whole or (ii) on any material rights and remedies of
the Administrative Agent and the Lenders under the Loan Documents, taken as a
whole.
          “Material Indebtedness” shall mean Indebtedness (other than the Loans
and Letters of Credit), or Hedging Obligations, of the Borrower and its
Restricted Subsidiaries in an aggregate principal amount greater than or equal
to $35,000,000. For purposes of determining “Material Indebtedness”, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Hedging Obligation at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if the relevant hedging
agreement were terminated at such time.
          “Maximum Rate” shall have the meaning assigned to such term in
Section 9.09.
          “Merger” shall mean the merger of Merger Sub with and into the
Company, with the Company as the surviving entity of such merger, as
contemplated by the Merger Agreement.
          “Merger Agreement” shall mean that certain Agreement and Plan of
Merger dated as of June 19, 2007, by and among Holdings, Merger Sub and the
Company.
          “Merger Sub” shall have the meaning assigned to such term in the
preamble.
          “Minimum Threshold” shall mean (x) with respect to Term Loans,
aggregate principal amount of at least (i) $1,000,000 in the case of ABR Loans
and (ii) $5,000,000 in the case of Eurodollar Loans, (y) with respect to
Revolving Loans, an aggregate principal amount of at least (i) $250,000 in the
case of ABR Loans or an integral multiple of $250,000 in excess thereof and (ii)
$1,000,000 in the case of Eurodollar Loans or an integral multiple of $1,000,000
in excess thereof and (z) with respect to Swingline Loans, an aggregate
principal amount of at least $100,000.
          “Moody’s” shall mean Moody’s Investors Service, Inc., or any successor
thereto.
          “Mortgaged Properties” shall mean each parcel of fee owned real
property located in the United States with a book value in excess of $7,500,000
and improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.09 or Section 5.10 to secure the Secured Obligations.
          “Mortgages” shall mean the mortgages, deeds of trust and other
security documentsSecurity Documents granting a Lien on any fee owned real
property or interest

-(38-)





--------------------------------------------------------------------------------



 



therein to secure the Secured Obligations, each in a form reasonably
satisfactory to the Collateral AgentAgents.
          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA under which Holdings, the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates had any obligation or
liability (contingent or otherwise) within the last six years.
          “Net Cash Proceeds” shall mean (a) with respect to any Disposition or
Property Loss Event, the proceeds thereof in the form of cash and Cash
Equivalents (including any such proceeds subsequently received (as and when
received) in respect of deferred payments or noncash consideration initially
received, net of any costs relating to the disposition thereof), net of (i)
out-of-pocket expenses incurred (including broker’s fees or commissions,
investment banking, consultant, legal, accounting or similar fees, survey costs,
title insurance premiums, and related search and recording charges, transfer,
deed, recording and similar taxes incurred by the Borrower and its Restricted
Subsidiaries in connection therewith), and the Borrower’s good faith estimate of
Taxes paid or payable (including payments under any tax sharing agreement or
arrangement of the type described in clause (b)(i) of the definition of Excess
Cash Flow), in connection with such Disposition or such Property Loss Event
(including, in the case of any such Disposition or Property Loss Event in
respect of property of any Foreign Subsidiary, Taxes payable upon the
repatriation of any such proceeds), (ii) amounts provided as a reserve, in
accordance with GAAP, against any (x) liabilities under any indemnification
obligations or purchase price adjustment associated with such Disposition and
(y) other liabilities associated with the asset disposed of and retained by the
Borrower or any of its Restricted Subsidiaries after such disposition, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters (provided that to the extent and at the time any such
amounts are released from such reserve, such amounts net of any expense shall
constitute Net Cash Proceeds), (iii) any funded escrow established pursuant to
the documents evidencing any such sale or disposition to secure any
indemnification obligations or adjustments to the purchase price associated with
any such sale or disposition (provided that to the extent that any amounts are
released from such escrow fund to the Borrower or a Restricted Subsidiary, such
amounts net of any expenses shall constitute Net Cash Proceeds), (iv) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness or other obligation which is secured by a Lien on the asset sold
that (A) has priority over the Lien securing the Obligations and which is repaid
(other than Indebtedness hereunder) or (B) is required to be repaid and is
repaid pursuant to intercreditor arrangements entered into by the Administrative
Agent or the Collateral AgentAgents and (v) in the case of any such Disposition
or Property Loss Event by a non-Wholly-Owned Restricted Subsidiary, the pro rata
portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (v)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a wholly owned Restricted
Subsidiary as a result thereof and (b) with respect to any incurrence of
Indebtedness, the cash proceeds thereof, net of all Taxes (including, in the
case of such Indebtedness incurred by a Foreign Subsidiary, Taxes payable upon
the repatriation of any such proceeds) and customary fees, commissions, costs
and other expenses incurred by the Borrower and its Restricted Subsidiaries in
connection therewith.

-(39-)





--------------------------------------------------------------------------------



 



          “Net Income” shall mean, with respect to any Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends or accretion of any Preferred
Stock.
          “New Senior Notes” shall mean the Borrower’s 101/2% Senior Notes due
2015 in the original principal amount of $785,000,000, as such amount may be
increased from time to time in respect of the payment of interest thereunder and
any additional notes issued pursuant to the terms of the New Senior Notes
Documentation representing the payment of interest (and includes any Refinancing
Indebtedness in respect thereof permitted by Section 6.01 (but without
duplication of any amounts otherwise permitted by clause (b)(ii) thereof) and
any notes issued in exchange or replacement of any of the foregoing on
substantially identical terms).
          “New Senior Notes Documentation” shall mean the New Senior Notes and
the indenture governing the New Senior Notes.
          “Non-Consenting Lenders” shall have the meaning assigned to such term
in Section 2.21(a).
          “Note” has the meaning specified in Section 2.04(e).
          “Notice of Intent to Cure” shall have the meaning assigned to such
term in Section 7.02.
          “Obligations” shall mean the unpaid principal of and interest on the
Loans and all other obligations and liabilities of the Borrower or any other
Loan Party to the Administrative Agent or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document and the Letters of Credit and whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or any Lender that are required to be paid pursuant hereto
or any other Loan Document and including interest accruing after the maturity of
the Loans and L/C Disbursements and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to a Loan Party, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) or
otherwise.
          “Offer to Repay Notice” shall have the meaning assigned to such term
in Section 2.13(g).
          “Offer to Repay Term Loans” shall have the meaning assigned to such
term in Section 2.13(g).
          “Officer’s Certificate” shall mean a certificate signed on behalf of
the Borrower by a Responsible Officer of the Borrower.
          “Opinion of Counsel” shall mean a written opinion from legal counsel
who is reasonably acceptable to the Administrative Agent. The counsel may be an
employee of or counsel to the Borrower or any Loan Party.

-(40-)





--------------------------------------------------------------------------------



 



          “Other Closing Date Representations” shall mean those representations
and warranties made by the Company in the Merger Agreement that (a) are material
to the interests of the Lenders and (b) a breach of any of which would permit
Holdings and/or Merger Sub to terminate their respective obligations under the
Merger Agreement.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes arising from the execution, delivery or enforcement of any
Loan Document.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.
          “Pension Event” shall mean (a) the whole or partial withdrawal of a
Loan Party or any Restricted Subsidiary from a Foreign Plan during a Foreign
Plan year, (b) the filing or a notice of intent to terminate in whole or in part
a Foreign Plan or the treatment of a Foreign Plan amendment as a termination or
partial termination, (c) the institution of proceedings by any Governmental
Authority to terminate in whole or in part or have a trustee appointed to
administer a Foreign Plan, (d) any other event or condition which might
constitute grounds for the termination of, winding up or partial termination or
winding up or the appointment of a trustee to administer, any Foreign Plan,
(e) the failure to satisfy any statutory funding requirement, (f) the adoption
of any amendment to a Foreign Plan that would require the provision of security
pursuant to applicable law or (g) any other extraordinary event or condition
with respect to a Foreign Plan which, with respect to each of the foregoing
clauses, could reasonably be expected to result in a Lien or any acceleration of
any statutory requirement to fund all or a substantial portion of the unfunded
accrued benefit liabilities of such plan.
          “Pension Plan” shall mean any employee pension benefit plan as defined
in Section 3(2) of ERISA (other than a Multiemployer Plan or Foreign Plan) that
is subject to Title IV of ERISA and/or Section 412 of the Code or Section 302 of
ERISA and is sponsored or maintained by any Loan Party or any ERISA Affiliate or
to which any Loan Party or any ERISA Affiliate contributes or has any obligation
or liability (contingent or otherwise).
          “Perfection Certificate” shall mean a perfection certificate executed
by the Loan Parties in a form reasonably approved by the Collateral AgentAgents.
          “Permitted Acquisition” shall mean the Acquisition by the Borrower or
any of its Restricted Subsidiaries of an Acquired Entity or Business (including
by way of merger of such Acquired Entity or Business with and into the Borrower
(so long as the Borrower is the surviving corporation) or a Restricted
Subsidiary of the Borrower), provided that (in each case) (A) the Acquired
Entity or Business acquired pursuant to the respective Permitted Acquisition is
in a business permitted by Section 6.09(a), (B) the aggregate consideration paid
for all Acquisitions of Acquired Entities or Businesses which Persons are not
Loan Parties (or, in the case of an asset acquisition, the acquired assets would
be owned by Persons which are not Loan Parties) are subject to the limitations
set forth in Section 6.03(d) and (C) all requirements of Sections 5.12 and 6.04
applicable to Permitted Acquisitions are satisfied or waived. Notwithstanding
anything to the contrary contained in the immediately preceding sentence, an
acquisition which does not otherwise meet the requirements set forth above in
the definition of “Permitted Acquisition” shall constitute a Permitted
Acquisition if, and to the extent, the Required Lenders agree in

-(41-)





--------------------------------------------------------------------------------



 



writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.
          “Permitted Asset Swap” shall mean, to the extent allowable under
Section 1031 of the Code, the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets (excluding
any boot thereon) between the Borrower or any of its Restricted Subsidiaries and
another Person.
          “Permitted Investments” shall mean:
          (a) any Investment (other than redemptions, prepayments, repurchases,
acquisitions or retirement of the Existing Notes due 2015) in the Borrower or
any of its Restricted Subsidiaries; provided that the fair market value of all
Investments made by Loan Parties in Restricted Subsidiaries that are not Loan
Parties are subject to the limitations set forth in Section 6.03(d);
          (b) any Investment in cash and Cash Equivalents or Investment Grade
Securities;
          (c) any Investment by the Borrower or any of its Restricted
Subsidiaries in a Person that is engaged in a Similar Business if as a result of
such Investment:
          (i) (x) such Person becomes a Loan Party or (y) such Person, in one
transaction or a series of related transactions, is merged or consolidated with
or into, or transfers or conveys substantially all of its assets to, or is
liquidated into, a Loan Party, and
          (ii) such Investment constitutes a Permitted Acquisition consummated
in accordance with Section 5.12,
and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;
          (d) any Investment in securities or other assets not constituting
cash, Cash Equivalents or Investment Grade Securities and received in connection
with a Disposition made pursuant to Section 6.05;
          (e) any Investment existing on the Closing Date or made pursuant to
binding commitments in effect on the Closing Date, or an Investment consisting
of any extension, modification or renewal of any Investment existing on the
Closing Date; provided that the amount of any such Investment may be increased
(i) as required by the terms of such Investment as in existence on the Closing
Date or (ii) as otherwise permitted under this Agreement;
          (f) any Investment acquired by the Borrower or any of its Restricted
Subsidiaries:
     (i) in exchange for any other Investment or accounts receivable held by the
Borrower or any such Restricted Subsidiary in connection with or as a result of
a

-(42-)





--------------------------------------------------------------------------------



 



bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable or settlement of delinquent accounts; or
     (ii) as a result of a foreclosure by the Borrower or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;
          (g) Hedging Obligations that are not speculative in nature;
          (h) Investments the payment for which consists of Equity Interests
(exclusive of Disqualified Stock and those issued in exchange for Equity Cure
Proceeds) of the Borrower or any direct or indirect parent company; provided,
however, that such Equity Interests will not increase the Restricted Payment
Applicable Amount;
          (i) Indebtedness and guarantees permitted under Section 6.01;
          (j) any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with Section 6.06;
          (k) Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment;
          (l) subject to the limitations set forth in Section 6.03(d),
additional Investments having an aggregate fair market value, taken together
with all other Investments made pursuant to this clause (l) that are at the time
outstanding (without giving effect to the sale of an Unrestricted Subsidiary to
the extent the proceeds of such sale do not consist of cash or marketable
securities), not to exceed $100,000,000 (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value); provided that (x) if such Investment is in Capital
Stock of a Person that subsequently becomes a Restricted Subsidiary, such
Investment shall thereafter be deemed permitted under clause (a) above and shall
not be included as having been made pursuant to this clause (l) and (y) the
aggregate amount of Investments made pursuant to this clause (l) in Unrestricted
Subsidiaries may not exceed $50,000,000 at any time;
          (m) Investments relating to a Receivables Subsidiary that, in the good
faith determination of the Borrower, are necessary or advisable to effect any
Receivables Facility;
          (n) advances to, or guarantees of Indebtedness of, directors,
employees, officers and consultants not in excess of $15,000,000 outstanding at
any one time, in the aggregate;
          (o) loans and advances to officers, directors and employees for moving
or relocation expenses and other similar expenses, in each case incurred in the
ordinary course of business or to fund such Person’s purchase of Equity
Interests of the Borrower or any direct or indirect parent company;
          (p) Investments in the ordinary course of business consisting of
endorsements for collection or deposit;

-(43-)





--------------------------------------------------------------------------------



 



          (q) additional Investments in joint ventures in an aggregate amount
not to exceed $20,000,000 at any time outstanding;
          (r) loans and advances relating to indemnification or reimbursement of
any officers, directors or employees in respect of liabilities relating to their
serving in any such capacity or as otherwise specified in Section 6.06;
          (s) Investments in the nature of pledges or deposits with respect to
leases or utilities provided to third parties in the ordinary course of
business;
          (t) Investments consisting of licensing of intellectual property
pursuant to joint marketing arrangements with other Persons;
          (u) extensions of trade credit in the ordinary course of business;
          (v) earnest money deposits required in connection with Permitted
Acquisitions; and
          (w) Seed Capital Investments made by the Borrower or any Restricted
Subsidiary in the ordinary course of business.
          “Permitted Investors” shall mean (a) the Sponsor, (b) any other Person
making an Investment in Holdings concurrently with the Sponsor on the Closing
Date, (c) any Person who is an officer or otherwise a member of management of
the Borrower or any of its subsidiaries on the Closing Date; provided that if
such officers and members of management beneficially own more shares of Capital
Stock of either the Borrower or its direct or indirect parent entities than the
amount of shares beneficially owned by all the officers on the Closing Date or
issued within 90 days thereafter, such excess shall be deemed not to be
beneficially owned by the Permitted Investors, (d) any Related Entity of any of
the foregoing Persons and (e) any “group” (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing Persons specified in clauses (a), (b),
(c) or (d) are members; provided that no member of the “group” (other than the
Sponsor) shall, without giving effect to Rule 13(d)-5 of the Exchange Act, have
beneficial ownership, directly or indirectly, of 50% or more of the Capital
Stock entitled to vote in the election of the Board of Directors of the Borrower
or any of its direct or indirect parent entities, including Holdings.
          “Permitted Liens” shall mean, with respect to any Person:
          (a) pledges or deposits by such Person under workmen’s compensation
laws, unemployment insurance laws or similar legislation, or good faith deposits
in connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, deposits given to
public or private utilities or any governmental authority, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;

-(44-)





--------------------------------------------------------------------------------



 



          (b) Liens imposed by law, such as landlords’, carriers’,
warehousemen’s and mechanics’ Liens, in each case for sums (i) not yet overdue
for a period of more than 60 days or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP or
(ii) the failure to pay could not reasonably be expected to result in a Material
Adverse Effect;
          (c) Liens for taxes, assessments or other governmental charges that
are not required to be paid pursuant to Section 5.03;
          (d) Liens (including deposits) in favor of the issuer of stay,
customs, appeal, performance and surety bonds or bid bonds or with respect to
other regulatory requirements or letters of credit issued pursuant to the
request of and for the account of such Person in the ordinary course of its
business;
          (e) minor survey exceptions, minor encumbrances, easements or
reservations of, or rights of others for, licenses, rights-of-way, sewers,
electric lines, telegraph and telephone lines and other similar purposes, or
zoning or other restrictions as to the use of real properties or Liens
incidental to the conduct of the business of such Person or to the ownership of
its properties which were not incurred in connection with Indebtedness and which
do not in the aggregate materially impair their use in the operation of the
business of such Person;
          (f) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(b)(iv), (xxii) and (xvii) (solely to the extent securing such
Equity Interests being purchased or redeemed); provided that Liens securing
Indebtedness permitted to be incurred pursuant to paragraph (b)(iv) are solely
on the assets financed, purchased, constructed, improved, or acquired or assets
of the acquired entity, as the case may be;
          (g) Liens existing on the Closing Date and described in all material
respects on Schedule 6.02;
          (h) Liens on property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided, however, such Liens are not created or
incurred in connection with, or in contemplation of, such other Person becoming
such a Subsidiary; provided, further, that such Liens may not extend to any
other property owned by the Borrower or any of its Restricted Subsidiaries;
          (i) Liens on property at the time the Borrower or a Restricted
Subsidiary acquired the property, including any acquisition by means of a merger
or consolidation with or into the Borrower or any of its Restricted
Subsidiaries; provided, however, that such Liens are not created or incurred in
connection with, or in contemplation of, such acquisition; provided, further,
that the Liens may not extend to any other property owned by the Borrower or any
of its Restricted Subsidiaries;
          (j) Liens securing Indebtedness or other obligations of the Borrower
or a Restricted Subsidiary owing to the Borrower or another Restricted
Subsidiary permitted to be incurred in accordance with Section 6.01(b)(vii);

-(45-)





--------------------------------------------------------------------------------



 



          (k) Liens securing Hedging Obligations so long as, in the case of
Hedging Obligations related to interest, the related Indebtedness is secured by
a Lien on the same property securing such Hedging Obligations;
          (l) Liens on specific items of inventory or other goods and proceeds
of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods, and pledges or
deposits in the ordinary course of business securing inventory purchases from
vendors;
          (m) leases, subleases, licenses or sublicenses (including licenses and
sublicenses of intellectual property) granted to others in the ordinary course
of business which do not materially interfere with the ordinary conduct of the
business of the Borrower or any of its Restricted Subsidiaries or which do not
by their own terms secure any Indebtedness;
          (n) Liens arising from UCC financing statement filings regarding
operating leases or consignments entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business;
          (o) Liens in favor of the Borrower or any Restricted Guarantor;
          (p) Liens on inventory or equipment of the Borrower or any of its
Restricted Subsidiaries granted in the ordinary course of business to the
Borrower’s or such Restricted Subsidiary’s clients or customers at which such
inventory or equipment is located;
          (q) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness permitted by
Section 6.01 and secured by any Lien referred to in the foregoing clauses (f),
(g), (h), and (i); provided, however, that (i) such new Lien shall be limited to
all or part of the same property that secured the original Lien (plus
improvements on such property), and (ii) the Indebtedness secured by such Lien
at such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (f), (g), (h), and (i) at the time the
original Lien became a Permitted Lien hereunder plus accrued and unpaid
interest, and (B) an amount necessary to pay any fees and expenses, including
premiums, related to such refinancing, refunding, extension, renewal or
replacement;
          (r) pledges or deposits made in the ordinary course of business to
secure liability to insurance carriers and Liens on insurance policies and the
proceeds thereof (whether accrued or not), rights or claims against an insurer
or other similar asset securing insurance premium financings permitted under
Section 6.01(b)(xix);
          (s) Liens securing judgments for the payment of money not constituting
an Event of Default and any appropriate legal proceedings that may have been
duly initiated for the review of such judgment have not been finally terminated
or the period within which such proceedings may be initiated has not expired;

-(46-)





--------------------------------------------------------------------------------



 



          (t) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
          (u) Liens (i) of a collection bank arising under Section 4-210 of the
UCC on items in the course of collection, (ii) attaching to commodity trading
accounts or other commodity brokerage accounts incurred in the ordinary course
of business, and (iii) in favor of banking institutions arising as a matter of
law encumbering deposits (including the right of set-off) and which are within
the general parameters customary in the banking industry;
          (v) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.01; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;
          (w) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
          (x) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;
          (y) Liens securing the Obligations and the Secured Obligations;
          (z) any encumbrance or retention (including put and call agreements
and rights of first refusal) with respect to the Equity Interests of any joint
venture or similar arrangement pursuant to the joint venture or similar
agreement with respect to such joint venture or similar arrangement, provided
that no such encumbrance or restriction affects in any way the ability of the
Borrower or any Restricted Subsidiary to comply with Section 5.09;
          (aa) Liens on property subject to Sale and Lease-Back Transactions
permitted hereunder and general intangibles related thereto;
          (bb) Liens consisting of contractual restrictions of the type
described in the definition of Restricted Cash;
          (cc) possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
date hereof and other Permitted Investments; provided that such Liens (x) attach
only to such Investments or other Investments held by such broker or dealer and
(y) secure only obligations incurred in the ordinary course of business and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with the incurrence of Indebtedness or
margin financing;

-(47-)





--------------------------------------------------------------------------------



 



          (dd) Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of set-off or similar rights and remedies as to
securities accounts or other funds maintained with securities intermediaries;
provided that such Liens (x) attach only to securities held by the relevant
securities intermediary and (y) secure only obligations incurred in the ordinary
course of business arising in connection with the acquisition, disposition or
holding of such securities and not any obligation in respect of the incurrence
of Indebtedness or margin financing;
          (ee) Liens attaching solely to cash earnest money deposits in
connection with any letter of intent or purchase agreement in connection with a
Permitted Investment;
          (ff) any interest or title of a licensor, a sublicensor, lessor,
sublessor, franchisor or permitor under any license, operating or true lease,
franchise or permit;
          (gg) Liens on accounts receivable and related assets incurred in
connection with a Receivables Facility;
          (hh) Liens arising by operation of Article 2 of the UCC in favor of a
reclaiming seller of goods or buyer of goods; and
          (ii) other Liens securing obligations incurred in the ordinary course
of business which obligations do not exceed $35,000,000 at any one time
outstanding;
          (jj) Liens securing any Refinancing Indebtedness incurred in respect
of Second-Lien Facilities, provided that such Liens shall be junior to the Liens
securing the First-Lien Facilities and provided that such Liens shall be subject
to intercreditor arrangements substantially similar to those set forth in the
Intercreditor Agreement; and
          (kk) After the Discharge of First-Lien Obligations, Liens securing
Indebtedness permitted to be incurred under Section 6.01(b)(xxiii); provided
that such Liens may only be senior to the Liens securing the Second-Lien
Facilities and provided that such Liens shall be subject to intercreditor
arrangements substantially similar to those set forth in the Intercreditor
Agreement.
          “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
          “Platform” shall have the meaning assigned to such term in
Section 5.04.
          “Pledged Collateral” shall have the meaning assigned to such term
inmean (a) the “Collateral” under, and as defined in, the Guarantee and
Collateral Agreement and (b) any other Collateral in the possession of the
First-Lien Collateral Agent (or its agents or bailees), to the extent that
possession thereof is taken to perfect a Lien thereon under the Uniform
Commercial Code.
          “Preferred Stock” shall mean any Equity Interest with preferential
rights of payment of dividends or upon liquidation, dissolution, or winding up;
provided that in no event

-(48-)





--------------------------------------------------------------------------------



 



shall Equity Interests outstanding as of the Closing Date issued thereafter to
any officer, director, employee or consultant of the Borrower or any Restricted
Subsidiary in respect of services provided to the Borrower or any Restricted
Subsidiary in the ordinary course of business approved by Board of Directors of
the Borrower be considered Preferred Stock.
          “Prepayment Asset Sale” shall mean any Disposition, to the extent that
(a) the aggregate Net Cash Proceeds of all such Dispositions during any fiscal
year exceed $25,000,000 and (b) the aggregate Net Cash Proceeds of all such
Dispositions during any five fiscal year period exceed $50,000,000; provided,
however, that the term “Prepayment Asset Sale” shall not include any transaction
permitted (or not expressly prohibited) by Section 6.05 (other than transactions
consummated in reliance on Section 6.05(p), (q) and (s).
          “Pricing Certificate” shall mean a certificate delivered pursuant to
Section 5.04(c).
          “Prime Rate” shall mean the rate of interest per annum announced from
time to time by Deutsche Bank AG New York Branch as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective as of the opening of business on the date such change is announced as
being effective. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually available.
          “Pro Rata Percentage” of any Revolving Credit Lender at any time shall
mean the percentage of the Total Revolving Credit Commitment represented by such
Lender’s Revolving Credit Commitment. In the event the Revolving Credit
Commitments shall have expired or been terminated, the Pro Rata Percentages of
any Revolving Credit Lender shall be determined on the basis of the Revolving
Credit Commitments most recently in effect, giving effect to any subsequent
assignments.
          “Property Loss Event” shall mean any event that gives rise to the
receipt by the Borrower or any of its Restricted Subsidiaries of any insurance
proceeds or condemnation awards in respect of any equipment, fixed assets or
real property (including any improvements thereon) to replace or repair such
equipment, fixed assets or real property; provided, however, for purposes of
determining whether an Offer to Repay Term Loans under Section 2.13(b) would be
required, a Property Loss Event shall be deemed to have occurred only to the
extent that the aggregate Net Cash Proceeds (a) of all such events, during any
fiscal year exceed $25,000,000 and (b) of all such events, during any five
fiscal year period after the Closing Date exceed $50,000,000.
          “Public Lender” shall have the meaning assigned to such term in
Section 5.04.
          “Qualified Capital Stock” of any Person shall mean any Equity Interest
of such Person that is not Disqualified Stock.
          “Qualified Proceeds” shall mean assets that are used or useful in, or
Capital Stock of any Person engaged in, a Similar Business; provided that the
fair market value of any such assets or Capital Stock shall be determined by the
Borrower in good faith.

-(49-)





--------------------------------------------------------------------------------



 



          “Qualified Public Offering” shall mean the issuance by the Borrower or
any direct or indirect parent company of its common Equity Interests in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the SEC in accordance with the Securities Act, as amended.
          “Rating Agencies” shall mean Moody’s and S&P or if Moody’s or S&P or
both shall not make a rating on the New Senior Notes publicly available, a
nationally recognized statistical rating agency or agencies, as the case may be,
selected by the Borrower which shall be substituted for Moody’s or S&P or both,
as the case may be.
          “Receivables Facility” shall mean any of one or more receivables
financing facilities as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the obligations of which are
non-recourse (except for customary representations, warranties, covenants and
indemnities made in connection with such facilities) to the Borrower or any of
its Restricted Subsidiaries (other than a Receivables Subsidiary) pursuant to
which the Borrower or any of its Restricted Subsidiaries sells their accounts
receivable or rights to future advisory fees (including 12b-1 fees) to either
(A) a Person that is not a Restricted Subsidiary or (B) a Receivables Subsidiary
that in turn sells its accounts receivable or rights to future advisory fees to
a Person that is not a Restricted Subsidiary.
          “Receivables Fees” shall mean distributions or payments made directly
or by means of discounts with respect to any accounts receivable or rights to
future advisory fees or participation interest therein issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Facility.
          “Receivables Subsidiary” shall mean any subsidiary formed for the
purpose of, and that solely engages only in one or more Receivables Facilities
and other activities reasonably related thereto.
          “Refinanced Term Loans” shall have the meaning assigned to such term
in Section 9.08(d).
          “Refinancing” shall have the meaning assigned to such term in
Section 4.02(m).
          “Refinancing Indebtedness” shall have the meaning assigned to such
term in Section 6.01(b)(xii).
          “Refunding Capital Stock” shall have the meaning assigned to such term
in Section 6.03(b)(ii).
          “Register” shall have the meaning assigned to such term in
Section 9.04(d).
          “Regulation T” shall mean Regulation T of the Board and all official
rulings and interpretations thereunder or thereof.
          “Regulation U” shall mean Regulation U of the Board and all official
rulings and interpretations thereunder or thereof.

-(50-)





--------------------------------------------------------------------------------



 



          “Regulation X” shall mean Regulation X of the Board and all official
rulings and interpretations thereunder or thereof.
          “Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business, provided that any assets
received by the Borrower or a Restricted Subsidiary in exchange for assets
transferred by the Borrower or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.
          “Related Entity” shall mean (a) with respect to Madison Dearborn
Partners LLC or any other Person making an investment in Holdings on the Closing
Date, as the case may be, (i) any investment fund controlled by or under common
control with Madison Dearborn Partners LLC or any other Person making an
investment in Holdings on the Closing Date, as the case may be, any officer,
director or person performing an equivalent function of the foregoing persons,
or any entity controlled by any of the foregoing Persons and (ii) any spouse or
lineal descendant (including by adoption and stepchildren) of the officers and
directors referred to clause (a)(i); and (b) with respect to any officer of the
Borrower or its subsidiaries, (i) any spouse or lineal descendant (including by
adoption and stepchildren) of the officer and (ii) any trust, corporation or
partnership or other entity, in each case to the extent not an operating
company, of which an 80% or more controlling interest is held by the
beneficiaries, stockholders, partners or owners who are the officer, any of the
persons described in clause (b)(i) above or any combination of these identified
relationships.
          “Related Fund” shall mean, with respect to any Lender that is a fund
or commingled investment vehicle that invests in bank loans or similar
extensions of credit, any other fund that invests in bank loans or similar
extensions of credit and is managed or advised by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective directors, officers, employees,
trustees, agents and advisors of such Person and such Person’s Affiliates.
          “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into or through the environment.
          “Replacement Term Loans” shall have the meaning assigned to such term
in Section 9.08(d).
          “Repricing Transaction” shall mean (1) the incurrence by the Borrower
of any Indebtedness (including, without limitation, any new or additional Term
Loans under this Agreement, whether incurred directly or by way of the
conversion of Term Loans into Replacement Term Loans) that is broadly marketed
or syndicated to banks and other institutional investors in financings similar
to the facilities provided for in this Agreement (i) having an “effective”
interest rate margin or weighted average yield for the respective Type of such
Indebtedness that is less than the applicable rate for or weighted average yield
Term Loans of the

-(51-)





--------------------------------------------------------------------------------



 



respective Type (with the comparative determinations to be made in the
reasonable judgment of the Administrative Agent consistent with generally
accepted financial practices, after giving effect to, among other factors,
margin, upfront or similar fee or “original issue discount” shared with all
lenders or holders of such Indebtedness or Term Loans, as the case may be, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all lenders or holders
of such Indebtedness or Term Loans, as the case may be, and without taking into
account any fluctuations in the Adjusted LIBO Rate) but excluding Indebtedness
incurred in connection with a Change of Control, and (ii) the proceeds of which
are used to prepay (or, in the case of a conversion, deemed to prepay or
replace), in whole or in part, outstanding principal of Term Loans or (2) any
effective reduction in the Applicable Percentage for Term Loans (e.g., by way of
amendment, waiver or otherwise). Any such determination by the Administrative
Agent as contemplated by preceding clauses (1) and (2) shall be conclusive and
binding on all Lenders holding Term Loans.
          “Required Class Lenders” shall mean (a) with respect to any Term Loan
Facility, Lenders holding more than 50% of the Term Commitments and Term Loans
under such Term Loan Facility and (b) with respect to the Revolving Credit
Facility, the Required Revolving Lenders.
          “Required First-Lien Lenders” shall mean, at any time, Lenders having
Revolving Credit Exposure, unused Revolving Credit Commitments, First-Lien Term
Loans and First-Lien Term Loan Commitments representing more than 50% of the sum
of all Revolving Credit Exposure, unused Revolving Credit Commitments,
First-Lien Term Loans and First-Lien Term Loan Commitments at such time;
provided that any Defaulting Lender shall be excluded for purposes of making a
determination of Required First-Lien Lenders.
          “Required Lenders” shall mean, at any time, Lenders having Revolving
Credit Exposure, unused Revolving Credit Commitments, Term Loans and Term Loan
Commitments representing more than 50% of the sum of all Revolving Credit
Exposure, unused Revolving Credit Commitments, Term Loans and Term Loan
Commitments at such time; provided that (i) any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders and (ii) all
Second-Lien Lenders shall be included for purposes of making a determination of
Required Lenders, except for (w) any waiver, amendment, restatement, supplement
or modification of the covenant set forth in Section 6.07, (x) any Applicable
Percentage increases and related amendment fees in connection therewith or any
definition therein to the extent used therein, (y) at any time prior to the
Discharge of First-Lien Obligations, amending, supplementing, restating or
otherwise modifying any Security Document and (z) at any time prior to the
Discharge of First-Lien Obligations, directing the Collateral Agents to act or
to refrain from acting under the Security Documents.
          “Required Revolving Lenders” shall mean, at any time, Lenders having
Revolving Credit Exposure and unused Revolving Commitments representing more
than 50% of the sum of all Revolving Credit Exposure and unused Revolving Credit
Commitments at such time; provided that any Defaulting Lender shall be excluded
for purposes of making a determination of Required Revolving Lenders.

-(52-)





--------------------------------------------------------------------------------



 



          “Required Second-Lien Lenders” shall mean, at any time, Lenders having
Second-Lien Term Loans and Second-Lien Term Loan Commitments representing more
than 50% of the sum of all Second -Lien Term Loans and Second-Lien Term Loan
Commitments at such time; provided that any Defaulting Lender shall be excluded
for purposes of making a determination of Required Second-Lien Lenders.
          “Responsible Officer” of any Person shall mean any Financial Officer
or any executive vice president, senior vice president, vice president,
secretary or assistant secretary of such Person and any other officer or similar
official thereof responsible for the administration of the obligations of such
Person in respect of this Agreement and, as to any document delivered on the
Closing Date, any secretary or assistant secretary of such Person.
          “Restricted Cash” shall mean cash and Cash Equivalents held by the
Borrower and its Restricted Subsidiaries that are contractually restricted from
being distributed to the Borrower, except for such restrictions that are
contained in agreements governing Indebtedness permitted under Section 6.01 and
that is secured by such cash or Cash Equivalents, or that are classified as
“restricted cash” on the consolidated balance sheet of the Borrower prepared in
accordance with GAAP, or that are deposited into the Existing Notes due 2010
Account.
          “Restricted Guarantor” shall mean a Guarantor that is a Restricted
Subsidiary.
          “Restricted Investment” shall mean an Investment other than a
Permitted Investment.
          “Restricted Payment” shall mean:
          (a) the declaration or payment of any dividend or the making of any
payment or distribution on account of the Borrower’s or any Restricted
Subsidiary’s Equity Interests, including any dividend or distribution payable in
connection with any merger or consolidation other than:
     (i) dividends or distributions payable solely in Equity Interests (other
than Disqualified Stock) of the Borrower or in options, warrants or other rights
to purchase such Equity Interests (other than Disqualified Stock); or
     (ii) dividends or distributions by a Restricted Subsidiary so long as, in
the case of any dividend or distribution payable on or in respect of any class
or series of securities issued by a Restricted Subsidiary (other than a
Wholly-Owned Subsidiary), such dividend or distribution is made in accordance
with the terms of the agreement or instrument governing such class or series of
securities;
          (b) the purchase, redemption, defeasance or other acquisition or
retirement for value of any Equity Interests of the Borrower or any direct or
indirect parent company of the Borrower held by any Person (other than by a
Restricted Subsidiary), including in connection with any merger or
consolidation;
          (c) the making of any principal payment on, or redemption, repurchase,
defeasance or other acquisition or retirement for value in each case, prior to
any scheduled

-(53-)





--------------------------------------------------------------------------------



 



repayment, sinking fund payment or maturity, of the Existing Notes due 2015, the
Second-Lien Term Loans, the New Senior Notes or any Subordinated Indebtedness
or, in each case, any Refinancing Indebtedness incurred in respect thereof other
than:
     (i) Indebtedness permitted under Section 6.01(b)(vii); or
     (ii) the purchase, repurchase or other acquisition of any New Senior Notes
or Subordinated Indebtedness purchased in anticipation of satisfying a sinking
fund obligation, principal installment or final maturity, in each case due
within one year (or, in the case of the New Senior Notes, nine months) of the
date of purchase, repurchase or acquisition; or
     (iii) (x) any refinancings, replacements, repurchases, redemptions or
refunds of any Second-Lien Term Loans made in accordance with
Section 6.01(b)(xii) and (y) any mandatory prepayments of any Second-Lien Term
Loans made in accordance with Section 2.13; or
          (d) the making of any Restricted Investment.
          “Restricted Payment Applicable Amount” shall mean, at any time (the
“Reference Time”), an amount equal to the sum (without duplication) of:
          (a) in the event that both (x) the Senior Secured Net Leverage Ratio
determined on the last day of the fiscal quarter last ended prior to the
Reference Time for which Section 5.04 Financials have been delivered to the
Administrative Agent pursuant to, as the case may be, is less than 5.00:1.00 and
(y) the Borrower is in compliance on a pro forma basis with the financial
covenant set forth in Section 6.07 at the Reference Time determined on the last
day of the fiscal quarter last ended prior to the Reference Time for which
Section 5.04 Financials have been delivered to the Administrative Agent, the sum
of (I) $125,000,000 and (II) an amount, not less than zero, determined on a
cumulative basis equal to Excess Cash Flow for each fiscal year of the Borrower
ended on or after December 31, 2008 and prior to the Reference Time, minus an
amount equal to the amount paid by the Borrower as a mandatory prepayment
pursuant to Section 2.13(c) for such fiscal years; plus
          (b) 100% of the aggregate net cash proceeds and the fair market value,
as determined in good faith by the Borrower, of marketable securities or other
property received by the Borrower or a Restricted Subsidiary (without the
issuance of additional Equity Interests in such Restricted Subsidiary) since
immediately after the Closing Date (other than to the extent used to fund the
Transactions or other Permitted Investments or Restricted Payments pursuant to
Section 6.03), from the issue or sale of:
     (i) (A) Equity Interests of the Borrower, including Treasury Capital Stock,
but excluding cash proceeds and the fair market value, as determined in good
faith by the Borrower, of marketable securities or other property received from
the sale of:
     (x) Equity Interests to members of management, directors or consultants of
the Borrower, Restricted Subsidiaries and any direct or indirect parent company
of the Borrower, after the Closing Date to the extent such

-(54-)





--------------------------------------------------------------------------------



 



amounts have been applied to Restricted Payments made in accordance with
Section 6.03(b)(iv); and
     (y) Designated Preferred Stock; and
     (B) to the extent such net cash proceeds or other property are actually
contributed to the capital of the Borrower or any Restricted Subsidiary (without
the issuance of additional Equity Interests of such Restricted Subsidiary),
Equity Interests of the Borrower’s direct or indirect parent companies
(excluding contributions of the proceeds from the sale of Designated Preferred
Stock of such companies or contributions to the extent such amounts have been
applied to Restricted Payments made in accordance with Section 6.03(b)(iv)); or
     (ii) debt of the Borrower or any Restricted Subsidiary that has been
converted into or exchanged for such Equity Interests of the Borrower or a
direct or indirect parent company of the Borrower; or
     (iii) Disqualified Stock of the Borrower or any Restricted Subsidiary that
has been converted into or exchanged for Qualified Capital Stock of the
Borrower;
provided, however, that this paragraph (b) shall not include the proceeds from
(v) the exercise of any Cure Right, (w) Refunding Capital Stock, (x) Equity
Interests or convertible debt securities sold to the Borrower or a Restricted
Subsidiary, as the case may be, (y) Disqualified Stock or debt securities that
have been converted into Disqualified Stock or (z) Excluded Contributions; plus
          (c) 100% of the aggregate amount of cash and the fair market value, as
determined in good faith by the Borrower, of marketable securities or other
property contributed to the capital of the Borrower following the Closing Date
(other than (i) to the extent applied to fund the Transactions or other
Permitted Investments or Restricted Payments pursuant to Section 6.03(b), by a
Restricted Subsidiary and (ii) any Excluded Contributions); plus
          (d) 100% of the aggregate amount received in cash and the fair market
value, as determined in good faith by the Borrower, of marketable securities or
other property received by the Borrower or a Restricted Subsidiary by means of:
     (i) the sale or other disposition (other than to the Borrower or a
Restricted Subsidiary) of, or interest, returns, profits, distribution, income
or similar amounts in respect of, Restricted Investments made by the Borrower or
its Restricted Subsidiaries and repurchases and redemptions of such Restricted
Investments from the Borrower or its Restricted Subsidiaries and repayments of
loans or advances, and releases of guarantees, which constitute Restricted
Investments by the Borrower or its Restricted Subsidiaries, in each case after
the Closing Date; or
     (ii) the sale or other disposition (other than to the Borrower or a
Restricted Subsidiary) of the stock of an Unrestricted Subsidiary (other than to
the extent such Investment constituted a Permitted Investment) or a dividend or
distribution from an Unrestricted Subsidiary after the Closing Date; plus

-(55-)





--------------------------------------------------------------------------------



 



          (e) in the case of the redesignation of an Unrestricted Subsidiary as
a Restricted Subsidiary after the Closing Date, the fair market value of the
Investment in such Unrestricted Subsidiary, as determined by the Borrower in
good faith or if such fair market value may exceed $15,000,000, in writing by an
Independent Financial Advisor, at the time of the redesignation of such
Unrestricted Subsidiary as a Restricted Subsidiary, other than (i) Equity Cure
Proceeds or (ii) or to the extent such Investment constituted a Permitted
Investment.
          “Restricted Subsidiary” shall mean, at any time, each direct and
indirect subsidiary of the Borrower (including any Foreign Subsidiary) that is
not then an Unrestricted Subsidiary; provided, however, that upon the occurrence
of an Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
subsidiary shall be included in the definition of “Restricted Subsidiary”.
          “Revolving Commitment Increase” shall have the meaning assigned to
such term in Section 2.24(a).
          “Revolving Commitment Increase Lender” shall have the meaning assigned
to such term in Section 2.24(b).
          “Revolving Credit Borrowing” shall mean a Borrowing comprised of
Revolving Loans.
          “Revolving Credit Commitment” shall mean, with respect to each Lender,
the commitment of such Lender to make Revolving Loans (and acquire
participations in Letters of Credit and Swingline Loans) hereunder as set forth
on Schedule 2.01, or in the Assignment and Acceptance pursuant to which such
Lender assumed its Revolving Credit Commitment, as applicable, as the same may
be (a) reduced from time to time pursuant to Section 2.09 or 2.21(a) and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.
          “Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the aggregate principal amount at such time of all outstanding
Revolving Loans of such Lender, plus the aggregate amount at such time of such
Lender’s L/C Exposure, plus the aggregate amount at such time of such Lender’s
Swingline Exposure.
          “Revolving Credit Lender” shall mean a Lender with a Revolving Credit
Commitment or any Revolving Credit Exposure.
          “Revolving Credit Maturity Date” shall mean November 13, 2013.
          “Revolving Loans” shall mean the revolving loans made by the Lenders
to the Borrower pursuant to Section 2.01(b).
          “S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
          “Sale and Lease-Back Transaction” shall mean any arrangement providing
for the leasing by the Borrower or any of its Restricted Subsidiaries of any
real or tangible personal

-(56-)





--------------------------------------------------------------------------------



 



property, which property has been or is to be sold or transferred by the
Borrower or such Restricted Subsidiary to a third Person in contemplation of
such leasing.
          “Scheduled Repayment” shall have the meaning assigned to such term in
Section 2.11(b).
          “SEC” shall mean the U.S. Securities and Exchange Commission.
          “Second-Lien Agents” shall have the meaning assigned to such term in
Article VIII.
          “Second-Lien Collateral Agent” shall mean DBNY, in its capacity as
collateral agent for the Second-Lien Secured Parties and shall include any
successor collateral agent for the Second-Lien Secured Parties appointed
pursuant to Article VIII.
          “Second-Lien Excess Proceeds Amount” shall mean the Net Cash Proceeds
of the Second-Lien Term Loans in excess of $222,750,000.
          “Second-Lien Facilities” shall mean the second-lien term loan
facilities contemplated by Section 2.01(a)(ii) and Section 2.24, if any.
          “Second-Lien Lenders” shall mean (a) the Persons listed on
Schedule 2.01A under the heading “Second-Lien Facilities” (other than any such
Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance or pursuant to Section 2.21(a)) and (b) any Person that has become a
party hereto pursuant to an Assignment and Acceptance in respect of the
Second-Lien Facilities.
          “Second-Lien Term Loan Maturity Date” shall mean July 31, 2015.
          “Second-Lien Obligations” shall mean all Obligations in respect of the
Second-Lien Facilities.
          “Second-Lien Secured Obligations” shall have the meaning assigned to
such term in the Guarantee and Collateral Agreement and the other Security
Documents.
          “Second-Lien Secured Parties” shall mean the “Second-Lien Secured
Parties” under, and as defined in, the Guarantee and Collateral Agreement.
          “Second-Lien Term Loan” shall have the meaning assigned to such term
in Section 2.01(a)(ii).
          “Second-Lien Term Loan Borrowing” shall mean a Borrowing comprised of
Second-Lien Term Loans.
          “Second-Lien Term Loan Commitment” shall mean, with respect to each
Lender, the commitment of such Lender to make Second-Lien Term Loans hereunder
as set forth on Schedule 2.01A, or in the Assignment and Acceptance pursuant to
which such Lender assumed its Second-Lien Term Loan Commitment or Second-Lien
Term Loans, as

-(57-)





--------------------------------------------------------------------------------



 



applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.
          “Second-Lien Term Loan Facility” shall mean any Class or tranche of
Second-Lien Term Loans incurred hereunder.
          “Second-Lien Term Loan Lender” shall mean a Lender with a Second-Lien
Term Loan Commitment or an outstanding Second-Lien Term Loan.
          “Section 5.04 Financials” shall mean the financial statements
delivered, or required to be delivered, pursuant to Sections 5.04(a) and (b).
          “Secured Indebtedness” shall mean any Consolidated Total Indebtedness
of the Borrower or any of its Restricted Subsidiaries secured by a Lien.
          “Secured Obligations ” shall mean all obligations defined as
“First-Lien Secured Obligations” in the Guarantee and Collateral Agreement and
the other Security Documents and/or all Second-Lien Secured Obligations, as the
context may require.
          “Secured Parties” shall mean the “First-Lien Secured Parties” and/or
the Second-Lien Secured Parties, as the context may require.
          “Securities Accounts” shall mean the “Securities Accounts” under, and
as defined in, the Guarantee and Collateral Agreement.
          “Securities Act” shall mean the Securities Act, as amended, and the
rules and regulations of the SEC promulgated thereunder.
          “Security Documents” shall mean the Mortgages, Guarantee and
Collateral Agreement, the Intellectual Property Security Agreements and the
Perfection Certificate and each of the other instruments and documents executed
and delivered with respect to the Collateral pursuant to Section 5.09 or 5.10.
          “Seed Capital Investment” shall mean each Investment Vehicle in which
the Borrower or one or more of its Restricted Subsidiaries has invested or is
investing “seed” or “early stages” capital in the ordinary course of business.
          “Senior Secured Indebtedness” shall mean Consolidated Total
Indebtedness of the Borrower and its Restricted Subsidiaries other than (x) the
Existing Notes, (y) any Consolidated Total Indebtedness that is unsecured or is
secured by a Lien that is subordinated to the Liens securing the Obligations, or
(y) that is Subordinated Indebtedness. For the avoidance of doubt, the
Second-Lien Obligations under the Second-Lien Facilities shall not constitute
Senior Secured Indebtedness.
          “Senior Secured Net Leverage Ratio” shall mean, as of any date, the
ratio of (i) (A) the aggregate principal amount of Senior Secured Indebtedness
on such date minus (B) the amount of cash and Cash Equivalents in excess of any
Restricted Cash that would be stated on

-(58-)





--------------------------------------------------------------------------------



 



the balance sheet of the Borrower and its Restricted Subsidiaries and held by
the Borrower and its Restricted Subsidiaries as of such date of determination,
as determined in accordance with GAAP to (ii) EBITDA of the Borrower and its
Restricted Subsidiaries for the most recently ended four fiscal quarters ending
immediately prior to such date for which Section 5.04 Financials have been
delivered to the Administrative Agent.
          “Similar Business” shall mean any business and any services,
activities or businesses incidental, or reasonably related or similar to, or
complementary to any line of business engaged in by the Company and its
subsidiaries on the Closing Date or any business activity that is a reasonable
extension, development or expansion thereof or ancillary thereto.
          “Solvent” shall mean, with respect to any Person, (a) on a going
concern basis the consolidated fair value of the assets of such Person and its
subsidiaries, at a fair valuation, will exceed their consolidated debts and
liabilities, subordinated, contingent or otherwise; (b) the consolidated present
fair saleable value (on a going concern basis) of the property of such Person
and its subsidiaries will be greater than the amount that will be required to
pay the probable liability of their consolidated debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) such Person and its subsidiaries will be able
to pay their consolidated debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(d) such Person and its subsidiaries, taken as a whole, will not have
unreasonably small capital with which to conduct the business in which they are
engaged. The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
          “SPC” shall have the meaning assigned to such term in Section 9.04(i).
          “Specified Default” shall have the meaning assigned to such term in
Section 2.13(b).
          “Sponsor” shall mean Madison Dearborn Partners, LLC and each of its
Affiliates but not including, however, any operating portfolio companies of any
of the foregoing.
          “Statutory Reserves” shall mean a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) applicable on the
interest rate determination date (expressed as a decimal) established by the
Board and applicable to any member of bank of the Federal Reserve System in
respect of Eurocurrency Liabilities (as defined in Regulation D of the Board).
          “Subordinated Indebtedness” shall mean any Indebtedness of the
Borrower and the Guarantors which is by its terms subordinated in right of
payment to the Obligations of the Borrower or such Guarantor, as applicable.
          “subsidiary” shall mean, with respect to any Person (herein referred
to as the “parent”), any corporation, partnership, limited liability company,
association or other business entity of which securities or other ownership
interests representing more than 50% of the ordinary voting power or more than
50% of the general partnership interests are, at the time any

-(59-)





--------------------------------------------------------------------------------



 



determination is being made, owned or held by the parent, one or more
subsidiaries of the parent or a combination thereof; provided that, in all
cases, the term “subsidiary” shall not include any Investment Vehicle even if
any such entity would be consolidated with the Borrower under GAAP. Unless
otherwise specified, “subsidiary” shall mean any subsidiary of the Borrower.
          “Subsidiary Guarantor” shall mean each subsidiary listed on
Schedule 1.01(a), and each other subsidiary that is or becomes a party to the
Guarantee and Collateral Agreement pursuant to Section 5.09 or otherwise,
excluding (a) any Excluded Subsidiary and (b) any Foreign Subsidiary.
          “Successor Company” shall have the meaning assigned to such term in
Section 6.04(a)(i).
          “Successor Holdings Guarantor” shall have the meaning assigned to such
term in Section 6.04(d)(i).
          “Successor Person” shall have the meaning assigned to such term in
Section 6.04(c)(i)(A).
          “Swingline Commitment” shall mean the commitment of the Swingline
Lender to make loans pursuant to Section 2.22, as the same may be reduced from
time to time pursuant to Section 2.09.
          “Swingline Exposure” shall mean, at any time, the aggregate principal
amount at such time of all outstanding Swingline Loans. The Swingline Exposure
of any Revolving Credit Lender at any time shall equal its Pro Rata Percentage
of the aggregate Swingline Exposure at such time.
          “Swingline Lender” shall mean Deutsche Bank AG New York Branch, acting
through any of its Affiliates or branches, in its capacity as lender of
Swingline Loans hereunder.
          “Swingline Loan” shall mean any loan made by the Swingline Lender
pursuant to Section 2.22.
          “Target Material Adverse Effect” shall mean any fact, event,
circumstance, development, change, occurrence or effect that, individually or in
the aggregate with all other facts, events, circumstances, developments,
changes, occurrences or effects, (i) is materially adverse to the business,
financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole, other than any fact, event, circumstance,
development, change, occurrence or effect to the extent relating to: (A) (1) the
economic, business, financial or regulatory environment generally affecting the
investment management industry to the extent such fact, event, circumstance,
development, change, occurrence or effect does not have a materially
disproportionate effect on the Company, (2) an act of terrorism or an outbreak
or escalation of hostilities or war (whether declared or not declared) or any
natural disasters or any national or international calamity or crisis affecting
the United States to the extent such fact, event, circumstance, development,
change, occurrence or effect does not have a materially disproportionate effect
on the Company, (3) changes in applicable law or GAAP or the enforcement thereof
after the date hereof to the extent such change or enforcement thereof does

-(60-)





--------------------------------------------------------------------------------



 



not have a materially disproportionate effect on the Company, (4) any reduction
in the level of assets under management or revenue run rate of the Company in
and of itself (for the avoidance of doubt, any underlying cause for any such
reduction shall not be excluded by this clause (4)), (5) the failure of the
Company to meet analysts’ expectations, projections or forecasts or changes in
the market price or trading volume of the Company’s securities, in each case, in
and of itself (for the avoidance of doubt, any underlying cause for any such
failure or changes shall not be excluded by this clause (5)), (6) any failure of
the Company to take any action referred to in Section 5.1 of the Merger
Agreement due to Holdings’ withholding of consent following written notice from
the Company that the withholding of such consent would reasonably be expected to
have a Company Material Adverse Effect (determined in accordance in accordance
with the balance of this definition), or (7) any litigation arising from or
relating to allegations of a breach of any fiduciary duty relating to this
Agreement or the transactions contemplated hereby, or (B) the public
announcement or pendency of the Merger Agreement or the performance of and
compliance with the terms of the Merger Agreement, including losses or
threatened losses of the relationships of the Company or any of its Subsidiaries
with any Clients (as defined in the Merger Agreement) or the loss or departure
of any officers or employees of the Company or any of its Subsidiaries; or
(ii) that prevents or materially delays or materially impairs the ability of the
Company to consummate the Merger by March 19, 2008.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges, liabilities or withholdings imposed by any
Governmental Authority and all interest, penalties or similar liabilities with
respect thereto.
          “Term LoanLoans” shall mean the term loans made by the Lenders to the
Borrower pursuant to Section 2.01(a)First-Lien Term Loans, the Second-Lien Term
Loans and, if applicable, any Incremental Term Loans.
          “Term Loan Borrowing” shall mean a Borrowing comprised of Term Loans.
          “Term Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Term Loans hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Term Loan Commitment or Term Loans, as applicable, as the same may
be (a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.Commitment” shall mean a First-Lien Term Loan
Commitment and/or a Second-Lien Term Loan Commitment, as applicable.
          “Term Loan Facility” shall mean any tranche of Term Loans issued
hereunder.a First-Lien Term Loan Facility and/or a Second-Lien Term Loan
Facility, as applicable.
          “Term Loan Lender” shall mean a Lender with a Term Loan Commitment or
an outstanding Term Loan.

-(61-)





--------------------------------------------------------------------------------



 



          “Term Loan Maturity Date” shall mean November 13, 2014.the First-Lien
Term Loan Maturity Date or the Second-Lien Term Loan Maturity Date as the
context may require.
          “Termination Date” shall mean the date upon which all Commitments have
terminated, no Letters of Credit are outstanding (or if Letters of Credit remain
outstanding, as to which an L/C Backstop exists), and the Loans and L/C
Exposure, together with all interest, Fees and other non-contingent Obligations,
have been paid in full in cash.
          “Total Assets” shall mean total assets of the Borrower and its
Restricted Subsidiaries on a consolidated basis prepared in accordance with
GAAP, shown on the most recent balance sheet of the Borrower and its Restricted
Subsidiaries as may be expressly stated.
          “Total Net Leverage Ratio” shall mean, as of any date, the ratio of
(i) (A) Consolidated Total Indebtedness of the Borrower and its Restricted
Subsidiaries on such date minus (B) the amount of cash and Cash Equivalents in
excess of any Restricted Cash that would be stated on the balance sheet of the
Borrower and its Restricted Subsidiaries and held by the Borrower and its
Restricted Subsidiaries as of such date of determination, as determined in
accordance with GAAP to (ii) EBITDA of the Borrower and its Restricted
Subsidiaries for the most recently ended four fiscal quarters ending immediately
prior to such date for which Section 5.04 Financials have been delivered to the
Administrative Agent.
          “Total Revolving Credit Commitment” shall mean, at any time, the
aggregate amount of the Revolving Credit Commitments, as in effect at such time.
The Total Revolving Credit Commitment as of the Closing Date is $250,000,000.
          “Transaction Expenses” shall mean any fees, costs or expenses incurred
or paid by the Sponsor, the Borrower (or any direct or indirect parent company)
or any of its subsidiaries in connection with the Transactions (including
expenses in connection with hedging transactions), the Management Agreement,
this Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby.
          “Transactions” shall mean, collectively, (a) the Merger, (b) the
Equity Investment, (c) the issuance of the New Senior Notes, (d) the funding of
the Loans and the other transactions contemplated by this Agreement and the
other Loan Documents, (e) the Refinancing, and (f) the payment of Transaction
Expenses.
          “Treasury Capital Stock” shall have the meaning set forth in Section
6.03(b)(ii).assigned to such term in Section 6.03(b)(ii).
          “Treasury Rate” shall mean, as of the applicable payment date, the
yield to maturity as of such payment date of United States Treasury securities
with a constant maturity (as compiled and published in the most recent Federal
Reserve Statistical Release H. 15 (519) that has become publicly available at
least two Business Days prior to such redemption date (or, if such Statistical
Release is no longer published, any publicly available source of similar market
date)) most nearly equal to the period from such payment date to the Second-Lien
Term Loan Maturity Date; provided; however, that if the period from such
prepayment date to the Second-Lien Term Loan Maturity Date is less

-(62-)





--------------------------------------------------------------------------------



 



than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year shall be used.
          “Type”, when used in respect of any Loan or Borrowing, shall refer to
the Rate by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, the term “Rate” shall mean
the Adjusted LIBO Rate and the Alternate Base Rate.
          “Uniform Commercial Code” or “UCC” means the Uniform Commercial Code
as in effect in any applicable jurisdiction from time to time.
          “Unrestricted Subsidiary” shall mean:
          (a) any subsidiary of the Borrower which at the time of determination
is an Unrestricted Subsidiary (as designated by the Borrower, as provided in
Section 5.11); and
          (b) any subsidiary of an Unrestricted Subsidiary.
          “USA PATRIOT Act” shall mean The Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
          “Waivable Mandatory Prepayment” shall have the meaning assigned to
such term in Section 2.13(f).
          “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing:
          (a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by
          (b) the sum of all such payments.
          “Wholly-Owned Subsidiary” of any Person shall mean a subsidiary of
such Person, 100% of the Equity Interests of which (other than directors’
qualifying shares or other nominal shares required by applicable law to be held
by another party) shall be owned by such Person or by one or more Wholly-Owned
Subsidiaries of such Person.
          Section 1.02. Terms Generally. The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”; and the words “asset” and “property” shall be construed as having
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties,

-(63-)





--------------------------------------------------------------------------------



 



including cash, securities, accounts and contract rights. The words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision of
this Agreement unless the context shall otherwise require. All references herein
to Articles, Sections, paragraphs, clauses, subclauses, Exhibits and Schedules
shall be deemed references to Articles, Sections, paragraphs, clauses and
subclauses of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require. All references to “knowledge” of any Loan Party or a
Restricted Subsidiary of the Borrower means the actual knowledge of a
Responsible Officer. Except as otherwise expressly provided herein, the
Guaranteed Net Leverage Ratio, the Senior Secured Net Leverage Ratio and the
Total Net Leverage Ratio (and the financial definitions used therein) shall be
construed in accordance with GAAP, as in effect on the Closing Date; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend the Guaranteed Net Leverage Ratio, the Senior Secured
Net Leverage Ratio or the Total Net Leverage Ratio or any financial definition
used therein to implement the effect of any change in GAAP or the application
thereof occurring after the Closing Date on the operation thereof (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend the Guaranteed Net Leverage Ratio, the Senior Secured Net Leverage Ratio
or the Total Net Leverage Ratio or any financial definition used therein for
such purpose), then the Borrower and the Administrative Agent shall negotiate in
good faith to amend the Guaranteed Net Leverage Ratio, the Senior Secured Net
Leverage Ratio or the Total Net Leverage Ratio or the definitions used therein
(subject to the approval of the Required Lenders) to preserve the original
intent thereof in light of such changes in GAAP; provided that all
determinations made pursuant to the Guaranteed Net Leverage Ratio, the Senior
Secured Net Leverage Ratio or the Total Net Leverage Ratio or any financial
definition used therein shall be determined on the basis of GAAP as applied and
in effect immediately before the relevant change in GAAP or the application
thereof became effective, until the Guaranteed Net Leverage Ratio, the Senior
Secured Net Leverage Ratio or the Total Net Leverage Ratio or such financial
definition is amended. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, as in effect from time to time.
          Section 1.03. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Credit Borrowing”).
          Section 1.04. Rounding. The calculation of any financial ratios under
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-down if there is no nearest number).
          Section 1.05. References to Agreements and Laws. Unless otherwise
expressly provided herein, (a) all references to documents, instruments and
other agreements (including the Loan Documents and organizational documents)
shall be deemed to include all subsequent

-(64-)





--------------------------------------------------------------------------------



 



amendments, restatements, amendments and restatements, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, amendments and restatements, supplements and other modifications
are not prohibited by any Loan Document and (b) references to any law, statute,
rule or regulation shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law.
          Section 1.06. Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
          Section 1.07. Timing of Payment or Performance. When the payment of
any obligation or the performance of any covenant, duty or obligation is stated
to be due or performance required on a day which is not a Business Day, the date
of such payment or performance shall extend to the immediately succeeding
Business Day and such extension of time shall be reflected in computing interest
or fees, as the case may be; provided that with respect to any payment of
interest on or principal of Eurodollar Loans, if such extension would cause any
such payment to be made in the next succeeding calendar month, such payment
shall be made on the immediately preceding Business Day.
          Section 1.08. Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time.
          Section 1.09. Pro Forma Calculations. For purposes of determining
whether any action is otherwise permitted to be taken hereunder, each of the
Guaranteed Net Leverage Ratio, the Senior Secured Net Leverage Ratio and the
Total Net Leverage Ratio shall be calculated as follows:
     (a) In the event that the Borrower or any Restricted Subsidiary (i) incurs,
redeems, retires or extinguishes any Indebtedness or (ii) issues or redeems
Disqualified Stock or Preferred Stock subsequent to the commencement of the
period for which such ratio is being calculated but prior to or simultaneously
with the event for which the calculation of such ratio is made (a “Ratio
Calculation Date”), then such ratio shall be calculated giving pro forma effect
to such incurrence, redemption, retirement or extinguishment of Indebtedness, or
such issuance or redemption of Disqualified Stock or Preferred Stock, as if the
same had occurred at the beginning of the applicable four-quarter period.
     (b) For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business made (or committed to be made
pursuant to a definitive agreement) during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the relevant Ratio Calculation Date, and other operational changes that the
Borrower or any of its Restricted Subsidiaries has determined to make and/or
made during the four-quarter reference period or subsequent to such reference
period and on or prior to or simultaneously with such Ratio Calculation Date
shall be calculated on a pro forma basis in accordance with GAAP assuming that
all

-(65-)





--------------------------------------------------------------------------------



 



such Investments, acquisitions, dispositions, mergers, amalgamations,
consolidations, discontinued operations and other operational changes had
occurred on the first day of the four-quarter reference period. If since the
beginning of such period any Person that subsequently became a Restricted
Subsidiary or was merged with or into the Borrower or any of its Restricted
Subsidiaries since the beginning of such period shall have made any Investment,
acquisition, disposition, merger, amalgamation, consolidation, discontinued
operation or operational change, in each case with respect to an operating unit
of a business, that would have required adjustment pursuant to this definition,
then such ratio shall be calculated giving pro forma effect thereto for such
period as if such Investment, acquisition, disposition, merger, consolidation,
discontinued operation or operational change had occurred at the beginning of
the applicable four-quarter period.
     (c) For purposes of this Section 1.09, whenever pro forma effect is to be
given to any Investment, Acquisition, disposition, merger, amalgamation,
consolidation, discontinued operation or operational change, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower. Any such pro forma calculation may include
adjustments appropriate, in the reasonable determination of the Borrower as set
forth in an Officer’s Certificate, to reflect (i) operating expense reductions
and other operating improvements or synergies reasonably expected to be
realizable from any acquisition, disposition, amalgamation, merger or
operational change (including, to the extent applicable, from the Transactions)
and (ii) all adjustments of the nature used in connection with the calculation
of “EBITDA” as set forth in footnote (3) to the “Summary Historical and Pro
Forma Financial Data” under “Offering Circular Summary” in the offering circular
for the New Senior Notes to the extent such adjustments, without duplication,
continue to be applicable to such four-quarter period; provided that such
operating expense reductions and other operating improvements or synergies are
reasonably identifiable and factually supportable and otherwise comply with the
limitations set forth in the definition of “EBITDA”.
          Section 1.10. Accounting Terms. (a) Generally. All accounting terms
not specifically or completely defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited financial statements described in Section 3.05, except as otherwise
specifically prescribed herein. All amounts used for purposes of financial
calculations required to be made shall be without duplication.
          (b) Issues Related to GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders as
reasonably requested hereunder a

-(66-)





--------------------------------------------------------------------------------



 



reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
          Section 1.11. Certifications. All certifications to be made hereunder
by an officer or representative of a Loan Party shall be made by such person in
his or her capacity solely as an officer or a representative of such Loan Party,
on such Loan Party’s behalf and not in such Person’s individual capacity.
ARTICLE II
The Credits
          Section 2.01. Commitments. Subject to the terms and conditions herein
set forth herein, each Lender agrees, severally and not jointly, (a)(i) to make
a Term Loanterm loan to the Borrower on the Closing Date in a principal amount
not to exceed its Term Loan CommitmentFirst-Lien Term Loan Commitment (each, a
“First-Lien Term Loan” and, collectively, the “First-Lien Term Loans”) and
(ii) to make a term loan to the Borrower on the First Amendment Effective Date
in a principal amount not to exceed its Second-Lien Term Loan Commitment (each,
a “Second-Lien Term Loan” and, collectively, the “Second-Lien Term Loans”), and
(b) to make Revolving Loans to the Borrower, at any time and from time to time
on and after the Closing Date, and until the earlier of the Revolving Credit
Maturity Date and the termination of the Revolving Credit Commitment of such
Lender in accordance with the terms hereof, in an aggregate principal amount at
any time outstanding that will not result in such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Credit Commitment. Within the limits
set forth in clause (b) of the preceding sentence and subject to the terms,
conditions and limitations set forth hereintherein, the Borrower may borrow, pay
or prepay and reborrow Revolving Loans. Amounts paid or prepaid in respect of
Term Loans may not be reborrowed.
          Section 2.02. Loans. (a) Each Loan (other than Swingline Loans) shall
be made as part of a Borrowing consisting of Loans made by the Lenders ratably
in accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). Except for Loans deemed made pursuant to
Section 2.02(f) and subject to Section 2.22, the Loans comprising any Borrowing
shall be in an aggregate principal amount that is not less than the lesser of
(i) the Minimum Threshold or (ii) equal to the remaining available balance of
the applicable Commitments.
          (b) Subject to Sections 2.02(e), 2.08 and 2.15, all Loans under the
First-Lien Facilities (other than Swingline Loans) shall be made as ABR Loans or
Eurodollar Loans; provided, however, that all such Loans initially shall be made
as ABR Loans, unless, subject to Section 2.15, the Borrowing Request specifies
that all or a portion thereof shall be Eurodollar Loans and all Swingline Loans
shall be dollar denominated and shall be made as ABR Loans. Each Lender may at
its option make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms

-(67-)





--------------------------------------------------------------------------------



 



of this Agreement. Borrowings of more than one Type may be outstanding at the
same time; provided, however, that the Borrower shall not be entitled to request
any Borrowing that, if made, would result in more than 15 Eurodollar Borrowings
outstanding hereunder at any time.
          (c) Except with respect to Loans deemed made pursuant to
Section 2.02(f) and subject to Sections 2.03 and 2.22, each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds to such account in New York City as the
Administrative Agent may designate not later than 11:00 a.m. and the
Administrative Agent shall promptly wire transfer the amounts so received to an
account designated by the Borrower in the applicable Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met or waived, return the amounts so received to
the respective Lenders.
          (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Borrower agree to
repay to the Administrative Agent forthwith on written demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the Borrower to but excluding the date such amount is repaid
to the Administrative Agent at (i) in the case of the Borrower, a rate per annum
equal to the interest rate applicable to the Loans comprising such Borrowing at
the time and (ii) in the case of such Lender, for the first such day, the
Federal Funds Effective Rate, and for each day thereafter, the Alternate Base
Rate plus the Applicable Percentage for ABR Revolving Loans. If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement and (x) the relevant Borrower’s obligation to repay the
Administrative Agent such corresponding amount pursuant to this Section 2.02(d)
shall cease and (y) if the Borrower pays such amount to the Administrative
Agent, the amount so paid shall constitute a repayment of such Borrowing by such
amount.
          (e) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request any Eurodollar Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Credit Maturity Date or the First-Lien Term Loan Maturity Date, as applicable.
          (f) If the relevant Issuing Bank shall not have received from the
Borrower the payment required to be made by Section 2.23(e) within the time
specified in such Section, such Issuing Bank will promptly notify the
Administrative Agent of the L/C Disbursement and the Administrative Agent will
promptly notify each Revolving Credit Lender of such L/C Disbursement and its
Pro Rata Percentage thereof. Each Revolving Credit Lender shall pay by wire
transfer of immediately available funds in dollars to the Administrative Agent
not later than 2:00 p.m. on such date (or, if such Revolving Credit Lender shall
have received such notice later

-(68-)





--------------------------------------------------------------------------------



 



than 12:00 (noon) on any day, not later than 10:00 a.m. on the immediately
following Business Day), an amount equal to such Lender’s Pro Rata Percentage of
such L/C Disbursement as determined above (it being understood that such amount
shall be deemed to constitute an ABR Revolving Loan of such Lender and such
payment shall be deemed to have reduced the L/C Exposure), and the
Administrative Agent will promptly pay to the relevant Issuing Bank amounts so
received by it from the Revolving Credit Lenders. The Administrative Agent will
promptly pay to the Issuing Bank any amounts received by it from the Borrower
pursuant to Section 2.23(e) prior to the time that any Revolving Credit Lender
makes any payment pursuant to this paragraph (f); any such amounts received by
the Administrative Agent thereafter will be promptly remitted by the
Administrative Agent to the Revolving Credit Lenders that shall have made such
payments and to such Issuing Bank, as their interests may appear. If any
Revolving Credit Lender shall not have made its Pro Rata Percentage of such L/C
Disbursement available to the Administrative Agent as provided above, such
Lender and the Borrower agree to pay interest on such amount, for each day from
and including the date such amount is required to be paid in accordance with
this paragraph to but excluding the date such amount is paid, to the
Administrative Agent for the account of the relevant Issuing Bank at (i) in the
case of the Borrower, a rate per annum equal to the interest rate applicable to
Revolving Loans pursuant to Section 2.06(a), and (ii) in the case of such
Lender, for the first such day, the Federal Funds Effective Rate, and for each
day thereafter, the interest rate applicable to ABR Revolving Loans.
          Section 2.03. Borrowing Procedure. In order to request a Borrowing
(other than a Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f),
as to which this Section 2.03 shall not apply), the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing not later than 12:30 p.m. three Business Days before a
proposed Borrowing and (b) in the case of an ABR Borrowing, not later than
12:30 p.m. one Business Day before a proposed Borrowing. Subject to
Section 2.14, each such telephonic request shall be irrevocable, shall be
confirmed promptly by hand delivery or fax to the Administrative Agent of a
written Borrowing Request and shall specify the following information:
(i) whether the Borrowing then being requested is to be a First-Lien Term Loan
Borrowing, a Second-Lien Term Loan Borrowing or a Revolving Credit Borrowing,
and whether such Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing;
(ii) the date of such Borrowing (which shall be a Business Day); (iii) the
number and location of the account to which funds are to be disbursed; (iv) the
amount of such Borrowing; and (v) if such Borrowing is to be a Eurodollar
Borrowing, the initial Interest Period or Interest Periods with respect thereto
and (vi) the Revolving Credit Exposure (after giving effect to the proposed
Borrowing); provided, however, that notwithstanding any contrary specification
in any Borrowing Request, each requested Borrowing shall comply with the
requirements set forth in Section 2.02. If no Interest Period with respect to
any Eurodollar Borrowing is specified in any such notice, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.
          Section 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender, (x) the principal amount of each First-Lien Term Loan
and each Second-Lien Term Loan of such Lender as provided in Section 2.11 and
(y) on the Revolving Credit Maturity Date, the then

-(69-)





--------------------------------------------------------------------------------



 



unpaid principal amount of each Revolving Loan of such Lender made to the
Borrower. The Borrower hereby promises to pay to the Swingline Lender on the
Revolving Credit Maturity Date the then unpaid principal amount of each
Swingline Loan made hereunder.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.
          (c) The Administrative Agent shall maintain accounts in which it will
record (i) the Borrower, (ii) the amount of each Loan made hereunder, the Class
and Type thereof and, if applicable, the Interest Period applicable thereto,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iv) the amount of
any sum received by the Administrative Agent hereunder from the Borrower or any
Guarantor and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with the terms of this Agreement. The Borrower shall
have right to review the entries made in the accounts maintained pursuant to
clause (c) from time to time upon reasonable prior notice during normal business
hours.
          (e) Any Lender may request that Loans made by it hereunder be
evidenced by a promissory note in substantially the form of Exhibit G-11,
Exhibit G-2 or Exhibit G-2,3, as applicable, with appropriate insertions and
deletions (each, a “Note”). In such event, the Borrower promptly shall execute
and deliver to such Lender a Note payable to such Lender and its permitted
registered assigns. Notwithstanding any other provision of this Agreement, in
the event any Lender shall request and receive such a Note, the interests
represented by such Note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more Notes payable to the payee named therein or its registered assigns or
successors.
          Section 2.05. Fees. (a) The Borrower agrees to pay to each Revolving
Credit Lender, through the Administrative Agent, on the last Business Day of
March, June, September and December of each year, commencing December 31, 2007,
and on each date on which the Revolving Credit Commitment of such Lender shall
expire or be terminated as provided herein, a commitment fee (a “Commitment
Fee”) equal to 0.375% per annum on the daily unused amount of the Revolving
Credit Commitment of such Lender during the preceding quarter (or other period
commencing with the Closing Date or ending with the Revolving Credit Maturity
Date or the date on which the Revolving Credit Commitment of such Lender shall
be terminated); provided any Commitment Fee accrued with respect to the
Revolving Credit Commitment of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender, except to the extent that such Commitment Fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided, further, that
no Commitment Fee

-(70-)





--------------------------------------------------------------------------------



 



shall accrue on the Revolving Credit Commitment of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender.
          (b) The Borrower agrees to pay to the Administrative Agent, for its
own account, the administrative fees set forth in the Fee Letter at the times
and in the amounts specified therein (the “Administration Fee”).
          (c) The Borrower agrees to pay (i) to each Revolving Credit Lender,
through the Administrative Agent, on the last Business Day of March, June,
September and December of each year, commencing December 31, 2007, and on the
date on which the Revolving Credit Commitment of such Lender shall be terminated
as provided herein, a fee (an “L/C Participation Fee”) calculated on such
Lender’s Pro Rata Percentage of the daily aggregate undrawn amounts of all
outstanding Letters of Credit) during the preceding quarter (or shorter period
commencing with the Closing Date or ending with the Revolving Credit Maturity
Date or the date on which all Letters of Credit have been canceled or have
expired and the Revolving Credit Commitments of all Lenders shall have been
terminated) at a rate per annum equal to the Applicable Percentage from time to
time used to determine the interest rate on Eurodollar Revolving Credit
Borrowings minus the Issuing Bank Fees referred to in clause (ii)(A) below, and
(ii) to the Issuing Bank (A) with respect to each outstanding Letter of Credit a
fronting fee that shall accrue at a rate of 0.125% per annum (or such lesser
rate as shall be separately agreed upon between the Borrower and the Issuing
Bank) on the undrawn amount of such Letter of Credit, payable quarterly in
arrears on the last day of March, June, September and December of each year,
commencing December 31, 2007, and upon expiration of the applicable Letter of
Credit or any earlier termination of the Revolving Credit Commitment and
(B) within 30 days after written demand (including documentation reasonably
supporting such request) therefor the Issuing Bank’s standard fees as agreed to
by the Issuing Bank and the Borrower with respect to the issuance, amendment,
renewal or extension of any Letter of Credit issued by such Issuing Bank or
processing of drawings thereunder (the fees in this clause (ii) being
collectively the “Issuing Bank Fees”).
          (d) At the time of the effectiveness of any Repricing Transaction that
is consummated prior to the first anniversary of the Closing Date, the Borrower
agrees to pay to the Administrative Agent, for the ratable account of each
Lender with outstanding Term Loans, a fee in an amount equal to 1.0% of (x) in
the case of a Repricing Transaction of the type described in clause (1) of the
definition thereof, the aggregate principal amount of all Term Loans prepaid (or
converted) in connection with such Repricing Transaction and (y) in the case of
a Repricing Transaction described in clause (2) of the definition thereof, the
aggregate principal amount of all Term Loans repaid pursuant to
Section 2.21(a)(v) in connection with such Repricing Transaction. Such fees
shall be earned, due and payable upon the date of the effectiveness of such
Repricing Transaction.
          (e) All Fees shall be computed on the basis of the actual number of
days elapsed in a year of 360 days, and shall be paid, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders and the Issuing Bank, except that the Issuing Bank Fees shall
be paid directly to the Issuing Bank. Once paid, none of the Fees shall be
refundable under any circumstances absent manifest error.

-(71-)





--------------------------------------------------------------------------------



 



          Section 2.06. Interest on Loans. (a) Subject to the provisions of
Section 2.07, the Loans under the First-Lien Facilities comprising each ABR
Borrowing, including each Swingline Loan, shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Percentage in effect
from time to time.
          (b) Subject to the provisions of Section 2.07, Loans under the
First-Lien Facilities comprising a Eurodollar Borrowing shall bear interest at a
rate per annum equal to the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Percentage in effect from time to time.
          (c) Subject to the provisions of Section 2.07, Loans under the
Second-Lien Facilities shall bear interest at a rate per annum equal to 12.50%.
          (d) (c) Interest, including interest payable pursuant to Section 2.07,
shall be computed on the basis of the actual number of days elapsed over a year
of 360 days (other than computations of interest for ABR Loans which shall be
made by the Administrative Agent on the basis of the actual number of days
elapsed over a year of 365 or 366 day, as applicable) and shall be calculated
from and including the date of the relevant Borrowing to, but excluding, the
date of repayment thereof. Interest on each Loan shall be payable on the
Interest Payment Dates applicable to such Loan, except as otherwise provided in
this Agreement. The applicable Alternate Base Rate or Adjusted LIBO Rate for
each Interest Period or day within an Interest Period, as the case may be, shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
          Section 2.07. Default Interest. If an Event of Default under
Section 7.01(b) or (c) shall have occurred and shall be continuing, by
acceleration or otherwise, then, upon the request of the Required Lenders until
the related defaulted amount shall have been paid in full, to the extent
permitted by law, such overdue amount shall bear interest (after as well as
before judgment), payable on written demand, (a) in the case of principal of a
Loan, at the rate otherwise applicable to such Loan pursuant to Section 2.06
plus 2.00% per annum and (b) in all other cases, at a rate per annum equal to
the rate that would be applicable to an ABR Revolving Loan plus 2.00% per annum.
          Section 2.08. Alternate Rate of Interest. In the event, and on each
occasion, that (i) the Administrative Agent shall have reasonably determined
that deposits in the principal amounts and denominations of the Loans comprising
such Borrowing are not generally available in the London interbank market, or
that the rates at which such deposits are being offered in the London interbank
market will not adequately and fairly reflect the cost to any participating
Lender of making or maintaining its Eurodollar Loan during such Interest Period,
or that reasonable means do not exist for ascertaining the Adjusted LIBO Rate
for such Interest Period or (ii) the Required Lenders of any Class of Loans
notify the Administrative Agent that the Adjusted LIBO Rate for any Interest
Period will not adequately reflect the cost to the Lenders in such Class of
making or maintaining such Loans for such Interest Period, the Administrative
Agent shall, as soon as practicable thereafter, give written or fax notice of
such determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the participating Lenders that the circumstances giving rise to such notice
no longer exist (which the Administrative Agent agrees to give

-(72-)





--------------------------------------------------------------------------------



 



promptly after such circumstances no longer exist), each affected Eurodollar
Loan shall automatically, on the last day of the current Interest Period for
such Loan, convert into a ABR Loan and the obligations of the Lenders to make
Adjusted LIBO Rate Loans or to convert Alternate Base Rate Loans into Adjusted
LIBO Rate Loans shall be suspended until the Administrative Agent shall notify
the Borrower that the Required Lenders of such affected Class of Loans have
determined that the circumstances causing such suspension no longer exist.
          Each determination by the Administrative Agent under this Section 2.08
shall be conclusive absent manifest error.
          Section 2.09. Termination and Reduction of Commitments. (a) The
First-Lien Term Loan Commitments shall automatically terminate upon the making
of the First-Lien Term Loans on the Closing Date. The Second-Lien Term Loan
Commitments shall automatically terminate upon the making of the Second-Lien
Term Loans on the First Amendment Effective Date. The Revolving Credit
Commitments and the Swingline Commitment shall automatically terminate on the
Revolving Credit Maturity Date. The L/C Commitment shall automatically terminate
on the earlier to occur of (i) the termination of the Revolving Credit
Commitments and (ii) the Revolving Credit Maturity Date, unless otherwise agreed
by each Issuing Bank and the Borrower.
          (b) Upon at least three Business Days’ prior written or fax notice to
the Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Revolving Credit
Commitments or the Swingline Commitment; provided, however, that (i) each
partial reduction of the Revolving Credit Commitments shall be in an aggregate
amount of not less than $5,000,000 and integral multiples of $1,000,000
thereafter and (ii) the Total Revolving Credit Commitment shall not be reduced
to an amount that is less than the Aggregate Revolving Credit Exposure then in
effect (after giving effect to any repayment or prepayment effected
simultaneously therewith). Any notice given by the Borrower pursuant to this
Section 2.09(b) shall be irrevocable; provided that any such notice delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other financing arrangements, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.
          (c) Each reduction in the Revolving Credit Commitments hereunder shall
be made ratably among the Lenders in accordance with their respective applicable
Commitments; provided that none of the Swingline Commitment or the L/C
Commitment shall be reduced unless the Revolving Commitment is reduced to an
amount less than the Swingline Commitment or the Letter of Credit Commitment, as
applicable, then in effect (and then only to the extent of such deficit except
to the extent the Borrower expressly specifies such commitment reduction). The
Borrower shall pay to the Administrative Agent for the account of the Revolving
Credit Lenders, on the date of each termination or reduction of the Revolving
Credit Commitments, the Commitment Fees on the amount of the Revolving Credit
Commitments so terminated or reduced accrued to but excluding the date of such
termination or reduction.
          Section 2.10. Conversion and Continuation of Borrowings. The Borrower
shall have the right at any time upon prior written or fax notice (or telephone
notice promptly

-(73-)





--------------------------------------------------------------------------------



 



confirmed by written or fax notice) to the Administrative Agent (i) not later
than 12:30 p.m., one Business Day prior to conversion, to convert any dollar
denominated Eurodollar Borrowing into an ABR Borrowing and (ii) not later than
12:30 p.m., three Business Days prior to conversion or continuation, to convert
any ABR Borrowing into a Eurodollar Borrowing, to continue any Eurodollar
Borrowing as a Eurodollar Borrowing for an additional Interest Period, subject
in each case to the following:
     (a) each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;
     (b) if less than all of the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;
     (c) each conversion shall be effected by each Lender and the Administrative
Agent recording, for the account of such Lender, the Type of such Loan resulting
from such conversion and reducing the Loan (or portion thereof) of such Lender
being converted by an equivalent principal amount; accrued interest on any
Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion; and
     (d) if any Eurodollar Borrowing is converted at a time other than the end
of the Interest Period applicable thereto, the Borrower shall pay, promptly upon
written demand, any amounts due to the Lenders pursuant to Section 2.16.
          Each notice pursuant to this Section 2.10 shall be irrevocable
(subject to Sections 2.08 and 2.15) and shall refer to this Agreement and
specify (i) the identity and amount of the Borrowing that the Borrower requests
be converted or continued, (ii) whether such Borrowing is to be converted to or
continued as a Eurodollar Borrowing or an Alternate Base Rate Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be converted into an Alternate Base Rate Borrowing.
          Section 2.11. Repayment of Term Borrowings. (a) The Borrower shall
repay to the Administrative Agent in dollars for the ratable account of the
First-Lien Term Loan Lenders on the dates and in the amounts set forth below:

-(74-)





--------------------------------------------------------------------------------



 



          Date   Amount
June 30, 2008
  $ 5,787,500  
September 30, 2008
  $ 5,787,500  
December 31, 2008
  $ 5,787,500  
March 30, 2009
  $ 5,787,500  
June 30, 2009
  $ 5,787,500  
September 30, 2009
  $ 5,787,500  
December 31, 2009
  $ 5,787,500  
March 30, 2010
  $ 5,787,500  
June 30, 2010
  $ 5,787,500  
September 30, 2010
  $ 5,787,500  
December 31, 2010
  $ 5,787,500  
March 30, 2011
  $ 5,787,500  
June 30, 2011
  $ 5,787,500  
September 30, 2011
  $ 5,787,500  
December 31, 2011
  $ 5,787,500  
March 30, 2012
  $ 5,787,500  
June 30, 2012
  $ 5,787,500  
September 30, 2012
  $ 5,787,500  
December 31, 2012
  $ 5,787,500  
March 30, 2013
  $ 5,787,500  
June 30, 2013
  $ 5,787,500  
September 30, 2013
  $ 5,787,500  
December 31, 2013
  $ 5,787,500  
March 30, 2014
  $ 5,787,500  
June 30, 2014
  $ 5,787,500  
September 30, 2014
  $ 5,787,500  
First-Lien Term Loan Maturity Date
  $ 2,164,525,000  

          (b) In addition to any other mandatory repayments pursuant to this
Section 2.11, the Borrower shall be required to make, with respect to each
Incremental First-Lien Term Loan Facilityfacility, to the extent then
outstanding, scheduled amortized repayments of Incremental First-Lien Term Loans
on the dates and in the principal amounts set forth in the respective
Incremental Amendment (each such repayment, as the same may be reduced as
provided in Sections 2.12(b) or 2.13(e), “Scheduled Repayments”); provided that,
if any Incremental First-Lien Term Loans are incurred which will be added to
(and form part of) an existing tranche of Incremental First-Lien Term Loans,
then each Scheduled Repayment of such tranche to be made after such increase
becomes effective shall be increased by an amount equal to (i) the aggregate
principal amount of the increase in the Incremental First-Lien Term Loans of
such tranche pursuant to Section 2.24 multiplied by (ii) an amount equal to
(x) such Scheduled Repayment divided by (y) the aggregate outstanding principal
amount of the Incremental First-Lien Term Loans of such tranche, in each case,
immediately prior to giving effect to the increase in Incremental First-Lien
Term Loans of such tranche pursuant to Section 2.24.

-(75-)





--------------------------------------------------------------------------------



 



          (c) To the extent not previously paid, all First-Lien Term Loans shall
be due and payable on the First-Lien Term Loan Maturity Date, and all
Second-Lien Term Loans shall be due and payable on the Second-Lien Term Loan
Maturity Date, in each case, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.
          (d) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.
          Section 2.12. Optional Prepayment. (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing, in whole or in
part upon prior written or fax notice by the Borrower (or telephone notice
promptly confirmed by written or fax notice) to the Administrative Agent, not
later than 12:30 p.m., three Business Days prior to such optional prepayment in
the case of Eurodollar Loans and not later than 12:30 p.m., one Business Day
prior to such prepayment in the case of ABR Loans; provided, however, that (i)
each partial prepayment shall be in an aggregate amount of not less than the
Minimum Threshold. and (ii) no optional prepayment of any Second-Lien Term Loans
shall be permitted unless such prepayment is permitted under Section 6.03, and
to the extent that such optional prepayment is being made pursuant to
Section 6.03(a), such optional prepayment shall be allowed to the extent that
the Loan Parties are permitted to make any principal payments on Subordinated
Indebtedness (as defined in the New Senior Notes Documentation) under
Section 4.7 of the New Senior Notes Documentation to the extent this limitation
on optional prepayments is required by Section 4.9 of the New Senior Notes
Documentation.
          (b) Optional prepayments of Term Loans under any Term Loan Facility
shall be applied against the remaining scheduled installments of principal due
in respect of thesuch Term LoansLoan Facility under Section 2.11(a) or (b), as
applicable, in the manner specified by the Borrower or, if not so specified on
or prior to the date of such optional prepayment, in direct order of maturity.
          (c) Each notice of prepayment shall specify the prepayment date and
the principal amount of each Borrowing (or portion thereof) to be prepaid, shall
be irrevocable and shall commit the Borrower to prepay such Borrowing by the
amount stated therein on the date stated therein; provided that if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. All prepayments under this Section 2.12 shall be
subject to Section 2.16 and Section 2.05(d) but otherwise without premium or
penalty except as provided in Section 2.12(d). All Eurodollar Loan prepayments
under this Section 2.12 shall be accompanied by accrued and unpaid interest on
the principal amount to be prepaid to but excluding the date of payment.
          (d) In the event that the Second-Lien Term Loans are prepaid or repaid
in whole or in part by the Borrower pursuant to Section 2.12(a) or Section 2.13
prior to the fourth anniversary of the First Amendment Effective Date, the
Borrower shall pay to the Second-Lien Lenders, a prepayment premium on the
amount so prepaid as follows: (i) the Make Whole Premium Amount with respect to
the principal amount prepaid or repaid if

-(76-)





--------------------------------------------------------------------------------



 



such prepayment occurs on or prior to the second anniversary of the First
Amendment Effective Date, (ii) 6.00% with respect to the principal amount
prepaid or repaid if such repayment occurs after the second anniversary of the
First Amendment Effective Date but on or prior to the third anniversary of the
First Amendment Effective Date and (iii) 3.00% with respect to the principal
amount prepaid or repaid if such repayment occurs after the third anniversary of
the First Amendment Effective Date but on or before the fourth anniversary of
the First Amendment Effective Date; provided that no such prepayment premium
under the first sentence of this Section 2.12(d) shall be payable pursuant to or
any prepayment made pursuant to Section 2.13(h) or to any Equity Clawback
Prepayment. In the event that the Second-Lien Term Loans are prepaid by the
Borrower pursuant to an Equity Clawback Prepayment, the Borrower shall pay to
the Second-Lien Lenders a prepayment premium of 12.50% with respect to the
principal amount prepaid.
          Section 2.13. Mandatory Prepayments. (a) The Borrower shall, on the
date of termination of all Revolving Credit Commitments, repay or prepay all of
its outstanding Revolving Credit Borrowings and all outstanding Swingline Loans
and replace or cause to be canceled (or provide an L/C Backstop or make other
arrangements reasonably satisfactory to the relevant Issuing Bank with respect
to) all of its outstanding Letters of Credit. If, after giving effect to any
partial reduction of the Revolving Credit Commitments, the Aggregate Revolving
Credit Exposure would exceed the Total Revolving Credit Commitments, then the
Borrower shall, on the date of such reduction, repay or prepay Revolving Credit
Borrowings or Swingline Loans (or a combination thereof) and, after the
Revolving Credit Borrowings or Swingline Loans shall have been repaid or prepaid
in full, replace or cause to be canceled (or provide an L/C Backstop or make
other arrangements reasonably satisfactory to the relevant Issuing Bank with
respect to) Letters of Credit in an amount sufficient to eliminate such excess.
          (b) Not later than the tenth Business Day following the receipt by the
Borrower or any of its Restricted Subsidiaries of Net Cash Proceeds in respect
of any Prepayment Asset Sale or Property Loss Event, the Borrower shall apply an
amount equal to 100% of the Net Cash Proceeds received by the Borrower or any of
its Restricted Subsidiaries with respect thereto (subject to the restrictions
set forth herein) to make an Offer to Repay Term Loans in accordance with
Section 2.13(g); provided, however, that, if (A) prior to the date any such
Offer to Repay Term Loans is required to be made, the Borrower notifies the
Administrative Agent of its intent to reinvest such Net Cash Proceeds in assets
of a kind then used or usable in the business of the Borrower and its Restricted
Subsidiaries (including any Related Business Assets) and (B) no Event of Default
under clause (b), (c), (g) or (h) of Section 7.01 (each, a “Specified Default”)
shall have occurred and shall be continuing at the time of such notice or at the
time of such proposed reinvestment (unless, in the case of such Specified
Default, such reinvestment is made pursuant to a binding commitment entered into
at a time when no Specified Default was continuing), then the Borrower shall not
be required to make an Offer to Repay Term Loans hereunder in respect of such
Net Cash Proceeds to the extent that such Net Cash Proceeds are so reinvested
within 365 days after the date of receipt of such Net Cash Proceeds (or, if
within such 365 day period, the Borrower or any of its Restricted Subsidiaries
enters into a binding commitment to so reinvest in such Net Cash Proceeds, and
such Net Cash Proceeds are so reinvested within 180 days after such binding
commitment is so entered into), provided, however, that (I) if any Net Cash
Proceeds are not reinvested or applied as a repayment on or prior to the last
day of the applicable application period, such Net Cash Proceeds shall be

-(77-)





--------------------------------------------------------------------------------



 



applied within 10 Business Days to make an Offer to Repay Term Loans as set
forth above (without regard to the immediately preceding proviso) and (II) if,
as a result of any Prepayment Asset Sale or Property Loss Event, the Borrower
would be required to make an “offer to purchase” the New Senior Notes pursuant
to the terms of the New Senior Notes Documentation or any other Material
Indebtedness, in any such case prior to the expiry of the foregoing reinvestment
or repayment periods, the Borrower shall apply the relevant percentage of such
Net Cash Proceeds as required above by this paragraph (b) to make an Offer to
Repay Term Loans in accordance with Section 2.13(g) on the day immediately
preceding the date of such required “offer to purchase” (without regard to the
immediately preceding proviso).
          (c) No later than the tenth Business Day following the delivery of the
Section 5.04 Financials under Section 5.04(a) (commencing with the fiscal year
ended December 31, 2008), the Borrower shall prepay outstanding First-Lien Term
Loans in accordance with Section 2.13(e) in an aggregate principal amount equal
to the excess, if any, of (i) the applicable ECF Percentage of Excess Cash Flow
for the fiscal year then ended over (ii) the aggregate principal amount of
First-Lien Term Loans and Revolving Loans (to the extent accompanied by a
permanent reduction of the Revolving Credit Commitments) prepaid pursuant to
Section 2.12 during such fiscal year or after the end of such fiscal year and on
or prior to the date such payment is required to be made (without duplication),
in each case to the extent such prepayments are not funded with the proceeds of
long-term Indebtedness (other than revolving Indebtedness).
          (d) In the event that the Borrower or any of its Restricted
Subsidiaries shall receive Net Cash Proceeds from the issuance or incurrence of
Indebtedness (other than any cash proceeds from the issuance or incurrence of
Indebtedness permitted pursuant to Section 6.01), the Borrower shall no later
than the fifth Business Day next following the receipt of such Net Cash
Proceeds, apply an amount equal to 100% of such Net Cash Proceeds to prepay
outstanding First-Lien Term Loans in accordance with Section 2.13(e).
          (e) Prior to the repayment in full of all Term Loans and all
Obligations (other than contingent obligations) relating thereto, all other
prepayments required by thisSections 2.13(c), (d) and (i) shall (subject to
Section 2.13 shall(f)) be applied pro rata to the repayment of the First-Lien
Term Loans under each First-Lien Term Loan Facility until paid in full (based on
the outstanding amount of First-Lien Term Loans under each First-Lien Term Loan
Facility on the date of prepayment and applied against the remaining scheduled
installments of principal due in respect of the First-Lien Term Loans in the
direct order of maturity); provided that to the extent an Event of Default then
exists, such prepayment shall instead be applied in accordance with
Section 2.17(b).
          (f) Notwithstanding anything to the contrary contained in this
Section 2.13 or elsewhere in this Agreement including without limitation in
Section 9.08, the Borrower shall have the option in its sole discretion to give
the Lenders with outstanding Term Loans the option to waive their pro rata share
of a mandatory prepayment of Term Loans which is to be made pursuant to (c), (d)
or (di) (each such repayment a “Waivable Mandatory Prepayment”) upon the terms
and provisions set forth in this Section 2.13(f). If the Borrower elects to
exercise the option referred to in the immediately preceding sentence the
Borrower shall give to the Administrative Agent written notice of its intention
to give the Lenders the right to waive a

-(78-)





--------------------------------------------------------------------------------



 



Waivable Mandatory Prepayment including in such notice the aggregate amount of
such proposed prepayment not later than 12:30 p.m. three Business Days prior to
the date of the proposed prepayment which notice the Administrative Agent shall
promptly forward to all Term Loan Lenders indicating in such notice the amount
of such prepayment to be applied to each such Lender’s outstanding Term Loans.
The Borrower’s offer to permit the Term Loan Lenders to waive any such Waivable
Mandatory Prepayment may apply to all or part of such prepayment, provided that
any offer to waive part of such prepayment must be made ratably to the Term Loan
Lenders (based on the amount of Term Loans under each Term Loan Facility on the
date of prepayment). In the event that any such Term Loan Lender desires to
waive its pro rata share of such Lender’s right to receive any such Waivable
Mandatory Prepayment in whole or in part such Lender shall so advise the
Administrative Agent no later than 4:00 p.m. on the date which is two Business
Days after the date of such notice from the Administrative Agent and the
Administrative Agent shall promptly thereafter notify the Borrower thereof which
notice shall also include the amount such Lender desires to receive in respect
of such prepayment. If any Term Loan Lender does not reply to the Administrative
Agent within such two Business Day period such Lender will be deemed not to have
waived any part of such prepayment. If any Term Loan Lender does not specify an
amount it wishes to receive such Lender will be deemed to have accepted 100% of
its share of such prepayment. In the event that any such Lender waives all or
part of its share of any such Waivable Mandatory Prepayment the Borrower shall
retain 100% of the amount so waived by such Lender. Notwithstanding anything to
the contrary contained above if one or more Term Loan Lenders waives its right
to receive all or any part of any Waivable Mandatory Prepayment but less than
all the Lenders with outstanding Term Loans waive in full their right to receive
100% of the total Waivable Mandatory Prepayment otherwise required with respect
to the Term Loans, then the amount actually applied to the repayment of Term
Loans of Lenders which have waived all or any part of their right to receive
100% of such prepayment shall be applied to each then outstanding Borrowing of
Term Loans on a pro rata basis so that each Lender with outstanding Term Loans
shall after giving effect to the application of the respective repayment
maintain the same percentage as determined for such Lender but not the same
percentage that the other Term Loan Lenders hold and not the same percentage
held by such Lender prior to prepayment of each Borrowing of Term Loans which
remains outstanding after giving effect to such application. Notwithstanding
anything to the contrary Term Loan Lenders shall not have the right to waive
mandatory prepayments under this Section 2.13 except as set forth in this
Section 2.13(f).
          (g) Each amount required to be used to make an offer to repay Term
Loans pursuant to Section 2.13(b) (the “Mandatory Offer Amount”) in accordance
with this Section 2.13(g) (with any such offer to repay being herein called an
“Offer to Repay Term Loans”) shall be subject to the following requirements: (1)
first, (A) the Borrower shall deliver a notice (each, an “Offer to Repay
Notice”) to the Administrative Agent (for distribution to the First-Lien Term
Loan Lenders) irrevocably and unconditionally offering to repay on a pro rata
basis to each of the First-Lien Term Loans under each First-Lien Term Loan
Facility with the respective proceedsNet Cash Proceeds of the event giving rise
to such Offer to Repay Term Loans pursuant to Sections 2.13(b), as the case may
beSection 2.13(b), which notice shall set forth (i) the date of the proposed
consummation of such Offer to Repay Term Loans (which shall be no later than the
fifth Business Day following delivery of the respective Offer to Repay Notice),
(ii) the last Business Day on which such Offer to Repay Term Loans may be
accepted or declined (which shall in no event be later than the date occurring
three Business Days after the

-(79-)





--------------------------------------------------------------------------------



 



date of delivery of such Offer to Repay Notice) and (iii) the aggregate
principal amount of the Term LoansFirst-Lien Term Loans under each Term Loan
Facility subject to such Offer to Repay Term Loans and (B) unless the Required
Lenders shall have otherwise instructed the Administrative Agent on or prior to
the last Business Day on which such Offer to Repay Term Loans may be accepted or
declined, the Borrower shall repay First-Lien Term Loans of those Lenders that
have accepted the Borrower’s respective Offer to Repay Term Loans; (2) second,
to the extent that 100% of the Mandatory Offer Amount is not utilized to prepay
First-Lien Term Loans pursuant to an Offer to Repay Term Loans in accordance
with preceding clause (1) (i.e., because one or more Lenders did not accept such
offer), the Borrower may elect to permanently reduce the Revolving Credit
Commitments of the Revolving Credit Lenders pursuant to Section 2.09 in amount
equal to such excess (and make any payments required pursuant to Section 2.13(a)
as a result of such reduction of the Revolving Credit Commitments) and
(3) third, to the extent that 100% of the Mandatory Offer Amount is not utilized
to prepay First-Lien Term Loans pursuant to an Offer to Repay Term Loans in
accordance with preceding clause (1) and/or reduce the Revolving Credit
Commitments in accordance with preceding clause (2), the Borrower shall deliver
an Offer to Repay Notice to the Administrative Agent (for distribution to the
Second-Lien Term Loan Lenders) irrevocably and unconditionally offering to repay
on a pro rata basis to each of the Second-Lien Term Loans under each Second-Lien
Term Loan Facility with the remaining respective Net Cash Proceeds of the event
giving rise to such Offer to Repay Term Loans, with such repayment of Term Loans
to be applied in accordance with the requirements of Section 2.13(f). pursuant
to Section 2.13(b) not theretofore applied pursuant to clause (1) or (2) above,
which notice shall set forth (i) the date of the proposed consummation of such
Offer to Repay Term Loans (which shall be no later than the fifth Business Day
following delivery of the respective Offer to Repay Notice), (ii) the last
Business Day on which such Offer to Repay Term Loans may be accepted or declined
(which shall in no event be later than the date occurring three Business Days
after the date of delivery of such Offer to Repay Notice) and (iii) the
aggregate principal amount of the Second-Lien Term Loans under each Term Loan
Facility subject to such Offer to Repay Term Loans and (B) unless the Required
Second-Lien Lenders shall have otherwise instructed the Administrative Agent on
or prior to the last Business Day on which such Offer to Repay Term Loans may be
accepted or declined, the Borrower shall repay Second-Lien Term Loans of those
Lenders that have accepted the Borrower’s respective Offer to Repay Term Loans.
Notwithstanding the foregoing provisions of this clause (g) or any other clause
of this Section 2.13, the Borrower and its Subsidiaries, the Administrative
Agent and the Lenders hereby agree that nothing in this Agreement shall be
understood to mean or suggest that the Term Loans subject to an Offer to Repay
Term Loans constitute “securities” for purposes of either the Securities Act or
the Securities Exchange Act.
          (h) If a Change of Control shall occur, unless the Borrower shall have
given notice to prepay all of the Second-Lien Term Loans pursuant to
Section 2.12, the Borrower shall within 30 days of such Change of Control offer
to repay all or any part of each Second-Lien Term Loan Lender’s outstanding
Second-Lien Term Loans (with any such offer to repay a “Change of Control
Offer”), subject to the following requirements: (A) the Borrower shall deliver a
notice to the Administrative Agent (for distribution to the Second-Lien Lenders)
irrevocably and unconditionally offering to repay on a pro rata basis to each of
the Second-Lien Term Loans of the Second-Lien Term Lenders an amount in

-(80-)





--------------------------------------------------------------------------------



 



cash equal to 101% of the aggregate principal amount of Second-Lien Term Loans
to be repaid plus accrued and unpaid interest on a date which shall be no
earlier than 30 days and no later than 60 days from the date such notice and
(B) on or prior to the last Business Day on which such Change of Control Offer
may be accepted or declined, the Borrower shall repay the Second-Lien Term Loans
of those Second-Lien Term Loan Lenders that have accepted the Borrower’s
respective Change of Control Offer as provided above. Notwithstanding the
foregoing provisions of this clause (h) or any other clause of this
Section 2.13, the Borrower and its Subsidiaries, the Administrative Agent and
the Lenders hereby agree that nothing in this Agreement shall be understood to
mean or suggest that the Second-Lien Term Loans subject to a Change of Control
Offer constitute “securities” for purposes of either the Securities Act or the
Exchange Act.
(i) In the event that the Borrower or any of its Restricted Subsidiaries shall
receive Net Cash Proceeds from the issuance or incurrence of Second-Lien
Facilities that constitute the Second-Lien Excess Proceeds Amount, the Borrower
shall no later than the fifth Business Day next following the receipt of such
Net Cash Proceeds, apply an amount equal to 100% of such Net Cash Proceeds to
prepay outstanding First-Lien Term Loans in accordance with Section 2.13(e).
          Section 2.14. Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or any Issuing Bank (except any such reserve requirement
which is reflected in the Adjusted LIBO Rate) or shall impose on such Lender or
such Issuing Bank or the London interbank market any other condition affecting
this Agreement or Eurodollar Loans made by such Lender or any Letter of Credit
or participation therein, and the result of any of the foregoing shall be (i) to
increase the cost to such Lender or such Issuing Bank of making or maintaining
any Eurodollar Loan or (ii) to increase the cost to any Lender of issuing or
maintaining any Letter of Credit or purchasing or maintaining a participation
therein or to reduce the amount of any sum received or receivable by such Lender
or such Issuing Bank hereunder (whether of principal, interest or otherwise), in
each case by an amount deemed by such Lender or such Issuing Bank to be
material, then the Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
          (b) If any Lender or any Issuing Bank shall have determined that any
Change in Law regarding capital adequacy has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made or participations in Loans
purchased by such Lender pursuant hereto or the Letters of Credit issued by such
Issuing Bank pursuant hereto to a level below that which such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Bank’s policies and the policies of such Lender’s or such Issuing
Bank’s holding company with respect to capital adequacy), in each case by an
amount deemed by such Lender or such Issuing Bank to be material, then the
Borrower shall pay to such Lender or such Issuing Bank, as the case may be,

-(81-)





--------------------------------------------------------------------------------



 



such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.
          (c) A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as applicable, as specified in paragraph (a) or (b) above
shall be delivered to the Borrower, shall describe the applicable Change in Law,
the resulting costs incurred or reduction suffered (including a calculation
thereof), certifying that such Lender is generally charging such amounts to
similarly situated borrowers and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such Issuing Bank, as applicable, the amount
shown as due on any such certificate delivered by it within 30 days after its
receipt of the same.
          (d) Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
any Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is
180 days prior to such request; provided, further, that the foregoing limitation
shall not apply to any increased costs or reductions arising out of the
retroactive application of any Change in Law within such 180-day period. The
protection of this Section shall be available to each Lender and the respective
Issuing Bank regardless of any possible contention of the invalidity or
inapplicability of the Change in Law that shall have occurred or been imposed;
provided that if, after the payment of any amounts by the Borrower under this
Section, any Change in Law in respect of which a payment was made is thereafter
determined to be invalid or inapplicable to the relevant Lender or Issuing Bank,
then such Lender or Issuing Bank shall, within 30 days after such determination,
repay any amounts paid to it by the Borrower hereunder in respect of such Change
in Law.
          (e) Notwithstanding anything in this Section 2.14 to the contrary,
this Section 2.14 shall not apply to any Change in Law with respect to Taxes,
which shall be governed exclusively by Section 2.20.
          Section 2.15. Change in Legality. (a) Notwithstanding any other
provision of this Agreement, if any Change in Law shall make it unlawful for any
Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the Borrower and to the Administrative Agent:
     (i) such Lender may declare that dollar denominated Eurodollar Loans will
not thereafter (for the duration of such unlawfulness) be made by such Lender
hereunder (or be continued for additional Interest Periods) and ABR Loans will
not thereafter (for such duration) be converted into Eurodollar Loans, whereupon
any request for a Eurodollar Borrowing (or to convert an ABR Borrowing to a
Eurodollar Borrowing or to continue a Eurodollar Borrowing for an additional
Interest Period) shall, as to such Lender only, be deemed a request for an ABR
Loan (or a request to continue an ABR Loan as such for an additional Interest
Period or to convert a Eurodollar Loan into an

-(82-)





--------------------------------------------------------------------------------



 



ABR Loan, as the case may be), unless such declaration shall be subsequently
withdrawn; and
     (ii) such Lender may require that all outstanding Eurodollar Loans made by
such Lender shall be converted to ABR Loans, in which event all such Eurodollar
Loans shall be automatically converted to ABR Loans as of the effective date of
such notice as provided in paragraph (b) below.
In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.
          (b) For purposes of this Section 2.15, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower. Such Lender shall withdraw such notice promptly
following any date on which it becomes lawful for such Lender to make and
maintain Eurodollar Loans or give effect to its obligations as contemplated
hereby with respect to any Eurodollar Loan.
          Section 2.16. Indemnity. The Borrower shall indemnify each Lender
against any actual loss or reasonable out-of-pocket expense that such Lender may
sustain or incur as a consequence of (a) any event, other than a default by such
Lender in the performance of its obligations hereunder, which results in
(i) such Lender receiving or being deemed to receive any amount on account of
the principal of any Eurodollar Loan prior to the end of the Interest Period in
effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR Loan or
the conversion of the Interest Period with respect to any Eurodollar Loan, in
each case other than on the last day of the Interest Period in effect therefor,
or (iii) any Eurodollar Loan to be made by such Lender (including any Eurodollar
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of such Loan shall have been given by the Borrower
hereunder other than by operation of Section 2.08 (any of the events referred to
in this clause (a) being called a “Breakage Event”) or (b) any default in the
making of any payment or prepayment required to be made hereunder. In the case
of any Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period (exclusive of
any loss of anticipated profits). A certificate of any Lender setting forth any
amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrower and shall be conclusive absent
manifest error and such certificate shall set forth in reasonable detail the
manner in which such amount was determined and such amounts shall be due within
30 days after the receipt of such notice.

-(83-)





--------------------------------------------------------------------------------



 



          Section 2.17. Pro Rata Treatment; Intercreditor Agreements. (a) Except
as provided below in this Section 2.17 and as required under Sections 2.13,
2.14, 2.15, 2.16, 2.20 or 2.21, each Borrowing, each payment or prepayment of
principal of any Borrowing, each payment of interest on the Loans, each payment
of the Commitment Fee and the L/C Participation Fee, each reduction of the
Revolving Credit Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their respective applicable
outstanding Loans). For purposes of determining the available Revolving Credit
Commitments of the Lenders at any time (but subject to the last sentence of
Section 2.05(a)), each outstanding Swingline Loan shall be deemed to have
utilized the Revolving Credit Commitments of the Lenders (including those
Lenders which shall not have made Swingline Loans) pro rata in accordance with
such respective Revolving Credit Commitments. In addition, in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round each Lender’s percentage of such Borrowing to the
next higher or lower whole dollar amount.
          (b) Notwithstanding anything to the contrary contained in this
Agreement, any payment or other distribution (whether from proceeds of
collateral or any other source, whether in the form of cash, securities or
otherwise, and whether made by any Loan Party or in connection with any exercise
of remedies by the Administrative Agent or any Lender) made or applied in
respect of any of the Obligations during the existence of an Event of Default or
during or in connection with Insolvency Proceedings involving any Loan Party (or
any plan of liquidation, distribution or reorganization in connection
therewith), shall be made or applied, as the case may be, in the following order
of priority (with higher priority Obligations to be paid in full prior to any
payment or other distribution in respect of lower priority Obligations):
(i) first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Collateral Agent and the Administrative Agent in their capacities as such and
the Issuing Banks in their capacity as such (ratably among the Collateral Agent,
the Administrative Agent and the Issuing Banks in proportion to the respective
amounts described in this clause first payable to them); (ii) second, to payment
of that portion of the Obligations constituting fees, indemnities and other
amounts (other than principal and interest) payable to the Lenders hereunder,
including attorney fees (ratably among such Lenders in proportion to the
respective amounts described in this clause second payable to them);
(iii) third, to payment of that portion of the Obligations constituting accrued
and unpaid interest (including any default interest) on the Loans and L/C
Exposure (ratably among such Lenders in proportion to the respective amounts
described in this clause third payable to them), including interest accruing
after the filing or commencement of Insolvency Proceedings in respect of any
Loan Party, whether or not any claim for post-filing or post-petition interest
is or would be allowed, allowable or otherwise enforceable in any such
Insolvency Proceedings; (iv) fourth, to the Administrative Agent for the account
of the Issuing Banks, to cash collateralize any L/C Exposure then outstanding;
(v) fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Exposure (including any termination payments and
any accrued and unpaid interest thereon) (ratably among such Lenders in
proportion to the respective amounts described in this clause fifth held by
them) and amounts constituting Hedging Obligations; and (vi) last, in the case
of proceeds of collateral, the balance, if any, thereof, after all of the
Obligations (including, without limitation, all Obligations in respect of L/C
Exposure

-(84-)





--------------------------------------------------------------------------------



 



but excluding any contingent obligations) have been paid in full, to the
Borrower or as otherwise required by Applicable Law. Each Lender agrees that the
provisions of this Section 2.17 (including, without limitation, the priority of
the Obligations as set forth herein) constitute an intercreditor agreement among
them for value received that is independent of any value received from the Loan
Parties, and that such agreement shall be enforceable as against each Lender,
including, without limitation, in any Insolvency Proceedings in respect of any
Loan Party, to the same extent that such agreement is enforceable under
applicable non-bankruptcy law (including, without limitation, pursuant to
Section 510(a) of the U.S. federal Bankruptcy Code or any comparable provision
of applicable insolvency law), and that, if any Lender receives any payment or
distribution in respect of any Obligation (including, without limitation, in
connection with any Insolvency Proceedings or any plan of liquidation,
distribution or reorganization therein) to which such Lender is not entitled in
accordance with the priorities set forth in this Section 2.17, such amount shall
be held in trust by such Lender for the benefit of the Person or Persons
entitled to such payment or distribution hereunder, and promptly shall be turned
over by such Lender to the Administrative Agent for distribution to the Person
or Persons entitled to such payment or distribution in accordance with this
Section 2.17.
          Section 2.18. Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or L/C Disbursement as a result of which the unpaid principal portion of
its Loans and participations in L/C Disbursements shall be proportionately less
than the unpaid principal portion of the Loans and participations in L/C
Disbursements of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Loans and L/C
Exposure of such other Lender, so that the aggregate unpaid principal amount of
the Loans and L/C Exposure and participations in Loans and L/C Exposure held by
each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Loans and L/C Exposure then outstanding as the principal amount of
its Loans and L/C Exposure prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Loans and L/C
Exposure outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that (i) if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.18 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest and
(ii) the provisions of this Section 2.18 shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant. The Borrower expressly consents to the foregoing arrangements
and agrees that any Lender holding a participation in a Loan or L/C Disbursement
deemed to have been so purchased may exercise any and all rights of banker’s
lien, setoff or counterclaim with respect to any and all moneys owing by the
Borrower to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to the Borrower in the amount of such participation.

-(85-)





--------------------------------------------------------------------------------



 



          Section 2.19. Payments. (a) All payments made by the Borrower
hereunder or under any Note will be made without set-off, counterclaim or other
defense. The Borrower shall make each payment (including principal of or
interest on any Borrowing or any L/C Disbursement or any Fees or other amounts)
hereunder and under any other Loan Document not later than 3:00 p.m. on the date
when due in immediately available funds. Except as otherwise provided herein,
each payment by the Borrower with respect to any Loan or Letter of Credit and
each reimbursement of reimbursable expenses or indemnified liabilities shall be
made in the currency in which such Loan was made, such Letter of Credit issued
or such expense or liability was incurred. Each such payment (other than
(i) Issuing Bank Fees, which shall be paid directly to the relevant Issuing Bank
and (ii) principal of and interest on Swingline Loans, which shall be paid
directly to the Swingline Lender, except as otherwise provided in
Section 2.22(e)) shall be made to the Administrative Agent at its offices at
Deutsche Bank AG New York Branch, 90 Hudson Street, Jersey City, NJ 07302, Attn:
Noreen Young, Tel: (201) 593-2445, Fax: (201) 593-2314, Email:
noreen.young@db.com or such other office specified by the Administrative Agent
to the Borrower. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.
          (b) Amounts to be applied pursuant to Section 2.13 to the prepayment
of Term Loans shall be applied, as applicable, first to reduce outstanding ABR
Loans. Any amounts remaining after each such application shall be applied to
prepay Eurodollar Loans. Notwithstanding the foregoing, if the amount of any
prepayment of Loans required under Section 2.13 shall be in excess of the amount
of the ABR Loans at the time outstanding, only the portion of the amount of such
prepayment as is equal to the amount of such outstanding ABR Loans shall be
immediately prepaid and, at the election of the Borrower, the balance of such
required prepayment shall be either (A) deposited in a deposit account
maintained in the name of the Collateral Agent and applied to the prepayment of
Eurodollar Loans on the last day of the then next-expiring Interest Period for
Eurodollar Loans (with all interest accruing thereon for the account of the
Borrower) or (B) prepaid immediately, together with any amounts owing to the
Lenders under Section 2.16. Notwithstanding any such deposit in such deposit
account, interest shall continue to accrue on such Loans until prepayment.
          Section 2.20. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes or Other Taxes; provided, that if any
Taxes are required to be withheld or deducted from such payments, then for such
Indemnified Taxes or Other Taxes, as the case may be, (i) such Borrower or such
Loan Party shall make such deductions or withholdings, (ii) the Borrower or such
Loan Party shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and (iii) in the case
of any Indemnified Taxes or Other Taxes required to be deducted or withheld, the
sum payable shall be increased as necessary so that, after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions or withholdings for such Indemnified Taxes
or Other Taxes, as the case may be, been made.

-(86-)





--------------------------------------------------------------------------------



 



          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within 30 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower or any other
Loan Party hereunder or under any other Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, in each case, whether or not such Indemnified
Taxes (but not Other Taxes) were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided that if, after the payment of any
amounts by the Borrower under this Section, any such Indemnified Taxes in
respect of which a payment was made are thereafter determined to have been
incorrectly or illegally imposed, then the relevant recipient of such payment
shall, within 30 days after such determination, repay any amounts paid to it by
the Borrower hereunder in respect of such Indemnified Taxes; provided, further,
that the Borrower shall not be required to indemnify the Administrative Agent,
any Lender or any Issuing Bank pursuant to this Section 2.20(c) for any amounts
incurred more than six months prior to the date such Administrative Agent,
Lender or Issuing Bank, as applicable, notifies the Borrower of its intention to
claim compensation therefor. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an Issuing Bank, or by the
Administrative Agent on behalf of itself, a Lender or an Issuing Bank, shall be
conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower or any other Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
          (e) Each Foreign Lender shall promptly (a) furnish to the Borrower
(with a copy to the Administrative Agent) on or before the date it becomes a
party to the Agreement either (i) two accurate and complete originally executed
copies of U.S. Internal Revenue Service (“IRS”) Form W-8BEN (or successor form),
(ii) two accurate and complete originally executed copies of IRS Form W-8ECI (or
successor form), (iii) two accurate and complete originally executed copies of
IRS Form W-8IMY (or successor form) together with any required attachments,
certifying, in any case, to such Foreign Lender’s legal entitlement to an
exemption or reduction from U.S. federal withholding tax with respect to all
payments hereunder and (b) provide to the Borrower (with a copy to the
Administrative Agent) a new Form W-8BEN (or successor form), Form W-8ECI (or
successor form) or Form W-8IMY (or successor form) together with any required
attachments upon (i) the expiration or obsolescence of any previously delivered
form to reconfirm any complete exemption from, or any entitlement to a reduction
in, U.S. federal withholding tax with respect to any payment hereunder, (ii) the
occurrence of any event requiring a change in the most recent form previously
delivered by it and (iii) from time to time if requested by the Borrower or the
Administrative Agent; provided that any Foreign Lender that is relying on the
so-called “portfolio interest exemption” shall also furnish a “Non-Bank
Certificate” in the form of Exhibit E together with a Form W-8BEN.
Notwithstanding any other

-(87-)





--------------------------------------------------------------------------------



 



provision of this paragraph, a Foreign Lender shall not be required to deliver
any form pursuant to this paragraph that such Foreign Lender is not legally able
to deliver.
          (f) Any Lender or Issuing Bank that is a United States Person, as
defined in Section 7701(a)(30) of the Code, shall deliver to the Borrower (with
a copy to the Administrative Agent), at the times specified in Section 2.20(e),
two accurate and complete original signed copies of IRS Form W-9, or any
successor form that such Person is entitled to provide at such time, in order to
qualify for an exemption from United States back-up withholding requirements.
          (g) If the Administrative Agent, a Lender or an Issuing Bank
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of Administrative Agent, such Lender or such Issuing Bank, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that (i) the
Borrower, upon the request of the Administrative Agent, such Lender or such
Issuing Bank, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such Issuing Bank in the
event the Administrative Agent, such Lender or such Issuing Bank is required to
repay such refund to such Governmental Authority and, (ii) nothing herein
contained shall interfere with the right of a Lender or Administrative Agent to
arrange its tax affairs in whatever manner it thinks fit nor oblige any Lender
or Agent to claim any tax refund or to make available its tax returns or
disclose any information relating to its tax affairs or any computations in
respect thereof or require any Lender or Administrative Agent to do anything
that would prejudice its ability to benefit from any other refunds, credits,
reliefs, remissions or repayments to which it may be entitled.
          (h) In addition, each Lender or Issuing Bank shall use its reasonable
efforts (consistent with legal and regulatory restrictions) to change the
jurisdiction of its applicable lending office if such change would avoid any
requirement of applicable laws of any such jurisdiction that the Borrower make
any deduction or withholding for taxes from amounts payable to such Lender or
Issuing Bank and if such change would not, in the sole good faith determination
of such Lender or Issuing Bank result in any additional costs, expenses or risks
or be otherwise disadvantageous to it.
          Section 2.21. Assignment of Commitments Under Certain Circumstances;
Duty to Mitigate. (a) In the event (i) any Lender or any Issuing Bank requests
compensation pursuant to Section 2.14, (ii) any Lender or any Issuing Bank
delivers a notice described in Section 2.15, (iii) the Borrower is required to
pay any additional amount to any Lender or the Issuing Bank or any Governmental
Authority on account of any Lender or any Issuing Bank pursuant to Section 2.20,
(iv) any Lender shall become a Defaulting Lender or (v) any Lender refuses to
consent to any amendment, waiver or other modification of any Loan Document
requested by the Borrower that requires the consent of all affected Lenders in
accordance with the terms of Section 9.08 or all the Lenders with respect to a
certain Class of Loans and such amendment, waiver or other

-(88-)





--------------------------------------------------------------------------------



 



modification is consented to by the Required Lenders or the Required
Class Lenders for such Class, as applicable (any such Lender, a “Non-Consenting
Lender”), the Borrower may, at its sole cost and expense, upon notice to such
Lender or such Issuing Bank, as the case may be, upon notice to the
Administrative Agent and such Non-Consenting Lender, either:
     (x) replace such Lender or Issuing Bank, as the case may be, by causing
such Lender or Issuing Bank to (and such Lender or Issuing Bank shall be
obligated to) assign at par 100% of its relevant Commitments and the principal
of its relevant outstanding Loans plus any accrued and unpaid interest and fees
pursuant to Section 9.04 (with the assignment fee to be waived in such instance)
all of its relevant rights and obligations under this Agreement to one or more
Persons (which Persons shall otherwise be subject to the approval rights set
forth in Section 9.04(b)); provided that (A) the replacement Lender shall agree
to the consent, waiver or amendment to which the Non-Consenting Lender did not
agree, (B) neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender or other such Person and
(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.20,
such assignment will result in a reduction in such compensation or payments; or
     (y) terminate the Commitment of such Lender or Issuing Bank, as the case
may be, and (1) in the case of a Lender (other than an Issuing Bank), repay all
Obligations (other than contingent obligations) of the Borrower owing to such
Lender relating to the Loans and participations held by such Lender as of such
termination date and (2) in the case of an Issuing Bank, repay all Obligations
of the Borrower owing to such Issuing Bank relating to the Loans and
participations held by the Issuing Bank as of such termination date other than
any Obligations pertaining to any Subject Letters of Credit.
Notwithstanding anything to the contrary contained above in this Section 2.21,
unless an Issuing Bank is removed and replaced with a successor Issuing Bank at
the time the Borrower exercises its rights under this Section 2.21 (in which
case the provisions of Section 2.23(i) shall apply), any Issuing Bank having
undrawn Letters of Credit issued by it (the “Subject Letters of Credit”) whose
Commitments and Obligations are to be repaid or terminated pursuant to the
foregoing provisions of this Section 2.21 shall (x) remain a party hereto until
the expiration or termination of the Subject Letters of Credit, (y) not issue
(or be required to issue) any further Letters of Credit hereunder and
(z) continue to have all rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents solely with respect to the Subject
Letters of Credit until all of the Subject Letters of Credit have expired, been
terminated or become subject to an L/C Backstop (including all rights of
reimbursement pursuant to Sections 2.23(d), (e), (f) and (h) for any L/C
Disbursement made by such Issuing Bank and all voting rights of an Issuing Bank
(but such voting rights shall be limited to pertain solely to L/C Disbursements
in respect of the Subject Letters of Credit, any Fee payable to the Issuing Bank
in respect of the Subject Letters of Credit, and the rights or duties of the
Issuing Bank in respect of the Subject Letters of Credit), but excluding any
consent rights as an Issuing Bank under Section 9.04(b)).
Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor,

-(89-)





--------------------------------------------------------------------------------



 



any Assignment and Acceptance necessary to effectuate any assignment of such
Lender’s interests hereunder in respect of the circumstances contemplated by
this Section 2.21.
          (b) If (i) any Lender or any Issuing Bank requests compensation under
Section 2.14, (ii) any Lender or any Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount to
any Lender or any Issuing Bank or any Governmental Authority on account of any
Lender or any Issuing Bank, pursuant to Section 2.20, then such Lender or such
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or such Issuing Bank to take any action inconsistent with its internal policies
or legal or regulatory restrictions or suffer any disadvantage or burden deemed
by it to be material) (x) to file any certificate or document reasonably
requested by the Borrower or (y) to assign its rights and delegate and transfer
its obligations hereunder to another of its offices, branches or affiliates, if
such filing or assignment would reduce its claims for compensation under
Section 2.14 or enable it to withdraw its notice pursuant to Section 2.15 or
would reduce amounts payable pursuant to Section 2.20, as the case may be, in
the future.
          Section 2.22. Swingline Loans. (a) Subject to the terms and conditions
herein set forth, the Swingline Lender agrees to make loans to the Borrower at
any time and from time to time on or after the Closing Date and until the
earlier of the Revolving Credit Maturity Date and the termination of the
Revolving Credit Commitments, in an aggregate principal amount at any time
outstanding that will not result in (i) the principal amount of all Swingline
Loans exceeding $25,000,000 in the aggregate or (ii) the Aggregate Revolving
Credit Exposure exceeding the Total Revolving Credit Commitment; provided that
notwithstanding the foregoing, the Swingline Lender shall not be obligated to
make any Swingline Loans at a time when a Revolving Credit Lender is a
Defaulting Lender, unless the Swingline Lender has entered into arrangements
reasonably satisfactory to it and the Borrower to eliminate the Swingline
Lender’s risk with respect to the Defaulting Lender’s participation in such
Swingline Loans, including by cash collateralizing such Defaulting Lender’s Pro
Rata Percentage of the outstanding amount of Swingline Loans. Each Swingline
Loan shall be denominated in dollars and shall be in a principal amount that is
a minimum amount of $100,000 and integral multiple of $100,000 in excess
thereof. The Swingline Commitment may be terminated or reduced from time to time
as provided herein. Within the foregoing limits, the Borrower may borrow, pay or
prepay and reborrow Swingline Loans hereunder, subject to the terms, conditions
and limitations set forth herein without any premium or penalty.
          (b) The Borrower shall notify the Swingline Lender by fax, or by
telephone (promptly confirmed by fax), not later than 12:30 p.m. on the Business
Day of a proposed Swingline Loan. Such notice shall be delivered on a Business
Day, shall be irrevocable and shall refer to this Agreement and shall specify
the requested date (which shall be a Business Day) and amount of such Swingline
Loan. The Swingline Lender shall make each Swingline Loan available to such
Borrower by means of a credit to an account designated by the Borrower promptly
on the date such Swingline Loan is so requested.
          (c) The Borrower shall have the right at any time and from time to
time to prepay any Swingline Loan, in whole or in part, upon giving written or
fax notice by such Borrower (or telephone notice promptly confirmed by written,
or fax notice) to the Swingline Lender before 2:00 p.m. on the date of
prepayment at the Swingline Lender’s address for notices

-(90-)





--------------------------------------------------------------------------------



 



specified in Section 9.01; provided that any such notice delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other financing arrangements, in which case such notice may be revoked by such
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.
          (d) Each Swingline Loan shall be an ABR Loan and, subject to the
provisions of Section 2.07, shall bear interest as provided in Section 2.06(a).
          (e) The Swingline Lender may by written notice given to the
Administrative Agent not later than 11:00 a.m. on any Business Day require the
Revolving Credit Lenders to acquire participations on such Business Day in all
or a portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Credit Lenders will
participate. The Administrative Agent will, promptly upon receipt of such
notice, give notice to each Revolving Credit Lender, specifying in such notice
such Lender’s Pro Rata Percentage of such Swingline Loan. In furtherance of the
foregoing, each Revolving Credit Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Revolving Credit Lender’s
Pro Rata Percentage of such Swingline Loan. Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Credit Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.02(c) with respect to Loans made by such Lender
(and Section 2.02(c) shall apply, mutatis mutandis, to the payment obligations
of the Lenders) and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Credit Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent
and be distributed by the Administrative Agent to the Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower (or other party liable
for obligations of the Borrower) of any default in the payment thereof.
          Section 2.23. Letters of Credit. (a) The Borrower may request the
issuance of a Letter of Credit on a sight basis for its own account or for the
account of any of its subsidiaries, in a form reasonably acceptable to the
Administrative Agent and the relevant Issuing Bank, at any time and from time to
time on or after the Closing Date and prior to the earlier to occur of (i) the
termination of the Revolving Credit Commitments and (ii) the date that is five
Business Days prior to the Revolving Credit Maturity Date. This Section shall
not be construed to impose an obligation upon any Issuing Bank to issue any
Letter of Credit that is inconsistent with the terms and conditions of this
Agreement. Letters of Credit shall be denominated in dollars.

-(91-)





--------------------------------------------------------------------------------



 



          (b) In order to request the issuance of a Letter of Credit (or to
amend, renew or extend an existing Letter of Credit), the Borrower shall deliver
a notice (a “Letter of Credit Request”) to the relevant Issuing Bank and the
Administrative Agent (reasonably, and in any event, unless waived by the
relevant Issuing Bank, no later than two Business Days in advance of the
requested date of issuance, amendment, renewal or extension) requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended and specifying (i) the date of issuance, amendment,
renewal or extension, (ii) the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) below), (iii) the amount of such Letter
of Credit, (iv) the name and address of the beneficiary thereof and (v) such
other information as the relevant Issuing Bank may reasonably request with
respect to such Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if, and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that, after giving effect to such issuance, amendment, renewal or extension
(i) the L/C Exposure shall not exceed $75,000,000 and (ii) the Aggregate
Revolving Credit Exposure shall not exceed the Total Revolving Credit
Commitment. Promptly after receipt of any Letter of Credit Request, the relevant
Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Request from the Borrower and, if not, such Issuing Bank will provide the
Administrative Agent with a copy thereof. Subject to the terms and conditions
hereof, such Issuing Bank shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or one of its subsidiaries or enter into the
applicable amendment, as the case may be. Promptly after its delivery of any
Letter of Credit or any amendment to a Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, the relevant Issuing Bank will
also deliver to the Borrower and the Administrative Agent a true and complete
copy of such Letter of Credit or amendment.
          (c) Each Letter of Credit shall expire at the close of business on the
earlier of the date one year after the date of the issuance of such Letter of
Credit and the Revolving Credit Maturity Date, unless such Letter of Credit
expires by its terms on an earlier date or an L/C Backstop exists (the “Letter
of Credit Expiration Date”); provided, however, that a Letter of Credit may,
upon the request of the Borrower, include a provision whereby such Letter of
Credit (an “Auto-Renewal Letter of Credit”) shall be renewed automatically for
additional consecutive periods of 12 months or less (but not beyond the
Revolving Credit Maturity Date unless an L/C Backstop exists) unless the
relevant Issuing Bank notifies the beneficiary thereof at least 30 days (or such
longer period as may be specified in such Letter of Credit) prior to the
then-applicable Letter of Credit Expiration Date that such Letter of Credit will
not be renewed. Once an Auto-Renewal Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the relevant Issuing Bank to permit the renewal of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided that (i) the relevant Issuing Bank may, at its option,
not permit any such renewal if the relevant Issuing Bank has determined that it
would have no obligation at such time to issue such Letter of Credit in its
renewed form under the terms hereof (by reason of the provisions of
Section 2.23(l) or otherwise) and (ii) the relevant Issuing Bank shall not
permit any such renewal if it has received notice (which may be by telephone or
in writing) five Business Days prior to the day that is 30 days (or such longer
period as may be specified in such Letter of Credit) prior to the
then-applicable Letter of Credit Expiration Date from the Administrative Agent,
any

-(92-)





--------------------------------------------------------------------------------



 



Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.01 is not then satisfied or waived.
          (d) By the issuance of a Letter of Credit and without any further
action on the part of an Issuing Bank or the Lenders, such Issuing Bank hereby
grants to each Revolving Credit Lender, and each such Lender hereby acquires
from such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Pro Rata Percentage of the aggregate amount available to be drawn under
such Letter of Credit, effective upon the issuance of such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of such Issuing Bank, such Lender’s Pro Rata Percentage of each
L/C Disbursement made by such Issuing Bank and not reimbursed by the Borrower
(or, if applicable, another party pursuant to its obligations under any other
Loan Document) forthwith on the date due as provided in Section 2.02(f). Each
Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Upon any change in the Revolving Credit
Commitments or Pro Rata Percentages of the Revolving Credit Lenders pursuant to
Section 2.21 or 9.04(b), it is hereby agreed that, with respect to all
outstanding Letters of Credit and unreimbursed L/C Disbursements relating
thereto, there shall be an automatic adjustment to the participations pursuant
to this Section 2.23(d) to reflect the new Pro Rata Percentages of each
Revolving Credit Lender.
          (e) If an Issuing Bank shall make any L/C Disbursement in respect of a
Letter of Credit, the Borrower shall pay to the Administrative Agent an amount
equal to such L/C Disbursement not later than 12:00 noon on the second Business
Day following the day the Borrower receives notice of such L/C Disbursement.
          (f) (i) The Borrower’s obligations to reimburse L/C Disbursements as
provided in paragraph (e) above shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, under any and all circumstances whatsoever, and irrespective of
the existence of any claim, setoff, defense or other right that the Borrower or
any other Person may at any time have against the beneficiary under any Letter
of Credit, the Issuing Bank, the Administrative Agent or any Lender or any other
Person, including any defense based on the failure of any draft or other
document presented under a Letter of Credit to comply with the terms of such
Letter of Credit; provided, that the Borrower shall not be obligated to
reimburse the Issuing Bank for any wrongful payment made by the Issuing Bank as
a result of the Issuing Bank’s gross negligence, bad faith, willful misconduct
or breach of its obligations in determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.
          (ii) Each Lender and the Borrower agree that, in paying any drawing
under a Letter of Credit, the relevant Issuing Bank shall not have any
responsibility to obtain any document (other than any draft, demand, certificate
or other document expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing

-(93-)





--------------------------------------------------------------------------------



 



Banks, the Agents nor any of the respective correspondents, participants or
assignees of any Issuing Bank shall be liable to any Lender for (x) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable, (y) any action taken or
omitted in the absence of gross negligence or willful misconduct or (z) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Request. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude either Borrower from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement; provided further that the
foregoing shall not be construed to excuse such Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise the standard of care set forth above
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.
          (g) The relevant Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. The relevant Issuing Bank shall as promptly as
possible give telephonic notification, confirmed by fax, to the Administrative
Agent and the Borrower of such demand for payment and whether such Issuing Bank
has made or will make an L/C Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligations to reimburse such Issuing Bank and the Revolving Credit Lenders with
respect to any such L/C Disbursement.
          (h) If an Issuing Bank shall make any L/C Disbursement in respect of a
Letter of Credit, then, unless the Borrower shall reimburse such L/C
Disbursement in full on the same day that such LC Disbursement is made, the
unpaid amount thereof shall bear interest for the account of an Issuing Bank,
for each day from and including the date of such L/C Disbursement, to but
excluding the earlier of the date of payment by the Borrower or the date on
which interest shall commence to accrue thereon as provided in Section 2.02(f),
at the rate per annum that would apply to such amount if such amount were an ABR
Revolving Loan.
          (i) An Issuing Bank may be removed at any time by the Borrower by
notice from the Borrower to such Issuing Bank, the Administrative Agent and the
Lenders. Upon the acceptance of any appointment as an Issuing Bank hereunder by
a Lender that shall agree to serve as successor Issuing Bank (which Lender shall
be reasonably acceptable to the Administrative Agent), such successor shall
succeed to and become vested with all the interests, rights and obligations of
the retiring Issuing Bank. At the time such removal shall become effective, the
Borrower shall pay all accrued and unpaid fees pursuant to Section 2.05(c)(ii).
The acceptance of any appointment as an Issuing Bank hereunder by a successor
Lender shall be evidenced by an agreement entered into by such successor, the
Borrower and the Administrative Agent, in a form reasonably satisfactory to the
Borrower and the Administrative Agent, and, from and after the effective date of
such agreement, (i) such successor Lender shall have all the rights and
obligations of the previous Issuing Bank under this Agreement and the other Loan
Documents and (ii) references herein and in the other Loan Documents to the term
“Issuing

-(94-)





--------------------------------------------------------------------------------



 



Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of an Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
removal, but shall not be required to issue additional Letters of Credit.
          (j) If the maturity of any of the Loans under the Credit Facilities
has been accelerated and the Borrower shall have received notice from the
Administrative Agent (at the request of the Required Revolving Lenders) or the
Required Revolving Lenders, the Borrower shall deposit in an account with the
Collateral Agent, for the benefit of the Revolving Credit Lenders, an amount in
cash equal to the L/C Exposure as of such date. Such deposit shall be held by
the Collateral Agent as collateral for the payment of the Obligations. The
Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits in Cash Equivalents, which investments shall
be made at the option and sole discretion of the Collateral Agent for the
benefit of the Borrower, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Until
such acceleration is rescinded, moneys in such account shall (i) automatically
be applied by the Administrative Agent to reimburse each Issuing Bank for L/C
Disbursements for which it has not been reimbursed, (ii) be held for the
satisfaction of the reimbursement obligations of the Borrower for the L/C
Exposure at such time and (iii) subject to the consent of the Required Revolving
Lenders, be applied to satisfy the Obligations. If the Borrower are required to
provide an amount of cash collateral hereunder as a result of the acceleration
of the Loans under the Credit Facilities, such amount (to the extent not applied
as aforesaid) shall be returned to the Borrower within three Business Days to
the extent any such acceleration has been rescinded.
          (k) The Borrower may, at any time and from time to time with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph (k) shall be deemed to
be an “Issuing Bank” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Bank and such
Lender.
          (l) An Issuing Bank shall be under no obligation to issue any Letter
of Credit if:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
or any directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or direct
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular;
     (ii) the issuance of such Letter of Credit would violate any applicable
laws binding upon such Issuing Bank; and

-(95-)





--------------------------------------------------------------------------------



 



     (iii) any Revolving Credit Lender is a Defaulting Lender at such time,
unless such Issuing Bank has entered into arrangements reasonably satisfactory
to it and the Borrower to eliminate such Issuing Bank’s risk with respect to the
participation in Letters of Credit by such Defaulting Lender, including by cash
collateralizing such Defaulting Lender’s Pro Rata Percentage of the L/C
Exposure.
          (m) Notwithstanding anything else to the contrary in this Agreement,
in the event of any conflict or inconsistency between the terms hereof and the
terms of any Letter of Credit Requests, reimbursement agreements or similar
agreements, the terms hereof shall control.
          Section 2.24. Incremental Credit Extensions. (a) The Borrower may at
any time or from time to time after the Closing Date, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request (i) one or more additional tranches of
first-lien term loans (the “Incremental First-Lien Term Loans”) or, (ii) one or
more increases in the amount of the Revolving Credit Commitments (each such
increase, a “Revolving Commitment Increase” and, together with any Incremental
Term LoansFirst-Lien Term Loans, a “First-Lien Credit Increase”) or (iii) one or
more additional tranches of second-lien term loans (the “Incremental Second-Lien
Term Loans” and, together with any First-Lien Credit Increase, a “Credit
Increase”); provided that both at the time of any such request and upon the
effectiveness of any Incremental Amendment referred to below, no Event of
Default shall exist. Each Credit Increase shall be in an aggregate principal
amount that is not less than $25,000,000 (or such lower amount that either
(A) represents all remaining availability under the limit set forth in the next
sentence or (B) is reasonably acceptable to the Administrative Agent).
Notwithstanding anything to the contrary herein, (x) the aggregate amount of the
Credit IncreasesIncremental Second-Lien Term Loans incurred after the First
Amendment Effective Date shall not exceed the greater of (x) $500,000,000 or
(y)$50,000,000 and (y) the aggregate amount of the First-Lien Credit Increases
incurred after the First Amendment Effective Date shall not exceed the maximum
amount at the time of such proposed Credit Increase that could be incurred such
that after giving pro forma effect to such First-Lien Credit Increase, the
Senior Secured Net Leverage Ratio does not exceed 5.00:1.00 as of the last date
for which Section 5.04 Financials have been delivered to the Administrative
Agent. Each Incremental First-Lien Term Loan (1) shall rank pari passu in right
of payment and of security with the Revolving Credit Loans and the
then-existingFirst-Lien Term Loans and shall rank pari passu in right of payment
and senior in right of security to the Second-Lien Term Loans, (2) shall not
mature earlier than the First-Lien Term Loan Maturity Date, (3) shall have a
Weighted Average Life to Maturity not shorter than the remaining Weighted
Average Life to Maturity of the then-existingFirst-Lien Term Loans (without
giving effect to annual amortization on any Incremental First-Lien Term Loan
FacilityLoans not in excess of 1% of the principal amount thereof), (4) shall be
treated in the same manner as the First-Lien Term Loans for purposes of
Section 2.13(e), Section 2.13(g) and Section 2.17(b), (5) the interest rates and
amortization schedule applicable to any Incremental First-Lien Term Loans shall
be determined by the Borrower and the Lenders thereunder, and (6) subject to the
above, any terms for Incremental First-Lien Term Loans that are inconsistent
with the then-existing with the then-existing First-Lien Term Loans shall be
reasonably satisfactory to the Administrative Agent. Each Incremental
Second-Lien Term Loan (1) shall rank pari passu in right of payment and of
security with the Second-Lien Term Loans

-(96-)





--------------------------------------------------------------------------------



 



and shall rank pari passu in right of payment and junior in right of security to
the Revolving Credit Loans and the First-Lien Term Loans, (2) shall not mature
earlier than the Second-Lien Term Loan Maturity Date, (3) shall have a Weighted
Average Life to Maturity not shorter than the remaining Weighted Average Life to
Maturity of the Second-Lien Term Loans, (4) shall be treated in the same manner
as the Second-Lien Term Loans for purposes of Section 2.13(e), Section 2.13(g)
and Section 2.17(b), (5) the interest rates and amortization schedule applicable
to any Incremental Second-Lien Term Loans shall be determined by the Borrower
and the Lenders thereunder, and (6) subject to the above, any terms for
Incremental Second-Lien Term Loans that are inconsistent with the then-existing
Second-Lien Term Loans shall be reasonably satisfactory to the Administrative
Agent. Each notice from the Borrower pursuant to this Section 2.24 shall set
forth the requested amount and proposed terms of the relevant Credit Increases.
Incremental Term Loans may be made, and Revolving Commitment Increases may be
provided, by any existing Lender or by any other bank or other financial
institution (any such other bank or other financial institution being called an
“Additional Lender”); provided that the relevant Persons under Section 9.04(b)
shall have consented (in each case, not to be unreasonably withheld, conditioned
or delayed) to such Lender’s or Additional Lender’s making such Incremental Term
Loans or providing such Revolving Commitment Increases, if such consent would be
required under Section 9.04(b) for an assignment of Loans or Revolving Credit
Commitments, as applicable, to such Lender or Additional Lender. The Arrangers
agree, upon the request of the Borrower and pursuant to mutually satisfactory
engagement and compensation arrangements, to use their commercially reasonable
efforts to obtain any Additional Lenders to make any such requested Incremental
Term Loans or Revolving Commitment Increases; provided that the Arrangers’
agreement to use such efforts does not constitute a commitment to provide any
such requested Incremental Term Loans or Revolving Commitment Increases.
          (b) Commitments in respect of Credit Increases shall become
Commitments (or in the case of a Revolving Commitment Increase to be provided by
an existing Revolving Credit Lender, an increase in such Lender’s applicable
Revolving Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effectuate the provisions of this Section 2.24. The
effectiveness of any Incremental Amendment shall be subject to the satisfaction
(or waived) on the date thereof (each, an “Incremental Facility Closing Date”)
of each of the conditions set forth in Section 4.01 (it being understood that
all references to “the date of such Credit Event” or similar language in such
Section 4.01 shall be deemed to refer to the effective date of such Incremental
Amendment). The Borrower may use the proceeds of Incremental Term Loans for any
purpose not prohibited by this Agreement. No Lender shall be obligated to
provide any Credit Increases unless it so agrees in its sole discretion. Upon
each increase in the Revolving Credit Commitments pursuant to this Section, each
Revolving Credit Lender immediately prior to such increase will automatically
and without further act be deemed to have assigned to each Lender providing a
portion of the Revolving Commitment Increase (each, a “Revolving Commitment
Increase Lender”) in respect of such increase, and each such Revolving
Commitment Increase Lender will automatically and without

-(97-)





--------------------------------------------------------------------------------



 



further act be deemed to have assumed, a portion of such Revolving Credit
Lender’s participations hereunder in outstanding Letters of Credit and Swingline
Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swingline Loans held by each Revolving Credit Lender (including
each such Revolving Commitment Increase Lender) will equal the percentage of the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders
represented by such Revolving Credit Lender’s Revolving Credit Commitment and
(b) if, on the date of such increase, there are any Revolving Loans outstanding,
such Revolving Loans shall on or prior to the effectiveness of such Revolving
Commitment Increase be prepaid from the proceeds of additional Revolving Loans
made hereunder (reflecting such increase in Revolving Credit Commitments), which
prepayment shall be accompanied by accrued interest on the Revolving Loans being
prepaid and any costs incurred by any Lender in accordance with Section 2.16.
          (c) The Loans and Commitments established pursuant to this paragraph
shall constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
and security interests created by the Security Documents. The Loan Parties shall
take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such Class of Term Loans or any such new
Commitments.
          (d) This Section 2.24 shall supersede any provisions in Section 2.18
or 9.08 to the contrary.
ARTICLE III
Representations and Warranties
          The Borrower represents and warrants (it being understood that, for
purposes of the representations and warranties made in the Loan Documents on the
Closing Date, such representations and warranties shall be construed as though
the Transactions have been consummated) to the Administrative Agent, the
Collateral Agent, each Issuing Bank and each of the Lenders that:
          Section 3.01. Organization; Powers. Each Loan Party and each
Restricted Subsidiary (a) is duly organized or formed, validly existing and in
good standing (where relevant) under the laws of the jurisdiction of its
organization, except where the failure to be duly organized or formed or to
exist (other than in the case of the Borrower) or be in good standing could not
reasonably be expected to result in a Material Adverse Effect, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, except where the failure to have such power and
authority could not reasonably be expected to result in a Material Adverse
Effect, (c) is qualified to do business in, and is in good standing (where
relevant) in, every jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except
where the failure to so qualify or be in good standing (where relevant) could
not reasonably be expected to result in a Material Adverse

-(98-)





--------------------------------------------------------------------------------



 



Effect, and (d) has the requisite corporate power and authority to execute,
deliver and perform its obligations under each of the Loan Documents to which it
is a party.
          Section 3.02. Authorization. The execution, delivery and performance
of the Loan Documents (a) have been duly authorized by all requisite corporate
or other organizational and, if required, stockholder or member action of each
Loan Party and (b) will not (i) violate (A) any provision (x) of any applicable
law, statute, rule or regulation, or (y) of the certificate or articles of
incorporation, bylaws or other constitutive documents of any Loan Party, (B) any
applicable order of any Governmental Authority, (C) any provision of the New
Senior Notes Documentation or the Existing Notes or (D) any provision of any
other material indenture, agreement or other instrument to which any Loan Party
or any Restricted Subsidiary is a party or by which any of them or any of their
property is bound, (ii) be in conflict with, result in a breach of or constitute
(alone or would with notice or lapse of grace period or both) a default under or
give rise to any right to require the prepayment, repurchase or redemption of
any obligation under (x) the New Senior Notes Documentation or the Existing
Notes or (y) any other such material indenture, agreement or other instrument or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by any Loan Party or any
Restricted Subsidiary (other than Liens created or permitted hereunder or under
the Security Documents); except with respect to clauses (b)(i) through (b)(iii)
of this Section 3.02 (other than clauses (b)(i)(A)(y), (b)(i)(C) and
(b)(ii)(x)), to the extent that such violation, conflict, breach, default, or
creation or imposition of Lien could not reasonably be expected to result in a
Material Adverse Effect.
          Section 3.03. Enforceability. This Agreement and each other Loan
Document (when delivered) have been duly executed and delivered by each Loan
Party which is a party thereto. This Agreement and each other Loan Document
delivered on the Closing Date constitutes, and each other Loan Document when
executed and delivered by each Loan Party which is a party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms, except as may be limited
by bankruptcy, insolvency, fraudulent transfer, reorganization, receivership,
moratorium or similar laws of general applicability relating to or limiting
creditors’ rights generally or by general equity principles.
          Section 3.04. Governmental Approvals. Except to the extent the failure
to obtain or make the same could not reasonably be expected to result in a
Material Adverse Effect, no action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is necessary or
will be required in connection with the execution, delivery and performance of
the Loan Documents by the Loan Parties, except for (a) filings and registrations
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Collateral Agent and required to enforce the rights of the Lenders
under the Security Documents as expressly set forth therein, (b) such as have
been made or obtained and are in full force and effect and (c) filings and
registrations set forth on Schedule 3.04.
          Section 3.05. Financial Statements. (a) The Company’s consolidated
balance sheets and related statements of income, stockholder’s equity and cash
flows as of and for the fiscal year ended December 31, 2006, audited by and
accompanied by the report of KPMG LLP present fairly in all material respects
the financial condition and results of operations and cash

-(99-)





--------------------------------------------------------------------------------



 



flows of the Company and its consolidated subsidiaries as of such dates and for
such periods. Such financial statements were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
noted therein.
          (b) The Company has heretofore delivered to the Administrative Agent
its unaudited pro forma consolidated balance sheet and related pro forma
statements of income and cash flows as of the fiscal quarter ended September 30,
2007, prepared giving effect to the Transactions as if they had occurred, with
respect to such balance sheet, on such date and, with respect to such other
financial statements, on the first day of the four-fiscal quarter period ending
on such date. Such pro forma financial statements have been prepared in good
faith by the Borrower, based on the assumptions believed by the Borrower on the
date of delivery thereof to be reasonable, are based in all material respects on
the information reasonably available to the Borrower as of the date of delivery
thereof, reflect in all material respects the adjustments required to be made to
give effect to the Transactions, it being understood and agreed by the Lenders
that actual adjustments may vary from the pro forma adjustments and actual
results may vary from such projected results and, in each case, such variations
may be material.
          Section 3.06. No Material Adverse Change. Since the Closing Date, no
event, change or condition has occurred that (individually or in the aggregate)
has had, or could reasonably be expected to have, a Material Adverse Effect.
          Section 3.07. Title to Properties. Each Loan Party and each Restricted
Subsidiary has good title in fee simple with respect to any real property owned
by such Loan Party or Restricted Subsidiary to, valid leasehold interests in or
rights to use, all its material real properties and other assets other than
(i) minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes,
(ii) except where the failure to have such title or other property interests
described above could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and (iii) Permitted Liens.
          Section 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing
Date a list of all subsidiaries of Holdings, the jurisdiction of their formation
or organization, as the case may be, and the ownership interest of such
subsidiary’s parent company therein, and such Schedule shall denote which
subsidiaries as of the Closing Date are not Subsidiary Guarantors.
          Section 3.09. Litigation; Compliance with Laws. (a) Except as set
forth on Schedule 3.09, there are no actions, suits or proceedings at law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of the Borrower, threatened in writing against any Loan Party or any
Restricted Subsidiary or any business, property or rights of any such Person
that has a reasonable likelihood of adverse determination and such adverse
determination could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.
          (b) None of the Loan Parties or any Restricted Subsidiary or any of
their respective material properties is in violation of any applicable law, rule
or regulation, or is in default with respect to any judgment, writ, injunction,
decree or binding order of any

-(100-)





--------------------------------------------------------------------------------



 



Governmental Authority, where any such violation or default could reasonably be
expected to result in a Material Adverse Effect.
          Section 3.10. Use of Proceeds; Federal Reserve Regulations. (a) All
proceeds of the First-Lien Term Loans (other than Incremental Term Loans) will
be used by the Borrower to finance the Merger and the Refinancing and to pay
fees, expenses and costs incurred in connection with the Transaction.
          (b) All proceeds of the Revolving Loans and the, Swingline Loans and
the Incremental Term Loans (other than Second-Lien Term Loans) will be used for
the working capital and other general corporate purposes of Holdings, the
Borrower and its Subsidiaries, including, without limitation Permitted
Acquisitions; provided that none of the Revolving Loans and the Swingline Loans
may be used for the purposes described in Section 3.10(a) (other than the
payment of fees, expenses and costs in connection with the Transactions and
payments with respect to incentive compensation and stay bonuses in an amount
not to exceed $50,000,000).
          (c) All of the Net Cash Proceeds of the Second-Lien Term Loans up to
$222,750,000 shall be deposited into the Existing Notes due 2010 Account
pursuant to Section 5.13.
          (d) All of the Second-Lien Excess Proceeds Amount will be used to
solely repay First-Lien Term Loans pursuant to
Sections 2.13(i).
          (e) (c) None of the Loan Parties or any Restricted Subsidiary is
engaged principally, or as one of its important activities, in the business of
purchasing or carrying Margin Stock for its own account or extending credit for
the purpose of purchasing or carrying Margin Stock for its own account.
          (f) (d) No part of the proceeds of any Loan or any Letter of Credit
will be used (i) to purchase or carry any Margin Stock for its own account or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock for its own account or (ii) for a purpose in violation of Regulation T, U
or X issued by the Board.
          Section 3.11. Investment Company Act. None of the Loan Parties or any
Restricted Subsidiary is an “investment company” as defined in the Investment
Company Act of 1940.
          Section 3.12. Taxes. Each of the Loan Parties and each Restricted
Subsidiary has except where the failure to so file or pay could not reasonably
be expected to have a Material Adverse Effect, filed or caused to be filed (in
each case after giving effect to any extensions and grace periods) all Federal,
state and other material Tax returns, required to have been filed by it and has
paid, caused to be paid, or made provisions for the payment of all Taxes due and
payable by it and all material assessments received by it, except such Taxes and
assessments that are not overdue by more than 45 days or the amount or validity
of which are being contested in good faith by appropriate proceedings and for
which such Loan Party or such Restricted Subsidiary, as applicable, shall have
set aside on its books adequate reserves in accordance with GAAP.

-(101-)





--------------------------------------------------------------------------------



 



          Section 3.13. No Material Misstatements. As of the Closing Date, to
the knowledge of the Borrower, the Confidential Information Memorandum and other
written information, reports, financial statements, exhibits and schedules
furnished by (as modified or supplemented by other information so furnished
prior to the Closing Date) or on behalf of the Borrower to the Administrative
Agent or the Lenders (other than projections and other forward looking
information and information of a general economic or industry specific nature)
on or prior to the Closing Date in connection with the transactions contemplated
hereby (when taken as a whole) did not and, as of the Closing Date, does not
(when taken as a whole) contain any material misstatement of fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading. The
projections contained in the Confidential Information Memorandum were prepared
in good faith on the basis of assumptions at the time of delivery thereof in
each case based on information provided by the Borrower, believed by the
Borrower to be reasonable in light of the conditions existing at the time of
delivery of such projections, and represented, a reasonable good faith estimate
of future financial performance by the Borrower and its Restricted Subsidiaries
(it being understood that such projections are not to be viewed as facts and are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Borrower, that actual results may vary from projected results
and such variances may be material and that the Borrower makes no representation
as to the attainability of such projections or as to whether such projections
will be achieved or will materialize).
          Section 3.14. Employee Benefit Plans. No ERISA Event has occurred or
could reasonably be expected to occur, that could reasonably be expected to
result in a Material Adverse Effect. Each Pension Plan and/or Foreign Plan is in
compliance with the applicable provisions of ERISA, the Code and/or applicable
law, except for such non-compliance that could not reasonably be expected to
have a Material Adverse Effect. No Pension Event has occurred or could
reasonably be expected to occur, which could reasonably be expected to result in
a Material Adverse Effect.
          Section 3.15. Environmental Matters. Except as otherwise provided in
Schedule 3.15, or except with respect to any matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (i) each Loan Party and each of their respective subsidiaries are in
compliance with all applicable Environmental Laws, and have obtained, and are in
compliance with, all permits required of them under applicable Environmental
Laws, (ii) there are no claims, proceedings, investigations or actions by any
Governmental Authority or other Person pending, or to the knowledge of the
Borrower, threatened against any Loan Party or any of their respective
subsidiaries under any Environmental Law, (iii) none of the Loan Parties or any
of their respective subsidiaries has agreed to assume or accept responsibility,
by contract, for any liability of any other Person under Environmental Laws and
(iv) there are no facts, circumstances or conditions relating to the past or
present business or operations of any Loan Party, any of their respective
subsidiaries, or any of their respective predecessors (including the disposal of
any wastes, hazardous substances or other materials), or to any past or present
assets of any Loan Party or any of their respective subsidiaries, that could
reasonably be expected to result in any Loan Party or any subsidiary incurring
any claim or liability under any Environmental Law.

-(102-)





--------------------------------------------------------------------------------



 



          Section 3.16. Security Documents. All filings (including payment of
any filing or recordation fees) and other actions necessary to perfect the Liens
on the Collateral created under, and in the manner contemplated by, this
Agreement and the Security Documents have been duly made or taken or otherwise
provided for in a manner reasonably acceptable to the Collateral AgentAgents in
each case to the extent required by the terms of this Agreement, the
Intercreditor Agreement or such Security Documents and the Security Documents
create in favor of the Collateral AgentAgents, for the benefit of the Secured
Parties, a valid, and together with the completion of such filings (including
payment of any filing or recordation fees) and other actions required by this
Agreement, the Intercreditor Agreement, or the Security Documents, perfected
first priority LienLiens in the Collateral (to the extent that, (i) such
perfection may be obtained under New York Law and (ii) with respect to
Collateral that is intellectual property, a valid, perfected Lien in such
Collateral is possible through such filings and other actions), securing the
payment of the Secured Obligations, subject only to Permitted Liens, to the
extent any such Permitted Liens would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable law; provided, however, the
representation and warranty set forth in this Section 3.16 as it relates to the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest in any Equity Interests of any Foreign
Subsidiary, or as to the rights and remedies of the Collateral AgentAgents or
any Lender with respect thereto shall be made only to the extent of comparable
representations and warranties applicable to such Equity Interests or Collateral
set forth in the Security Documents pursuant to which Liens on such Equity
Interests or Collateral are purported to be granted.
          Section 3.17. Labor Matters. Except as set forth in Schedule 3.17 and
except in the aggregate to the extent the same has not had and could not be
reasonably expected to have a Material Adverse Effect, (a) there are no strikes,
lockouts, slowdowns or other labor disputes against any Loan Party or any
Restricted Subsidiary pending or, to the knowledge of the Borrower, threatened
in writing, and (b) the hours worked by and payments made to employees of the
Loan Parties and the Restricted Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters.
          Section 3.18. Solvency. On the Closing Date after giving effect to the
Transactions, the Loan Parties, on a consolidated basis, are Solvent.
          Section 3.19. Intellectual Property. Except as set forth in
Schedule 3.19, the Borrower and each of its Restricted Subsidiaries own, license
or possess the right to use all intellectual property, free and clear of Liens
other than Permitted Liens, that are necessary for the operation of their
respective businesses as currently conducted, except where the failure to obtain
any such rights or the imposition of any such Liens could not reasonably be
expected to have a Material Adverse Effect.
          Section 3.20. Subordination of Junior Financing. The Obligations
constitute “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or
“Senior Secured Financing” (or any comparable term) under, and as defined in,
any Junior Financing Documentation.

-(103-)





--------------------------------------------------------------------------------



 



ARTICLE IV
Conditions of Lending
          The obligations of the Lenders to make Loans and of each Issuing Bank
to issue Letters of Credit hereunder are subject to the satisfaction (or waiver
by the Arrangers on or prior to the Closing Date and in accordance with
Section 9.08 thereafter) of the following conditions:
          Section 4.01. All Credit Events. On the date of the making of each
Loan, including the making of a Swingline Loan and on the date of each issuance
or amendment of a Letter of Credit (each such event being called a “Credit
Event”; it being understood that the conversion into a Eurodollar Loan, an ABR
Loan, or continuation of a Eurodollar Loan does not constitute a Credit Event):
     (a) The Administrative Agent shall have received a notice of such Loan as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance, increase,
extension or renewal of a Letter of Credit, the relevant Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
increase, extension or renewal of such Letter of Credit as required by
Section 2.23(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.22(b).
     (b) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Event with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date; provided, however, that solely for
purposes of representations and warranties made on the Closing Date, such
representations and warranties shall be limited in all respects to the
representations and warranties in Sections 3.01(d), 3.02(a), 3.03, 3.10(c) and
(d), 3.11 and 3.20 and the Other Closing Date Representations.
     (c) At the time of and immediately after such Credit Event (other than any
Credit Event occurring on the Closing Date), no Default or Event of Default
shall have occurred and be continuing.
          Each Credit Event shall be deemed to constitute a representation and
warranty by the Borrower to the relevant Lenders and/or Issuing Banks on the
date of such Credit Event as to the matters specified in paragraphs (b) and
(c) of this Section 4.01.
          Section 4.02. First Credit Event. On the Closing Date:
     (a) This Agreement shall have been duly executed and delivered by Holdings
and the Borrower.
     (b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, an opinion of Kirkland & Ellis LLP, special
counsel for

-(104-)





--------------------------------------------------------------------------------



 



the Loan Parties, addressed to each Issuing Bank, the Administrative Agent and
the Lenders, in form and substance reasonably satisfactory to the Administrative
Agent.
     (c) The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation, organization or formation, including
all amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization, and, if available, a
certificate as to the good standing (where relevant) of each Loan Party as of a
recent date, from such Secretary of State or similar Governmental Authority and
(ii) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Closing Date and certifying (A) that attached thereto is a true and
complete copy of the by-laws or operating (or limited liability company)
agreement of such Loan Party as in effect on the Closing Date, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors (or equivalent body) of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that (except in connection with the Merger) the certificate or
articles of incorporation or organization of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above, and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document on
behalf of such Loan Party and countersigned by another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above.
     (d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Company, certifying
compliance with the conditions precedent set forth in Sections 4.01(b) and
4.02(i).
     (e) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Closing Date, including, to the extent
invoiced at least three Business Days prior to the Closing Date, reimbursement
or payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by Merger Sub hereunder or under any other Loan Document.
     (f) The Borrower shall have delivered or caused to be delivered to the
Administrative Agent a solvency certificate from a Responsible Officer of the
Borrower setting forth the conclusions that, after giving effect to the
Transactions, the Loan Parties (on a consolidated basis) are Solvent.
     (g) The Security Documents shall have been duly executed by each Loan Party
that is to be a party thereto and shall be in full force and effect. All actions
necessary to establish that the Collateral Agent will have a perfected first
priority Lien on the Collateral (subject to Permitted Liens, to the extent any
such Permitted Liens would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law) shall have been taken;
provided, however, that with respect to any Collateral the security interest in
which may not be perfected by filing a UCC financing statement, if the
perfection of the Administrative Agent’s security interest in such

-(105-)





--------------------------------------------------------------------------------



 



Collateral may not be accomplished on or prior to the Closing Date without undue
burden or expense, then delivery of documents and instruments for perfection of
such security interest shall not constitute a condition precedent to the initial
funding of the Loans hereunder if the Borrower agrees to deliver or cause to be
delivered such documents and instruments, and take or cause to be taken such
other actions as may be required to perfect such security interests on terms and
conditions as set forth in Section 5.10.
     (h) The Administrative Agent shall have received the results of
(i) searches of the Uniform Commercial Code filings (or equivalent filings) and
(ii) bankruptcy, judgment and tax lien searches, made with respect to the Loan
Parties in the states (or other jurisdictions) of formation of such Person,
together with (in the case of clause (i)) copies of the financing statements (or
similar documents) disclosed by such search.
     (i) No Target Material Adverse Effect shall have occurred.
     (j) The Administrative Agent shall have received a certificate as to
coverage under the insurance policies required by Section 5.02.
     (k) The Administrative Agent shall have received a certified copy,
certified as true and correct by a Responsible Officer of the Merger Agreement,
duly executed by the parties thereto (together with all exhibits and schedules
thereto). The Merger shall be consummated substantially concurrently with the
initial funding of Loans on the Closing Date in accordance with and on the terms
described in the Merger Agreement, and no material provision of the Merger
Agreement shall have been amended or waived in any respect materially adverse to
the interests of the Lenders without the prior written consent of the Arrangers,
not to be unreasonably withheld or delayed.
     (l) Substantially simultaneously with the initial funding of Loans on the
Closing Date (i) the Equity Investment shall have been made and (ii) Merger Sub
shall have received gross cash proceeds of not less than $885,000,000 from the
issuance of the New Senior Notes.
     (m) All amounts due or outstanding in respect of the Existing Debt (other
than contingent obligations) shall have been (or substantially simultaneously
with the initial funding of the Loans on the Closing Date shall be) paid in
full, all commitments (if any) respect thereof terminated and all guarantees (if
any) thereof discharged and released (such repayment, the “Refinancing”). After
giving effect to the Transactions, substantially all of the Indebtedness of
Holdings and its subsidiaries shall have been repaid other than (i) Indebtedness
under the Loan Documents, (ii) the New Senior Notes, (iii) the Existing Notes
and (iv) other Indebtedness permitted by Section 6.01.
     (n) The Arrangers shall have received (i) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Company and its subsidiaries for the fiscal year 2006 (which the Arrangers
acknowledge receipt of) and (ii) unaudited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of Holdings
and its subsidiaries for each subsequent

-(106-)





--------------------------------------------------------------------------------



 



fiscal quarter ended at least 45 days before the Closing Date, in each case,
prepared in accordance with GAAP (except as otherwise disclosed).
     (o) The Arrangers shall have received a pro forma consolidated balance
sheet of Holdings as of the date of the most recent consolidated balance sheet
delivered pursuant to clause (ii) of the preceding clause (n), as adjusted to
give effect to the Transactions and the financings contemplated hereby as if
such transactions had occurred on such date or on the first day of such period,
as applicable, and to such other adjustments as shall be agreed among Sponsor,
Holdings, and the Arrangers.
     (p) The Lenders shall have received from the Loan Parties, to the extent
requested at least 10 days prior to the Closing Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.
ARTICLE V
Affirmative Covenants
          The Borrower covenants and agrees with each Lender that until the
Termination Date it will, and will cause each of the Restricted Subsidiaries to:
          Section 5.01. Existence; Compliance with Laws; Businesses and
Properties. (a) Do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect its legal existence under the
laws of its jurisdiction of organization, except (i) other than in the case of
the Borrower, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect or (ii) as otherwise expressly
permitted under Section 6.04 or Section 6.05.
          (b) Other than where the failure to do so could not reasonably be
expected to have a Material Adverse Effect, (i) do or cause to be done all
things reasonably necessary to obtain, preserve, renew, extend and keep in full
force and effect the material rights, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names necessary to the
conduct of its business, (ii) comply in all material respects with applicable
laws, rules, regulations and decrees and orders of any Governmental Authority
(including Environmental Laws and ERISA), whether now in effect or hereafter
enacted and (iii) maintain and preserve all property necessary to the conduct of
such business and keep such property in satisfactory repair, working order and
condition (ordinary wear and tear, casualty and condemnation excepted) and from
time to time make, or cause to be made, all needed repairs, renewals, additions,
improvements and replacements thereto necessary in the reasonable judgment of
management to the conduct of its business.
          Section 5.02. Insurance. (a) Keep its material insurable properties
adequately insured in all material respects at all times by financially sound
and reputable insurers to such extent and against such risks, including fire and
other risks insured against by extended coverage, as is customary with companies
in the same or similar businesses operating in the same or similar locations.

-(107-)





--------------------------------------------------------------------------------



 



          (b) CauseSubject to the terms, conditions and provisions of the
Intercreditor Agreement, cause all such policies covering any Collateral to be
endorsed or otherwise amended to include a customary lender’s loss payable
endorsement and, to the extent available on commercially reasonable terms, cause
each such policy to provide that it shall not be canceled, modified or not
renewed (i) by reason of nonpayment of premium unless not less than 10 days’
prior written notice thereof is given by the insurer to the Administrative Agent
and the Collateral AgentAgents (giving the Administrative Agent and the
Collateral AgentAgents the right to cure defaults in the payment of premiums) or
(ii) for any other reason unless not less than 10 days’ prior written notice
thereof is given by the insurer to the Administrative Agent and the Collateral
AgentAgents.
          (c) With respect to each Mortgaged Property, obtain flood insurance in
such total amount as the Administrative Agent or the Required Lenders may from
time to time require and is considered normal and customary and at reasonable
cost, if at any time the area in which any improvements located on any Mortgaged
Property is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as amended from time to time.
          Section 5.03. Taxes. Pay and discharge when due all Taxes imposed upon
it or upon its income or profits or in respect of its property, before the same
shall become overdue by more than 45 days; provided, however, that such payment
and discharge shall not be required with respect to any such Tax (i) so long as
the validity or amount thereof is being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves in
accordance with GAAP have been established or (ii) with respect to which the
failure to pay or discharge could not reasonably be expected to have a Material
Adverse Effect.
          Section 5.04. Financial Statements; Reports, etc. Furnish to the
Administrative Agent (who will distribute to each Lender):
     (a) not later than the fifth Business Day after the 90th day following the
end of each fiscal year of the Borrower (or, with respect to the 2007 fiscal
year of the Borrower, the fifth Business Day after the 120th day following the
end of such fiscal year) (i) its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of Holdings and its consolidated subsidiaries as of the close of such
fiscal year and the results of its operations and the operations of such Persons
during such year, together with comparative figures for the immediately
preceding fiscal year, all in reasonable detail and prepared in accordance with
GAAP, all audited by KPMG LLC or other independent public accountants of
recognized national standing or such other independent public accountant
reasonably acceptable to the Administrative Agent and (ii) an opinion of such
accountants (which opinion shall be without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
fairly present in all material respects the financial condition and results of
operations of Holdings and its consolidated subsidiaries on a consolidated basis
in accordance with GAAP (it being agreed that the furnishing of the

-(108-)





--------------------------------------------------------------------------------



 



Borrower’s annual report on Form 10-K for such year, as filed with the SEC, will
satisfy the Borrower’s obligation under this
Section 5.04(a));
     (b) not later than the fifth Business Day after the 45th day following the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, its consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows showing the financial condition of Holdings
and its consolidated subsidiaries as of the close of such fiscal quarter and the
results of its operations and the operations of such Persons during such fiscal
quarter and the then elapsed portion of the fiscal year, and for each fiscal
quarter occurring after the first anniversary of the Closing Date, comparative
figures for the same periods in the immediately preceding fiscal year, all
certified by one of its Financial Officers as fairly presenting in all material
respects the financial condition and results of operations of Holdings and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes (it
being agreed that the furnishing of the Borrower’s quarterly report on Form 10-Q
for such quarter, as filed with the SEC, will satisfy the Borrower’s obligation
under this Section 5.04(b) with respect to such quarter);
     (c) concurrently with any delivery of Section 5.04 Financials, a
certificate of a Financial Officer of the Borrower (i) certifying that to such
Financial Officer’s knowledge, no Event of Default or Default has occurred and
is continuing or, if such an Event of Default or Default has occurred and is
continuing, reasonably specifying the nature thereof, (ii) setting forth (x) to
the extent applicable computations in reasonable detail demonstrating each of
the Total Net Leverage Ratio, the Senior Secured Net Leverage Ratio and the
Guaranteed Net Leverage Ratio as of the date of such financial statements and
(y) in the case of a certificate delivered with the financial statements
required by paragraph (a) above (commencing with the fiscal year ended
December 31, 2008), setting forth the Borrower’s calculation of Excess Cash
Flow;
     (d) not later than the fifth Business Day after the 90th day after the
commencement of each fiscal year of the Borrower, copy of the projections by the
Borrower of the operating budget and cash flow budget of the Borrower and its
subsidiaries for such fiscal year, such projections to be accompanied by a
certificate of a Financial Officer of the Borrower to the effect that such
Financial Officer believes such projections to have been prepared on the basis
of reasonable assumptions;
     (e) simultaneously with the delivery of any Section 5.04 Financials, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements (but only to the extent such Unrestricted Subsidiaries
would not be considered “minor” under Rule 3-10 of Regulation S-X under the
Securities Act);
     (f) simultaneously with the delivery of any Section 5.04 Financials,
management’s discussion and analysis of the important operational and financial
developments of the Borrower and its Restricted Subsidiaries during the
respective fiscal year or fiscal quarter, as the case may be (it being agreed
that the furnishing of the

-(109-)





--------------------------------------------------------------------------------



 



Borrower’s annual report on Form 10-K or quarterly report on Form 10-Q, as filed
with the SEC, will satisfy the Borrower’s obligations under this
Section 5.04(f));
     (g) promptly after the reasonable request by any Lender (through the
Administrative Agent), all documentation and other information that such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act;
     (h) promptly, from time to time, such other information regarding the
operations, business, legal or corporate affairs and financial condition of any
Loan Party or any Restricted Subsidiary, as the Administrative Agent or any
Lender (through the Administrative Agent) may reasonably request; (other than
information which is subject to an attorney-client privilege or would result in
a breach of a confidentiality obligation of Holdings or any Restricted
Subsidiary to any other Person or applicable law); and
     (i) Within the time frame set forth in Section 7.02, on each occasion
permitted therein, a Notice of Intent to Cure if a Cure Right will be exercised
thereunder.
          Information required to be delivered pursuant to this Section 5.04
shall be deemed to have been delivered if such information, or one or more
annual or quarterly reports containing such information, shall have been posted
by the Administrative Agent on a SyndTrak, IntraLinks or similar site to which
the Lenders have been granted access or shall be available (the “Platform”) on
the website of the Securities and Exchange Commission at http://www.sec.gov or
on the website of the Borrower. Information required to be delivered pursuant to
this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents and maintaining its copies of
such documents.
          The Borrower hereby acknowledges that (a) the Administrative Agent
will make available to the Issuing Banks and the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on the Platform and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” each of Holdings
and the Borrower shall be deemed to have authorized the Administrative Agent,
the Issuing Banks and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to Holdings, the Borrower or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.16); provided, that
the Lenders agree that neither the Borrower nor any of its

-(110-)





--------------------------------------------------------------------------------



 



management and affiliates shall have any liability of any kind or nature
resulting from the use of the Borrower Materials posted on the portion of the
Platform designated as “Public Investor”; (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (z) the Administrative Agent shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”
          Section 5.05. Notices. Promptly upon any Responsible Officer of the
Borrower becoming aware thereof, furnish to the Administrative Agent notice of
the following:
     (a) the occurrence of any Event of Default or Default; and
     (b) the occurrence of any event that has had, or could reasonably be
expected to have, a Material Adverse Effect.
          Section 5.06. Information Regarding Collateral. Furnish to the
Administrative Agent notice of any change on or prior to the later to occur of
(a) 30 days following the occurrence of such change and (b) the earlier of the
date of the required delivery of the Pricing Certificate following such change
and the date which is 45 days after the end of the most recently ended fiscal
quarter following such change (i) in any Loan Party’s legal name, (ii) in the
jurisdiction of organization or formation of any Loan Party or (iii) in any Loan
Party’s identity or corporate structure.
          Section 5.07. Maintaining Records; Access to Properties and
Inspections. Keep proper books of record and account in which full, true and
correct entries in conformity with GAAP are made. Permit any representatives
designated by the Administrative Agent or any Lender to visit and inspect during
normal business hours the corporate, financial and operating records and the
properties of the Borrower or the Restricted Subsidiaries upon reasonable
advance notice, and to make extracts from and copies of such records, and permit
any such representatives to discuss the affairs, finances and condition of such
Person with the officers thereof and independent accountants therefor; provided
that (x) the Administrative Agent shall give the Borrower an opportunity to
participate in any discussions with its accountants; (y) in the absence of the
existence of an Event of Default, (i) only the Administrative Agent on behalf of
the Lenders may exercise the rights of the Administrative Agent and the Lenders
under this Section 5.07 and (ii) the Administrative Agent shall not exercise its
rights under this Section 5.07 more often than two times during any fiscal year
and only one such time shall be at the Borrower’s expense; and (z) when an Event
of Default exists, the Administrative Agent or any Lender and their respective
designees may do any of the foregoing at the reasonable expense of the Borrower
at any time during normal business hours and upon reasonable advance notice.
          Section 5.08. Use of Proceeds. The proceeds of the First-Lien Term
Loans, together with the Equity Investment and the New Senior Notes shall be
used solely to pay the cash consideration for the Merger, to repay the Existing
Debt and to pay Transaction Expenses. The proceeds of the Revolving Loans , and
Swingline Loans, shall be used for working capital, general corporate purposes
(including Permitted Acquisitions) and any other purpose not prohibited by this
Agreement; provided, however, that up to $50,000,000 of the proceeds from
Revolving Loans may be drawn on the Closing Date and used to pay a portion of
the cash

-(111-)





--------------------------------------------------------------------------------



 



consideration for the Merger, repay a portion of the Existing Debt and to pay a
portion of the Transaction Expenses. The Letters of Credit shall be used solely
to support obligations of the Borrower and its subsidiaries incurred for working
capital, general corporate purposes and any other purpose not prohibited by this
Agreement. All of the Net Cash Proceeds of the Second-Lien Term Loans up to
$222,750,000 shall be deposited into the Existing Notes due 2010 Account
pursuant to Section 5.13. All of the the Second-Lien Excess Proceeds Amount
shall be used solely to repay existing First-Lien Term Loans in accordance with
Sections 2.13(i).
          Section 5.09. Further Assurances. (a) From Subject to the terms,
conditions and provisions of the Intercreditor Agreement, from time to time duly
authorize, execute and deliver, or cause to be duly authorized, executed and
delivered, such additional instruments, certificates, financing statements,
agreements or documents, and take all reasonable actions (including filing UCC
and other financing statements but subject to the limitations set forth herein
or in the Security Documents), as the Administrative Agent or the Collateral
AgentAgents may reasonably request, for the purposes of perfecting the Liens
granted in favor of the Collateral AgentAgents on behalf of the Secured Parties
with respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds or products thereof or with respect to any other
property or assets hereafter acquired by the Borrower or any other Loan Party
which constitutes Collateral) pursuant hereto or thereto, to the extent such
perfection is required by the Guarantee and Collateral Agreement.
          (b) WithSubject to the terms, conditions and provisions of the
Intercreditor Agreement, with respect to any assets acquired by any Loan Party
after the Closing Date of the type constituting Collateral under the Guarantee
and Collateral Agreement and as to which the Collateral AgentAgents, for the
benefit of the Secured Parties, does not have a perfected first prioritysecurity
interest (subject only to Permitted Liens, to the extent any such Permitted
Liens would have priority over the Liens in favor of the Administrative Agent
pursuant to any applicable law) security interest but which the Loan Parties are
required to provide such perfected security interest under the terms of the
Guarantee and Collateral Agreement, on or prior to the later to occur of
(i) 30 days following such acquisition and (ii) the earlier of the date of the
required delivery of the Pricing Certificate following the date of such
acquisition and the date which is 45 days after the end of the most recently
ended fiscal quarter (or such longer period as to which the Administrative Agent
may consent (such consent not to be unreasonably withheld or delayed)),
(x) execute and deliver to the Administrative Agent and the Collateral
AgentAgents such amendments to the Guarantee and Collateral Agreement or such
other Security Documents as the Administrative Agent deems necessary to grant to
the Collateral AgentAgents, for the benefit of the Secured Parties, a security
interest in such Collateral and (y) take all commercially reasonable actions
necessary to grant to, or continue on behalf of, the Collateral AgentAgents, for
the benefit of the Secured Parties, a perfected first priority security interest
in such Collateral (subject only to Permitted Liens, to the extent any such
Permitted Liens would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law), including the filing of
UCC financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or as may be reasonably requested by the
Administrative Agent or the Collateral AgentAgents.

-(112-)





--------------------------------------------------------------------------------



 



          (c) WithSubject to the terms, conditions and provisions of the
Intercreditor Agreement, with respect to any wholly owned Restricted Subsidiary
(other than a Foreign Subsidiary or an Excluded Subsidiary or a Domestic
Subsidiary that is a disregarded entity for U.S. federal income tax purposes
owned by a non-disregarded non-U.S. entity) created or acquired after the
Closing Date, on or prior to the later to occur of (i) 30 days following the
date of such creation or acquisition and (ii) the earlier of the date of the
required delivery of the Pricing Certificate following such creation or
acquisition and the date which is 45 days after the end of the most recently
ended fiscal quarter (or such longer period as to which the Administrative Agent
may consent (such consent not to be unreasonably withheld or delayed), (x)
execute and deliver to the Administrative Agent and the Collateral AgentAgents
such amendments to the Guarantee and Collateral Agreement as the Administrative
Agent deems necessary to grant to the Collateral Agent, for the benefit of the
relevant Secured Parties, a valid, perfected first prioritysecurity interest
(subject only to Permitted Liens, to the extent any such Permitted Liens would
have priority over the Liens in favor of the Administrative Agent pursuant to
any applicable law) security interest in the Equity Interests in such new
subsidiary that are owned by any of the Loan Parties to the extent the same
constitute Collateral under the terms of the Guarantee and Collateral Agreement
and such perfection is required, (y) deliver to the Collateral AgentAgents the
certificates, if any, representing any of such Equity Interests that constitute
certificated securities, together with undated stock powers, in blank, executed
and delivered by a duly authorized officer of the pledgor and (z) cause such
Restricted Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, to provide an acknowledgement to the Intercreditor Agreement and, to
the extent applicable, to become a party to each Intellectual Property Security
Agreement and (B) to take such actions necessary to grant to the Collateral
AgentAgents, for the benefit of the Secured Parties, a perfected first priority
(subject only to Permitted Liens, to the extent any such Permitted Liens would
have priority over the Liens in favor of the Administrative Agent pursuant to
any applicable law, and with respect to Collateral that is intellectual property
only to the extent that such first priority Liens can be obtained by filing of
each Intellectual Property Security Agreement) security interest in any assets
required to be Collateral subject to a perfected first priority security
interest pursuant to the Guarantee and Collateral Agreement and each
Intellectual Property Security Agreement with respect to such Restricted
Subsidiary, including, if applicable, the recording of instruments in the United
States Patent and Trademark Office and the United States Copyright Office and
the filing of UCC financing statements in such jurisdictions as may be required
by the Guarantee and Collateral Agreement, any applicable Intellectual Property
Security Agreement or as may be reasonably requested by the Administrative Agent
or the Collateral AgentAgents.
          (d) WithSubject to the terms, conditions and provisions of the
Intercreditor Agreement, with respect to any Equity Interests in any Foreign
Subsidiary that are acquired after the Closing Date by any Loan Party (including
as a result of formation of a new Foreign Subsidiary), on or prior to the later
to occur of (i) 30 days following the date of such acquisition and (ii) the
earlier of the date of the required delivery of the Pricing Certificate
following the date of such acquisition and the date which is 45 days after the
end of the most recently ended fiscal quarter (or such longer period as to which
the Administrative Agent may consent), (x) execute and deliver to the
Administrative Agent and the Collateral AgentAgents such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent reasonably deems
necessary in order to grant to the Collateral AgentAgents, for the benefit of
the relevant Secured Parties, a perfected first priority security interest
(subject only to Permitted

-(113-)





--------------------------------------------------------------------------------



 



Liens, to the extent any such Permitted Liens would have priority over the Liens
in favor of the Administrative Agent pursuant to any applicable law) in the
Equity Interests in such Foreign Subsidiary that are owned by the Loan Parties
to the extent the same constitutes Collateral under the terms of the Guarantee
and Collateral Agreement (provided that (A) only first-tier Foreign Subsidiaries
owned directly by such Loan Party shall be pledged by such Loan Party, and (B)
only 65% of such Equity Interests shall secure the Obligations) and (y) to the
extent permitted by applicable law, deliver to the Collateral AgentAgents any
certificates representing any such Equity Interests that constitute certificated
securities, together with undated stock powers, in blank, executed and delivered
by a duly authorized officer of the pledgor, as the case may be, and take such
other action as may be reasonably requested by the Administrative Agent or the
Collateral AgentAgents to perfect the security interest of the Collateral
AgentAgents thereon (but subject to the limitations set forth in the Security
Documents).
          (e) If, at any time and from time to time after the Closing Date, any
wholly-owned Domestic Subsidiary that is not a disregarded entity for U.S.
federal income tax purposes owned by a non-disregarded non-U.S. entity ceases to
constitute an Immaterial Subsidiary in accordance with the definition of
“Immaterial Subsidiary”, then the Borrower shall cause such subsidiary to become
an additional Loan Party and take all the actions contemplated by
Section 5.09(c) as if such subsidiary were a newly-formed wholly-owned Domestic
Subsidiary of the Borrower.
          (f) With respect to any fee interest in any real property located in
the United States with a book value in excess of $7,500,000 (as reasonably
estimated by the Borrower) acquired after the Closing Date by any Loan Party,
within 90 days following the date of such acquisition (or such longer period as
to which the Administrative Agent may consent (such consent not to be
unreasonably withheld or delayed)) (i) execute and deliver Mortgages in favor of
the Collateral AgentAgents, for the benefit of the Secured Parties, covering
such real property and complying with the provisions herein and in the Security
Documents and (ii) make, execute, endorse, acknowledge, file and/or deliver to
the Collateral AgentAgents from time to time such vouchers, invoices, schedules,
confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, real property surveys, reports,
landlord waivers, bailee agreements, and other assurances or instruments and
take such further steps relating to the Collateral covered by any of the
Mortgages as the Collateral AgentAgents may reasonably require. Furthermore, the
Borrower will, and will cause the other Loan Parties that are Subsidiaries of
the Borrower to, deliver to the Collateral AgentAgents such opinions of counsel,
title insurance and other related documents as may be reasonably requested by
the Administrative Agent to assure itself that this Section 5.09 (f) has been
complied with.
          (g) Furthermore, to the extent Indebtedness outstanding under the
Loans shall at any time be more than the amount originally set forth in any
Mortgage on any Mortgaged Property located in the State of New York or to the
extent otherwise required by law to grant, preserve, protect or perfect the
Liens created by such Mortgage and the validity or priority thereof, the
Borrower will, and will cause each of its applicable subsidiaries to, promptly
take all such further actions including the payment of any additional mortgage
recording taxes, fees, charges, costs and expenses required so to grant,
preserve, protect or perfect the Liens created by such Mortgage to the maximum
amount of Indebtedness by its terms secured thereby and the validity or priority
of any such Lien.

-(114-)





--------------------------------------------------------------------------------



 



          Notwithstanding anything to the contrary in this Section 5.09 or any
other Security Document (1) the Collateral AgentAgents shall not require the
taking of a Lien on, or require the perfection of any Lien granted in, those
assets as to which the cost of obtaining or perfecting such Lien (including any
mortgage, stamp, intangibles or other tax or expenses relating to such Lien) is
excessive in relation to the benefit to the Lenders of the security afforded
thereby as reasonably determined by the Borrower and the Administrative
AgentControlling Collateral Agent (as defined in the Guarantee and Collateral
Agreement), (2) Liens required to be granted and perfected pursuant to this
Section 5.09 shall be subject to exceptions and limitations consistent with
those set forth in the Security Documents as in effect on the Closing Date (to
the extent appropriate in the applicable jurisdiction) and (3) no Lien on the
“Capital Stock” of any “Significant Subsidiary,” each as defined in the Existing
Notes Documentation or any interest therein or any income or profits therefrom
(including, without limitation, dividends or distributions) shall be required to
be granted pursuant to the Loan Documents until such time as the Existing Notes
are repaid in full or otherwise defeased in accordance with the Existing Notes
Indentures (the date of such repayment in full or defeasance, the “Existing
Notes Termination Date”). On or prior to the later to occur of (i) 30 days
following the Existing Notes Termination Date and (ii) the earlier of the date
of the required delivery of the Pricing Certificate following the Existing Notes
Termination Date and the date which is 45 days after the end of the most
recently ended fiscal quarter (or such longer period as to which the
Administrative Agent may consent), the Borrower and the other Loan Parties shall
(x) execute and deliver to the Administrative Agent and the Collateral
AgentAgents such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent reasonably deems necessary in order to grant to the
Collateral AgentAgents, for the benefit of the relevant Secured Parties, a
perfected first priority security interest (subject only to Permitted Liens, to
the extent any such Permitted Liens would have priority over the Liens in favor
of the Administrative Agent pursuant to any applicable law in the Equity
Interests in each such “Significant Subsidiary” (other than an Excluded
Subsidiary) that are owned by the Loan Parties to the extent the same
constitutes Collateral under the terms of the Guarantee and Collateral Agreement
(provided that (A) only first-tier Foreign Subsidiaries owned directly by such
Loan Party shall be pledged by such Loan Party and (B) only 65% of such Equity
Interests shall secure the Obligations) and (y) to the extent permitted by
applicable law, deliver to the Collateral AgentAgents any certificates
representing any such Equity Interests that constitute certificated securities,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the pledgor, as the case may be, and take such other
action as may be reasonably requested by the Administrative Agent or the
Collateral AgentAgents to perfect the security interest of the Collateral
AgentAgents thereon (but subject to the limitations set forth herein or in the
Security Documents.).
          Section 5.10. Post-Closing Obligations. None.. The Borrower shall,
within 60 days following the First Amendment Effective Date (as such date may be
extended from time to time by the Administrative Agent in its sole discretion),
enter into one or more “control agreements” governing its existing Deposit
Accounts and Securities Accounts (other than Excluded Accounts) as and to the
extent required by the Guarantee and Collateral Agreement.
          Section 5.11. Designation of Subsidiaries. (a) The Borrower may
designate any subsidiary (including any existing subsidiary and any newly
acquired or newly formed

-(115-)





--------------------------------------------------------------------------------



 



subsidiary) to be an Unrestricted Subsidiary unless such subsidiary or any of
its subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds
any Lien on, any property of, the Borrower or any Restricted Subsidiary (other
than solely any Unrestricted Subsidiary of the subsidiary to be so designated);
provided that
     (i) any Unrestricted Subsidiary must be an entity of which the Equity
Interests entitled to cast at least a majority of the votes that may be cast by
all Equity Interests having ordinary voting power for the election of directors
or Persons performing a similar function are owned, directly or indirectly, by
the Borrower;
     (ii) such designation complies with the covenants described in
Section 6.03(c);
     (iii) no Default or Event of Default shall have occurred and be continuing
at the time of such designation;
     (iv) on a pro forma basis taking into account such designation, (x) the
Borrower would be in compliance with Section 6.07 and (y) the Borrower could
incur at least $1.00 of additional Indebtedness pursuant to the Total Net
Leverage Ratio test described in Section 6.01(a); and
     (v) each of:
     (A) the subsidiary to be so designated; and
     (B) its subsidiaries
has not at the time of designation, and does not thereafter, incur any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Borrower or any Restricted Subsidiary. Furthermore, no subsidiary may be
designated as an Unrestricted Subsidiary hereunder unless it is also designated
as an “Unrestricted Subsidiary” for purposes of the New Senior Notes or any
Junior Financing.
          (b) Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided that, immediately after giving effect to such
designation, no Default or Event of Default shall have occurred and be
continuing and, on a pro forma basis taking into account such designation,
(x) the Borrower would be in compliance with Section 6.07 and (y) the Borrower
could incur at least $1.00 of additional Indebtedness pursuant to the Total Net
Leverage Ratio test described in Section 6.01(a).
          Any such designation by the Borrower shall be notified by the Borrower
to the Administrative Agent by promptly filing with the Administrative Agent a
copy of the resolution of the board of directors of the Borrower or any
committee thereof giving effect to such designation and an Officer’s Certificate
certifying that such designation complied with the foregoing provisions.
          Section 5.12. Permitted Acquisitions. (a) Subject to the provisions of
this Section 5.12 and the requirements contained in the definition of Permitted
Acquisition, the

-(116-)





--------------------------------------------------------------------------------



 



Borrower and its Restricted Subsidiaries may from time to time effect Permitted
Acquisitions, so long as (in each case except to the extent the Required Lenders
otherwise specifically agree in writing in the case of a specific Permitted
Acquisition): (i) no Default or Event of Default shall have occurred and be
continuing at the time of the consummation of the proposed Permitted Acquisition
or immediately after giving effect thereto; (ii) the Borrower shall have given
to the Administrative Agent and the Lenders at least five Business Days’ prior
written notice of any Permitted Acquisition (or such shorter period of time as
may be reasonably acceptable to the Administrative Agent), which notice shall
describe in reasonable detail the principal terms and conditions of such
Permitted Acquisition; (iii) the Borrower shall be in compliance on a pro forma
basis with the financial covenant set forth in Section 6.07 at the time such
Permitted Acquisition is consummated, as if such Permitted Acquisition and
related Transactions (including the incurrence of Indebtedness) had occurred at
the beginning of the most recently ended four fiscal quarters for which
Section 5.04 Financials have been delivered to the Administrative Agent; and
(iv) the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate certifying compliance with the requirements of preceding clauses (i)
through (iii) inclusive, and containing the calculations (in reasonable detail)
required by preceding clause (iii).
          (b) At the time of each Permitted Acquisition involving the creation
or acquisition of a Subsidiary, or the acquisition of capital stock or other
Equity Interest of any Person, the capital stock or other Equity Interests
thereof created or acquired in connection with such Permitted Acquisition shall
be pledged for the benefit of the Secured Parties pursuant to (and to the extent
required by) Section 5.09 of the Credit Agreement and the terms of the Guarantee
and Collateral Agreement.
          (c) The Borrower will cause each Subsidiary which is formed to effect,
or is acquired pursuant to, a Permitted Acquisition to comply with, and to
execute and deliver all of the documentation as and to the extent required by,
Section 5.09, to the reasonable satisfaction of the Administrative Agent.
          (d) The consummation of each Permitted Acquisition shall be deemed to
be a representation and warranty by each of Holdings and the Borrower that the
certifications pursuant to this Section 5.12 are true and correct in all
material respects and that all conditions thereto have been satisfied (or
waived) and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Articles III and VII.
          Section 5.13. Existing Notes due 2010 Account. By no later than the
First Amendment Effective Date, the Borrower shall deposit an amount equal to
$222,750,000 into a restricted account maintained by the Borrower at the
Administrative Agent or one of its affiliates (the “Existing Notes due 2010
Account”). The Borrower shall be entitled to withdraw funds from the Existing
Notes due 2010 Account only (x) to redeem, repurchase and repay the Existing
Notes due 2010 and (y) if after giving effect to such withdrawal, the balance of
the Existing Notes due 2010 Account exceeds the aggregate principal amount of
the Existing Notes due 2010 then outstanding, to the extent of such excess
amount; provided that no such withdrawal shall be permitted if an Event of
Default has occurred and is continuing under Section 7.01(b), (c), (d), (f),
(g), (h) or (m) and the Required

-(117-)





--------------------------------------------------------------------------------



 



Lenders elect that such withdrawal shall not be permitted. The First-Lien
Collateral Agent for the benefit of the First-Lien Secured Parties and the
Second-Lien Collateral Agent for the benefit of the Second-Lien Secured Parties
shall have a first priority and a second priority, respectively, security
interest in the Existing Notes due 2010 Account. Prior to the application of any
amounts contained in the Existing Notes due 2010 Account as provided above, such
amounts may be invested in cash or Cash Equivalents for the benefit of the
Borrower on terms agreed between the Borrower and the Administrative Agent.
ARTICLE VI
Negative Covenants
          The Borrower and, solely with respect to Sections 6.04(c) and 6.09(b),
Holdings covenants and agrees that, until the Termination Date, will not, nor
will they cause or permit any of the Restricted Subsidiaries to:
          Section 6.01. Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock. (a) Directly or indirectly, create,
incur, issue, assume, guarantee or otherwise become directly or indirectly
liable, contingently or otherwise (collectively, “incur” and collectively, an
“incurrence”) with respect to any Indebtedness (including Acquired Indebtedness)
and the Borrower and the Restricted Guarantors will not issue any shares of
Disqualified Stock and will not permit any Restricted Subsidiary that is not a
Guarantor to issue any shares of Disqualified Stock or Preferred Stock;
provided, however, that the Borrower and the Restricted Guarantors may incur
Indebtedness (including Acquired Indebtedness) or issue shares of Disqualified
Stock, and any Restricted Subsidiary that is not a Guarantor may incur
Indebtedness (including Acquired Indebtedness), and issue shares of Disqualified
Stock or issue shares of Preferred Stock, (A) if the Total Net Leverage Ratio at
the time such additional Indebtedness is incurred or such Disqualified Stock or
Preferred Stock is issued would have been no greater than 7:00 to 1.00,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Indebtedness had been incurred, or the
Disqualified Stock or Preferred Stock had been issued, as the case may be, and
the application of proceeds therefrom had occurred at the beginning of the most
recently ended four fiscal quarters for which Section 5.04 Financials have been
delivered to the Administrative Agent and (B) no Event of Default shall have
occurred and be continuing or would occur as a consequence thereof; provided,
further, that (x) any incurrence of Indebtedness or issuance of Disqualified
Stock or Preferred Stock by a Restricted Subsidiary that is not a Guarantor
pursuant to this paragraph (a) is subject to the limitations of paragraph (g)
below and (y) any Indebtedness incurred by, or Guaranteed by, any Restricted
Guarantor pursuant to this paragraph (a) shall be subordinated in right of
payment to the Obligations.
          (b) The limitations set forth in clause (a) will not apply to the
following items:
     (i) the Indebtedness under the Loan Documents (including any Incremental
Term Loans or increase in the Revolving Credit Commitments under Section 2.24)
of the Borrower or any of its Restricted Subsidiaries (including letters of
credit thereunder);

-(118-)





--------------------------------------------------------------------------------



 



     (ii) the incurrence by Holdings, the Borrower and any Restricted Guarantor
of Indebtedness represented by the New Senior Notes or guarantees thereof;
provided that such guarantees are subordinated in right of payment to the
Obligations;
     (iii) Indebtedness of the Borrower and its Restricted Subsidiaries in
existence on the Closing Date (other than Indebtedness described in clauses
(b)(i) and (ii) of this Section 6.01) and set forth on Schedule 6.01 (including
the Existing Intercompany Debt);
     (iv) Indebtedness (including Capitalized Lease Obligations), Disqualified
Stock and/or Preferred Stock incurred by the Borrower or any of its Restricted
Subsidiaries, to finance the purchase, lease or improvement of property (real or
personal) or equipment that is used or useful in the business of the Borrower
and its Restricted Subsidiaries, whether through the direct purchase of assets
or the Capital Stock of any Person owning such assets in an aggregate principal
amount, together with any Refinancing Indebtedness in respect thereof and all
other Indebtedness, Disqualified Stock and/or Preferred Stock incurred and
outstanding under this clause (iv), not to exceed $20,000,000 at any time
outstanding so long as such Indebtedness exists at the date of such purchase,
lease or improvement, or is created within 270 days thereafter;
     (v) Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances and
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation claims, or other Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims, or letters of credit in the nature of a security deposit (or similar
deposit or security) given to a lessor under an operating lease of real property
under which such Person is a lessee; provided, however, that upon the drawing of
such bankers’ acceptances and letters of credit or the incurrence of such
Indebtedness, such obligations are reimbursed within 60 days following such
drawing or incurrence or such Indebtedness is otherwise permitted hereunder;
     (vi) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a subsidiary for the purpose of financing such acquisition;
provided, however, that such Indebtedness is not reflected on the balance sheet
(other than by application of Interpretation Number 45 of the Financial
Accounting Standards Board (commonly known as FIN 45) as a result of an
amendment to an obligation in existence on the Closing Date) of the Borrower or
any Restricted Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this clause
(vi));
     (vii) Indebtedness of (A) the Borrower to any Restricted Subsidiary and
(B) any Restricted Subsidiary to the Borrower or to any other Restricted
Subsidiary; provided that (x) any such Indebtedness owing by a Guarantor to a
Restricted Subsidiary that is not a Guarantor is expressly subordinated in right
of payment to the Obligations; (y) any such

-(119-)





--------------------------------------------------------------------------------



 



Indebtedness owing by the Borrower is expressly subordinated in right of payment
to the Obligations and (z) any subsequent issuance or transfer of any Capital
Stock or any other event which results in any Restricted Subsidiary ceasing to
be a Restricted Subsidiary or any other subsequent transfer of any such
Indebtedness (except to the Borrower or another Restricted Subsidiary or any
pledge of such Indebtedness constituting a Permitted Lien) shall be deemed, in
each case, to be an incurrence of such Indebtedness not permitted by this clause
(vii);
     (viii) shares of Preferred Stock of a Restricted Subsidiary or Disqualified
Stock issued to the Borrower or another Restricted Subsidiary, provided that any
subsequent issuance or transfer of any Capital Stock or any other event which
results in any such Restricted Subsidiary ceasing to be a Restricted Subsidiary
or any other subsequent transfer of any such shares of Preferred Stock (except
to the Borrower or a Restricted Subsidiary) shall be deemed in each case to be
an issuance of such shares of Preferred Stock or Disqualified Stock not
permitted by this clause (viii);
     (ix) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted under this Section 6.01, exchange rate
risk or commodity pricing risk;
     (x) obligations in respect of customs, stay, performance, bid, appeal and
surety bonds and completion guarantees and other obligations of a like nature
provided by the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;
     (xi) Indebtedness or Disqualified Stock of the Borrower or a Guarantor and
Indebtedness, Disqualified Stock or Preferred Stock of any Restricted Subsidiary
that is not a Guarantor not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference, which when aggregated with the
principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and incurred pursuant to
this clause (xi), does not at any one time outstanding exceed $150,000,000 (it
being understood that any Indebtedness, Disqualified Stock and Preferred Stock
incurred pursuant to this clause (xi) shall cease to be deemed incurred or
outstanding for purposes of this clause (xi) but shall be deemed incurred for
the purposes of Section 6.01(a) from and after the first date on which the
Borrower or such Restricted Subsidiary could have incurred such Indebtedness,
Disqualified Stock or Preferred Stock under Section 6.01(a) and Section 6.01(g)
without reliance on this clause (xi));
     (xii) provided that no Default shall have occurred and be continuing or
would occur as a consequence thereof, the incurrence by the Borrower or any
Restricted Subsidiary of Indebtedness, Disqualified Stock or Preferred Stock
which serves to refund, replace, extend repurchase, redeem or refinance (x) any
Indebtedness, Disqualified Stock or Preferred Stock permitted under
Section 6.01(a) and clauses (ii), (iii), (iv) and (xiii) of this Section 6.01(b)
or (y) any Second-Lien Term Loans and, in each case, any Indebtedness,
Disqualified Stock or Preferred Stock issued to so refund, replace, extend,
repurchase or refinance such Indebtedness, Disqualified Stock, or Preferred
Stock including, in each case, additional Indebtedness, Disqualified Stock or
Preferred Stock

-(120-)





--------------------------------------------------------------------------------



 



incurred to pay premiums (including tender premiums), defeasance costs and fees
and expenses in connection therewith (collectively, the “Refinancing
Indebtedness”) prior to its respective maturity; provided, however, that such
Refinancing Indebtedness:
     (A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded, refinanced, extended or refinanced,
     (B) to the extent such Refinancing Indebtedness refinances (1) Indebtedness
subordinated or pari passu to the Obligations (other than Second-Lien Term
Loans), such Refinancing Indebtedness is subordinated or pari passu to the
Obligations at least to the same extent as the Indebtedness being refinanced or
refunded or, (2) Disqualified Stock or Preferred Stock, such Refinancing
Indebtedness, Disqualified Stock or Preferred Stock, respectively, or (3)
Second-Lien Term Loans, to the extent such Refinancing Indebtedness is secured,
such Refinancing Indebtedness shall rank junior in right of security to the
First-Lien Facilities and shall be subject to intercreditor arrangements
substantially similar to those set forth in the Intercreditor Agreement, and
     (C) shall not include:
     (1) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances, Indebtedness, Disqualified
Stock or Preferred Stock of the Borrower;
     (2) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of a Restricted Guarantor;
     (3) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or
a Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary; or
     (4) in the case of the Existing Notes or any Indebtedness, Disqualified
Stock or Preferred Stock issued to refund or refinance the Existing Notes,
Indebtedness, Disqualified Stock or Preferred Stock of any Person other than the
Borrower; and
     (D) shall not be in a principal amount in excess of the principal amount
of, premium, if any, accrued interest on, and related fees and expenses of, the
Indebtedness being refunded, replaced, extended, repurchased, redeemed or
refinanced (including any premium, expenses, costs and fees incurred in
connection with such refund, replacement or refinancing);
provided, further, that any incurrence of Indebtedness or issuance of
Disqualified Stock or Preferred Stock by any Restricted Subsidiary that is not a
Subsidiary Guarantor pursuant to this clause (xii) (solely as it relates to
Indebtedness under clause (xiii) of this

-(121-)





--------------------------------------------------------------------------------



 



Section 6.01(b) and Section 6.01(a)) shall be subject to the limitations set
forth in Section 6.01(g) to the same extent as the Indebtedness refinanced,
refunded, repurchased, redeemed, replaced;
     (xiii) Indebtedness, Disqualified Stock or Preferred Stock (x) of the
Borrower or a Restricted Subsidiary (other than a Foreign Subsidiary) incurred
to finance an acquisition, (y) of Persons (other than foreign Persons) that are
acquired by the Borrower or any Restricted Subsidiary or Persons merged into the
Borrower or a Restricted Subsidiary (other than a Foreign Subsidiary) in
accordance with the terms of this Agreement or (z) that is assumed by the
Borrower or any Restricted Subsidiary (other than a Foreign Subsidiary) in
connection with such acquisition so long as:
     (A) no Default exists or shall result therefrom;
     (B) any Indebtedness, Disqualified Stock or Preferred Stock incurred in
reliance on clause (x) above shall not be Secured Indebtedness and shall not
mature (and shall not be mandatorily redeemable in the case of Disqualified
Stock) or require any payment of principal (other than in a manner consistent
with the terms of the New Senior Notes Documentation), in each case, prior to
the date which is 91 days after the latest Term Loan Maturity Date;
     (C) any Indebtedness, Disqualified Stock or Preferred Stock incurred in
reliance on clause (y) or (z) above shall not have been incurred in
contemplation of such acquisition and either (1) the aggregate principal amount
of such Indebtedness constituting Secured Indebtedness, together with all
Refinancing Indebtedness in respect thereof, shall not exceed $100,000,000 or
(2) after giving pro forma effect to such acquisition or merger, the Total Net
Leverage Ratio is less than the Total Net Leverage Ratio immediately prior to
such acquisition or merger; and
     (D) after giving pro forma effect to such acquisition or merger either
(1) the Total Net Leverage Ratio is less than the Total Net Leverage Ratio test
immediately prior to such acquisition or merger or (2) the Borrower would be
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Total Net Leverage Ratio test described in Section 6.01(a);
provided that any incurrence of Indebtedness or issuance of Disqualified Stock
or Preferred Stock by a Restricted Subsidiary (I) that is not a Guarantor
pursuant to this clause (xiii) is subject to the limitations set forth in
Section 6.01(g) below and (II) which is a Restricted Guarantor pursuant to
clause (x) above, shall be subordinated in right of payment to the Obligations;
     (xiv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

-(122-)





--------------------------------------------------------------------------------



 



     (xv) Indebtedness of the Borrower or any of its Restricted Subsidiaries
supported by a Letter of Credit in a principal amount not to exceed the stated
amount of such Letter of Credit;
     (xvi) (A) any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as such
Indebtedness or other obligations are permitted under this Agreement, or (B) any
guarantee by a Restricted Subsidiary of Indebtedness or other obligations of the
Borrower (other than the Existing Notes); provided that, in each case, (x) such
Restricted Subsidiary shall comply with its obligations under Section 5.09 and
(y) in the case of any guarantee of Indebtedness or other obligations of the
Borrower or any Subsidiary Guarantor by any Restricted Subsidiary that is not a
Subsidiary Guarantor, such Restricted Subsidiary becomes a Subsidiary Guarantor
under this Agreement;
     (xvii) Indebtedness issued by the Borrower or any of its Restricted
Subsidiaries to future, current or former officers, directors, employees and
consultants thereof or any direct or indirect parent thereof, their respective
estates, heirs, family members, spouses or former spouses, in each case to
finance the purchase or redemption of Equity Interests of the Borrower, a
Restricted Subsidiary or any of their respective direct or indirect parent
companies to the extent described in Section 6.03(b)(iv);
     (xviii) the incurrence by a Broker-Dealer Subsidiary of Indebtedness
incurred in connection with the settlement of securities transactions in the
ordinary course of business in an amount not to exceed $50,000,000 at any one
time outstanding;
     (xix) Indebtedness of the Borrower or any of its subsidiaries incurred to
finance insurance premiums in the ordinary course of business;
     (xx) Indebtedness representing deferred compensation to employees of the
Borrower or any Restricted Subsidiary incurred in the ordinary course of
business;
     (xxi) Indebtedness, Disqualified Stock or Preferred Stock of Foreign
Subsidiaries in an aggregate amount not to exceed $50,000,000 at any time
outstanding; and
     (xxii) cash management obligations and Indebtedness in respect of netting
services and employee credit card programs, or similar arrangements in
connection with cash management and deposit accounts or securities accounts; and
     (xxiii) concurrently with the Discharge of First-Lien Obligations,
Indebtedness in the aggregate amount not exceeding (w) $2,565,000,000 plus
(x) the maximum principal amount of Indebtedness that could be incurred such
that after giving effect thereto the Senior Secured Net Leverage Ratio of the
Borrower would not exceed 5.0 to 1.0 minus (y) the aggregate principal amount of
First-Lien Term Loans repaid with the proceeds of the Second-Lien Facilities
pursuant to Section 2.13(i) minus (z) the amount of all mandatory principal
payments actually made by the Borrower thereunder with Net Cash Proceeds from
Prepayment Asset Sales.

-(123-)





--------------------------------------------------------------------------------



 



     (c) For purposes of determining compliance with this Section 6.01:
     (i) in the event that an item of Indebtedness, Disqualified Stock or
Preferred Stock (or any portion thereof) meets the criteria of more than one of
the categories of permitted Indebtedness, Disqualified Stock or Preferred Stock
described in Section 6.01(b) or is entitled to be incurred pursuant to
Section 6.01(a), the Borrower, in its sole discretion, may classify or
reclassify such item of Indebtedness, Disqualified Stock or Preferred Stock (or
any portion thereof) and will only be required to include the amount and type of
such Indebtedness, Disqualified Stock or Preferred Stock in one of the above
permitted clauses; and
     (ii) at the time of incurrence or permitted reclassification, the Borrower
will be entitled to divide and classify an item of Indebtedness in one or more
types of Indebtedness, Disqualified Stock or Preferred Stock described in
Section 6.01(a) or (b).
          (d) The accrual of interest, the accretion of accreted value and the
payment of interest or dividends in the form of additional Indebtedness,
Disqualified Stock or Preferred Stock, as applicable, will not be deemed to be
an incurrence of Indebtedness, Disqualified Stock or Preferred Stock for
purposes of this Sections 6.01 and 6.02.
          (e) For purposes of determining compliance with any dollar-denominated
restriction on the incurrence of Indebtedness, the dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was incurred, in the case of term debt, or first committed, in the
case of revolving credit debt; provided that if such Indebtedness is incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced.
          (f) The principal amount of any Indebtedness incurred to refinance
other Indebtedness, if incurred in a different currency from the Indebtedness
being refinanced, shall be calculated based on the currency exchange rate
applicable to the currencies in which such respective Indebtedness is
denominated that is in effect on the date of such refinancing.
          (g) Notwithstanding anything to the contrary contained in
Section 6.01(a) or (b), no Restricted Subsidiary of the Borrower that is not a
Subsidiary Guarantor shall incur any Indebtedness or issue any Disqualified
Stock or Preferred Stock in reliance on Section 6.01(a) or (b)(xiii), or
(b)(xxi) (the “Limited Non-Guarantor Debt Exceptions”) if the amount of such
Indebtedness, Disqualified Stock or Preferred Stock, when aggregated with the
amount of all other Indebtedness, Disqualified Stock or Preferred Stock
outstanding at any time under such Limited Non-Guarantor Debt Exceptions,
together with any Refinancing Indebtedness in respect thereof, would exceed
$100,000,000; provided that in no event shall any Indebtedness, Disqualified
Stock or Preferred Stock of any Restricted Subsidiary that is not a Subsidiary
Guarantor (i) existing at the time it became a Restricted Subsidiary or
(ii) assumed in connection

-(124-)





--------------------------------------------------------------------------------



 



with any acquisition, merger or acquisition of minority interests of a
non-Wholly-Owned Subsidiary (and in the case of clauses (i) and (ii), not
created in contemplation of such Person becoming a Restricted Subsidiary or such
acquisition, merger or acquisition of minority interests) be deemed to be
Indebtedness outstanding under the Limited Non-Guarantor Debt Exceptions for
purposes of this Section 6.01(g).
          Section 6.02. Liens. Directly or indirectly, create, incur, assume or
suffer to exist any Lien (except Permitted Liens) on any asset or property of
the Borrower or any Restricted Subsidiary, or any income or profits therefrom.
          Section 6.03. Restricted Payments. Directly or indirectly, make any
Restricted Payment, other than:
     (a) Restricted Payments in an amount, together with the aggregate amount of
all other Restricted Payments made by the Borrower and its Restricted
Subsidiaries after the Closing Date (including Restricted Payments permitted by
clauses (i), (ii) (with respect to the payment of dividends on Refunding Capital
Stock pursuant to clause (C) thereof only), (vi)(C) and (viii) of
Section 6.03(b), but excluding all other Restricted Payments permitted by
Section 6.03(b)) not to exceed the Restricted Payment Applicable Amount;
provided that (i) no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof; (ii) immediately after
giving effect to such transaction, the Borrower is in compliance on a pro forma
basis with the financial covenant set forth in Section 6.07, determined on the
last day of the fiscal quarter last ended prior thereto for which Section 5.04
Financials have been delivered to the Administrative Agent; and (iii) unless the
proceeds of such Restricted Payment are being utilized to service Indebtedness
or Preferred Stock of any direct or indirect parent company of the Borrower
incurred after the Closing Date the proceeds of which were contributed to the
common equity of the Borrower and the aggregate amount of such Restricted
Payment does not exceed the cash proceeds so contributed, immediately after
giving effect to such transaction on a pro forma basis, the Borrower could incur
$1.00 of additional Indebtedness pursuant to the Total Net Leverage Ratio test
described in Section 6.01(a).
     (b) Section 6.03(a) will not prohibit:
     (i) the payment of any dividend within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;
     (ii) (A) the redemption, prepayment, repurchase, retirement or other
acquisition of any (1) Equity Interests (“Treasury Capital Stock”) of the
Borrower or any Restricted Subsidiary or Subordinated Indebtedness of the
Borrower or any Guarantor or (2) Equity Interests of any direct or indirect
parent company, in the case of each of clause (1) and (2), in exchange for, or
out of the proceeds of the substantially concurrent sale (other than to the
Borrower or a Restricted Subsidiary) of, Equity Interests of the Borrower, or
any direct or indirect parent company to the extent contributed to the capital
of the Borrower or

-(125-)





--------------------------------------------------------------------------------



 



any Restricted Subsidiary (in each case, other than any Disqualified Stock)
(“Refunding Capital Stock”), (B) the declaration and payment of dividends on the
Treasury Capital Stock out of the proceeds of the substantially concurrent sale
(other than to the Borrower or a Restricted Subsidiary) of the Refunding Capital
Stock, and (C) if immediately prior to the retirement of Treasury Capital Stock,
the declaration and payment of dividends thereon was permitted under clauses
(vi)(A) or (B) of this Section 6.03(b), the declaration and payment of dividends
on the Refunding Capital Stock (other than Refunding Capital Stock the proceeds
of which were used to redeem, repurchase, retire or otherwise acquire any Equity
Interests of any direct or indirect parent company of the Borrower) in an
aggregate amount per year no greater than the aggregate amount of dividends per
annum that were declarable and payable on such Treasury Capital Stock
immediately prior to such retirement;
     (iii) the redemption, prepayment, repurchase or other acquisition or
retirement of the Existing Notes due 2015, the New Senior Notes or Subordinated
Indebtedness of the Borrower or a Restricted Guarantor made by exchange for, or
out of the proceeds of the substantially concurrent sale of, new Indebtedness of
the Borrower or a Restricted Guarantor, as the case may be, which is incurred in
compliance with Section 6.01 so long as:
     (I) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on, the Indebtedness being so
redeemed, repurchased, acquired or retired for value, plus the amount of any
premium required to be paid under the terms of the instrument governing the
Indebtedness being so redeemed, repurchased, acquired or retired and any fees
and expenses incurred in connection with the issuance of such new Indebtedness;
     (II) solely in the case of Subordinated Indebtedness, such new Indebtedness
is subordinated to the Obligations at least to the same extent as such
Subordinated Indebtedness so purchased, exchanged, redeemed, prepaid,
repurchased, acquired or retired for value;
     (III) such new Indebtedness has a final scheduled maturity date equal to or
later than the final scheduled maturity date of the Indebtedness being so
redeemed, prepaid, repurchased, acquired or retired;
     (IV) such new Indebtedness has a Weighted Average Life to Maturity equal to
or greater than the remaining Weighted Average Life to Maturity of the
Indebtedness being so redeemed, prepaid, repurchased, acquired or retired; and
     (V) redemptions, prepayments, repurchases or other acquisitions or
retirements of the Existing Notes due 2015 pursuant to this clause (iii) shall
be permitted only if (a)(x) the Guaranteed Net Leverage Ratio at the time of
such prepayment, determined on a pro forma basis is not in excess of (I) the
Guaranteed Net Leverage Ratio of 7.2:1.0 or (y) such indebtedness is Refinancing

-(126-)





--------------------------------------------------------------------------------



 



Indebtedness incurred in accordance with Section 6.01(b)(xii) in respect of the
Existing Notes due 2015 being redeemed, prepared, repurchased or otherwise
acquired or retired, (b) no Default shall have occurred and be continuing or
would occur as a consequence thereof, and (c) immediately after giving effect to
such transaction, the Borrower is in compliance on a pro forma basis with the
financial covenant set forth in Section 6.07, determined on the last day of the
fiscal quarter last ended for which Section 5.04 Financials have been delivered
to the Administrative Agent;
     (iv) a Restricted Payment to pay for the repurchase, retirement, redemption
or other acquisition or retirement for value of Equity Interests (other than
Disqualified Stock) of the Borrower or any direct or indirect parent company
held by any future, present or former employee, director or consultant (or any
of their successors, heirs, estates or assigns) of the Borrower, any of its
Subsidiaries or any of their respective direct or indirect parent companies
pursuant to any management unit purchase agreement, management equity plan or
stock option plan or any other management or employee benefit plan or agreement;
provided, however, that the aggregate Restricted Payments made under this clause
(iv) do not exceed in any calendar year $25,000,000 (with unused amounts in any
calendar year being carried over to succeeding calendar years subject to a
maximum of $50,000,000 in any calendar year); provided, further, that such
amount in any calendar year may be increased by an amount not to exceed:
     (A) the cash proceeds from the sale of Equity Interests (other than
Disqualified Stock and Equity Cure Proceeds) of the Borrower and, to the extent
contributed to the capital of the Borrower, Equity Interests of any of any
direct or indirect parent company, in each case to members of management,
employees, officers, directors or consultants of the Borrower, any of its
subsidiaries or any of their respective direct or indirect parent companies that
occurs after the Closing Date (other than Equity Interests the proceeds of which
are used to fund the Transactions or to fund a Cure Right), to the extent the
cash proceeds from the sale of such Equity Interests have not otherwise been
applied to the payment of Restricted Payments by virtue of Section 6.03(a); plus
     (B) the cash proceeds of key man life insurance policies received by the
Borrower or any of its Restricted Subsidiaries after the Closing Date; less
     (C) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (A) and (B) of this clause (iv);
and provided, further, that cancellation of Indebtedness owing to the Borrower
from members of management, officers, directors, employees of the Borrower, any
of its subsidiaries or any direct or indirect parent company in connection with
a repurchase of Equity Interests of the Borrower or any direct or indirect
parent company will not be deemed to constitute a Restricted Payment for
purposes of this Agreement;

-(127-)





--------------------------------------------------------------------------------



 



     (v) the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of the Borrower or any of its Restricted
Subsidiaries issued in accordance with Section 6.01; provided, however, that
immediately after giving effect to such transaction on a pro forma basis, the
Borrower could incur $1.0 of additional Indebtedness pursuant to the Total Net
Leverage Ratio test described in Section 6.01(a);
     (vi) (A) the declaration and payment of dividends to holders of any class
or series of Designated Preferred Stock (other than Disqualified Stock) issued
by the Borrower or any of its Restricted Subsidiaries after the Closing Date,
provided that the amount of dividends paid pursuant to this clause (A) shall not
exceed the aggregate amount of cash actually received by the Borrower or a
Restricted Subsidiary from the issuance of such Designated Preferred Stock;
     (B) a Restricted Payment any direct or indirect parent company, the
proceeds of which will be used to fund the payment of dividends to holders of
any class or series of Designated Preferred Stock (other than Disqualified
Stock) of any direct or indirect parent company issued after the Closing Date,
provided that the amount of Restricted Payments paid pursuant to this clause (B)
shall not exceed the aggregate amount of cash actually contributed to the
capital of the Borrower from the sale of such Designated Preferred Stock; or
     (C) the declaration and payment of dividends on Refunding Capital Stock
that is Preferred Stock in excess of the dividends declarable and payable
thereon pursuant to clause (ii) of this Section 6.03(b);
provided, however, in the case of each of clause (A), (B) and (C) of this clause
(vi), that for the most recently ended four full fiscal quarters for which
internal financial statements are available immediately preceding the date of
issuance of such Designated Preferred Stock or the declaration of such dividends
on Refunding Capital Stock that is Preferred Stock, after giving effect to such
issuance or declaration on a pro forma basis, the Borrower could incur $1.00 of
additional Indebtedness pursuant to the Total Net Leverage Test described in
Section 6.01(a) or otherwise is Indebtedness permitted hereunder;
     (vii) repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;
     (viii) the declaration and payment of dividends on the Borrower’s common
stock (or a Restricted Payment to any direct or indirect parent entity to fund a
payment of dividends on such entity’s common stock), following the first public
Equity Offering of such common stock after the Closing Date, of up to 6.0% per
annum of the net cash proceeds received by (or, in the case of a Restricted
Payment to a direct or indirect parent entity, contributed to the capital of)
the Borrower in or from any such public Equity Offering;

-(128-)





--------------------------------------------------------------------------------



 



     (ix) Restricted Payments that are made with Excluded Contributions;
     (x) any Restricted Payment used to fund the Transactions and the fees,
costs, and expenses related thereto or owed to Affiliates, in each case to the
extent permitted under Section 6.06;
     (xi) the repurchase, prepayment, redemption or other acquisition or
retirement for value of any New Senior Notes or Subordinated Indebtedness upon
the occurrence of a Change of Control (so long as such Change of Control has
been waived by the Required Lenders);
     (xii) the declaration and payment of dividends or the payment of other
distributions by the Borrower to, or the making of loans or advances to, or any
direct or indirect parent company or indirect parents or the equity interest
holders thereof in amounts required for any direct or indirect parent company or
the equity interest holders thereof to pay, in each case without duplication,
     (A) franchise taxes and other fees, taxes and expenses required to maintain
their corporate existence;
     (B) federal, foreign, state and local income or franchise taxes (or any
alternative tax in lieu thereof); provided that, in each fiscal year, the amount
of such payments shall be equal to the amount that the Borrower and its
Restricted Subsidiaries would be required to pay in respect of federal, foreign,
state and local income or franchise taxes if such entities were corporations
paying taxes separately from any parent entity at the highest combined
applicable federal, foreign, state, local or franchise tax rate for such fiscal
year;
     (C) customary salary, bonus and other benefits payable to officers and
employees of any direct or indirect parent company to the extent such salaries,
bonuses and other benefits are reasonably attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries;
     (D) general corporate operating and overhead costs and expenses of any
direct or indirect parent company of the Borrower to the extent such costs and
expenses are reasonably attributable to the ownership or operation of the
Borrower and its Restricted Subsidiaries;
     (E) amounts payable pursuant to the Management Agreement as in effect on
the Closing Date;
     (F) fees and expenses other than to Affiliates of the Borrower related to
(1) any equity or debt offering of such parent entity (whether or not
successful), (2) any Investment otherwise permitted under this covenant (whether
or not successful) and (3) any transaction of the type described in
Section 6.04;

-(129-)





--------------------------------------------------------------------------------



 



     (G) cash payments in lieu of issuing fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrower or any direct or indirect
parent;
     (H) amounts to finance Investments otherwise permitted to be made pursuant
to this Section 6.03; provided that (1) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (2) such
direct or indirect parent company shall, immediately following the closing
thereof, cause (x) all property acquired (whether assets or Equity Interests) to
be contributed to the capital of the Borrower or one of its Restricted
Subsidiaries or (y) the merger of the Person formed or acquired into the
Borrower or one of its Restricted Subsidiaries (to the extent not prohibited by
Section 6.04) in order to consummate such Investment, in each case, subject to
the limitations set forth in clause (l) of the definition of Permitted
Investment; (3) any direct or indirect parent company and its Affiliates (other
than the Borrower or a Restricted Subsidiary) receives no consideration or other
payment in connection with such transaction, (4) any property received by the
Borrower shall not increase amounts available for Restricted Payments pursuant
to Section 6.03(a) and (5) such Investment shall be deemed to be made by the
Borrower or such Restricted Subsidiary by another paragraph of this Section 6.03
(other than pursuant to clause (ix) hereof) or pursuant to the definition of
“Permitted Investments” (other than clause (i) thereof);
     (I) reasonable and customary fees payable to any directors of any direct or
indirect parent of the Borrower and reimbursement of reasonable out-of-pocket
costs of the directors of any direct or indirect parent of the Borrower in the
ordinary course of business, to the extent reasonably attributable to the
ownership or operation of the Borrower and its Restricted Subsidiaries; and
     (J) reasonable and customary indemnities to directors, officers and
employee of any direct or indirect parent of the Borrower in the ordinary course
of business, to the extent reasonably attributable to the ownership or operation
of the Borrower and its Restricted Subsidiaries;
     (xiii) payments or distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger or
transfer of all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, that complies with Section 6.04;
provided that if as a result of such consolidation, merger or transfer of
assets, a Change of Control has occurred, such Change of Control has been
consented to or waived by the Required Lenders;
     (xiv) Restricted Payments by (A) a non-Subsidiary Guarantor, (B) a Foreign
Subsidiary or (C) any other subsidiary to the Borrower or any Subsidiary
Guarantor;

-(130-)





--------------------------------------------------------------------------------



 



     (xv) payments of dividends or other distributions to any direct or indirect
parent company of the Borrower to fund the payment by any such parent company of
interest payments or the AHYDO Catch Up Payments on Indebtedness, or dividends
on Preferred Stock of any such parent company incurred or issued after the
Closing Date; provided, however, that (A) the net cash proceeds of such
Indebtedness or such Preferred Stock, as the case may be, are contributed to the
Borrower as common equity, (B) the aggregate amount of dividends declared and
paid pursuant to this clause (xv) does not exceed the amount of net cash
proceeds of such Indebtedness or Preferred Stock actually contributed to the
Borrower as common equity and (C) after giving effect to such dividends or other
distributions, the amount available for Restricted Payments pursuant to clause
(ii)(A) of this section shall not be less than $0;
     (xvi) purchases of minority interests in non-Wholly-Owned Subsidiaries by
the Borrower and the Guarantors; and
     (xvii) distributions or payments of Receivables Fees and purchase of any
assets in connection with a Receivables Facility;
provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under (x) clauses (viii) (as determined at the time
of the declaration of such dividend) and (xiii), no Default shall have occurred
and be continuing or would occur as a consequence thereof and (y) clause (xv),
no Specified Default shall have occurred and be continuing or would occur as a
consequence thereof.
     (c) As of the Closing Date, all of the subsidiaries of the Borrower will be
Restricted Subsidiaries. The Borrower will not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to Section 5.11(b).
For purposes of designating any Restricted Subsidiary as an Unrestricted
Subsidiary, all outstanding Investments by the Borrower and its Restricted
Subsidiaries (except to the extent repaid) in the subsidiary so designated will
be deemed to be Restricted Payments in an amount determined as set forth in the
last sentence of the definition of “Investments.” Such designation will be
permitted only if a Restricted Payment in such amount would be permitted at such
time, whether pursuant to this Section 6.03 or pursuant to the definition of
“Permitted Investments,” and if such subsidiary otherwise meets the definition
of an Unrestricted Subsidiary. Unrestricted Subsidiaries will not be subject to
any of the restrictive covenants set forth in the Loan Documents.
     (d) Notwithstanding anything to the contrary contained in Section 6.03 or
elsewhere in this Agreement, (i) the aggregate amount of all Investments in, and
Permitted Acquisitions of, Persons which are not Loan Parties (or becomes a Loan
Party immediately thereafter), or in the case of an asset acquisition, an
acquisition of assets by a Person which is not a Loan Party (or becomes a Loan
Party immediately thereafter), may not exceed, in the aggregate, the greater of
(x) $150,000,000 and (y) in the event that after giving effect to such
Investment or Permitted Acquisition, as the case may be, on a pro forma basis,
that the Borrower could incur $1.00 of additional Indebtedness pursuant to the
Total Net Leverage Test described in Section 6.01(a), an amount equal to the

-(131-)





--------------------------------------------------------------------------------



 



EBITDA of the Borrower and its Restricted Subsidiaries during the previous four
fiscal quarter period last ended for which Section 5.04 Financials have been
delivered to the Administrative Agent; provided that, at no time shall the
Investments, in the aggregate, in Persons which are not Loan Parties, exceed an
amount equal to the EBITDA of the Borrower and its Restricted Subsidiaries
during the previous four fiscal quarter period last ended for which Section 5.04
Financials have been delivered to the Administrative Agent and (ii) the
aggregate amount of all Investments in Unrestricted Subsidiaries may not exceed,
in the aggregate, $150,000,000.
          Section 6.04. Fundamental Changes. (a) The Borrower may not
consolidate or merge with or into or wind up into (whether or not the Borrower
is the surviving corporation), and may not sell, assign, transfer, lease, convey
or otherwise dispose of all or substantially all of the properties or assets of
the Borrower and its Restricted Subsidiaries, taken as a whole, in one or more
related transactions, to any Person unless:
     (i) the Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the Borrower) or the
Person to whom such sale, assignment, transfer, lease, conveyance or other
disposition will have been made is organized or existing under the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof (such Person, the “Successor Company”);
     (ii) the Successor Company, if other than the Borrower, expressly assumes
all the Obligations of the Borrower pursuant to documentation reasonably
satisfactory to the Administrative Agent;
     (iii) immediately after such transaction, no Default or Event of Default
exists;
     (iv) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period, the Successor Company would be
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Total Net Leverage Test described in Section 6.01(a), in each case made or
effected substantially simultaneously with such transaction or related
financing;
     (v) each Guarantor, unless it is the other party to the transactions
described above, in which case Section 6.04(c)(i)(B) shall apply, shall have
confirmed that its Obligations under the Loan Documents to which it is a party
pursuant to documentation reasonably satisfactory to the Administrative Agent;
and
     (vi) the Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate and an Opinion of Counsel, each stating that such
consolidation, merger or transfer and such documentation relating to the Loan
Documents, if any, comply with this Agreement;
provided that the Borrower shall promptly notify the Administrative Agent of any
such transaction and shall take all required actions either prior to or upon the
later to occur of 30 days following such transaction (or the earlier of the date
of the required delivery of the next Pricing

-(132-)





--------------------------------------------------------------------------------



 



Certificate and the date which is 45 days after the end of the most recently
ended fiscal quarter (or such longer period as to which the Administrative Agent
may consent) in order to preserve and protect the Liens on the Collateral
securing the Secured Obligations.
          The Successor Company will succeed to, and be substituted for the
Borrower under the Loan Documents. Notwithstanding the foregoing, clauses
(a)(iii) and (a)(iv) shall not apply to the Transactions (including the Merger).
     (b) Notwithstanding the foregoing paragraphs (a)(iii) and (a)(iv),
     (i) the Borrower or a Restricted Subsidiary may consolidate with or merge
into or transfer all or part of its properties and assets to the Borrower or a
Restricted Guarantor;
     (ii) the Borrower may merge with an Affiliate of the Borrower solely for
the purpose of reorganizing the Borrower in a State of the United States so long
as the amount of Indebtedness of the Borrower and its Restricted Subsidiaries is
not increased thereby; and
     (iii) any Foreign Subsidiary may consolidate with or merge into or transfer
all or any part of its assets to any other Foreign Subsidiary.
          (c) No Restricted Guarantor will, and the Borrower will not permit any
Restricted Guarantor to, consolidate or merge with or into or wind up into
(whether or not the Borrower or Restricted Guarantor is the surviving
corporation), or sell, assign, transfer, lease, convey or otherwise dispose of
all or substantially all of its properties or assets, in one or more related
transactions, to any Person unless:
     (i) (A) such Restricted Guarantor is the surviving corporation or the
Person formed by or surviving any such consolidation or merger (if other than
such Restricted Guarantor) or to which such sale, assignment, transfer, lease,
conveyance or other disposition will have been made is organized or existing
under the laws of the jurisdiction of organization of such Restricted Guarantor,
as the case may be, or the laws of the United States, any state thereof, the
District of Columbia, or any territory thereof (such Restricted Guarantor or
Person, the “Successor Person”);
     (B) the Successor Person, if other than such Restricted Guarantor,
expressly assumes all the Obligations of such Restricted Guarantor pursuant to
documentation reasonably satisfactory to the Administrative Agent;
     (C) immediately after such transaction, no Event of Default exists; and
     (D) the Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate and an Opinion of Counsel, each stating that such
consolidation, merger or transfer and such documentation relating to the Loan
Documents, if any, comply with this Agreement;
     (ii) the transaction does not violate Section 6.05;

-(133-)





--------------------------------------------------------------------------------



 



provided that the Borrower shall promptly notify the Administrative Agent of any
such transaction and shall take all required actions either prior to or upon the
later to occur of 30 days following such transaction (or the earlier of the date
of the required delivery of the next Pricing Certificate and the date which is
45 days after the end of the most recently ended fiscal quarter (or such longer
period as to which the Administrative Agent may consent) in order to preserve
and protect the Liens on the Collateral securing the Secured Obligations.
          In the case of clause (c)(i)(A) above, the Successor Person will
succeed to, and be substituted for, such Restricted Guarantor under the Loan
Documents. Notwithstanding the foregoing, any Restricted Guarantor (x) may merge
into or transfer all or part of its properties and assets to another Restricted
Guarantor or the Borrower or (y) dissolve, liquidate or wind up its affairs if
such dissolution, liquidation or winding up could not reasonably be expected to
have a Material Adverse Effect.
          (d) Holdings may not consolidate or merge with or into or wind up into
(whether or not Holdings is the surviving corporation) and may not sell, assign,
transfer, convey, lease or otherwise dispose of all or substantially all of its
properties or assets, in one or more related transactions, to any other Person
unless:
     (i) Holdings is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than Holdings) or the
Person to whom such sale, assignment, transfer, conveyance, lease or other
disposition will have been made is organized or existing under the laws of the
United States, any state of the United States, the District of Columbia or any
territory thereof (Holdings or such Person, including the Person to which such
sale, assignment, transfer, conveyance, lease or other disposition has been
made, as the case may be, being herein called the “Successor Holdings
Guarantor”);
     (ii) the Successor Holdings Guarantor, if other than Holdings, assumes all
the Obligations of Holdings under the Holdings Guaranty and the Security
Documents pursuant to documentation reasonably satisfactory to the
Administrative Agent; and
     (iii) immediately after such transaction, no Event of Default exists.
          Notwithstanding the foregoing, Holdings may consolidate with, merge
into or sell, assign, transfer, convey, lease or otherwise dispose of all or
part of its properties and assets to the Borrower or to another Guarantor.
          Section 6.05. Dispositions. Cause, make or suffer to exist a
Disposition, except:
     (a) any Disposition of Cash Equivalents or Investment Grade Securities or
obsolete, worn out, uneconomical or surplus assets in the ordinary course of
business or any disposition of inventory or goods (or other assets) held for
sale in the ordinary course of business;
     (b) the Disposition of all or substantially all of the assets of the
Borrower and its Restricted Subsidiaries in a manner permitted pursuant to the
provisions described above under Section 6.04;

-(134-)





--------------------------------------------------------------------------------



 



     (c) the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made (including payments in respect thereof), under
Section 6.03;
     (d) any Disposition of property or assets or issuance of Equity Interests
(A) by a Restricted Subsidiary of the Borrower to the Borrower or (B) by the
Borrower or a Restricted Subsidiary of the Borrower to another Restricted
Subsidiary of the Borrower; provided that in the case of any event described in
clause (B) where the transferee or purchaser is not a Guarantor, then at the
option of the Borrower, either (1) such disposition shall constitute a
Disposition for purposes of the definition of Prepayment Asset Sale or (2) the
Net Cash Proceeds thereof, when aggregated with the amount of Permitted
Investments made pursuant to clauses (a) and (c) of the definition thereof,
shall not exceed the amount permitted by Section 6.03(d);
     (e) any Permitted Asset Swap;
     (f) the sale, lease, lease assignment or sub-lease of any real, intangible
or personal property in the ordinary course of business;
     (g) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;
     (h) any sale or other disposition in connection with any financing
transaction with respect to property built or acquired by the Borrower or any
Restricted Subsidiary after the Closing Date, including Sale and Lease-Back
Transactions and asset securitizations permitted under this Agreement;
     (i) sales of accounts receivable or rights to future advisory fees (i) in
connection with the collection or compromise thereof or (ii) or participations
therein, in connection with any Receivables Facility;
     (j) transfers of property subject to casualty or condemnation proceedings
(including in lieu thereof) upon the receipt of the net cash proceeds therefor;
provided such transfer shall constitute a Property Loss Event;
     (k) the abandonment of intellectual property rights in the ordinary course
of business, which in the reasonable good faith determination of the Borrower or
a Restricted Subsidiary are not material to the conduct of the business of the
Borrower and its Restricted Subsidiaries taken as a whole;
     (l) voluntary terminations of Hedging Obligations;
     (m) any issuance of Equity Interests in any Restricted Subsidiary to any
officer, director, consultant or employee of the Borrower or any Restricted
Subsidiary in respect of services provided to the Borrower or a Restricted
Subsidiary in the ordinary course of business approved by the Board of Directors
of the Borrower;

-(135-)





--------------------------------------------------------------------------------



 



     (n) any Disposition to the extent not involving property (when taken
together with any related Disposition or series of related Dispositions) with a
fair market value in excess of $25,000,000;
     (o) terminations of leases, subleases, licenses and sublicenses in the
ordinary course of business;
     (p) sales of non-core assets acquired in connection with Permitted
Acquisitions, for which a marketing process has commenced which sales are
marketed within 180 days of the date of the consummation of such Permitted
Acquisition provided that the fair market vale of such assets shall not exceed
25% of the EBITDA of the Acquired Entity or Business; and
     (q) Dispositions not otherwise permitted under this Section 6.05, provided
that:
     (i) at least 75% of the consideration therefor received by the Borrower or
such Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; provided that the amount of (A) any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet or in the
footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the Obligations or that are
owed to the Borrower or a Restricted Subsidiary, that are assumed by the
transferee of any such assets and for which the Borrower and all of its
Restricted Subsidiaries have been validly released by all creditors in writing,
(B) any securities received by the Borrower or such Restricted Subsidiary from
such transferee that are converted by the Borrower or such Restricted Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of such Disposition, and (C) any Designated Non-Cash Consideration
received by the Borrower or such Restricted Subsidiary in such Disposition
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (C) that is at that time
outstanding, not to exceed the greater of $75,000,000 and 2.0% of Total Assets
at the time of the receipt of such Designated Non-Cash Consideration, with the
fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value, shall be deemed to be cash for purposes of this provision and for no
other purpose; and
     (ii) any Disposition of assets or issuance or sale of Equity Interests of a
Restricted Subsidiary in any transaction or series of related transactions, when
taken together with all other Dispositions made in reliance on this clause (q),
does not have a fair market value in excess of $400,000,000;
     (r) foreclosures;
     (s) Sale and Lease-Back Transactions involving (i) real property owned on
the Closing Date (other than any Mortgaged Property), (ii) property acquired not
more

-(136-)





--------------------------------------------------------------------------------



 



than 180 days prior to such Sale and Lease Back Transaction for cash in an
amount at least equal to the cost of such property and (iii) other property for
cash consideration if the sale is treated as a Prepayment Asset Sale;
     (t) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary (other than any Unrestricted
Subsidiary in which the Borrower or any Restricted Subsidiary has made an
Investment (including by designation of a Restricted Subsidiary thereof as an
Unrestricted Subsidiary) pursuant to paragraph (l) of the definition of
“Permitted Investments”; and
     (u) the sale or other disposition of a Seed Capital Investment in the
ordinary course of business.
provided that the consideration received by the Borrower or such Restricted
Subsidiary, as the case may be, with respect to any Disposition of any property
with a fair market value in excess of $25,000,000 must be at least equal to the
fair market value (as determined in good faith by the Borrower) of the assets
sold or otherwise disposed of. To the extent any Collateral is disposed of as
expressly permitted by this Section 6.05 to any Person other than a Loan Party,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent or the Collateral Agent, as applicable,
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.
          Section 6.06. Transactions with Affiliates. Except for transactions by
or among Loan Parties (or by and among the Borrower and its Restricted
Subsidiaries), sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, in each case, involving aggregate
payments or consideration in excess of $10,000,000 unless:
     (a) such transaction is on terms that are not materially less favorable to
the Borrower or the relevant Restricted Subsidiary than those that would have
been obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person on an arm’s-length basis; and
     (b) the Borrower delivers to the Administrative Agent with respect to any
such transaction or series of related transactions involving aggregate payments
or consideration in excess of $25,000,000, a resolution adopted by the majority
of the board of directors of the Borrower approving such transaction and set
forth in an Officer’s Certificate certifying that such transaction complies with
clause (a) above.
     (c) The foregoing provisions will not apply to the following:
     (i) the Borrower or any Restricted Subsidiary may engage in any of the
foregoing transactions at prices and on terms and conditions not less favorable
to the Borrower or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;
     (ii) the Borrower and its Restricted Subsidiaries may pay fees, expenses
and make indemnification payments directly or indirectly pursuant to

-(137-)





--------------------------------------------------------------------------------



 



and in accordance with the Management Agreement (as in effect on the Closing
Date);
     (iii) the Transactions and the payment of the Transaction Expenses;
     (iv) issuances by the Borrower and its Restricted Subsidiaries of Equity
Interests not prohibited under this Agreement;
     (v) reasonable and customary fees payable to any directors of the Borrower
and its Restricted Subsidiaries (or any direct or indirect parent company) and
reimbursement of reasonable out-of-pocket costs of the directors of the Borrower
and its subsidiaries (or any direct or indirect parent company) in the ordinary
course of business (in the case of any direct or indirect parent to the extent
reasonably attributable to the ownership or operations of the Borrower and its
Restricted Subsidiaries);
     (vi) expense reimbursement and employment, severance and compensation
arrangements entered into by the Borrower, any of its direct or indirect parent
companies, or any Subsidiaries with their officers, employees or consultants in
the ordinary course of business including, without limitation, the payment of
stay bonuses and incentive compensation and/or such officer’s, employee’s or
consultant’s equity investment in certain Restricted Subsidiaries and other
stock option, stock incentive, equity, bonus and other compensation plans;
     (vii) payments by the Borrower and its Restricted Subsidiaries to each
other pursuant to tax sharing agreements or arrangements among Holdings and its
subsidiaries on customary terms (including, without limitation, transfer pricing
initiatives);
     (viii) the payment of reasonable and customary indemnities to directors,
officers, employees or consultants of the Borrower (or any direct or indirect
parent company) and its Subsidiaries in the ordinary course of business and the
entering into related agreements, in the case of any direct or indirect parent
company to the extent attributable to the operations of the Borrower and its
Subsidiaries;
     (ix) transactions pursuant to permitted agreements in existence on the
Closing Date (other than the Management Agreement) and disclosed to the Lenders
prior to the Closing Date and any amendment thereto to the extent such an
amendment is not adverse to the interests of the Lenders in any material
respect;
     (x) Restricted Payments permitted under Section 6.03 or any Permitted
Investment (including Seed Capital Investments) or dispositions permitted by
Section 6.05(b);

-(138-)





--------------------------------------------------------------------------------



 



     (xi) payments by the Borrower and its Restricted Subsidiaries made for any
financial advisory, financing, underwriting or placement services or in respect
of other investment banking activities, including in connection with
acquisitions or divestitures, which payments are approved by a majority of the
board of directors of the Borrower, in good faith;
     (xii) loans and other transactions among the Borrower and its subsidiaries
(and any direct and indirect parent company of the Borrower) to the extent
permitted hereunder; provided that any Indebtedness of any Loan Party owed to a
Restricted Subsidiary that is not a Loan Party and is incurred after the Closing
Date shall be subject to subordination provisions no less favorable to the
Lenders than the subordination provisions reasonably acceptable to the
Administrative Agent;
     (xiii) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement, principal investors agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Closing Date and any similar agreements which it may enter into thereafter;
provided, however, that the existence of, or the performance by the Borrower or
any of its Restricted Subsidiaries of obligations under any future amendment to
any such existing agreement or under any similar agreement entered into after
the Closing Date shall only be permitted by this clause (xiii) to the extent
that the terms of any such amendment or new agreement are not otherwise
materially disadvantageous to the Lenders when taken as a whole;
     (xiv) transactions with customers, clients, suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business
which are fair to the Borrower and its Restricted Subsidiaries, in the
reasonable determination of the board of directors of the Borrower or the senior
management thereof, or are on terms at least as favorable as might reasonably
have been obtained at such time from an unaffiliated party;
     (xv) payments or loans (or cancellation of loans) to employees or
consultants of the Borrower, any of its direct or indirect parent companies or
any of its Restricted Subsidiaries which are approved by a majority of the board
of directors of the Borrower in good faith and otherwise permitted hereunder;
     (xvi) payments to investment and commercial banks (or their affiliates) for
financial advisory and other investment and commercial banking services and
financings provided by them in the ordinary course of business on ordinary
commercial terms;
     (xvii) investments by Affiliates of the Borrower in investment funds
managed by the Borrower or any of its Restricted Subsidiaries on terms generally
available to investors in such investment funds;

-(139-)





--------------------------------------------------------------------------------



 



     (xviii) any transaction with a Receivables Subsidiary effected as part of a
Receivables Facility, including sales of accounts receivable, or participations
therein;
     (xix) any transaction with the Borrower, a Restricted Subsidiary, an
Investment Vehicle or joint venture or similar entity which would constitute a
transaction with an Affiliate solely because the Borrower or a Restricted
Subsidiary owns an equity interest in or otherwise controls such Restricted
Subsidiary, joint venture or similar entity; and
     (xx) any transaction with, or payment to, any financial institution or
distribution participant in connection with the sale or distribution of
securities or providing in-vestment management services in the ordinary course
of business of the Borrower and its Restricted Subsidiaries.
          Section 6.07. Senior Secured Net Leverage Ratio. Permit the Senior
Secured Net Leverage Ratio the last day of any fiscal quarter set forth below to
be greater than the ratio set forth opposite such period below:

      Period   Ratio
The last day of the Borrower’s fiscal quarter ending June 30, 2008 through and
including the day before the last day of Holdings’ fiscal quarter ending
December 31, 2008
  6.50:1.00  
The last day of the Borrower’s fiscal quarter ending December 31, 2008 through
and including the day before the last day of the Borrower’s fiscal quarter
ending June 30, 2009
  6.25:1.00  
The last day of the Borrower’s fiscal quarter ending June 30, 2009 through and
including the day before the last day of Borrower’s fiscal quarter ending
June 30, 2010
  6.00:1.00  
The last day of the Borrower’s fiscal quarter ending June 30, 2010 through and
including the day before the last day of Borrower’s fiscal quarter ending
June 30, 2011
  5.75:1.00  
The last day of the Borrower’s fiscal quarter ending June 30, 2011 through and
including the day before the last day of the Borrower’s fiscal quarter ending
June 30, 2012
  5.25:1.00
Thereafter
  5.00:1.00.

; provided, that the covenant set forth in this Section 6.07 shall be of no
force or effect from and after the Discharge of First-Lien Obligations.
          Section 6.08. Restrictive Agreements. Enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon:

-(140-)





--------------------------------------------------------------------------------



 



     (a) the ability of the Borrower or any Restricted Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets to secure
the Obligations;
     (b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Restricted Subsidiary or to
guarantee Indebtedness of the Borrower or any other Restricted Subsidiary; or
     (c) the ability of any Restricted Subsidiary to sell, lease or transfer any
of its properties or assets to the Borrower or any of its Restricted
Subsidiaries;
provided that the foregoing shall not apply to:
     (i) restrictions and conditions imposed by law, by any Loan Document or
which (x) exist on the date hereof and (y) to the extent contractual obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of such contractual obligation;
     (ii) customary restrictions and conditions contained in agreements relating
to any sale of assets or Equity Interests pending such sale, provided such
restrictions and conditions apply only to the Person or property that is to be
sold;
     (iii) restrictions and conditions (x) on any Foreign Subsidiary by the
terms of any Indebtedness of such Foreign Subsidiary permitted to be incurred
hereunder or (y) by the terms of the documentation governing any Receivables
Facility that in the good faith determination of Holdings or the Borrower are
necessary or advisable to effect such Receivables Facility;
     (iv) restrictions or conditions imposed by any agreement relating to
Secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the Person obligated under such Indebtedness and its
subsidiaries or the property or assets intended to secure such Indebtedness;
     (v) contractual obligations binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary, so long as
such contractual obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary;
     (vi) restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness, Disqualified Stock or Preferred Stock of a
Restricted Subsidiary of the Borrower that is not a Loan Party, which
Indebtedness, Disqualified Stock or Preferred Stock is permitted by
Section 6.01;
     (vii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.03 and
applicable solely to such joint venture entered into in the ordinary course of
business;

-(141-)





--------------------------------------------------------------------------------



 



     (viii) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness entered into after the date hereof and otherwise permitted under
Section 6.01 but only if such negative pledge or restriction expressly permits
Liens for the benefit of the Administrative Agent and/or the Collateral Agent
and the Lenders with respect to the credit facilities established hereunder and
the Obligations under the Loan Documents on a senior basis and without a
requirement that such holders of such Indebtedness be secured by such Liens
equally and ratably or on a junior basis;
     (ix) restrictions on cash, other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
     (x) Secured Indebtedness otherwise permitted to be incurred under
Sections 6.01 and 6.02 that limit the right of the obligor to dispose of the
assets securing such Indebtedness;
     (xi) any encumbrances or restrictions of the type referred to in clauses
(a) and (b) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (i) through (x)
above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Borrower, no more restrictive with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing;
     (xii) restrictions and conditions imposed by the terms of the documentation
governing Seed Capital Investments; and
     (d) clause (a) and clause (c) of the foregoing shall not apply to customary
provisions in leases, subleases, licenses, sublicenses and other contracts
restricting the assignment, sale or transfer thereof, in each case entered into
in the ordinary course of business or which exists on the date hereof, and no
such clause in this Section 6.07 shall prohibit or restrict such party’s right
to execute a subordination, non-disturbance and attornment agreement in a form
customary and reasonably acceptable to Borrower or such Restricted Subsidiary.
          Section 6.09. Limitation on Business of Holdings, the Borrower and Its
Restricted Subsidiaries. (a) Engage in any line of business material to the
Borrower and its subsidiaries taken as a whole other than (x) those lines of
business conducted by the Borrower or any Restricted Subsidiary on the Closing
Date or (y) any Similar Business.
          (b) In the case of the Holdings only, and notwithstanding the
foregoing or anything else in this Agreement to the contrary, engage in any
business or own any significant assets or have any material liabilities other
than (i) (w) its ownership of the capital stock of its Subsidiaries from time to
time and activities incidental thereto, (x) the ownership of all the outstanding
shares of Capital Stock of other entities created or acquired in a transaction
otherwise permitted not prohibit hereunder and activities incidental thereto,
(y) own or acquire

-(142-)





--------------------------------------------------------------------------------



 



any assets (other than all of the outstanding shares of Capital Stock of the
Borrower, the cash proceeds of any Restricted Payments permitted by Section 6.03
or all of the outstanding shares of Capital Stock of any other entity created or
acquired in a transaction not prohibited hereunder) and (z) holding cash and
Cash Equivalents in the aggregate at any time (together with any investment
income thereon) and (ii) those liabilities and Indebtedness which it is
responsible for under this Agreement, the other Loan Documents to which it is a
party and documentation in respect of any Indebtedness incurred by it (including
the Existing Notes, the New Senior Notes) and Investments it makes (including
Permitted Acquisitions); provided that Holdings may engage in those activities
that are incidental to (i) the maintenance of its existence in compliance with
applicable law and (ii) legal, tax and accounting matters in connection with any
of the foregoing activities. In furtherance of the foregoing, no subsidiary
shall make any Restricted Payment or transfer any asset to Holdings if after
giving effect thereto and the application of the proceeds thereof, the Holdings
would not be in compliance with this Section 6.09(b).
          Section 6.10. Modification of Junior Financing Documentation. Directly
or indirectly, amend, modify or change (a) the subordination provisions of any
Junior Financing Documentation (and the component definitions used therein) or
(b) any other term or condition of the Existing Notes Documentation, the New
Senior Notes Documentation or any Junior Financing Documentation, in each case,
in any manner materially adverse to the interests of the Lenders and, in each
case, without the consent of the Administrative Agent (which consent shall not
be unreasonably withheld).
          Section 6.11. Changes in Fiscal Year. Make any change in its fiscal
year after the Closing Date; provided, however, that the Borrower may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Borrower and the Administrative Agent will, and are hereby authorized by
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.
          Section 6.12. Acquisitions. Make any Acquisition other than a
Permitted Acquisition consummated in accordance with Section 5.12 or
Acquisitions pursuant to clause (l) of the definition of Permitted Investments.
ARTICLE VII
Events of Default
          Section 7.01. Events of Default. In case of the happening and
continuance of any of the following events (“Events of Default”):
     (a) any representation or warranty made or deemed made in any Loan Document
or any representation, or warranty contained in any certificate required to be
furnished pursuant to any Loan Document, shall prove to have been false or
materially misleading when so made, deemed made or furnished;

-(143-)





--------------------------------------------------------------------------------



 



     (b) default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for mandatory prepayment thereof or by acceleration thereof or
otherwise;
     (c) default shall be made in the payment of (x) any reimbursement with
respect to any L/C Disbursement, interest on any Loan or L/C Disbursement or any
Fee (other than an amount referred to in clause (b) above) due under any Loan
Document, when and as the same shall become due and payable, and such default
shall continue unremedied for a period of five Business Days or (y) any other
amount (other than an amount referred to in clause (b) above or the preceding
clause (x)) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of 15
Business Days;
     (d) default shall be made in the due observance or performance by Holdings,
the Borrower or any Restricted Subsidiary of any covenant, condition or
agreement contained in Section 5.01(a) (with respect to the Borrower), 5.05(a),
5.13 or in Article VI;
     (e) default shall be made in the due observance or performance by any Loan
Party or its Restricted Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in clause (b), (c),
or (d) above) and such default shall continue unremedied for a period of 30 days
after written notice thereof from the Administrative Agent to the Borrower;
     (f) (i) Holdings, the Borrower or any Restricted Subsidiary shall fail to
pay any principal or interest, regardless of amount, due in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to an applicable grace period, cure, amendment or waiver), which
failure enables or permits (with or without the giving of notice) the holder or
holders of such Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or that is a failure to pay such Material Indebtedness at its maturity
or (ii) any other event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that clause (ii) shall not apply to secured Material Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Material Indebtedness if such sale or transfer is otherwise
permitted hereunder;
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Holdings, Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary), or of a substantial part of the property or assets of
the Holdings, Borrower or a Restricted Subsidiary (other than an Immaterial
Subsidiary), under Title 11 of the United States Code (the “Bankruptcy Code”),
as now constituted or hereafter amended, or any other

-(144-)





--------------------------------------------------------------------------------



 



Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Restricted
Subsidiary (other than an Immaterial Subsidiary) or for a substantial part of
the property or assets of Holdings, the Borrower or a Restricted Subsidiary
(other than an Immaterial Subsidiary) or (iii) the winding-up or liquidation of
Holdings, the Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary); and such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
     (h) Holdings, the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of any proceeding or the filing of any petition described in clause
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary) or
for a substantial part of the property or assets of Holdings, the Borrower or
any Restricted Subsidiary (other than an Immaterial Subsidiary), (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable, admit in writing its general inability or fail generally to
pay its debts as they become due;
     (i) one or more judgments for the payment of money in an aggregate amount
exceeding $35,000,000 (to the extent not covered by insurance as to which an
insurance company has not denied coverage or by an indemnification agreement as
to which the indemnifying party has not denied liability) shall be rendered
against Holdings, the Borrower and/or any Restricted Subsidiary (other than an
Immaterial Subsidiary) and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed;
     (j) (i) an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect or (ii) a Pension Event occurs with respect to a
Foreign Plan which has resulted or could reasonably be expected to result in a
Material Adverse Effect;
     (k) any material provision of any Loan Document, at any time after its
execution and delivery, shall for any reason cease to be in full force and
effect (other than in accordance with its terms or in accordance with the terms
of the other Loan Documents or as a result of the action or inaction of any
Agent or a Lender), or any Loan Party contests in writing the validity or
enforceability of any material provision of any Loan Document; or any Loan Party
denies in writing that it has any or further liability thereunder (other than as
a result of the discharge of such Loan Party in accordance with the terms of the
Loan Documents);
     (l) other than with respect to de minimis items of Collateral not exceeding
$5,000,000 in the aggregate, any Lien purported to be created by any Security
Document

-(145-)





--------------------------------------------------------------------------------



 



shall cease to be (other than as a result of the action or inaction of any Agent
or a Lender), or shall be asserted in writing by any Loan Party not to be, a
valid, perfected first priority Lien (subject only to Permitted Liens, to the
extent any such Permitted Liens would have priority over the Liens in favor of
the Administrative AgentCollateral Agents pursuant to any applicable law) having
the priority contemplated thereby or by the Intercreditor Agreement (except as
otherwise expressly provided in this Agreement or such Security Document) on the
securities, assets or properties purported to be covered thereby, except to the
extent that any lack of validity, perfection or priority results from any act or
omission of any Collateral Agent, the Administrative Agent, or any Lender (so
long as such act or omission does not result from the breach or non-compliance
by a Loan Party with the Loan Documents); or
     (m) there shall have occurred a Change of Control prior to the Discharge of
First-Lien Obligations;
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may (with the consent of the
Required Lenders), and at the request of the Required Lenders shall, by written
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate forthwith the Commitments and
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, to the extent permitted by
applicable law, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding;
and in any event with respect to the Borrower described in paragraph (g) or (h)
above, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall automatically become due and payable, to
the extent permitted by applicable law, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.
          Section 7.02. Right to Cure. Notwithstanding anything to the contrary
contained in this Article VII, in the event that the Borrower fails to comply
with the requirements of Section 6.07 as of the end of any relevant fiscal
quarter, the Borrower shall have the right (the “Cure Right”) (at any time
during such fiscal quarter or thereafter until the date that is 20 days after
the date the Pricing Certificate is required to be delivered pursuant to
Section 5.04(c)) to issue Equity Interests (other than Disqualified Stock) for
cash or otherwise receive cash contributions to its common equity in an amount
equal no greater than that needed to cause the Borrower to be in compliance with
the requirements of Section 6.07 (the “Cure Amount”), and thereupon the
Borrower’s compliance with Section 6.07 shall be recalculated giving effect to
the following pro forma adjustments: (i) EBITDA shall be increased, solely for
the purposes of determining compliance with Section 6.07, including determining
compliance with Section 6.07 as of the end of such fiscal quarter and applicable
subsequent periods that include such fiscal

-(146-)





--------------------------------------------------------------------------------



 



quarter by an amount equal to the Cure Amount and (ii) if, after giving effect
to the foregoing recalculations (but not, for the avoidance of doubt, taking
into account any repayment of Indebtedness in connection therewith), the
requirements of Section 6.07 shall be satisfied, then the requirements of
Section 6.07 shall be deemed satisfied as of the end of the relevant fiscal
quarter with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of Section 6.07
that had occurred shall be deemed cured for the purposes of this Agreement.
Notwithstanding anything herein to the contrary, (x) in each four fiscal quarter
period there shall be a period of at least two fiscal quarter in which the Cure
Right is not exercised, (y) the Cure Amount shall be no greater than the amount
required for purposes of complying with Section 6.07 and (z) upon the
Administrative Agent’s receipt of a notice from the Borrower that it intends to
exercise the Cure Right (a “Notice of Intent to Cure”), until the 20th day
following date of delivery of the Pricing Certificate under Section 5.04(c) to
which such Notice of Intent to Cure relates, none of the Administrative Agent
nor any Lender shall exercise the right to accelerate the Loans or terminate the
Commitments and none of the Administrative Agent, the Collateral Agents nor any
other Lender or Secured Party shall (i) exercise any right to foreclose on or
take possession of the Collateral or (ii) exercise and other remedy hereunder or
applicable law solely on the basis of an Event of Default having occurred and
being continuing under Section 6.07.
ARTICLE VIII
The Administrative Agent and the Collateral Agent
          Each of the First-Lien Lenders and each Issuing Bank hereby
irrevocably appoints each of the Administrative Agent and the First-Lien
Collateral Agent (the Administrative Agent and the First-Lien Collateral Agent
are referred to collectively as the “ First-Lien Agents”) its agent and
authorizes the First-Lien Agents to take such actions on its behalf and to
exercise such powers as are delegated to such First-Lien Agent by the terms of
the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. Without limiting the generality of the foregoing, the
First-Lien Agents are hereby expressly authorized to execute any and all
documents (including releases), including the Intercreditor Agreement, the other
intercreditor agreements contemplated hereby and the Security Documents with
respect to the Collateral and the rights of the First-Lien Secured Parties with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Security Documents. The First-Lien Lenders each hereby
agree and consent to all of the provisions of the Security Documents.
          Each of the Second-Lien Lenders hereby irrevocably appoints each of
the Administrative Agent and the Second-Lien Collateral Agent (the
Administrative Agent and the Second-Lien Collateral Agent are referred to
collectively as the “Second-Lien Agents”) its agent and authorizes the
Second-Lien Agents to take such actions on its behalf and to exercise such
powers as are delegated to such Second-Lien Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. Without limiting the generality of the foregoing, the Second-Lien
Agents are hereby expressly authorized to execute any and all documents
(including releases), including the Intercreditor Agreement and the Security
Documents with respect to the Collateral and the rights of the Second-Lien
Secured Parties with respect thereto, as contemplated by and in

-(147-)





--------------------------------------------------------------------------------



 



accordance with the provisions of this Agreement and the Security Documents. The
Second-Lien Lenders each hereby agree and consent to all of the provisions of
the Security Documents.
          The bank serving as the Administrative Agent and/or the Collateral
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Borrower or any subsidiary
or other Affiliate thereof as if it were not an Agent hereunder.
          Neither Agent shall have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) neither Agent shall be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing, (b) neither Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that such Agent is instructed in
writing to exercise by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.08), (c) each Agent shall be fully justified in failing or refusing to
take any action under any Loan Document unless it shall first receive such
advice or concurrence of the relevant Required Lenders as it deems appropriate
and, if it so requests, it shall first be indemnified to its reasonable
satisfaction by the relevant Lenders against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action and (d) except as expressly set forth in the Loan Documents, neither
Agent shall have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to Holdings, the Borrower or any of the
subsidiaries thereof that is communicated to or obtained by the bank serving as
Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity. Neither Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08) or in the absence of its (or its agents’, employees’,
advisors’, director’s, officer’s or affiliates’) own gross negligence, bad faith
or willful misconduct or breach of the Loan Documents (as determined by a court
of competent jurisdiction in a final and non-appealable judgment). Neither Agent
shall be deemed to have knowledge of any Default or Event of Default unless and
until written notice thereof is given to such Agent by the Borrower or a Lender,
and neither Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.
          Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other

-(148-)





--------------------------------------------------------------------------------



 



writing believed by it in good faith to be genuine and to have been signed or
sent by the proper Person. Each Agent may also rely upon any statement made to
it orally or by telephone and believed by it in good faith to have been made by
the proper Person, and shall not incur any liability for relying thereon. Each
Agent may consult with legal counsel (who may be counsel for the Borrower or any
Affiliate thereof), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in good faith
and in accordance with the advice of any such counsel, accountants or experts.
          For purposes of determining compliance with the conditions specified
in Section 4.01 or Section 4.02, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date or Credit Event specifying its objection thereto.
          Each Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by it. Each Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Credit Facilities provided for herein as well as activities as Agent.
          Subject to the appointment and acceptance of a successor First-Lien
Agent as provided below, any First-Lien Agent may resign at any time by
notifying in writing the relevant First-Lien Lenders, each Issuing Bank (if
applicable) and the Borrower. Upon receipt of any such notice of resignation of
the Administrative Agent or the First-Lien Collateral Agent, the Required
Lenders shall have the right, with the consent of the Borrower (such consent not
to be unreasonably withheld, and provided that no such consent of the Borrower
shall be required if an Event of Default has occurred and is continuing under
paragraphs (g)(i) or (h) of Section 7.01), to appoint a successor (other than a
Disqualified Institution) which shall be a commercial banking institution
organized under the laws of the United States or any State or a United States
branch or agency of a commercial banking institution, in each case having a
combined capital and surplus of at least $500,000,000.
          Subject to the appointment and acceptance of a successor Second-Lien
Agent as provided below, any Second-Lien Agent may resign at any time by
notifying in writing the relevant Second-Lien Lenders and the Borrower. Upon
receipt of any such notice of resignation of the Administrative Agent or the
Second-Lien Collateral Agent, the Required Lenders shall have the right, with
the consent of the Borrower (such consent not to be unreasonably withheld, and
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing under paragraphs (g)(i) or (h) of
Section 7.01), to appoint a successor (other than a Disqualified Institution)
which shall be a commercial banking institution organized under the laws of the
United States or any State or a United States branch or agency of a commercial
banking institution, in each case having a combined capital and surplus of at
least $500,000,000.

-(149-)





--------------------------------------------------------------------------------



 



          If no successor agent is appointed prior to the effective date of
resignation of the relevant Agent specified by such Agent in its written notice,
the resigning Agent may appoint, after consulting with the relevant Lenders and
the Borrower, a successor agent from among the relevant Lenders. If no successor
agent has accepted appointment as the successor agent by the date which is
60 days following the retiring Agent’s notice of resignation, the retiring
Agent’s resignation shall nevertheless thereupon become effective and the
relevant Lenders shall perform all of the duties of such Agent hereunder until
such time, if any, as the Required Lenders, appoint a successor agent as
provided for above (except in the case of the Collateral Agent holding
collateral security on behalf of any Secured Parties, the resigning Collateral
Agent shall continue to hold such collateral security as nominee until such time
as a successor Collateral Agent is appointed). Upon the acceptance of any
appointment as an Agent hereunder by a successor and upon the execution and
filing or recording of such financing statements, or amendments thereto, and
such amendments or supplements to the Security Documents, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to (a) continue the perfection of the Liens
granted or purported to be granted by the Security Documents or (b) otherwise
ensure that the obligations under Section 5.09 are satisfied, the successor
Agent shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Agent, and the retiring Agent
shall be discharged from its duties and obligations under the Loan Documents.
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.
          None of Lenders or other Persons identified on the cover page or
signature pages of this Agreement as a “syndication agent,” “documentation
agent,” “bookrunner” or “arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender.
          Each Lender acknowledges that it has, independently and without
reliance upon the Agents, the Arrangers or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents,
the Arrangers or any other Lender and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement or any other
Loan Document, any related agreement or any document furnished hereunder or
thereunder.
          To the extent required by any applicable law, the Administrative Agent
may withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in

-(150-)





--------------------------------------------------------------------------------



 



circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.
          In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent and the
Collateral Agent (irrespective of whether the Obligations shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether such Agent shall have made any demand on the Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise;
          (a) to file and prove a claim for the whole amount of the First-Lien
Obligations or Second-Lien Obligations, as applicable and to file such other
documents as may be necessary or advisable in order to have the claims of the
First-Lien Lenders and each First-Lien Agent or the Second-Lien Lenders and each
Second Lien-Agent, as applicable (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and each Agent
and their respective agents and counsel and all other amounts due such Lenders
and the Administrative Agent under Sections 2.05 and 9.05) allowed in such
judicial proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to such Agent and, in the event such Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts in each case due the Administrative Agent
under Sections 2.05 and 9.05.
          Nothing contained herein shall be deemed to authorize any Agent to
authorize or consent to or accept or adopt on behalf of any relevant Lender any
plan or reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any relevant Lender to authorize such Agent to vote
in respect of the claim of any such Lender in any such proceeding.
          Each Issuing Bank shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each Issuing Bank shall have all of the benefits and immunities (i) provided to
the Agents in this Article VIII with respect to any acts taken or omissions
suffered by such Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and the applications and agreements for letters
of credit pertaining to such Letters of Credit as fully as if the term “Agent”
as used in this Article VIII included such Issuing Bank with respect to such
acts or omissions and (ii) as additionally provided herein with respect to such
Issuing Bank.

-(151-)





--------------------------------------------------------------------------------



 



          Each Lender hereby appoints each other Lender as agent for the purpose
of perfecting Liens for the benefit of the Agents and the Secured Parties, in
assets which, in accordance with Article 9 of the UCC or any other applicable
law of the United States of America can be perfected only by possession. Should
any Secured Party (other than an Agent) obtain possession of any such
Collateral, such Secured Party shall notify the Collateral Agent thereof, and,
promptly upon the Collateral Agent’s request therefor shall deliver such
Collateral to the Collateral Agent, or otherwise deal with such Collateral in
accordance with the Collateral Agent’s instructions.
ARTICLE IX
Miscellaneous
          Section 9.01. Notices. Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax, as follows:

  (a)   if to Holdings or the Borrower, to them at:

Nuveen Investments, Inc.
333 W. Wacker Drive
Chicago, IL 60606
Attention: General Counsel &TreasurerPrincipal Financial Officer
Telephone: (312) 917-7700
Telecopier: (312) 917-7952
Electronic Mail: John.MacCarthy@nuveen.com,
Pete.DarrigoGlenn.Richter@nuveen.com;
with a copy to (which shall not constitute notice):
Madison Dearbon Partners
Three First National Plaza, Suite 3800
Chicago, IL 60602
Attention:   Vahe Dombalagian, ManagingDirector, and
                     Edward Magnus, Vice PresidentDirector
Telephone: (312) 895-1000
Telecopier: (312) 895-1001
Electronic Mail: vdombalagian@mdcp.com, emagnus@mdcp.com;
and
Kirkland & Ellis LLP
200 E. Randolph Drive
Chicago, IL 60601
Attention:   Linda K. Myers, P.C., and
                   Richard Porter, P.C.
Telephone: (312) 861-2000

-(152-)





--------------------------------------------------------------------------------



 



Telecopier: (312) 861-2200
Electronic Mail: lmyers@kirkland.com, rporter@kirkland.com;
(b)     if to Deutsche Bank AG New York Branch as an Agent or Swingline Lender,
to:
Deutsche Bank AG New York Branch
90 Hudson Street
Jersey City, NJ 07302
Attention: Noreen Young
Telephone: (201) 593-2445
Telecopier: (201) 593-2314
Electronic Mail: Noreen.young@db.com;
and
Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005
Attention: Paul O’Leary
Telephone: (212) 250-6133
Telecopier: (212) 797-5690
Electronic Mail: paul.oleary@db.com;
(c)     if to Deutsche Bank AG New York Branch as Issuing Bank, to:
Deutsche Bank AG New York Branch
60 Wall Street, 38th Floor
New York, NY 10005
Attention: Everadus Rozing
Telephone: (212) 250-1014
Telecopier: (212) 797-0403
Electronic Mail: everadus.rozing@db.com; and
(d)      if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.
          All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by fax or on the date three Business Days after dispatch by certified or
registered mail if mailed, in each case, delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to among the Borrower, the Administrative Agent and the
applicable Lenders from time to time in writing, notices and other
communications may also be delivered or furnished by e-mail; provided that
approval of such procedures may be limited to particular notices or
communications. All such notices and other communications sent to an e-mail
address shall be

-(153-)





--------------------------------------------------------------------------------



 



deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient.
          Section 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein or any other Loan
Document, shall be considered to have been relied upon by the Agents, the
Lenders and the Issuing Banks and shall survive the making by the Lenders of the
Loans and the issuance of Letters of Credit by each Issuing Bank, regardless of
any investigation made by the Agents, the Lenders or such Issuing Bank or on
their behalf, and notwithstanding that any Agent, any Lender or any Issuing Bank
may have had notice or actual knowledge of any Default at the time of any Credit
Event shall continue in full force and effect until the Termination Date. The
provisions of Sections 2.14, 2.16, 2.20 and 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent, any
Lender or any Issuing Bank.
          Section 9.03. Binding Effect. This Agreement shall become effective
when it shall have been executed by Holdings, the Borrower and the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto.
          Section 9.04. Successors and Assigns. (a) Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the permitted successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Borrower, the Administrative
Agent, the Collateral Agent, any Issuing Bank or the Lenders that are contained
in this Agreement shall bind and inure to the benefit of their respective
permitted successors and assigns.
          (b) Each Lender may assign to one or more assignees (in each case,
other than to Disqualified Institutions and in the case of the Second-Lien Term
Loans, Persons which are not Qualified Institutional Buyers (as defined in
Rule 144A as promulgated under the Securities Act) ) all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) each of the Administrative Agent and the Borrower must give
its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed); provided that no such consent shall be
required to any such assignment made to a Lender or an Affiliate or Related Fund
of a Lender (in each case, other than to Disqualified Institutions and in the
case of the Second-Lien Term Loans, Persons which are not Qualified
Institutional Buyers (as defined in Rule 144A as promulgated under the
Securities Act)) (each, an “Eligible Assignee”) and the consent of the Borrower
shall not be required during the continuance of any Event of Default arising
under clause (b), (c), (g)(i) or (h) of Section 7.01, (ii) in the case of any
assignment of a Revolving Credit Commitment, each Issuing Bank (to the

-(154-)





--------------------------------------------------------------------------------



 



extent its L/C Exposure equals or exceeds $5,000,000) and the Swingline Lender
must give its prior written consent (which consent shall not be unreasonably
withheld or delayed), (iii) (A) in the case of any assignment, other than
assignments to any Eligible Assignee, the amount of the Revolving Credit
Commitment of the assigning Lender (or, in the case of an assignment of Loans
after the Revolving Credit Commitment has expired or been terminated, the
aggregate principal amount of the loans of the assigning Lenders) subject to
each such assignment (determined as of the date of the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 (or, if less, the entire remaining amount of such
Lender’s Revolving Credit Commitment (or Loans) and shall be in an amount that
is an integral multiple of $1,000,000 (or the entire remaining amount of such
Lender’s Revolving Credit Commitment (or Loans) of the applicable Class), the
amount of the Term Loan Commitment or Term Loans of the assigning Lender under a
given Class subject to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 (or if less, the entire
remaining amount of such Lender’s Term Loan Commitment or Term Loans of the
applicable Class) and shall be in an amount that is an integral multiple of
$1,000,000 (or the entire remaining amount of such Lender’s Term Loan Commitment
or Term Loans of the applicable Class), provided, however, that simultaneous
assignments by or to two or more Related Funds shall be combined for purposes of
determining whether the minimum assignment requirement is met, and (B) in the
case of any assignment to any Eligible Assignee, after giving effect to such
assignment, the aggregate Revolving Credit Commitments (or Loans), Term Loan
Commitments or Term Loans of the assigning Lender under a given Class and its
Affiliates and Related Funds shall be zero or not less than $1,000,000 and the
aggregate Revolving Credit Commitments (or Loans) or Term Loan Commitments or
Term Loans of the assignee Lenders and their Affiliates and Related Funds shall
be not less than $1,000,000, (iv) the parties to each such assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance
(such Assignment and Acceptance to be (A) electronically executed and delivered
to the Administrative Agent via an electronic settlement system then acceptable
to the Administrative Agent (or, if previously agreed with the Administrative
Agent, manually), and (B) delivered together with a processing and recordation
fee of $3,500, unless waived or reduced by the Administrative Agent in its sole
discretion; provided that only one such fee shall be payable in connection with
simultaneous assignments by or to two or more Related Funds) and (v) the
assignee, if it shall not be a Lender immediately prior to the assignment, shall
deliver to the Administrative Agent and the Borrower, an Administrative
Questionnaire and the tax forms required under Section 2.20(e) or (f), as
applicable. Upon acceptance and recording pursuant to paragraph (e) of this
Section 9.04, from and after the effective date specified in each Assignment and
Acceptance, (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.14, 2.16, 2.20 and 9.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment, as well
as to any Fees accrued for its account and not yet paid). Any assignment or
transfer that does not comply with this paragraph shall be treated for purposes
of this Agreement

-(155-)





--------------------------------------------------------------------------------



 



as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (f) of this Section 9.04.
          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Term Loan Commitment and Revolving Credit Commitment, and the outstanding
balances of its Term Loans and Revolving Loans, in each case without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance, (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of Holdings, the Borrower or any subsidiary
or the performance or observance by Holdings, the Borrower or any subsidiary of
any of its obligations under this Agreement, any other Loan Document or any
other instrument or document furnished pursuant hereto, (iii) such assignee
represents and warrants that it is legally authorized to enter into such
Assignment and Acceptance, (iv) such assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.05(a) or delivered pursuant to Section 5.04
5.04, the Intercreditor Agreement and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance, (v) such assignee will independently and
without reliance upon the Administrative Agent, the Collateral Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement, (vi) such
assignee agrees to be bound by the Intercreditor Agreement and the other
intercreditor agreements contemplated hereby, (vii) such assignee appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent and the Collateral Agent, respectively, by
the terms hereof, together with such powers as are reasonably incidental
thereto, (vii viii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender, and (viii ix) to the extent
applicable, such assignee is an Eligible Assignee and does not constitute a
Disqualified Institution.
          (d) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders and any changes thereto, whether by
assignment or otherwise, and the Commitment of, and principal amount of the
Loans (and related interest amount and fees with respect to such Loan) owing and
paid to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
effort and the Borrower, the Administrative Agent, each Issuing Bank, the
Collateral Agent and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be

-(156-)





--------------------------------------------------------------------------------



 



available for inspection by the Borrower and Lenders at any reasonable time and
from time to time upon reasonable prior notice.
          (e) Upon its receipt of, and consent to, a duly completed Assignment
and Acceptance executed by an assigning Lender and an assignee, an
Administrative Questionnaire completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above, if applicable, and the written consent
of the Administrative Agent, the Borrower and the Issuing Banks to such
assignment (in each case to the extent required pursuant to paragraph (b) above)
and any applicable tax forms required by Section 2.20(e) or (f), as applicable,
the Administrative Agent shall (i) accept such Assignment and Acceptance and
(ii) promptly record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this paragraph (e).
          (f) Each Lender may without the consent of the Borrower, the Swingline
Lender, any Issuing Bank or the Administrative Agent sell participations to one
or more banks or other Persons (other than to Disqualified Institutions) in all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans owing to it and its participations
in the L/C Exposure and/or Swingline Loans); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other Persons shall be
entitled to the benefit of the cost protection provisions contained in
Sections 2.14, 2.16 and 2.20 to the same extent as if they were Lenders (but,
with respect to any particular participant, to no greater extent than the Lender
that sold the participation to such participant and in the case of Section 2.20,
only if such participant shall have provided any form of information that it
would have been required to provide under such Section if it were a Lender),
(iv) to the extent permitted by applicable law, each participant also shall be
entitled to the benefits of Section 9.06 as though it were a Lender, so long as
such participant agrees to be subject to Section 2.18 as though it were a Lender
and (v) the Borrower, the Administrative Agent, each Issuing Bank, the Swingline
Lender and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Loans or L/C Disbursements and to
approve any amendment, modification or waiver of any provision of this Agreement
(other than amendments, modifications or waivers described in clauses (i), (ii)
and (iii) of Section 9.08(b) as it pertains to the Loans or Commitments in which
such participant has an interest). Each Lender selling a participation to a
participant (i) shall keep a register, meeting the requirements of Treasury
Regulation Section 5f.103-1(c), of each such participation, specifying such
participant’s entitlement to payments of principal and interest with respect to
such participation and (ii) shall provide the Administrative Agent and the
Borrower with the applicable forms, certificates and statements described in
Section 2.20(e) or (f) hereof, as applicable, as if such participant was a
Lender hereunder. Notwithstanding anything in clause (ii) of the immediately
preceding sentence to the contrary, each Lender shall have the right to sell one
or more participations to one or more Lenders or other Persons that provide
financing to such Lender in the form of sales and repurchases of participations
without having to satisfy the requirements set forth therein.

-(157-)





--------------------------------------------------------------------------------



 



          (g) Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any non-public information relating to the Borrower furnished to
such Lender by or on behalf of the Borrower; provided that prior to any such
disclosure, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree to preserve the confidentiality of such non-public information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.
          (h) Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that (i) such assignment shall not
increase the costs or expenses or otherwise increase or change the obligations
of Holdings or the Borrower hereunder or any Loan Party under any other Loan
Document and (ii) no such assignment shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.
          (i) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that (x) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of Holdings or the Borrower hereunder or any Loan Party under any
other Loan Document, (y) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender) and (z) the Granting Lender shall for all purposes
remain the Lender of record hereunder. In addition, notwithstanding anything to
the contrary contained in this Section 9.04, any SPC may (A) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender and (B) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety, guarantee or credit
or liquidity enhancement to such SPC.
          (j) The Borrower shall not assign or delegate any of its rights or
duties hereunder (other than in a transaction permitted by Section 6.04) without
the prior written consent of the Administrative Agent, each Issuing Bank and
each Lender, and any attempted assignment without such consent shall be null and
void.
          (k) If the Borrower wishes to replace the Loans or Commitments under
any Credit Facility with ones having different terms, it shall have the option,
with the consent of the

-(158-)





--------------------------------------------------------------------------------



 



Administrative Agent and subject to at least three Business Days’ advance notice
to the Lenders under such Credit Facility, instead of prepaying the Loans or
reducing or terminating the Commitments to be replaced, to (i) require the
Lenders under such Credit Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Credit Facility in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
Section 2.16. By receiving such purchase price, the Lenders under such Credit
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Credit Facility pursuant to the terms of an Assignment and
Acceptance, and accordingly no other action by such Lenders shall be required in
connection therewith. The provisions of this paragraph are intended to
facilitate the maintenance of the perfection and priority of existing security
interests in the Collateral during any such replacement.
          Section 9.05. Expenses; Indemnity. (a) If the Closing Date occurs, the
Borrower agrees to pay (i) all reasonable documented out-of-pocket expenses (but
limited, as to legal fees and expenses, to those of White & Case LLP, counsel
for the Administrative Agent and the Initial Lenders taken as a whole, and, if
reasonably necessary, of one local counsel in each material jurisdiction)
incurred by the Administrative Agent and the Initial Lenders, in connection with
the syndication of the Credit Facilities and execution, the preparation and
administration of this Agreement and the other Loan Documents or in connection
with any amendments, modifications or waivers of the provisions hereof or
thereof requested by or for the benefit of the Borrower (including, without
limitation, the reasonable fees, disbursements and other charges of one counsel
identified herein (plus one local counsel in each material jurisdiction)) and
(ii) all reasonable out-of-pocket expenses (but limited, as to legal fees and
expenses, to one counsel for all such Persons taken as a whole, and, if
reasonably necessary, of one local counsel to all such Persons taken as a whole
in any material jurisdiction) incurred by the Agents, any Issuing Bank, the
Swingline Lender or any Lender in connection with the enforcement or protection
of its rights or remedies in connection with this Agreement and the other Loan
Documents or in connection with the Loans made or Letters of Credit issued
hereunder.
          (b) The Borrower agrees to indemnify the Administrative Agent, the
Lenders and their affiliates and their respective officers, directors,
employees, trustees, advisors, agents and controlling persons involved in the
Transactions (each such Person being called an “Indemnitee”) against, and to
hold each Indemnitee harmless from, any and all actual out-of-pocket costs,
out-of-pocket expenses (including reasonable fees, documented out-of-pocket
disbursements and other charges of one counsel to the Indemnitees, taken as a
whole, and one local counsel to the Indemnitees taken as a whole in each
material jurisdiction; provided that if (i) one or more Indemnitees shall have
reasonably concluded that there are legal defenses available to it that are
different from or in addition to those available to one or more other
Indemnitees or (ii) the representation of the Indemnitees (or any portion
thereof) by the same counsel would be inappropriate due to actual differing
interests between them, then such expenses shall include the reasonable fees,
out-of-pocket disbursements and other charges of one separate counsel to such
Indemnitees, taken as a whole, in each relevant jurisdiction), and

-(159-)





--------------------------------------------------------------------------------



 



liabilities of such Indemnitee arising out of or in connection with (w) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby (including the
syndication of the Credit Facilities), (x) the use of the proceeds of the Loans
or issuance of Letters of Credit, (y) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Borrower, any other Loan Party or
any of their respective Affiliates), or (z) any actual or alleged presence or
Release of Hazardous Materials on any property currently or formerly owned or
operated by Holdings, the Borrower or any of the subsidiaries, or any liability
under Environmental Laws related in any way to Holdings, the Borrower or the
subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such costs, expenses or liabilities (x) resulted
from the gross negligence, bad faith, fraud or willful misconduct of such
Indemnitee (or its Affiliates and the respective directors, officers, employees
and agents of such Indemnitee and such Indemnitee’s Affiliates) (each, a
“related party” of such Indemnitee) or breach of its (or any of its related
parties’) obligations hereunder or under any of the other Loan Documents or in
connection with any transaction contemplated hereby or thereby, (y) relate to
the presence or Release of Hazardous Materials that first occur at any property
owned by Holdings or the Borrower after such property is transferred to any
Indemnitee, any of its related parties or any of their respective successors or
assigns by foreclosure, deed-in-lieu of foreclosure or similar transfer or
(z) resulted from any dispute solely among Indemnitees and (or their related
parties) not involving the Borrower, the Sponsor or their respective Affiliates.
The Borrower shall have no obligation to reimburse any Indemnitee for fees and
expenses unless such Indemnitee provides the Borrower with an undertaking in
which such Indemnitee agrees to refund and return any and all amounts paid by
the Borrower to such Indemnitee to the extent any of the foregoing items in
clauses (x) and (y) occurs. Notwithstanding the foregoing, this Section 9.05
shall not apply to Tax matters, which shall be governed exclusively by
Section 2.20.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to (i) the Arrangers, the Administrative Agent or any other
Indemnitee related thereto under paragraph (a) or (b) of this Section (and
without limiting its obligation to do so), each Lender severally agrees to pay
to the Arrangers, such Indemnitee and the Administrative Agent, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, the (ii) the
First-Lien Collateral Agent, the Issuing Banks, the Swingline Lender or any
other Indemnitee related thereto under paragraph (a) or (b) of this Section each
First-Lien Lender (other than, in the case of the Issuing Banks and the
Swingline Lender, any Term Lender) severally agrees to pay to the First-Lien
Collateral Agent, such Issuing Bank, the Swingline Lender or any other
Indemnitee related thereto, as the case may be, such First-Lien Lender’s pro
rata share (determined as if the time that the applicable unreimbursed expense
or indemnity is sought) of such unpaid amount and (iii) the Second-Lien
Collateral Agent or any other Indemnitee related thereto under paragraphs (a) or
(b) of this Section, each Second-Lien Lender severally agrees to pay the
Second-Lien Collateral Agent or any other Indemnitee related thereto such
Second-Lien Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related

-(160-)





--------------------------------------------------------------------------------



 



expense, as the case may be, was incurred by or asserted against the Arrangers,
the Agents, the Issuing Banks, the Swingline Lender or such Indemnitee in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the Aggregate Revolving Credit
Exposure, outstanding First-Lien Term Loans and outstanding Second-Lien Term
Loans and unused commitments at the time.
          (d) To the extent permitted by applicable law, no party hereto shall
assert, and each party hereto hereby waives, any claim from (i) the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent such damages have resulted from the willful misconduct, bad faith, fraud,
gross negligence or breach of the Loan Documents of such party of any of its
Affiliates or the respective directors, officers, employees and agents of such
party and such party’s Affiliates and (ii) on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
          (e) The provisions of this Section 9.05 shall survive the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Banks. All amounts due under this Section 9.05
shall be payable within 30 days after receipt of an invoice relating thereto
setting forth such amounts in reasonable detail.
          Section 9.06. Right of Setoff; Payments Set Aside. (a) If an Event of
Default shall have occurred and be continuing, each Lender is hereby authorized
at any time and from time to time, except to the extent prohibited by law,
without prior notice to the Borrower or any other Loan Party, any such notice
being waived by the Borrower (on its own behalf and on behalf of each Loan Party
and its subsidiaries) to set off and apply any and all deposits (general or
special, time or demand, provisional or final) (other than tax, payroll,
employee benefit, fiduciary or trust accounts) at any time held and other
Indebtedness at any time owing by such Lender to or for the credit or the
account of the Borrower against any of and all the obligations of the Borrower
now or hereafter due and owing under this Agreement and other Loan Documents
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement or such other Loan Document and although such
obligations may be denominated in a currency different from that of the
applicable deposit or Indebtedness. The rights of each Lender under this Section
9.06 are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.
          (b) To the extent that any payment by or on behalf of the Borrower is
made to any Agent or any Lender, or any Agent or any Lender exercises its right
of setoff, and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared

-(161-)





--------------------------------------------------------------------------------



 



to be fraudulent or preferential, set aside or required (including pursuant to
any settlement entered into by such Agent or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, then (i) to the extent of
such recovery the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (ii) each Lender severally
agrees to pay to the Administrative Agent upon demand its applicable share of
any amount so recovered from or repaid by any Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect.
          Section 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.
          Section 9.08. Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, the Collateral Agent, any Lender or any Issuing Bank in
exercising any power or right hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Collateral Agent, each Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by clause (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.
          (b) Subject to Section 2.24 and clause (d) below, and except for those
actions expressly permitted to be taken by the Agents, neither this Agreement
nor any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Required Lenders and the Loan Parties that are party thereto
and are affected by such waiver, amendment or modification and acknowledged by
the Administrative Agent; provided, however, that no such agreement shall (i)
reduce the principal amount of, or extend or waive any scheduled amortization
payment or the final scheduled maturity date of or date for the payment of any
interest on, any Loan or any date for reimbursement of an L/C Disbursement,
forgive any such payment or any part

-(162-)





--------------------------------------------------------------------------------



 



thereof, or decrease the rate of interest on any Loan or L/C Disbursement,
without the prior written consent of each Lender directly and adversely affected
thereby (it being understood that any change to the component definitions of the
Senior Secured Net Leverage Ratio affecting the determination of interest and
the waiver of a Default, Event of Default or default interest shall only require
the consent of Holdings, the Borrower and the Required Lenders), (ii) increase
or extend the Commitment or decrease or extend the date for payment of any Fees
of any Lender without the prior written consent of such Lender, including,
without limitation, amendments to Section 2.05(d) and the definition of
Repricing Transaction (it being understood that any change to the component
definitions of the Senior Secured Net Leverage Ratio affecting the determination
of any Fee and the waiver of a Default, Event of Default or default fees shall
only require the consent of the Borrower and the Required Lenders), (iii) amend
or modify the provisions of Section 2.17, the provisions of Section 2.18, the
provisions of Section 9.04(j) (it being understood that any change to
Section 6.04 shall only require approval of the Required Lenders) or the
provisions of this Section 9.08 (except as set forth below) or release all or
substantially all of the Guarantors or all or substantially all of the
Collateral (except as permitted under Sections 6.04, 6.05 or 9.18 and the
Guarantee and Collateral Agreement), without the prior written consent of each
Lender, or (iv) reduce the percentage contained in the definition of the term
“Required Lenders”, “Required Class Lenders” or “Required Revolving Lenders”
without the prior written consent of each Lender, each Lender of the affected
Class or each Revolving Credit Lender, respectively (it being understood that
with the consent of the Required Lenders, the Required Class Lenders or the
Required Revolving Lenders, additional extensions of credit pursuant to this
Agreement may be included in the determination of the Required Lenders, Required
Revolving Lenders or Required Class Lenders on substantially the same basis as
the Commitments and extensions of credit thereunder on the date hereof and this
Section may be amended to reflect such extension of credit); provided, further,
that (w) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Collateral Agent, any Issuing Bank or
the Swingline Lender hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent, the Collateral Agent, such
Issuing Bank or the Swingline Lender, as the case may be, (x) no such agreement
shall make any change to the documents that by its terms affects the rights of
any Class of Lenders to receive payments in any manner different than any other
Class of Lenders without the written consent of the Required Class Lenders of
such Class; and (y) Section 9.04(i) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification.
          (c) Notwithstanding the foregoing, in addition to any credit
extensions and related Incremental Amendments effectuated without the consent of
Lenders in accordance with Section 2.24, this Agreement (including this
Section 9.08 and Section 2.17) may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower (i) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
the Revolving Loans and the accrued interest and Fees in respect thereof,
(ii) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders, the Required Revolving Lenders, the
Required Class Lenders and other definitions related to such new credit
facilities and (iii) to provide class

-(163-)





--------------------------------------------------------------------------------



 



protection for any additional credit facilities in a manner consistent with
those provided herein for the Classes of Lenders contemplated by this Agreement
as in effect on the Closing Date.
          (d) Notwithstanding the foregoing, in addition, this Agreement may be
amended with the written consent of the Administrative Agent, Holdings, the
Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing in whole, but not in part, of any Class
of outstanding Term Loans or any then outstanding Class of Replacement Term
Loans (“Refinanced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (i) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans, (ii) the Applicable Percentage for such Replacement
Term Loans shall not be higher than the Applicable Percentage for such
Refinanced Term Loans, (iii) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing (without
giving effect to annual amortization on any Refinanced Term Loan Facility not in
excess of 1% of the principal amount thereof) and (iv) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Term Loans in effect immediately prior to such
refinancing; provided, further that to the extent of any conflict or
inconsistency between this Section 9.08(d) and Section 2.24, Section 2.24 shall
control in all respects.
          (e) Notwithstanding the foregoing, any amendment, modification or
waiver of, or consent with respect to Section 2.13(e) with respect to the
application of any mandatory prepayment that results in a Class of Lenders being
allocated a lesser repayment than such Class would otherwise have been entitled
to in the absence of such amendment, modification or waiver, shall require the
consent of the Required Class Lenders or the Required Revolving Lenders, as
applicable for such affected Class (except in the case where additional
extensions of terms loans are being afforded substantially the same treatment
afforded to the Term Loans pursuant to this Agreement on the Closing Date).
          (f) Each waiver, amendment, modification, supplement or consent made
or given pursuant to this Section 9.08 shall be effective only in the specific
instance and for the specific purpose for which given, and such waiver,
amendment, modification or supplement shall apply equally to each of the Lenders
and shall be binding on the Loan Parties, the Lenders, the Agents and all future
holders of the Loans and Commitments.
          (g) Further, notwithstanding anything to the contrary contained in
this Section 9.08, if following the Closing Date, the Administrative Agent and
the Borrower shall have agreed in their sole and absolute discretions that there
is an obvious error or any error or omission of a technical or immaterial
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Documents if the same is not objected to in
writing by the Required Lenders within five Business Days following receipt of
notice thereof.

-(164-)





--------------------------------------------------------------------------------



 



          Section 9.09. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan
or participation in any L/C Disbursement, together with all fees, charges and
other amounts which are treated as interest on such Loan or participation in
such L/C Disbursement under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section 9.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount
shall have been received by such Lender.
          Section 9.10. Entire Agreement. This Agreement, the Fee Letter and the
other Loan Documents constitute the entire contract between the parties relative
to the subject matter hereof. Any other previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any Person (other
than the parties hereto and thereto, their respective successors and assigns
permitted hereunder (including any Affiliate of any Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the
Indemnitees, the Arrangers, the Related Parties of each of the Administrative
Agent, the Collateral Agent, the Issuing Banks and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.
          Section 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11.
          Section 9.12. Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions

-(165-)





--------------------------------------------------------------------------------



 



with valid provisions the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.
          Section 9.13. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 9.03. Delivery of an executed signature page to this Agreement by
facsimile transmission or electronic mail (by .pdf file) shall be as effective
as delivery of a manually signed counterpart of this Agreement.
          Section 9.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          Section 9.15. Jurisdiction; Consent to Service of Process. (a) Each of
the parties hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or Federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, the Issuing Banks or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against Holdings, the Borrower or their respective
properties in the courts of any jurisdiction.
          (b) Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any Person to this Agreement to serve process
in any other manner permitted by law.
          Section 9.16. Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Arrangers, the Issuing Bank and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ (other than Excluded
Parties, trustees, officers, directors, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and agree to keep such Information confidential) in
connection with the transactions

-(166-)





--------------------------------------------------------------------------------



 



contemplated or permitted hereby, (b) to the extent requested by any
Governmental Authority having jurisdiction over such Person (including any
Governmental Authority regulating any Lender or its Affiliates), (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process (provided that the Administrative Agent, the Collateral Agent,
such Arranger, such Issuing Bank or such Lender that discloses any Information
pursuant to this clause (c) shall provide the Borrower with prompt notice of
such disclosure and an opportunity to contest such disclosure as long as
furnishing such notice and opportunity would not result in the Lenders’
violation of applicable law, to the extent permitted by applicable law), (d) to
the extent reasonably necessary in connection with the exercise of any remedies
hereunder or under the other Loan Documents or any suit, action or proceeding
relating to the enforcement of its rights hereunder or thereunder, (e) subject
to an agreement containing provisions at least as restrictive as those of this
Section 9.16 (or as otherwise may be acceptable to the Borrower), to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents, (ii) any pledgee
referred to in Section 9.04(h) or (iii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the
Borrower, any subsidiary or any Affiliate thereof or any of their respective
obligations, (f) with the prior written consent of the Borrower, (g) to any
Rating Agency when required by it (it being understood that, prior to any such
disclosure, such Rating Agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such Person)
or (h) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 9.16. For the purposes of this Section,
“Information” shall mean all information received from the Borrower, Holdings or
any Subsidiary and related to Holdings, the Borrower, the Subsidiaries or their
business, other than any such information that is publicly available to the
Administrative Agent, the Collateral Agent, any Arranger, any Issuing Bank or
any Lender, other than by reason of disclosure by Administrative Agent, the
Collateral Agent, any Arranger, any Issuing Bank or any Lender in breach of this
Section 9.16 or other confidentiality obligations in favor of the Loan Parties.
          Section 9.17. No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each of Holdings and the Borrower acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Arrangers
on the other hand, (B) each of Holdings and the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of Holdings and the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and each Arranger is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for Holdings or the
Borrower or any of its Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Arranger has any obligation to Holdings or the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of each of Holdings

-(167-)





--------------------------------------------------------------------------------



 



and the Borrower and its Affiliates, and neither the Administrative Agent nor
any Arranger has any obligation to disclose any of such interests to Holdings,
the Borrower or its Affiliates. To the fullest extent permitted by law, each of
Holdings and the Borrower hereby waives and releases any claims that it may have
against the Administrative Agent and the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
          Section 9.18. Release of Collateral. The Lenders irrevocably authorize
the Collateral Agent Agents (and the Collateral Agent agrees Agents agree):
     (a) The First-Lien Lenders irrevocably authorize the First-Lien Agents (and
the First-Lien Agents agree) (i) to release any Lien on any property granted to
or held by the First-Lien Collateral Agent or the Administrative Agent under any
Loan Document, (w) upon the Termination Date (and, concurrently therewith, and
(ii) to release all theeach Loan PartiesParty from theirits obligations under
the Loan Documents (other than those that specifically survive the Termination
Date)), (x A) upon the payment in full of all First-Lien Obligations (other than
any contingent obligations), (B) upon the Termination Date or, if earlier, upon
the Discharge of First-Lien Obligations, (C) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document to any Person other than a Loan Party, (yD) subject to Section 9.08, if
approved, authorized or ratified in writing by the Required Lenders, or (zE)
owned by a Subsidiary Guarantor upon release of such Guarantor from its
obligations under its Guaranty pursuant to clause (cd) below;
     (b) The Second-Lien Lenders irrevocably authorize the Second-Lien Agents
(and the Second-Lien Agents agree) (i) to release any Lien on any property
granted to or held by the Second-Lien Collateral Agent or the Administrative
Agent under any Loan Document and (ii) to release each Loan Party from its
obligations under the Loan Documents (A) upon the payment in full of all
Second-Lien Obligations (other than any contingent obligations), (B) upon the
Termination Date or, if earlier, upon the Discharge of Second-Lien Obligations,
(C) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document to any Person other than a
Loan Party, (D) subject to Section 9.08, if approved, authorized or ratified in
writing by the Required Lenders, or (E) owned by a Subsidiary Guarantor upon
release of such Guarantor from its obligations under its Guaranty pursuant to
clause (d) below;


     (c) (b) at the request of the Borrower, to subordinate any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by clauses (f), (h)
and (s) of the definition of Permitted Liens; and
     (d) (c)  to release any Subsidiary Guarantor from its obligations under any
Loan Document to which it is a party if such Person ceases to be a Restricted
Subsidiary constituting a Guarantor as a result of a transaction or designation
permitted hereunder; provided that no such release shall occur if such Guarantor
continues to be a guarantor in respect of the New Senior Notes, any Junior
Financing and any Refinancing Indebtedness

-(168-)





--------------------------------------------------------------------------------



 



in respect thereof unless and until such Guarantor is (or is being substantially
simultaneously) released from its guarantee with respect to the New Senior
Notes, such Junior Financing and any Refinancing Indebtedness in respect
thereof.
          Upon request by any Agent at any time, the Required Lenders will
confirm in writing such Agent’s authority to release its interest in particular
types or items of property, or to release any Subsidiary Guarantor from its
obligations under the Loan Documents pursuant to this Section 9.18. In each case
as specified in this Section 9.18, the relevant Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Loan
Documents, or to release such Loan Party from its obligations under the Loan
Documents, in each case, in accordance with the terms of the Loan Documents and
this Section 9.18.
          Section 9.19. USA PATRIOT Act Notice. Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
PATRIOT Act.
          Section 9.20. Lender Action. Each Lender agrees that it shall not take
or institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or any Hedging Obligation (including the exercise of any right of
setoff, rights on account of any banker’s lien or similar claim or other rights
of self-help), or institute any actions or proceedings, or otherwise commence
any remedial procedures, with respect to any Collateral or any other property of
any such Loan Party, without the prior written consent of the Administrative
Agent. The provision of this Section 9.20 are for the sole benefit of the
Lenders and shall not afford any right to, or constitute a defense available to,
any Loan Party.
          Section 9.21. Effectiveness of Merger. Upon the consummation of the
Merger, the Company shall automatically succeed to all the rights and
obligations of Merger Sub under this Agreement, without any further action by
any Person.
          Section 9.22. Other Liens on Collateral; Terms of Intercreditor
Agreement; Etc.
          (a) EACH SECOND-LIEN LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND
AGREES THAT ANY LIENS CREATED ON THE COLLATERAL PURSUANT TO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS IN RESPECT OF THE FIRST-LIEN FACILITIES SHALL BE SENIOR
TO THE LIENS CREATED UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RELATING
TO THE SECOND-LIEN FACILITIES PURSUANT TO THE TERMS OF THE INTERCREDITOR
AGREEMENT AND THE COLLATERAL SHALL BE REQUIRED TO BE SUBJECT TO THE LIEN
SUBORDINATION PROVISIONS (TO THE EXTENT APPLICABLE) OF THE

-(169-)





--------------------------------------------------------------------------------



 



INTERCREDITOR AGREEMENT. THE INTERCREDITOR AGREEMENT ALSO HAS OTHER PROVISIONS
WHICH ARE BINDING UPON THE SECURED PARTIES PURSUANT TO THIS AGREEMENT.
          (b) EACH LENDER AUTHORIZES AND INSTRUCTS THE RELEVANT COLLATERAL AGENT
AND THE ADMINISTRATIVE AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT AND THE
OTHER INTERCREDITOR AGREEMENTS CONTEMPLATED HEREBY ON BEHALF OF SUCH LENDER, AND
TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE)
BY IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.
          (c) EACH FIRST-LIEN LENDER ACKNOWLEDGES AND AGREES THAT THE VOTING
ARRANGEMENTS SET FORTH IN SECTION 5.7 OF THE INTERCREDITOR AGREEMENT ARE BINDING
UPON EACH SUCH FIRST-LIEN LENDER AND EACH SUCH FIRST-LIEN LENDER AGREES TO ABIDE
BY THE TERMS THEREOF.
          (d) THE PROVISIONS OF THIS SECTION 9.22 ARE NOT INTENDED TO SUMMARIZE
ALL RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT. REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT (AND
NONE OF ITS AFFILIATES) MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AGREEMENT.
ARTICLE X
Holdings Guaranty
          Section 10.01. Guaranty. In order to induce the Administrative Agent,
the Collateral Agent, the Issuing Banks and the Lenders to enter into this
Agreement and to extend credit hereunder, and to induce the other Guaranteed
Creditors to enter into Hedge Obligations and Cash Management Obligations with
one or more Loan Parties and in recognition of the direct benefits to be
received by Holdings from the proceeds of the Loans, the issuance of the Letters
of Credit and the entering into of such Hedge Obligations and Cash Management
Obligations, Holdings hereby agrees with the Guaranteed Creditors as follows:
Holdings hereby unconditionally and irrevocably guarantees as primary obligor
and not merely as surety the full and prompt payment when due, whether upon
maturity, acceleration or otherwise, of any and all of the Guaranteed
Obligations of the Borrower to the Guaranteed Creditors. If any or all of the
Guaranteed Obligations of the Borrower to the Guaranteed Creditors become due
and payable hereunder, Holdings, unconditionally and irrevocably, promises to
pay such Indebtedness to the Administrative Agent and/or the other Guaranteed
Creditors, or order, promptly upon written

-(170-)





--------------------------------------------------------------------------------



 



demand, together with any and all actual reasonable out-of-pocket expenses which
may be incurred by the Administrative Agent and the other Guaranteed Creditors
in collecting any of the Guaranteed Obligations in each case to the extent
reimbursable pursuant to Section 9.05. If claim is ever made upon any Guaranteed
Creditor for repayment or recovery of any amount or amounts received in payment
or on account of any of the Guaranteed Obligations and any of the aforesaid
payees repays all or part of said amount by reason of (i) any judgment, decree
or order of any court or administrative body having jurisdiction over such payee
or any of its property or (ii) any settlement or compromise of any such claim
effected by such payee with any such claimant (including the Borrower), then and
in such event Holdings agrees that any such judgment, decree, order, settlement
or compromise shall be binding upon Holdings, notwithstanding any revocation of
this Holdings Guaranty or other instrument evidencing any liability of the
Borrower, and Holdings shall be and remain liable to the aforesaid payees
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by any such payee.
          Section 10.02. Nature of Liability. The liability of Holdings
hereunder is primary, absolute and unconditional, exclusive and independent of
any security for or other guaranty of the Guaranteed Obligations, whether
executed by any other guarantor or by any other party, and to the extent
permitted by applicable law, the liability of Holdings hereunder shall not be
affected or impaired by (a) any direction as to application of payment by the
Borrower or by any other Person, (b) any other continuing or other guaranty,
undertaking or maximum liability of a Guarantor or of any Person as to the
Guaranteed Obligations, (c) any payment on or in reduction of any such other
guaranty or undertaking (other than to the extent of such payment or reduction),
(d) any dissolution, termination or increase, decrease or change in personnel by
the Borrower, (e) any payment made to any Guaranteed Creditor on the Guaranteed
Obligations which any such Guaranteed Creditor repays to the Borrower pursuant
to court order in any bankruptcy, reorganization, arrangement, moratorium or
other debtor relief proceeding, and Holdings waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding,
(f) any action or inaction by the Guaranteed Creditors as contemplated in
Section 10.04 or (g) any invalidity, irregularity or enforceability of all or
any part of the Guaranteed Obligations or of any security therefor.
          Section 10.03. Independent Obligation. The obligations of Holdings
hereunder are independent of the obligations of any other Guarantor, any other
Person or the Borrower, and a separate action or actions may be brought and
prosecuted against Holdings whether or not action is brought against any other
Guarantor, any other Person or the Borrower and whether or not any other
guarantor, any other party or the Borrower be joined in any such action or
actions. Holdings waives, to the fullest extent permitted by law, the benefit of
any statute of limitations affecting its liability hereunder or the enforcement
thereof. To the extent permitted by applicable law, any payment by the Borrower
or other circumstance which operates to toll any statute of limitations as to
the Borrower shall operate to toll the statute of limitations as to Holdings.
          Section 10.04. Authorization. Holdings authorizes the Guaranteed
Creditors without notice or demand (except as shall be required by applicable
statute and cannot be waived), and to the extent permitted by applicable law,
without affecting or impairing its liability hereunder, from time to time to:

-(171-)





--------------------------------------------------------------------------------



 



     (a) change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
Holdings Guaranty shall apply to the Guaranteed Obligations as so changed,
extended, renewed or altered;
     (b) take and hold security for the payment of the Guaranteed Obligations
and sell, exchange, release, impair, surrender, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset there
against;
     (c) exercise or refrain from exercising any rights against the Borrower,
any other Credit Party or others or otherwise act or refrain from acting;
     (d) release or substitute any one or more endorsers, guarantors, the
Borrower, other Loan Parties or other obligors;
     (e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower to its creditors other than the Guaranteed Creditors;
     (f) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Guaranteed Creditors regardless
of what liability or liabilities of the Borrower remain unpaid;
     (g) consent to or waive any breach of, or any act, omission or default
under, this Agreement, any other Credit Document, any Hedging Obligation or any
Cash Management Obligation in each case, constituting Secured Obligations, or
any of the instruments or agreements referred to herein or therein, or otherwise
amend, modify or supplement this Agreement, any other Loan Document, any Hedging
Obligation or any Cash Management Obligation or any of such other instruments or
agreements; and/or
     (h) take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of
Holdings from its liabilities under this Holdings Guaranty (other than repayment
or performance).
          Section 10.05. Reliance. It is not necessary for any Guaranteed
Creditor to inquire into the capacity or powers of Holdings or any of its
Subsidiaries or the officers, directors, partners or agents acting or purporting
to act on their behalf, and any Guaranteed Obligations made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

-(172-)





--------------------------------------------------------------------------------



 



          Section 10.06. Subordination. Any Indebtedness of the Borrower now or
hereafter owing to Holdings is hereby subordinated to the Guaranteed Obligations
owing to the Guaranteed Creditors until the occurrence of the Termination Date;
and if the Administrative Agent so requests (in accordance with Section 7.01) at
a time when an Event of Default exists, all such Indebtedness of the Borrower to
Holdings shall be collected, enforced and received by Holdings for the benefit
of the Guaranteed Creditors and be paid over to the Administrative Agent on
behalf of the Guaranteed Creditors on account of the Guaranteed Obligations to
the Guaranteed Creditors, but without affecting or impairing in any manner the
liability of Holdings under the other provisions of this Holdings Guaranty
(other than to the extent of such repayment or performance of the Guaranteed
Obligations). Without limiting the generality of the foregoing, Holdings hereby
agrees with the Guaranteed Creditors that it will not exercise any right of
subrogation which it may at any time otherwise have as a result of this Holdings
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all Guaranteed Obligations (other than contingent obligations,
Hedging Obligations or Cash Management Obligations) have been paid in full.
          Section 10.07. Waiver. (a) Holdings waives any right (except as shall
be required by applicable law and cannot be waived) to require any Guaranteed
Creditor to (i) proceed against the Borrower, any other Guarantor or any Person,
(ii) proceed against or exhaust any security held from the Borrower, any other
guarantor or any other party or (iii) pursue any other remedy in any Guaranteed
Creditor’s power whatsoever. Holdings waives any defense based on or arising out
of any defense of the Borrower, any other guarantor or any other Person, other
than payment of the Guaranteed Obligations to the extent of such payment, based
on or arising out of the disability of the Borrower, Holdings, any other
guarantor or any other party, or the validity, legality or unenforceability of
the Guaranteed Obligations or any part thereof from any cause, or the cessation
from any cause of the liability of the Borrower other than payment of the
Guaranteed Obligations to the extent of such payment. To the extent permitted by
applicable law, the Guaranteed Creditors may, at their election, foreclose on
any security held by the Administrative Agent, the Collateral Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Guaranteed Creditors may have against the Borrower or any other Person, or any
security, without affecting or impairing in any way the liability of Holdings
hereunder except to the extent the Guaranteed Obligations have been paid. To the
extent permitted by applicable law, Holdings waives any defense arising out of
any such election by the Guaranteed Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of Holdings against the Borrower or any other Person or
any security.
          (b) To the extent permitted by applicable law, Holdings waives all
presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this Holdings Guaranty, and notices of the existence,
creation or incurring of new or additional Guaranteed Obligations. Holdings
assumes all responsibility for being and keeping itself informed of the
Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks which Holdings assumes and incurs
hereunder, and agrees that neither the

-(173-)





--------------------------------------------------------------------------------



 



Administrative Agent nor any of the other Guaranteed Creditors shall have any
duty to advise Holdings of information known to them regarding such
circumstances or risks.
          (c) Holdings warrants and agrees that each of the waivers set forth
above is made with full knowledge of its significance and consequences and that
if any of such waivers are determined to be contrary to any applicable law of
public policy, such waivers shall be effective only to the maximum extent
permitted by law.
          Section 10.08. Payments. All payments made by Holdings pursuant to
this Article X shall be made in Dollars and will be made without setoff,
counterclaim or other defense, and shall be subject to the provisions of
Sections 2.19 and 2.20.
          Section 10.09. Maximum Liability. It is the desire and intent of
Holdings and the Guaranteed Creditors that this Holdings Guaranty shall be
enforced against Holdings to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. If,
however, and to the extent that, the obligations of Holdings under this Holdings
Guaranty shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers), then the amount of Holdings’
obligations under this Holdings Guaranty shall be deemed to be reduced and
Holdings shall pay the maximum amount of the Guaranteed Obligations which would
be permissible under applicable law.
*      *      *

-(174-)





--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            WINDY CITY INVESTMENTS, INC.
      By:           Name:           Title:      

            WINDY CITY ACQUISITION CORP.
      By:           Name:           Title:        



-(175-)





--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG, NEW YORK BRANCH,
     Individually and as Administrative Agent
      By:           Name:           Title:      

            By:           Name:           Title:        







--------------------------------------------------------------------------------



 



           
NUVEEN INVESTMENTS, INC. HEREBY ABSOLUTELY, IRREVOCABLY AND UNCONDITIONALLY
ASSUMES ALL PAYMENT AND PERFORMANCE OBLIGATION OF WINDY CITY ACQUISITION CORP.
UNDER THE LOAN DOCUMENTS

NUVEEN INVESTMENTS, INC.
      By:           Name:           Title:        







--------------------------------------------------------------------------------



 



             
SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG WINDY CITY INVESTMENTS, INC., WINDY CITY ACQUISITION CORP. (TO BE MERGED
WITH AND INTO NUVEEN INVESTMENTS, INC.), THE LENDERS PARTY HERETO FROM TIME TO
TIME, DEUTSCHE BANK AG, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT, AND DEUTSCHE
BANK SECURITIES INC., WACHOVIA CAPITAL MARKETS, LLC, MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED AND MORGAN STANLEY SENIOR FUNDING, INC. AS LEAD
ARRANGERS
 
            NAME OF INSTITUTION:
 
             
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    







--------------------------------------------------------------------------------



 



Schedules

         
Schedule 1.01(a)
  –   Subsidiary Guarantors
Schedule 1.01(b)
  –   Immaterial Subsidiaries
Schedule 2.01
  –   First-Lien Lenders and, Revolving Credit Commitments and First-Lien Term
Loan Commitments
Schedule 2.01A
  –   Second-Lien Lenders and Second-Lien Term Loan Commitments
Schedule 3.04
  –   Governmental Consents
Schedule 3.08
  –   Subsidiaries
Schedule 3.09
  –   Litigation
Schedule 3.15
  –   Environmental Matters
Schedule 3.17
  –   Labor Matters
Schedule 3.19
  –   Intellectual Property
Schedule 6.01
  –   Existing Indebtedness
Schedule 6.02
  –   Existing Liens





--------------------------------------------------------------------------------



 



Schedule 1.01(a)
Subsidiary Guarantors
Nuveen Asset Management
Nuveen Investments Holdings, Inc.
Symphony Asset Management LLC
Santa Barbara Asset Management, LLC
Rittenhouse Asset Management, Inc.
NWQ Holdings, LLC
NWQ Investment Management Company, LLC
Tradewinds Global Investors, LLC
Nuveen Investments Institutional Services Group LLC
Nuveen Investments Advisers Inc.
Richards & Tierney, Inc.
Nuveen HydePark Group, LLC





--------------------------------------------------------------------------------



 



Schedule 1.01(b)
Immaterial Subsidiaries
Nuveen Commodities Asset Management, LLC
Nuveen Asia Investments, Inc.
Nuveen Investments Canada Co.





--------------------------------------------------------------------------------



 



Schedule 2.01
First-Lien Lenders and, Revolving Credit Commitments and First-Lien Term Loan
Commitments
A. CreditFirst-Lien Facilities

                              First-Lien Term Loan First-Lien Lenders  
Revolving Credit Commitments   Commitments
DEUTSCHE BANK AG, NEW YORK BRANCH
  $ 66,666,666.67     $ 617,333,333.33  
WACHOVIA BANK, N.A.
  $ 66,666,666.67     $ 617,333,333.33  
MERRILL LYNCH CAPITAL CORPORATION
  $ 66,666,666.67     $ 617,333,333.33  
MORGAN STANLEY BANK
  $ 50,000,000.00     $ 463,000,000.00  
TOTALS:
  $ 250,000,000.00     $ 2,315,000,000.00  

B. First-Lien Lender Addresses

      FIRST-LIEN LENDERS

  ADDRESSES


DEUTSCHE BANK AG, NEW YORK BRANCH
  60 Wall Street
 
  New York, NY 10005
 
  Attention: Paul O’Leary
 
  Tel: (212) 250-6133
 
  Fax: (212) 797-5690  
WACHOVIA BANK, N.A.
  201 S. College Street
 
  Charlotte, NC 28202
 
  Attention: Tara Moore
 
  Tel: (704) 374 6145
 
  Fax: (704) 715 0091
 
   
 
  and
 
   
 
  201 S. College Street
 
  Charlotte, NC 28202
 
  Attention: William Dunn
 
  Tel: (704) 715 7608
 
  Fax: (704) 715 0081





--------------------------------------------------------------------------------



 



      FIRST-LIEN LENDERS

  ADDRESSES


MERRILL LYNCH CAPITAL CORPORATION
  4 World Financial Center, 17th Floor
 
  New York, NY 10080
 
  Attention: Gillian Prince/Joseph Battista
 
  Tel: (212) 449 7839/1035
 
  Fax: (212) 449 9435
 
   
MORGAN STANLEY BANK
  One Pierrepont Plaza, 7th Floor
 
  300 Cadman Plaza West
 
  Brooklyn NY 11201
 
  Attention: Edward Henley
 
  Tel: (718) 754 7285
 
  Fax: (718) 754 7250
 
   
 
  and
 
   
 
  Attention: Martin Telford/Ly Dinh
 
  Tel: 44 20 7677 2266/0666
 
  Fax: ###-##-####





--------------------------------------------------------------------------------



 



Schedule 2.01A
Second-Lien Lenders and Second-Lien Term Loan Commitments
A. Second-Lien Facilities

              Second-Lien Term   Second-Lien Lenders   Loan Commitments  
DEUTSCHE BANK AG NEW YORK BRANCH
  $ 450,000,000.00  
 
     
TOTALS:
  $ 450,000,000.00  
 
     

B. Second-Lien Lender Addresses

      SECOND-LIEN LENDERS   ADDRESSES
DEUTSCHE BANK AG NEW YORK BRANCH
  60 Wall Street
 
  New York, NY 10005
 
  Attention: Paul O’Leary
 
  Tel: (212) 250-6133
 
  Fax: (212) 797-5690





--------------------------------------------------------------------------------



 



Schedule 3.04
Governmental Consents
None.





--------------------------------------------------------------------------------



 



Schedule 3.08
Subsidiaries

                                  Outstanding                 Number of        
        Equity Interest         Jurisdiction of       /Percentage of        
Organization/       Ownership of         Organizational       Parent  
Subsidiary Subsidiary   Number   Parent Company   Company   Guarantor
Windy City Acquisition Corp.
  Delaware
4372687   Windy City Investments, Inc.   1,000   No
Nuveen Investments, Inc.1
  Delaware
2292038   Windy City Investments, Inc.   1,000   No
Nuveen Investments Institutional
Services Group LLC
  Delaware
3657563   Nuveen Investments, Inc.         100%   Yes
Nuveen Investments Holdings, Inc.
  Delaware
3413898   Nuveen Investments, Inc.   1,000   Yes
Nuveen Asset Management
  Delaware
0859952   Nuveen Investments, Inc.   1,000   Yes
Nuveen Investments Advisers Inc.
  Delaware
3566797   Nuveen Investments, Inc.   1,000   Yes
Santa Barbara Asset Management, LLC
  Delaware
3992368   Nuveen Investments, Inc.   200,000 Class 1
Interests   Yes
Rittenhouse Asset Management, Inc.
  Delaware
0882765   Nuveen Investments, Inc.   1,000   Yes
Symphony Asset Management LLC
  California
199619810033   Nuveen Investments, Inc.

Nuveen Investments
    Holdings, Inc.   2,000 Class 1
Interests
2,000 Class 2
Interests   Yes
Richards & Tierney, Inc.
  Illinois
5341-398-6   Nuveen Investments, Inc.   57,154.15020   Yes
NWQ Holdings, LLC
  Delaware
4096396   Nuveen Investments, Inc.   2,000 Class 1
Interests   Yes
Nuveen HydePark Group, LLC
  Delaware
3378360   Richards & Tierney, Inc.   100%   Yes
NWQ Investment Management Company,
LLC
  Delaware
3528067   NWQ Holdings, LLC   100% of Class
1 Interests   Yes

 

1   Upon the effective time of the Merger, this entity will be merged with and
into Windy City Acquisition Corp.





--------------------------------------------------------------------------------



 



                                  Outstanding                 Number of        
        Equity Interest         Jurisdiction of       /Percentage of        
Organization/       Ownership of         Organizational       Parent  
Subsidiary Subsidiary   Number   Parent Company   Company   Guarantor
Tradewinds Global Investors, LLC
  Delaware
4067912   NWQ Holdings, LLC   2,000 Class 1
Interests   Yes
Nuveen Commodities Asset
Management, LLC
  Delaware
4053408   Nuveen Investments, Inc.     100 %   No
Nuveen Investments, LLC
  Delaware
0662812   Nuveen Investments, Inc.     100 %   No
Nuveen Asia Investments, Inc.
  Delaware
3325143   Nuveen Investments, Inc.     100     No
Nuveen Investments Canada Co.
  Nova Scotia   Nuveen Investments      Holdings, Inc.     1     No





--------------------------------------------------------------------------------



 



Schedule 3.09
Litigation
None.





--------------------------------------------------------------------------------



 



Schedule 3.15
Environmental Matters
None.





--------------------------------------------------------------------------------



 



Schedule 3.17
Labor Matters
None.





--------------------------------------------------------------------------------



 



Schedule 3.19
Intellectual Property
None.





--------------------------------------------------------------------------------



 



Schedule 6.01
Existing Indebtedness
Indebtedness incurred pursuant to the Existing Notes Documentation
Indebtedness incurred by Nuveen Investments, LLC under the uncommitted line of
credit with Citibank, N.A.
Indebtedness incurred by Nuveen Investments, LLC under the uncommitted line of
credit with Bank of New York





--------------------------------------------------------------------------------



 



Schedule 6.02
Existing Liens

                          Secured       Filing         Debtor   Party   Type of
Search   Number   Filing Date   Description
Nuveen Investments, Inc. et al
  Salman Khan   Local
Litigation-Los
Angeles County,
California   BC371734   05/25/2007   Civil-Wrongful
Termination





--------------------------------------------------------------------------------



 



Annex II
Revised Exhibits B, F-1, F-2, F-3 and G-2
[See Attached]





--------------------------------------------------------------------------------



 



Exhibit B
to the Credit Agreement
FORM OF
ASSIGNMENT AND ACCEPTANCE
          This Assignment and Acceptance (the “Assignment and Acceptance”) is
dated as of the Effective Date (as defined below) and is entered into by and
between the Assignor (as defined below) and the Assignee (as defined below).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
Commitments or Loans identified below (including without limitation the Term
Loans, the Revolving Loans, any Letters of Credit and Swingline Loans) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor except as set
forth in The Standard Terms and Conditions attached hereto and incorporated by
reference herein.

         
1. Assignor (the “Assignor”):
       
 
 
 
   
 
       
2. Assignee (the “Assignee”):
       
 
 
 
   
 
       
3. Borrower (the “Borrower”):
  Nuveen Investments, Inc.    
 
       
4. Administrative Agent:
  Deutsche Bank AG New York Branch, as the Administrative Agent under the Credit
Agreement    
 
       
5. Credit Agreement:
  The Credit Agreement dated as of November 13, 2007 and amended as of July 28,
2009 (as further amended, amended and restated, supplemented or    

 



--------------------------------------------------------------------------------



 



Exhibit B
Page 2

         
 
  otherwise modified from time to time, the “Credit Agreement”), among Windy
City Investments, Inc., a Delaware corporation, Nuveen Investments, Inc. (f/k/a
Windy City Acquisition Corp.), a Delaware corporation) as the Borrower, the
lenders party thereto (the “Lenders”), Deutsche Bank AG New York Branch, as
administrative agent (in such capacity, the “Administrative Agent”), and as
Collateral Agent (such terms and each other capitalized term used but not
defined herein having the meaning given it in Article I of the Credit
Agreement), Deutsche Bank Securities Inc., Wachovia Capital Markets, LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley Senior
Funding, Inc., as Arrangers for the Credit Facilities, Wachovia Capital Markets,
LLC, as syndication agent and Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Morgan Stanley Senior Funding, Inc., as documentation agents.    
 
       
6. Assigned Interest:
       

                                      Aggregate                     Class of  
Amount of   Amount of   Percentage             Commitments/   Commitments/  
Commitment/   Assigned of             Loans   Loans1 for all   Loans  
Commitment/   CUSIP Assignor   Assignee   Assigned   Lenders   Assigned   Loans2
  Number                          

         
7. Effective Date of Assignment (the “Effective Date”):
                                           ___, 20___3    

 

1   The outstanding amount of Loans should be included only to the extent the
related Commitment therefore has terminated.   2   Set forth, to at least 9
decimals.   3   To be inserted by Administrative Agent and which shall be the
effective date of recordation of transfer in the register therefor.

 



--------------------------------------------------------------------------------



 



Exhibit B
Page 3
          The terms set forth in this Assignment and Acceptance are hereby
agreed to:

            ASSIGNOR:


[NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE:


[NAME OF ASSIGNEE]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Exhibit B
Page 4
[Consented to and]4 Accepted:
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent

          By:  
                                                                       
         
 
  Name:                                                               
 
  Title:                                                               

[Consented to:
NUVEEN INVESTMENTS, INC., as a Borrower

          By:  
                                                                       
         
 
  Name:                                                               
 
  Title:                                                               ]5

[Consented to:
[ISSUING BANK(S)], as an Issuing Bank

          By:  
                                                                       
         
 
  Name:                                                               
 
  Title:                                                               ]6

 

4   Consent of the Administrative Agent is not required for assignments made to
a Lender or an Affiliate or a Related Fund of a Lender (in each case, other than
to Disqualified Institutions).   5   Consent of the Borrower is not required for
assignments made (A) to a Lender or an Affiliate or a Related Fund of a Lender
(in each case, other than to Disqualified Institutions) or (B) during the
continuance of any Event of Default arising under clause (b), (c), (g), (i) or
(h) of Article VII of the Credit Agreement.   6   Consent of each Issuing Bank
(to the extent its L/C Exposure equals or exceeds $5,000,000) is required for
any assignment of a Revolving Credit Commitment.

 



--------------------------------------------------------------------------------



 



ANNEX I
to Assignment and Acceptance
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, any other Loan
Document or any other instrument or document delivered pursuant thereto (other
than this Assignment), or any other collateral thereunder, (iii) the financial
condition of the Borrower, any subsidiary, or any other person or any Loan
Document or (iv) the performance or observance by the Borrower, any of their
subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement or any other Loan Document.
          1.2 Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is legally authorized to enter into this Assignment and Acceptance, (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements referred to in Section 3.05(a) thereof or delivered
pursuant to Section 5.04 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Acceptance and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Interest, (vii) attached to the
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to Section 2.20(e) of the Credit Agreement, duly completed and executed
by the Assignee, [and] (viii) that all representations and warranties set forth
in Section 9.04(c) with respect to the Assignee are true and correct[, and
(ix) it is a “Qualified Institutional Buyer” as such term is defined in
Rule 144A promulgated under the Securities Act]7; (b) agrees that (i) it will,
 

7   Required to be included only for the assignment of Second-Lien Term Loans.

 



--------------------------------------------------------------------------------



 



independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender; and
(c) appoints and authorizes each of the Administrative Agent, the Syndication
Agent and any Collateral Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Loan Documents as
are delegated to or otherwise conferred upon the Administrative Agent, the
Syndication Agent or such Collateral Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto.
          1.3 Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
          1.4 Effect of Assignment. Upon the delivery of a fully executed
original hereof and the delivery of the other requirements under Section 9.04(e)
of the Credit Agreement to the Administrative Agent, as of the Effective Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment, have the rights and obligations of a Lender
thereunder and under the other Credit Documents and (ii) the Assignor shall, to
the extent provided in this Assignment, relinquish its rights and be released
from its obligations under the Credit Agreement and the other Loan Documents.
          1.5 General Provisions. This Assignment and Acceptance shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective permitted successors and assigns. This Assignment and Acceptance may
be executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the law of the State of New York (including, without
limitation, Section 5.1401 of the General Obligations Law).

6



--------------------------------------------------------------------------------



 



Exhibit F-1
to the Credit Agreement
FORM OF
TRADEMARK SECURITY AGREEMENT
          TRADEMARK SECURITY AGREEMENT, dated as of [            ], 2009 (this
“Agreement”), among [GRANTOR] (“Grantor”) and DEUTSCHE BANK AG NEW YORK BRANCH,
as [First-Lien] [Second-Lien] Collateral Agent (the “Collateral Agent”) for the
Secured Parties.
          Reference is made to the Guarantee and Collateral Agreement dated as
of November 13, 2007, and amended and restated as of July 28, 2009 (as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), among Windy City Investments, Inc., a
Delaware corporation, Nuveen Investments, Inc., a Delaware corporation, the
First-Lien Collateral Agent and Second-Lien Collateral Agent. The Lenders have
extended credit to the Borrower subject to the terms and conditions set forth in
the Credit Agreement dated as of November 13, 2007, as amended on July 28, 2009
(as further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among the Borrower (as
defined therein), the lenders from time to time party thereto, Windy City
Investments, Inc., Deutsche Bank AG New York Branch, as administrative agent, as
first-lien collateral agent and as second-lien collateral agent, Deutsche Bank
Securities Inc., Wachovia Capital Markets, LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Morgan Stanley Senior Funding, Inc., as Arrangers for the
First-Lien Credit Facilities, Wachovia Capital Markets, LLC, as syndication
agent for the First-Lien Credit Facilities, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Morgan Stanley Senior Funding, Inc., as documentation
agents. Consistent with the requirements of the Credit Agreement and pursuant to
and in accordance with Section 3.01(b) and Section 3.02(b) of the Security
Agreement, the parties hereto agree as follows:
          Section 1. Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Security Agreement.
The rules of construction specified in Section 1.02 of the Credit Agreement also
apply to this Agreement.
          Section 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the [First-Lien] [Second-Lien]
Obligations (other than contingent obligations), each Grantor, pursuant to the
Security Agreement, did and hereby does, to the extent required by the Security
Agreement, grant to the [First-Lien] [Second-Lien]1 Collateral Agent, its
permitted successors and assigns, for the benefit of the [First-Lien]
[Second-Lien] Secured Parties, a security interest in, all of its right, title
or interest in or to any and all of the following assets and properties (solely
to the extent that they are part of the [First-Lien] [Second-Lien] Collateral
and expressly excluding the Excluded Collateral) now owned or at any time
hereafter acquired by such Grantor and wherever located or in which such Grantor
now has
 

1   Proper terminology to be used as applicable.





--------------------------------------------------------------------------------



 



Exhibit F-1
Page 2
or at any time in the future may acquire any right, title or interest
(collectively, the “Trademark Collateral”):
     (a) all trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
logos, other source or business identifiers, designs and general intangibles of
like nature, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office, and all extensions or renewals
thereof, including those registrations and registration applications in the
United States Patent and Trademark Office listed on Schedule I and II (the
“Trademarks”);
     (b) all goodwill associated with or symbolized by the Trademarks;
     (c) all assets, rights and interests that uniquely reflect or embody the
Trademarks;
     (d) the right to sue third parties for past, present and future
infringements of any Trademark; and
     (e) all proceeds of and rights associated with the foregoing.
     Notwithstanding the foregoing, in no event shall any Capital Stock (as
defined in the Existing Notes Documentation) of any Significant Subsidiary of
the Company or the Borrower that is owned, directly or indirectly, by the
Company or the Borrower or any of their subsidiaries, in each case, whether on
the date hereof or thereafter acquired, or any interest therein or any income or
profits therefrom (including, without limitation, dividends or distributions),
or any proceeds, interest, income or profit (including, without limitation,
dividends or distributions) obtained from any Capital Stock (as defined in the
Existing Notes Documentation) of any Significant Subsidiary of the Company or
the Borrower that is owned, directly or indirectly, by the Company or the
Borrower or any of their subsidiaries, in each case, whether on the date hereof
or thereafter acquired, or any interest therein or any income or profits
therefrom (including, without limitation, distributions and dividends),
constitute Trademark Collateral for any purpose herein (including, without
limitation the grant of any security interest or lien in favor of the
[First-Lien] [Second-Lien] Collateral Agent, on behalf of the [First-Lien]
[Second-Lien] Secured Parties).
          Section 3. Security Agreement. The security interests granted to the
[First-Lien] [Second-Lien] Collateral Agent herein are granted solely in
furtherance, and not in limitation or expansion, of the security interests
granted to the [First-Lien] [Second-Lien] Collateral Agent pursuant to the
Security Agreement. The [First-Lien] [Second-Lien] Collateral Agent and each
Grantor hereby acknowledge and affirm that the rights and remedies of the other
parties hereto with respect to the Trademark Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein (including,
without limitation, Sections 7.14 and 7.20 of the Security

2



--------------------------------------------------------------------------------



 



Exhibit F-1
Page 3
Agreement). In the event of any conflict between the terms of this Agreement and
the Security Agreement, the terms of the Security Agreement shall govern.
          Section 4. Termination. At the request and expense of the Grantor upon
or after the occurrence of the Termination Date (as defined in the Security
Agreement) or permitted dispositions of the Trademark Collateral, the
[First-Lien] [Second-Lien] Collateral Agent shall execute, acknowledge, and
deliver to the Grantor an instrument in writing releasing the security interest
in the Trademark Collateral acquired under this Agreement.
[Remainder of this page intentionally left blank]

3



--------------------------------------------------------------------------------



 



Exhibit F-1
Page 4
          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            [GRANTOR]
      By:           Name:           Title:           DEUTSCHE BANK AG NEW YORK
     BRANCH, as [First-Lien] [Second-Lien]
     Collateral Agent
      By:           Name:           Title:                 By:           Name:  
        Title:      

4



--------------------------------------------------------------------------------



 



         

Exhibit F-1
Page 5
Schedule I
Trademarks

                      Registration   Expiration Registered Owner   Mark   Number
  Date                                                        

Schedule II
Trademark Applications

                      Registration   Date Registered Owner   Mark   Number  
Filed                                                        

5



--------------------------------------------------------------------------------



 



Exhibit F-2
to the Credit Agreement
FORM OF
PATENT SECURITY AGREEMENT
          PATENT SECURITY AGREEMENT, dated as of [           ], 2009 (this
“Agreement”), among [GRANTOR] (“Grantor”) and DEUTSCHE BANK AG NEW YORK BRANCH,
as [First Lien] [Second Lien] Collateral Agent (the “Collateral Agent”) for the
Secured Parties.
          Reference is made to the Guarantee and Collateral Agreement dated as
of November 13, 2007, and amended and restated as of July 28, 2009 (as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), among Windy City Investments, Inc., a
Delaware corporation, Nuveen Investments, Inc., a Delaware corporation, the
First-Lien Collateral Agent and Second-Lien Collateral Agent. The Lenders have
extended credit to the Borrower subject to the terms and conditions set forth in
the Credit Agreement dated as of November 13, 2007, as amended on July 28, 2009
(as further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among the Borrower (as
defined therein), the lenders from time to time party thereto, Windy City
Investments, Inc., Deutsche Bank AG New York Branch, as administrative agent, as
first-lien collateral agent and as second-lien collateral agent, Deutsche Bank
Securities Inc., Wachovia Capital Markets, LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Morgan Stanley Senior Funding, Inc., as Arrangers for the
First-Lien Credit Facilities, Wachovia Capital Markets, LLC, as syndication
agent for the First-Lien Credit Facilities, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Morgan Stanley Senior Funding, Inc., as documentation
agents. Consistent with the requirements of the Credit Agreement and pursuant to
and in accordance with Section 3.01(b) and Section 3.02(b) of the Security
Agreement, the parties hereto agree as follows:
          Section 1. Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Security Agreement.
The rules of construction specified in Section 1.02 of the Credit Agreement also
apply to this Agreement.
          Section 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the [First Lien] [Second Lien]1
Obligations (other than contingent obligations), each Grantor, pursuant to the
Security Agreement, did and hereby does, to the extent required by the Security
Agreement, grant to the [First Lien] [Second Lien] Collateral Agent, its
permitted successors and assigns, for the benefit of the [First Lien] [Second
Lien] Secured Parties, a security interest in, all of its right, title or
interest in or to any and all of the following assets and properties (solely to
the extent that they are part of the [First Lien] [Second Lien] Collateral and
expressly excluding the Excluded Collateral) now owned or at any time hereafter
acquired by such Grantor and wherever located or in which such Grantor now has
 

1   Proper terminology to be used as applicable.

 



--------------------------------------------------------------------------------



 



Exhibit F-2
Page 2
or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”):
     (a) all letters patent of the United States, all registrations and
recordings thereof, and all applications for letters patent of the United
States, including registrations, recordings and pending applications in the
United States Patent and Trademark Office listed on Schedule I and II (the
“Patents”);
     (b) all reissues, continuations, divisions, continuations in part, renewals
or extensions thereof, and all inventions disclosed or claimed therein,
including the right to make, use and/or sell the inventions disclosed or claimed
therein;
     (c) the right to sue third parties for past, present and future
infringements of any Patent; and
     (d) all proceeds of and any right associated with the foregoing.
     Notwithstanding the foregoing, in no event shall any Capital Stock (as
defined in the Existing Notes Documentation) of any Significant Subsidiary of
the Company or the Borrower that is owned, directly or indirectly, by the
Company or the Borrower or any of their subsidiaries, in each case, whether on
the date hereof or thereafter acquired, or any interest therein or any income or
profits therefrom (including, without limitation, dividends or distributions),
or any proceeds, interest, income or profit (including, without limitation,
dividends or distributions) obtained from any Capital Stock (as defined in the
Existing Notes Documentation) of any Significant Subsidiary of the Company or
the Borrower that is owned, directly or indirectly, by the Company or the
Borrower or any of their subsidiaries, in each case, whether on the date hereof
or thereafter acquired, or any interest therein or any income or profits
therefrom (including, without limitation, distributions and dividends),
constitute Patent Collateral for any purpose herein (including, without
limitation the grant of any security interest or lien in favor of the [First
Lien] [Second Lien] Collateral Agent, on behalf of the [First Lien] [Second
Lien] Secured Parties).
          Section 3. Security Agreement. The security interests granted to the
[First Lien] [Second Lien] Collateral Agent herein are granted solely in
furtherance, and not in limitation or expansion, of the security interests
granted to the [First Lien] [Second Lien] Collateral Agent pursuant to the
Security Agreement. The [First Lien] [Second Lien] Collateral Agent and each
Grantor hereby acknowledge and affirm that the rights and remedies of the other
parties hereto with respect to the Patent Collateral are more fully set forth in
the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein (including,
without limitation, Sections 7.14 and 7.20 of the Security Agreement). In the
event of any conflict between the terms of this Agreement and the Security
Agreement, the terms of the Security Agreement shall govern.
          Section 4. Termination. At the request and expense of the Grantor upon
or after the occurrence of the Termination Date (as defined in the Security
Agreement) or permitted dispositions of the Patent Collateral, the [First Lien]
[Second Lien] Collateral Agent shall

 



--------------------------------------------------------------------------------



 



Exhibit F-2
Page 3
execute, acknowledge, and deliver to the Grantor an instrument in writing
releasing the security interest in the Patent Collateral acquired under this
Agreement.
[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



Exhibit F-2
Page 4
          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

           
[GRANTOR]
      By:           Name:           Title:           DEUTSCHE BANK AG NEW YORK
     BRANCH, as [First-Lien][Second-Lien]
     Collateral Agent
      By:           Name:           Title:                 By:           Name:  
        Title:      

 



--------------------------------------------------------------------------------



 



         

Exhibit F-2
Page 5
Schedule I
Patents

                      Registration   Expiration Registered Owner   Type   Number
  Date                                                                      

Schedule II
Patent Applications

                      Registration   Date Registered Owner   Type   Number  
Filed                                                                      

 



--------------------------------------------------------------------------------



 



Exhibit F-3
to the Credit Agreement
FORM OF
COPYRIGHT SECURITY AGREEMENT
          COPYRIGHT SECURITY AGREEMENT, dated as of [            ], 2009 (this
“Agreement”), among [GRANTOR] (“Grantor”) and DEUTSCHE BANK AG NEW YORK BRANCH,
as [First Lien] [Second Lien] Collateral Agent (the “Collateral Agent”) for the
Secured Parties.
          Reference is made to the Guarantee and Collateral Agreement dated as
of November 13, 2007, and amended and restated as of July 28, 2009 (as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), among Windy City Investments, Inc., a
Delaware corporation, Nuveen Investments, Inc., a Delaware corporation, the
First-Lien Collateral Agent and the Second-Lien Collateral Agent. The Lenders
have extended credit to the Borrower subject to the terms and conditions set
forth in the Credit Agreement dated as of November 13, 2007, as amended on
July 28, 2009 (as further amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”)among the
Borrower (as defined therein), the lenders from time to time party thereto,
Windy City Investments, Inc., Deutsche Bank AG New York Branch, as
administrative agent, as first-lien collateral agent and as second-lien
collateral agent, Deutsche Bank Securities Inc., Wachovia Capital Markets, LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley Senior
Funding, Inc., as Arrangers for the First-Lien Credit Facilities, Wachovia
Capital Markets, LLC, as syndication agent for the First-Lien Credit Facilities,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley Senior
Funding, Inc., as documentation agents. Consistent with the requirements of the
Credit Agreement and pursuant to and in accordance with Section 3.01(b) and
Section 3.02(b) of the Security Agreement, the parties hereto agree as follows:
          Section 1. Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Security Agreement.
The rules of construction specified in Section 1.02 of the Credit Agreement also
apply to this Agreement.
          Section 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the [First Lien] [Second Lien]2
Obligations (other than contingent obligations), each Grantor, pursuant to the
Security Agreement, did and hereby does, to the extent required by the Security
Agreement, grant to the [First Lien] [Second Lien] Collateral Agent, its
permitted successors and assigns, for the benefit of the [First Lien] [Second
Lien] Secured Parties, a security interest in, all of its right, title or
interest in or to any and all of the following assets and properties (solely to
the extent that they are part of the [First Lien] [Second Lien] Collateral and
expressly excluding the Excluded Collateral) now owned or at any time hereafter
acquired by such Grantor and wherever located or in which such Grantor now has
 

1   Proper terminology to be used as applicable.

 



--------------------------------------------------------------------------------



 



Exhibit F-3
Page 2
or at any time in the future may acquire any right, title or interest
(collectively, the “Copyright Collateral”):
     (a) all copyright rights in any work subject to the copyright laws of the
United States whether as author, assignee, transferee or otherwise,
     (b) all registrations and applications for registration of any such
copyright in the United States, including registrations and pending applications
for registration in the United States Copyright Office listed on Schedule I and
II (the “Copyrights”);
     (c) the right to sue third parties for past, present and future
infringements of any copyright, and
     (d) all proceeds of and rights associated with the foregoing.
     Notwithstanding the foregoing, in no event shall any Capital Stock (as
defined in the Existing Notes Documentation) of any Significant Subsidiary of
the Company or the Borrower that is owned, directly or indirectly, by the
Company or the Borrower or any of their subsidiaries, in each case, whether on
the date hereof or thereafter acquired, or any interest therein or any income or
profits therefrom (including, without limitation, dividends or distributions),
or any proceeds, interest, income or profit (including, without limitation,
dividends or distributions) obtained from any Capital Stock (as defined in the
Existing Notes Documentation) of any Significant Subsidiary of the Company or
the Borrower that is owned, directly or indirectly, by the Company or the
Borrower or any of their subsidiaries, in each case, whether on the date hereof
or thereafter acquired, or any interest therein or any income or profits
therefrom (including, without limitation, distributions and dividends),
constitute Copyright Collateral for any purpose herein (including, without
limitation the grant of any security interest or lien in favor of the [First
Lien] [Second Lien] Collateral Agent, on behalf of the [First Lien] [Second
Lien] Secured Parties).
          Section 3. Security Agreement. The security interests granted to the
[First Lien] [Second Lien] Collateral Agent herein are granted solely in
furtherance, and not in limitation or expansion, of the security interests
granted to the [First Lien] [Second Lien] Collateral Agent pursuant to the
Security Agreement. The [First Lien] [Second Lien] Collateral Agent and each
Grantor hereby acknowledge and affirm that the rights and remedies of the other
parties hereto with respect to the Copyright Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein (including,
without limitation, Sections 7.14 and 7.20 of the Security Agreement). In the
event of any conflict between the terms of this Agreement and the Security
Agreement, the terms of the Security Agreement shall govern.
          Section 4. Termination. At the request and expense of the Grantor upon
or after the occurrence of the Termination Date (as defined in the Security
Agreement) or permitted dispositions of the Copyright Collateral, the [First
Lien] [Second Lien] Collateral Agent shall execute, acknowledge, and deliver to
the Grantor an instrument in writing releasing the security interest in the
Copyright Collateral acquired under this Agreement.

 



--------------------------------------------------------------------------------



 



Exhibit F-3
Page 3
[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



Exhibit F-3
Page 4
          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

           
[GRANTOR]
      By:           Name:           Title:           DEUTSCHE BANK AG NEW YORK
     BRANCH, as [First-Lien]  [Second-Lien]
     Collateral Agent
      By:           Name:           Title:                 By:           Name:  
        Title:      

 



--------------------------------------------------------------------------------



 



         

Exhibit F-3
Page 5
Schedule I
Copyrights

                      Registration   Expiration Registered Owner   Title  
Number   Date                                                                  
   

Schedule II
COPYRIGHT APPLICATIONS

                      Registration   Date Registered Owner   Title   Number  
Filed                                                        

 



--------------------------------------------------------------------------------



 



Exhibit G-2
[FORM OF]
FIRST-LIEN TERM NOTE

 
$[         ]   New York, New York
[                  ], 2009

          FOR VALUE RECEIVED, the undersigned, NUVEEN INVESTMENTS, INC., a
Delaware corporation (the “Borrower”), hereby promises to pay to [ ] (the
“Lender”) or its registered assigns, at the office of Deutsche Bank AG New York
Branch (the “Agent”) at 60 Wall Street, New York, NY 10005, on the dates and in
the amounts set forth in the Credit Agreement dated as of November 13, 2007, as
amended on July 28, 2009 (as the same may be further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Windy City
Investments, Inc., a Delaware corporation, the Borrower, the Lenders (as defined
in Article I of the Credit Agreement), Windy City Investments, Inc., Deutsche
Bank AG New York Branch, as Administrative Agent, and as first-lien collateral
agent and second-lien collateral agent for the Lenders thereunder (in such
capacities, the “Collateral Agent”) and the other parties thereto from time to
time, in immediately available funds in US dollars, the aggregate unpaid
principal amount of the First-Lien Term Loan made by the Lender to the Borrower
pursuant to the Credit Agreement and to pay interest from the date of such
First-Lien Term Loan on the principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on the dates provided in the Credit Agreement. Terms used but not
defined herein shall have the meanings assigned to them in the Credit Agreement.
          The Borrower promises to pay interest, on demand, on any overdue
principal and, to the extent permitted by law, overdue interest from the due
dates at a rate or rates provided in the Credit Agreement.
          Pursuant to the terms of the Credit Agreement, to the extent permitted
by applicable law, the Borrower hereby waives diligence, presentment, demand,
protest and notice of any kind whatsoever. The nonexercise by the holder hereof
of any of its rights hereunder in any particular instance shall not constitute a
waiver thereof in that or any subsequent instance.
          All borrowings evidenced by this Note and all payments and prepayments
of the principal hereof and interest hereon and the respective dates thereof
shall be endorsed by the holder hereof on the schedules attached hereto and made
a part hereof or on a continuation thereof which shall be attached hereto and
made a part hereof, or otherwise recorded by such holder in its internal
records; provided, however, that the failure of the holder hereof to make such a
notation or any error in such notation shall not affect the obligations of the
Borrower under this Note.
          This Note is one of the Notes referred to in the Credit Agreement
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement,

 



--------------------------------------------------------------------------------



 



Exhibit G-2
Page 2
all upon the terms and conditions therein specified. This Note is entitled to
the benefit of the Credit Agreement and is guaranteed and secured as provided
therein and in the other Loan Documents referred to in the Credit Agreement.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

            NUVEEN INVESTMENTS, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

exhibit G-2
Page 3
Schedule A to Note
LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

                                          Amount of ABR                 Amount
Converted to   Amount of Principal of   Converted to   Unpaid Principal  
Notation Made Date   Amount of ABR Loans   ABR Loans   ABR Loans Repaid  
Eurodollar Loans   Balance of ABR Loans   By                                    
                                                                               
                                                                               
                                                                               
                                                             

 



--------------------------------------------------------------------------------



 



Exhibit G-2
Page 4
Schedule B to Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

                                              Amount of   Amount of            
    Amount   Interest Period and   Principal of   Eurodollar Loans   Unpaid
Principal         Amount of   Converted to   Eurodollar with   Eurodollar Loans
  Converted to ABR   Balance of   Notation Made Date   Eurodollar Loans  
Eurodollar Loans   Respect Thereto   Repaid   Loans   Eurodollar Loans   By    
                                                                               
                                                                               
                                                                               
                                                                               
                                                                 

 



--------------------------------------------------------------------------------



 



Annex III
Exhibit G-3 – Form of Second-Lien Note
[See Attached]

 



--------------------------------------------------------------------------------



 



Exhibit G-3
[FORM OF]
SECOND-LIEN TERM NOTE

      $[           ]   New York, New York
[                    ], 2009

          FOR VALUE RECEIVED, the undersigned, NUVEEN INVESTMENTS, INC., a
Delaware corporation (the “Borrower”), hereby promises to pay to [ ] (the
“Lender”) or its registered assigns, at the office of Deutsche Bank AG New York
Branch (the “Agent”) at 60 Wall Street, New York, NY 10005, on the dates and in
the amounts set forth in the Credit Agreement dated as of November 13, 2007, as
amended on July 28, 2009 (as the same may be further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Windy City
Investments, Inc., a Delaware corporation, the Borrower, the Lenders (as defined
in Article I of the Credit Agreement), Windy City Investments, Inc., Deutsche
Bank AG New York Branch, as Administrative Agent, and as first-lien collateral
agent and second-lien collateral agent for the Lenders thereunder (in such
capacities, the “Collateral Agent”) and the other parties thereto from time to
time, in immediately available funds in US dollars, the aggregate unpaid
principal amount of the Second-Lien Term Loan made by the Lender to the Borrower
pursuant to the Credit Agreement and to pay interest from the date of such
Second-Lien Term Loan on the principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on the dates provided in the Credit Agreement. Terms used but not
defined herein shall have the meanings assigned to them in the Credit Agreement.
          The Borrower promises to pay interest, on demand, on any overdue
principal and, to the extent permitted by law, overdue interest from the due
dates at a rate or rates provided in the Credit Agreement.
          Pursuant to the terms of the Credit Agreement, to the extent permitted
by applicable law, the Borrower hereby waives diligence, presentment, demand,
protest and notice of any kind whatsoever. The nonexercise by the holder hereof
of any of its rights hereunder in any particular instance shall not constitute a
waiver thereof in that or any subsequent instance.
          All borrowings evidenced by this Note and all payments and prepayments
of the principal hereof and interest hereon and the respective dates thereof
shall be endorsed by the holder hereof on the schedule attached hereto and made
a part hereof or on a continuation thereof which shall be attached hereto and
made a part hereof, or otherwise recorded by such holder in its internal
records; provided, however, that the failure of the holder hereof to make such a
notation or any error in such notation shall not affect the obligations of the
Borrower under this Note.
          This Note is one of the Notes referred to in the Credit Agreement
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement,

 



--------------------------------------------------------------------------------



 



Exhibit G-3
Page 2
all upon the terms and conditions therein specified. This Note is entitled to
the benefit of the Credit Agreement and is guaranteed and secured as provided
therein and in the other Loan Documents referred to in the Credit Agreement.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

            NUVEEN INVESTMENTS, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Exhibit G-3
Page 3
Schedule A to Note
LOANS AND REPAYMENTS OF SECOND-LIEN TERM LOANS

                      Unpaid Principal         Amount of Second-   Balance of
Second-   Notation Made Date   Lien Term Loans   Lien Term Loans   By          
                                                                               
                                                                               
                         

 



--------------------------------------------------------------------------------



 



Annex IV
Form of Amended and Restated Guarantee and Collateral Agreement
[See Attached]

 



--------------------------------------------------------------------------------



 



 
AMENDED AND RESTATED
GUARANTEE AND COLLATERAL AGREEMENT
dated as of
November 13, 2007
and amended and restated as of
July 28, 2009
among
WINDY CITY INVESTMENTS, INC.,
NUVEEN INVESTMENTS. INC.
(f/k/a WINDY CITY ACQUISITION CORP.),
the domestic Subsidiaries of NUVEEN INVESTMENTS. INC.
from time to time party hereto,
DEUTSCHE BANK AG NEW YORK BRANCH,
as First-Lien Collateral Agent and
DEUTSCHE BANK AG NEW YORK BRANCH,
as Second-Lien Collateral Agent
 

 



--------------------------------------------------------------------------------



 



Table of Contents

         
 
    Page  
ARTICLE I Definitions
    1  
 
       
Section 1.01. Credit Agreement
    1  
Section 1.02. Other Defined Terms
    2  
 
       
ARTICLE II Guarantee
    10  
 
       
Section 2.01. Guarantee
    10  
Section 2.02. Guarantee of Payment
    10  
Section 2.03. No Limitations, Etc.
    11  
Section 2.04. Reinstatement
    12  
Section 2.05. Agreement To Pay; Subrogation
    12  
Section 2.06. Information
    12  
 
       
ARTICLE III Security Interests in Personal Property
    12  
 
       
Section 3.01. Security Interest
    12  
Section 3.02. Representations and Warranties
    17  
Section 3.03. Covenants
    20  
Section 3.04. Other Actions
    21  
Section 3.05. Voting Rights; Dividends and Interest, Etc.
    23  
Section 3.06. Additional Covenants Regarding Patent, Trademark and Copyright
Collateral
    24  
 
       
ARTICLE IV Remedies
    25  
 
       
Section 4.01. Pledged Collateral
    25  
Section 4.02. Uniform Commercial Code and Other Remedies
    26  
Section 4.03. Application of Proceeds
    28  
Section 4.04. Grant of License to Use Intellectual Property
    28  
Section 4.05. Securities Act, Etc.
    29  
 
       
ARTICLE V Indemnity, Subrogation and Subordination
    30  
 
       
Section 5.01. Indemnity and Subrogation
    30  
Section 5.02. Contribution and Subrogation
    30  
Section 5.03. Subordination
    30  
 
       
ARTICLE VI [RESERVED]
    31  
 
       
ARTICLE VII Miscellaneous
    31  
 
       
Section 7.01. Notices
    31  
Section 7.02. Survival of Agreement
    31  

(i)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

         
 
    Page  
Section 7.03. Binding Effect; Several Agreement
    31  
Section 7.04. Successors and Assigns
    31  
Section 7.05. Collateral Agent’s Expenses; Indemnity
    31  
Section 7.06. Collateral Agent Appointed Attorney-in-Fact
    32  
Section 7.07. Applicable Law
    32  
Section 7.08. Waivers; Amendment
    33  
Section 7.09. WAIVER OF JURY TRIAL
    33  
Section 7.10. Severability
    34  
Section 7.11. Counterparts
    34  
Section 7.12. Headings
    34  
Section 7.13. Jurisdiction; Consent to Service of Process
    34  
Section 7.14. Termination or Release
    35  
Section 7.15. [RESERVED]
    36  
Section 7.16. Additional Subsidiaries
    36  
Section 7.17. Security Interest and Obligations Absolute
    36  
Section 7.18. Effectiveness of Merger
    37  
Section 7.19. Limitation on Remedies
    37  
Section 7.20. Significant Subsidiaries
    37  

SCHEDULES

         
Schedule I
  —   Subsidiary Guarantors
Schedule II
  —   Equity Interests; Pledged Debt Securities
Schedule III
  —   Intellectual Property
Schedule IV
  —   Offices for UCC Filings
Schedule V
  —   UCC Information
Schedule VI
  —   Deposit Accounts and Securities Accounts
 
       
EXHIBITS
       
 
       
Exhibit A
  —   Form of Supplement

(ii)



--------------------------------------------------------------------------------



 



     AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT dated as of
November 13, 2007 and amended and restated as of July 28, 2009 (this
“Agreement”), among WINDY CITY INVESTMENTS, INC., a Delaware corporation
(“Holdings”), NUVEEN INVESTMENTS, INC. (f/k/a WINDY CITY ACQUISITION CORP.), a
Delaware corporation (the “Company”), the subsidiaries of the Borrower (such
term and each other capitalized term used but not defined in this introductory
paragraph or the preliminary statement below having the meaning given or
ascribed to it in Article I) from time to time party hereto and DEUTSCHE BANK AG
NEW YORK BRANCH, as first-lien collateral agent (in such capacity and including
permitted successors and assigns, the “First-Lien Collateral Agent”) and as
second-lien collateral agent (in such capacity and including permitted
successors and assigns, the “Second-Lien Collateral Agent”).
PRELIMINARY STATEMENT
     Reference is made to the Credit Agreement dated as of November 13, 2007 and
amended as of the date hereof (as further amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Borrower, the lenders from time to time party
thereto (the “Lenders”) and Deutsche Bank AG New York Branch, as administrative
agent (in such capacity and including permitted successors and assigns, the
“Administrative Agent”), as First-Lien Collateral Agent and as Second-Lien
Collateral Agent.
     The Lenders and each Issuing Bank have agreed to extend credit to the
Borrower, in each case pursuant to, and upon the terms and conditions specified
in, the Credit Agreement. The Hedge Creditors have agreed (or may in the future
agree) to enter into Hedging Obligations with one or more Loan Parties. The Cash
Management Creditors have agreed (or may in the future agree) to enter into Cash
Management Obligations with one or more Loan Parties. The obligations of the
Lenders and each Issuing Bank to extend credit to the Borrower, the agreement of
the Hedge Creditors to enter into and maintain Hedging Obligations with one or
more Loan Parties and the agreement of the Cash Management Creditors to enter
into and maintain Cash Management Obligations with one or more Loan Parties are,
in each case, conditioned upon, among other things, the execution and delivery
of this Agreement by each Borrower and each Guarantor. Each Guarantor is an
affiliate of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and from the entering
into and/or maintaining of such Hedging Obligations and/or maintaining of such
Cash Management Obligations and is willing to execute and deliver this Agreement
in order to induce the Lenders and the Issuing Banks to extend such credit, the
Hedge Creditors to enter into and maintain such Hedging Obligations and the Cash
Management Creditors to enter into and maintain such Cash Management
Obligations. Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
     Section 1.01. Credit Agreement. (a) Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings set forth in the
Credit Agreement. All capitalized terms defined in the New York UCC (as such
term is defined herein) and not defined

 



--------------------------------------------------------------------------------



 



in this Agreement have the meanings specified therein. All references to the
Uniform Commercial Code shall mean the New York UCC unless the context requires
otherwise; the term “Instrument” shall have the meaning specified in Article 9
of the New York UCC.
     (b) The rules of construction specified in Sections 1.02, 1.05, 1.06, 1.07
and 1.11 of the Credit Agreement also apply to this Agreement.
     Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
     “Account Debtor” shall mean any Person who is or who may become obligated
to any Grantor under, with respect to or on account of an Account.
     “Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement.
     “After-Acquired Intellectual Property” shall have the meaning assigned to
such term in Section 3.06(e).
     “Agreement” shall have the meaning assigned to such term in the preamble.
     “Bankruptcy Default” shall mean an Event of Default of the type described
in Sections 7.01(g) and (h) of the Credit Agreement.
     “Borrower” shall mean (a) prior to the consummation of the Merger, Merger
Sub and (b) upon and after the consummation of the Merger, the Company.
     “Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agents for the benefit of the Secured Parties into which shall be deposited cash
collateral in respect of Letters of Credit.
     “Cash Management Creditor” shall mean (i) each First-Lien Lender or any
affiliate thereof (even if the respective First-Lien Lender subsequently ceases
to be a First-Lien Lender under the Credit Agreement for any reason) party to a
Cash Management Agreement with any Loan Party and (ii) the respective successors
and assigns of each such First-Lien Lender, affiliate or other financial
institution referred to in clause (i) above; provided that any such obligations
of any Loan Party owing to a First-Lien Lender or an affiliate thereof shall
only constitute “Cash Management Obligations” hereunder at the option of the
Borrower.
     “Cash Management Obligations” shall mean (i) the full and prompt payment
when due (whether at the stated maturity, by acceleration or otherwise) of all
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities
(including, without limitation, indemnities, fees and interest thereon and all
interest that accrues after the commencement of any Insolvency Proceeding at the
rate provided for in the respective Cash Management Agreement, whether or not a
claim for post-petition interest is allowed in any such Insolvency Proceeding)
of each Loan Party owing to the Cash Management Creditors, now existing or
hereafter incurred under, arising

-2-



--------------------------------------------------------------------------------



 



out of or in connection with each Cash Management Agreement (including all such
obligations and indebtedness under any guarantee to which each Loan Party is a
party) and (ii) the due performance and compliance by each Loan Party with the
terms, conditions and agreements of each Cash Management Agreement; provided
that any such obligations of any Loan Party owing to any First-Lien Lender or an
affiliate of a First-Lien Lender shall only constitute “Cash Management
Obligations” hereunder solely at the option of such Loan Party.
     “Claiming Guarantor” shall have the meaning assigned to such term in
Section 5.02.
     “Client” of a Person shall mean any other Person to which such Person or
any of its Affiliates provides investment management or investment advisory
services, including any sub-advisory services, relating to securities or other
financial instruments, commodities, real estate or any other type of asset,
pursuant to an Investment Advisory Contract.
     “Collateral” shall mean the First-Lien Collateral and the Second-Lien
Collateral.
     “Collateral Agents” shall mean the First-Lien Collateral Agent and the
Second-Lien Collateral Agent.
     “Company” shall have the meaning assigned to such term in the preamble.
     “Contributing Guarantor” shall have the meaning assigned to such term in
Section 5.02.
     “Controlling Collateral Agent” shall mean (i) at all times period prior to
the Discharge of First-Lien Obligations, the First-Lien Collateral Agent and
(ii) from and after the Discharge of First-Lien Obligations, the Second-Lien
Collateral Agent.
     “Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person (other than an agreement with any
Person who is an affiliate or a subsidiary of the Borrower or such Grantor)
under any Copyright now or hereafter owned by any Grantor or that such Grantor
otherwise has the right to license, or granting any right to any Grantor under
any copyright now or hereafter owned by any third party, and all rights of such
Grantor under any such agreement.
     “Copyrights” shall mean all of the following now owned or hereafter
acquired by any Grantor: (a) all copyright rights in any work subject to the
copyright laws of the United States, whether as author, assignee, transferee or
otherwise, (b) all registrations and applications for registration of any such
copyright in the United States, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office (or any successor office), including those
copyrights listed on Schedule III, and (c) all causes of action arising prior to
or after the date hereof for infringement of any Copyright or unfair competition
regarding the same.
     “Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement.

-3-



--------------------------------------------------------------------------------



 



     “Domain Names” shall mean all Internet domain names and associated URL
addresses in or to which any Grantor now owns or hereafter acquires.
     “Excluded Accounts” shall mean (i) any Deposit Account or Securities
Account used solely for funding payroll, pension contributions, segregating
payroll taxes or employee benefits, (ii) fiduciary or trust Deposit Accounts or
Securities Accounts, (iii) any petty cash Deposit Account or Securities Account
that does not have a cash balance at any time exceeding $25,000 so long as the
aggregate of all such petty cash Deposit Accounts or Securities Accounts that
are not subject to a “control agreement” as provided in Section 3.04(e) hereof
do not have cash balances at any time exceeding $225,000 and (iv) for the
avoidance of doubt, Deposit Accounts and Securities Accounts used solely for
holding Seed Capital Investments or which constitute Investment Vehicles.
     “Excluded Collateral” shall mean:
     (a) all motor vehicles and other assets the perfection of a security
interest in which is excluded from the UCC in the relevant jurisdiction;
     (b) any General Intangible or other rights arising under contracts,
Instruments, licenses, license agreements (including Licenses) or other
documents, to the extent (and only to the extent) that (x) the grant of a
security interest would (i) constitute a violation of a restriction in favor of
a third party on such grant, unless and until any required consents shall have
been obtained, (ii) give any other party the right to terminate its obligations
thereunder, or (iii) violate any law, provided, however, that (1) any portion of
any such General Intangible or other right shall cease to constitute Excluded
Collateral pursuant to this clause (b) at the time and to the extent that the
grant of a security interest therein does not result in any of the consequences
specified above and (2) the limitation set forth in this clause (b) above shall
not affect, limit, restrict or impair the grant by a Grantor of a security
interest pursuant to this Agreement in any such General Intangible or other
right, to the extent that an otherwise applicable prohibition or restriction on
such grant is rendered ineffective by any applicable law, including the New York
UCC and (y) constitutes an Investment Adviser Contract;
     (c) any Letter of Credit Rights;
     (d) as to which the Controlling Collateral Agent and the Borrower
reasonably determine that the costs of obtaining a security interest in any
specifically identified assets or category of assets (or perfecting the same)
are excessive in relation to the benefit to the Secured Parties of the security
afforded thereby;
     (e) Equipment owned by any Grantor on the date hereof or hereafter acquired
that is subject to a Lien securing a purchase money obligation or Capitalized
Lease Obligation permitted to be incurred pursuant to the Credit Agreement, for
so long as the contract or other agreement in which such Lien is granted (or the
documentation providing for such purchase money obligation or Capitalized Lease
Obligation) validly prohibits the creation of any other Lien on such Equipment;
     (f) any interest in joint ventures and non-wholly owned subsidiaries which
cannot be pledged without the consent of one or more third parties or such
pledge is otherwise

-4-



--------------------------------------------------------------------------------



 



prohibited by such Person’s organizational documents or documents related
thereto or other agreements permitted by the Loan Documents relating to such
joint ventures and non-wholly owned subsidiaries;
     (g) applications filed in the United States Patent and Trademark Office to
register trademarks or service marks on the basis of any Grantor’s “intent to
use” such trademarks or service marks unless and until the filing of a
“Statement of Use” or “Amendment to Allege Use” has been filed and accepted,
whereupon such applications shall be automatically subject to the Lien granted
herein and deemed included in the Collateral;
     (h) all assets subject to a certificate of title statute, Farm Products and
As Extracted Collateral;
     (i) any property or assets to the extent that such grant of a security
interest is prohibited by any Requirements of Law of a Governmental Authority,
requires a consent not obtained of any Governmental Authority pursuant to such
Requirement of Law or is prohibited by, or constitutes a breach or default under
or results in the termination of or requires any consent not obtained under, any
contract, license, agreement, instrument or other document evidencing or giving
rise or relating to such property or, in the case of any Investment Property or
any Pledged Security, any applicable shareholder or similar agreement, except to
the extent that such Requirement of Law or the term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law;
     (j) any Commercial Tort Claim;
     (k) any assets to the extent a security interest in such assets would
result in adverse tax consequences as reasonably determined by the Borrower;
     (l) Equity Interests in Unrestricted Subsidiaries, Immaterial Subsidiaries,
captive insurance companies, Broker-Dealer Subsidiaries;
     (m) any Capital Stock (as defined in the Existing Notes Documentation) of
any Significant Subsidiary of the Company or the Borrower that is owned,
directly or indirectly, by the Company or the Borrower or any of their
subsidiaries, in each case whether owned on the date hereof or thereafter
acquired, or any interest therein or any income or profits therefrom (including,
without limitation, dividends or distributions);
     (n) any real property leasehold interests;
     (o) all tax, payroll, employee benefit, fiduciary and trust accounts;
     (p) any direct Proceeds (or, in the case of clause (m) above, any indirect
or direct Proceeds, including, in any event, distributions and dividends in
respect thereof), substitutions or replacements of any of the foregoing, but
only to the extent such Proceeds, substitutions or replacements would otherwise
constitute Excluded Collateral.

-5-



--------------------------------------------------------------------------------



 



     Furthermore, any assets or property constituting “Excluded Collateral” are
expressly excluded from each term used in the definition of Collateral (and any
component definition thereof).
     “Federal Securities Laws” shall have the meaning assigned to such term in
Section 4.05.
     “First-Lien Collateral” shall have the meaning assigned to such term in
Section 3.01.
     “First-Lien Collateral Agent” shall have the meaning assigned to such term
in the preamble.
     “First-Lien Loan Document Obligations” shall mean the First-Lien
Obligations (as defined in the Credit Agreement).
     “First-Lien Obligations” shall mean (a) the First-Lien Loan Document
Obligations, (b) the due and punctual payment of all Hedging Obligations of each
Loan Party owing to a Hedge Creditor, and (c) the due and punctual payment of
all Cash Management Obligations of each Loan Party owing to a Cash Management
Creditor, in each case, whether outstanding on the date hereof or arising from
time to time following the date of this Agreement.
     “First-Lien Secured Parties” shall mean (a) the First-Lien Lenders, (b) the
Administrative Agent, (c) the First-Lien Collateral Agent, (d) the Issuing
Banks, (e) each Hedge Creditor, (f) each Cash Management Creditor, (g) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document in connection with its First-Lien Obligations thereunder
and (h) the permitted successors and assigns of each of the foregoing.
     “First-Lien Security Interest” shall have the meaning assigned to such term
in Section 3.01.
     “Fraudulent Conveyance” shall have the meaning assigned to such term in
Section 2.01.
     “Grantors” shall mean Holdings, the Borrower and the Guarantors.
     “Guarantor” shall mean any of the following: (a) the Subsidiaries
identified on Schedule I hereto as Guarantors and (b) each other subsidiary that
becomes a party to this Agreement as a Guarantor after the Closing Date,
excluding (i) any Excluded Subsidiary and (ii) any Foreign Subsidiary.
     “Hedge Creditor” shall mean (i) each First-Lien Lender or any affiliate
thereof (even if the respective First-Lien Lender subsequently ceases to be a
First-Lien Lender under this Agreement for any reason) party to a Hedging
Agreement with any Loan Party and (ii) the respective successors and assigns of
each such First-Lien Lender, affiliate or other financial institution referred
to in clause (i) above. .

-6-



--------------------------------------------------------------------------------



 



     “Hedging Obligations” shall mean, with respect to any Person, the
obligations of such Person under any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, commodity swap agreement,
commodity cap agreement, commodity collar agreement, foreign exchange contract,
currency swap agreement or similar agreement providing for the transfer of
mitigation of interest rate, currency risks or commodity either generally or
under specific contingencies.
     “Holdings” shall have the meaning assigned to such term in the preamble.
     “Intellectual Property” shall mean all intellectual and similar property of
any Grantor of every kind and nature now owned or hereafter acquired by such
Grantor, including all of the following that are owned or hereafter acquired by
such Grantor (i) Patents, Copyrights, Licenses, Trademarks, (ii) trade secrets,
confidential or proprietary technical and business information, know how and
databases and all other proprietary information, (iii) Domain Names, and
(iv) all improvements to any of the foregoing.
     “Investment Adviser Contract” shall mean any written contract, agreement,
commitment, or other instrument or obligation, under which a Person acts as an
investment adviser or sub-adviser to, or manages any investment or trading
account of, any Client to the extent such contract, agreement, commitment, or
other instrument or obligation is regulated by any Governmental Authority.
     “Investment Property” shall mean (a) all “investment property” as such term
is defined in the New York UCC (other than Excluded Collateral) and (b) whether
or not constituting “investment property” as so defined, all Pledged Debt
Securities and Pledged Stock.
     “License” shall mean any Patent License, Trademark License, Copyright
License or other license or sublicense agreement relating to Intellectual
Property to which any Grantor is a party.
     “Loan Documents” shall mean the Credit Agreement, each Security Document
and each other Loan Document that evidences or governs any Obligations.
     “Loans” shall mean all Loans under, and as defined in, the Credit
Agreement.
     “Merger Sub” shall mean Windy City Acquisition Corp. (prior to the Merger).
     “New York UCC” shall mean the Uniform Commercial Code as from time to time
in effect in the State of New York.
     “Obligations” shall mean the First-Lien Obligations and the Second-Lien
Obligations, in each case, whether outstanding on the date hereof or arising
from time to time following the date of this Agreement.
     “Patent License” shall mean any written agreement, now or hereafter in
effect, granting to any third person (other than an agreement with any Person
who is an affiliate or a subsidiary of the Borrower or such Grantor) any right
to make, use or sell any invention on which a Patent, now or hereafter owned by
any Grantor or that any Grantor otherwise has the

-7-



--------------------------------------------------------------------------------



 



right to license, is in existence, or granting to any Grantor any right to make,
use or sell any invention on which a patent, now or hereafter owned by any third
person, is in existence, and all rights of any Grantor under any such agreement.
     “Patents” shall mean all of the following now owned or hereafter acquired
by any Grantor: (a) all letters patent of the United States, all registrations
and recordings thereof, and all applications for letters patent of the United
States, including registrations, recordings and pending applications in the
United States Patent and Trademark Office (or any successor), including those
listed on Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.
     “Permitted Liens” shall mean with respect to the Obligations, all
“Permitted Liens” as such term is defined in the Credit Agreement.
     “Pledged Collateral” shall mean (a) the Pledged Stock, (b) the Pledged Debt
Securities, (c) subject to Section 3.05, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (a) and (b) above, (d) subject to Section 3.05, all
rights of such Grantor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above and (e) all Proceeds of any of the
foregoing.
     “Pledged Debt Securities” shall mean (a) the debt securities and promissory
notes held by any Grantor on the date hereof (including all such debt securities
and promissory notes listed opposite the name of such Grantor on Schedule II),
(b) any debt securities or promissory notes in the future issued to such Grantor
and (c) any other instruments evidencing the debt securities described above, if
any.
     “Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.
     “Pledged Stock” shall mean (a) (i) the Equity Interests owned by any
Grantor on the date hereof (including all such Equity Interests listed on
Schedule II) and (ii) thereafter, any other Equity Interest obtained in the
future by such Grantor, in the case of each of clauses (i) and (ii), to the
extent that the same do not constitute Excluded Collateral, and (b) the
certificates, if any, representing all such Equity Interests.
     “Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or such other organizational or governing documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
     “SEC” shall mean the United States Securities and Exchange Commission and
any successor thereto.

-8-



--------------------------------------------------------------------------------



 



     “Second-Lien Collateral” shall have the meaning assigned to such term in
Section 3.01.
     “Second-Lien Collateral Agent” shall have the meaning assigned to such term
in the preamble.
     “Second-Lien Obligations” shall mean the Second-Lien Obligations (as
defined in the Credit Agreement).
     “Second-Lien Secured Parties” shall mean (a) the Second-Lien Term Loan
Lenders, (b) the Administrative Agent, (c) the Second-Lien Collateral Agent,
(d) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document in connection with its Second-Lien Obligations
thereunder and (e) the permitted successors and assigns of each of the
foregoing.
     “Second-Lien Security Interest” shall have the meaning assigned to such
term in Section 3.01.
     “Secured Parties” shall mean the First-Lien Secured Parties and the
Second-Lien Secured Parties.
     “Security Interest” shall mean the First-Lien Security Interest and the
Second-Lien Security Interest.
     “Significant Subsidiary” shall mean each “significant subsidiary” as
defined in the Existing Notes Documentation.
     “Termination Date” shall mean the date upon which all Commitments have
terminated, no Letters of Credit are outstanding (or if Letters of Credit remain
outstanding, as to which an L/C Backstop exists), and the Loans and L/C
Exposure, together with all interest, Fees and other non-contingent Obligations,
have been paid in full in cash.
     “Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person (other than an agreement with any Person
who is an affiliate or a subsidiary of the Borrower or such Grantor) any right
to use any trademark now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, or granting to any Grantor any right to use
any trademark now or hereafter owned by any third person, and all rights of any
Grantor under any such agreement.
     “Trademarks” shall mean all of the following now owned or hereafter
acquired by any Grantor: (a) all trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
(or any successor office), and all extensions or renewals thereof, including
those registrations and applications listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby, (c) all other assets, rights and
interests that

-9-



--------------------------------------------------------------------------------



 



uniquely reflect or embody such goodwill and (d) all causes of action arising
prior to or after the date hereof for infringement of any trademark or unfair
competition regarding the same.
     “ULC Shares” means Pledged Stock which consist of shares in the Equity
Interests of any entity which is an unlimited company.
     “unlimited company” means an unlimited company incorporated or otherwise
existing under the Companies Act (Nova Scotia).
ARTICLE II
Guarantee
     Section 2.01. Guarantee. Each Guarantor absolutely, irrevocably and
unconditionally guarantees to the First-Lien Secured Parties, jointly with the
other Guarantors (other than the Borrower) and severally, as a primary obligor
and not merely as a surety, the due and punctual payment of the First-Lien
Obligations. Each Guarantor absolutely, irrevocably and unconditionally
guarantees to the Second-Lien Secured Parties, jointly with the other Guarantors
(other than the Borrower) and severally, as a primary obligor and not merely as
a surety, the due and punctual payment of the Second-Lien Obligations. Each
Guarantor (other than the Borrower) further agrees that the Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any Obligation. Each Guarantor waives (to the extent
permitted by applicable law) presentment to, demand of payment from and protest
to the Borrower or any other Loan Party of any Obligation, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment.
     Notwithstanding any provision of this Agreement to the contrary, it is
intended that this Agreement, and any Liens granted hereunder by each Guarantor
to secure the obligations and liabilities arising pursuant to this Agreement,
not constitute a “Fraudulent Conveyance” (as defined below). Consequently, each
Guarantor agrees that if this Agreement, or any Liens securing the obligations
and liabilities arising pursuant to this Agreement, would, but for the
application of this sentence, constitute a Fraudulent Conveyance, this Agreement
and each such Lien shall be valid and enforceable only to the maximum extent
that would not cause this Agreement or such Lien to constitute a Fraudulent
Conveyance, and this Agreement shall automatically be deemed to have been
amended accordingly at all relevant times. For purposes hereof, “Fraudulent
Conveyance” means a fraudulent conveyance or fraudulent transfer under
Section 548 of the Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the provisions of any applicable fraudulent conveyance or
fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.
     Section 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and payable and
not of collection, and waives any right (except such as shall be required by
applicable law and cannot be waived) to require that any resort be had by the
Collateral Agents or any other Secured Party to any security held for the
payment of the First-Lien Obligations or Second-Lien Obligations, as applicable,
or to any balance of any Deposit Account, which shall in no event include tax,

-10-



--------------------------------------------------------------------------------



 



payroll, employee benefit, fiduciary or trust accounts, or credit on the books
of the Collateral Agents or any other Secured Party in favor of the Borrower or
any other Person.
     Section 2.03. No Limitations, Etc.
     (a) Except for termination of a Guarantor’s obligations hereunder as
expressly provided in Section 7.14, to the extent permitted by applicable law,
the obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
First-Lien Obligations or Second-Lien Obligations, as applicable, or otherwise
(other than the defense of payment of the First-Lien Obligations, to the extent
of such payment, or Second-Lien Obligations, as applicable). To the extent
permitted by applicable law, without limiting the generality of the foregoing,
the obligations of each Guarantor hereunder shall not be discharged or impaired
or otherwise affected by (i) the failure of any Collateral Agent or any other
Secured Party to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Document or otherwise, (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Loan Document (other than pursuant to the terms of a waiver,
amendment, modification or release of this Agreement in accordance with the
terms hereof) or any other agreement, including with respect to the release of
any other Guarantor under this Agreement and so long as any such amendment,
modification or waiver of any Loan Document is made in accordance with
Section 9.08 of the Credit Agreement, (iii) the release of, or any impairment of
or failure to perfect any Lien on or security interest in, any security held by
any Collateral Agent or any other Secured Party for the First-Lien Obligations
or Second-Lien Obligations, as applicable, or any of them, (iv) any default,
failure or delay, willful or otherwise, in the performance of the Obligations,
or (v) any other act or omission that may or might in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the occurrence of the
Termination Date or payment of the Obligations, to the extent of such payment).
Each Guarantor expressly authorizes the Collateral Agents, in accordance with
the Credit Agreement, the other Loan Documents and applicable law, to take and
hold security for the payment and performance of the Obligations to exchange,
waive or release any or all such security (with or without consideration), to
enforce or apply such security and direct the order and manner of any sale
thereof in its sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.
     (b) To the fullest extent permitted by applicable law, each Guarantor
waives any defense (other than the defense of payment of the First-Lien
Obligations, or Second-Lien Obligations, as applicable, to the extent of such
payment) based on or arising out of any defense of the Borrower or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower or
any other Loan Party, other than the occurrence of the Termination Date. The
Collateral Agents and the other Secured Parties may, in accordance with the
Credit Agreement and applicable law, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations make any other accommodation
with the Borrower or any

-11-



--------------------------------------------------------------------------------



 



other Loan Party or exercise any other right or remedy available to them against
the Borrower or any other Loan Party, without affecting or impairing in any way
the liability of any Guarantor hereunder except to the extent the Termination
Date has occurred. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as the case may be, or any
security.
     Section 2.04. Reinstatement. Each Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof and solely to the extent of such
payment, of any Obligation is rescinded or must otherwise be restored by any
Collateral Agent or any other Secured Party upon the bankruptcy or
reorganization of the Borrower, any other Loan Party or otherwise,
notwithstanding the occurrence of the Termination Date.
     Section 2.05. Agreement To Pay; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that any Collateral Agent or
any other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower or any other Loan Party to pay any
Obligation when and as the same shall become due and payable, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will promptly pay, or cause to be paid, to the
Collateral Agents for distribution to the Secured Parties in cash the amount of
such unpaid Obligation (in each case, other than payment of any contingent
obligations) after written demand therefor. Upon payment by any Guarantor of any
sums to the Collateral Agents as provided above, all rights of such Guarantor
against the Borrower or any other Guarantor arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subject to Article VI.
     Section 2.06. Information. Each Guarantor assumes all responsibility for
being and keeping itself reasonably informed of the Borrower’s and each other
Loan Party’s financial condition and assets and of all other circumstances
bearing upon the risk of nonpayment of the Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that neither any Collateral Agent nor any other Secured Party will have any duty
to advise such Guarantor of information known to it or any of them regarding
such circumstances or risks.
ARTICLE III
Security Interests in Personal Property
     Section 3.01. Security Interest.
     (a) (i) As security for the payment in full of the First-Lien Obligations
(other than contingent obligations), each Grantor hereby pledges to the
First-Lien Collateral Agent, its permitted successors and assigns, for the
ratable benefit of the First-Lien Secured Parties, and hereby grants to the
First-Lien Collateral Agent, its permitted successors and assigns, for the
ratable benefit of the First-Lien Secured Parties, a first-priority security
interest (the “First-Lien

-12-



--------------------------------------------------------------------------------



 



Security Interest”) in all right, title or interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (but excluding any Excluded Collateral,
collectively, the “First-Lien Collateral”):

  (i)   all Accounts;     (ii)   the Cash Collateral Account and all cash,
securities, Instruments and other property deposited or required to be deposited
therein;     (iii)   all Chattel Paper;     (iv)   all Documents;     (v)   all
Equipment;     (vi)   all General Intangibles;     (vii)   all Goods;     (viii)
  all Instruments;     (ix)   all Inventory;     (x)   all Investment Property;
    (xi)   all Intellectual Property;     (xii)   all Pledged Collateral;    
(xiii)   all books and records pertaining to the Collateral;     (xiv)   all
Supporting Obligations;     (xv)   all cash and cash equivalents, Securities
Accounts and Deposit Accounts (subject to the limitations set forth in this
Section 3.01(a)); and     (xvi)   to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

provided that no Grantor shall be required at any time to pledge hereunder
(a) more than 65% of the total combined voting power of all classes of voting
Equity Interests of any direct Foreign Subsidiary or (b) any Equity Interests in
an indirect Foreign Subsidiary.
     Notwithstanding the foregoing, in no event shall (i) the Grantors be
required to grant to the First-Lien Collateral Agent, for the benefit of the
First-Lien Secured Parties, control (as defined in the New York UCC) (including,
without limitation, obtaining any control agreements in respect thereof) with
respect to any First-Lien Collateral except to the extent

-13-



--------------------------------------------------------------------------------



 



provided in Section 3.04(e) or (ii) any Capital Stock (as defined in the
Existing Notes Documentation) of any Significant Subsidiary of the Company or
the Borrower that is owned, directly or indirectly, by the Company or the
Borrower or any of their subsidiaries, in each case, whether owned on the date
hereof or thereafter acquired, or any interest therein or any income or profits
therefrom (including, without limitation, dividends or distributions), or any
proceeds, interest, income or profit (including, without limitation, dividends
or distributions) obtained from any Capital Stock (as defined in the Existing
Notes Documentation) of any Significant Subsidiary of the Company or the
Borrower that is owned, directly or indirectly, by the Company or the Borrower
or any of their subsidiaries, in each case, whether owned on the date hereof or
thereafter acquired, or any interest therein or any income or profits therefrom
(including, without limitation, distributions and dividends), constitute
First-Lien Collateral for any purpose herein.
     (ii) As security for the payment in full of the Second-Lien Obligations
(other than contingent obligations), each Grantor hereby pledges to the
Second-Lien Collateral Agent, its permitted successors and assigns, for the
ratable benefit of the Second-Lien Secured Parties, and hereby grants to the
Second-Lien Collateral Agent, its permitted successors and assigns, for the
ratable benefit of the Second-Lien Secured Parties, a second-priority security
interest (the “Second-Lien Security Interest”) in all right, title or interest
in or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (but excluding
any Excluded Collateral, collectively, the “Second-Lien Collateral”):

  (i)   all Accounts;     (ii)   the Cash Collateral Account and all cash,
securities, Instruments and other property deposited or required to be deposited
therein;     (iii)   all Chattel Paper;     (iv)   all Documents;     (v)   all
Equipment;     (vi)   all General Intangibles;     (vii)   all Goods;     (viii)
  all Instruments;     (ix)   all Inventory;     (x)   all Investment Property;
    (xi)   all Intellectual Property;     (xii)   all Pledged Collateral;

-14-



--------------------------------------------------------------------------------



 



  (xiii)   all books and records pertaining to the Collateral;     (xiv)   all
Supporting Obligations;     (xv)   all cash and cash equivalents, Securities
Accounts and Deposit Accounts; (subject to the limitations set forth in this
Section 3.01(a))and     (xvi)   to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

provided that no Grantor shall be required at any time to pledge hereunder
(a) more than 65% of the total combined voting power of all classes of voting
Equity Interests of any direct Foreign Subsidiary or (b) any Equity Interests in
an indirect Foreign Subsidiary.
     Notwithstanding the foregoing, in no event shall (i) the Grantors be
required to grant to the Second-Lien Collateral Agent, for the benefit of the
Second-Lien Secured Parties, control (as defined in the New York UCC)
(including, without limitation, obtaining any control agreements in respect
thereof) with respect to any Second-Lien Collateral except to the extent
provided in Section 3.04(e) or (ii) any Capital Stock (as defined in the
Existing Notes Documentation) of any Significant Subsidiary of the Company or
the Borrower that is owned, directly or indirectly, by the Company or the
Borrower or any of their subsidiaries, in each case, whether owned on the date
hereof or thereafter acquired, or any interest therein or any income or profits
therefrom (including, without limitation, dividends or distributions), or any
proceeds, interest, income or profit (including, without limitation, dividends
or distributions) obtained from any Capital Stock (as defined in the Existing
Notes Documentation) of any Significant Subsidiary of the Company or the
Borrower that is owned, directly or indirectly, by the Company or the Borrower
or any of their subsidiaries, in each case, whether owned on the date hereof or
thereafter acquired, or any interest therein or any income or profits therefrom
(including, without limitation, distributions and dividends), constitute
Second-Lien Collateral for any purpose herein.
     Notwithstanding anything herein to the contrary, the lien and security
interest granted to the Second-Lien Collateral Agent pursuant to this Agreement
and the exercise of any right or remedy by the Second-Lien Collateral Agent
hereunder are subject to the provisions of the Intercreditor Agreement, dated as
of July 28, 2009 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof, the
“Intercreditor Agreement”), by and among Deutsche Bank AG New York Branch, as
First-Lien Collateral Agent, and Deutsche Bank AG New York Branch, as
Second-Lien Collateral Agent and certain other Persons party or that may become
party thereto from time to time. In the event of any conflict between the terms
of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement relating to priority of security interests, lien
subordination or the application of proceeds of Collateral shall govern and
control.
     Without limiting the foregoing, it is the intention of the parties hereto
that (and to the maximum extent permitted by law the parties hereto agree that)
the First-Lien Obligations (and the grants of security and Liens in favor of the
First-Lien Collateral Agent for the benefit of

-15-



--------------------------------------------------------------------------------



 



the First-Lien Secured Parties) constitute a separate and distinct class (and
separate and distinct claims) from the Second-Lien Obligations (and the grants
of security and Liens in favor of the Second-Lien Collateral Agent for the
benefit of the Second-Lien Secured Parties) solely with respect to lien
priority.
     (b) Subject to the terms of the Intercreditor Agreement, each Grantor
hereby authorizes the Collateral Agents at any time and from time to time to
file in any relevant jurisdiction any financing statements (including fixture
filings) with respect to the Collateral or any part thereof and amendments
thereto that (i) reasonably identifies the Collateral intended to be included
and (ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (x) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (y) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Collateral relates.
Each Grantor agrees to provide such information to the Collateral Agents
promptly upon written request. Each Collateral Agent agrees, upon request by the
Borrower and at its expense, to promptly furnish copies of such filings to the
Borrower.
     (c) Subject to the terms of the Intercreditor Agreement, each Collateral
Agent is further authorized to file with the United States Patent and Trademark
Office or United States Copyright Office (or any successor office) such
documents as may be necessary for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantors as debtors and the applicable Collateral Agent as secured party. Each
Collateral Agent agrees, upon request by the Borrower and at its expense, to
promptly furnish copies of such filings to the Borrower.
     (d) The Security Interests are granted as security only and, except as
otherwise required by applicable law, shall not subject any Collateral Agent or
any other Secured Party to, or in any way alter or modify, any obligation or
liability of any Grantor with respect to or arising out of the Collateral.
Nothing contained in this Agreement shall be construed to make any Collateral
Agent or any other Secured Party liable as a member of any limited liability
company or as a partner of any partnership, neither any Collateral Agent nor any
other Secured Party by virtue of this Agreement or otherwise (except as referred
to in the following sentence) shall have any of the duties, obligations or
liabilities of a member of any limited liability company or as a partner in any
partnership. The parties hereto expressly agree that, unless any Collateral
Agent shall become the owner of Pledged Collateral consisting of a limited
liability company interest or a partnership interest pursuant hereto, this
Agreement shall not be construed as creating a partnership or joint venture
among any Collateral Agent, any other Secured Party, any Grantor and/or any
other Person.
     (e) Without limiting clause (d) of this Section 3.01 and notwithstanding
any provisions to the contrary contained in this Agreement or any other document
or agreement among all or some of the parties hereto, each Grantor who has
granted a security interest hereunder in ULC shares from time to time is the
sole registered and beneficial owner of all Pledged Stock which are ULC shares
and will remain so until such time as such ULC Shares are effectively
transferred into the name of the Controlling Collateral Agent, any other Secured
Party

-16-



--------------------------------------------------------------------------------



 



or any other Person on the books and records of the issuer of such pledged ULC
shares. Accordingly, such Grantor shall be entitled to receive and retain for
its own account any dividends, property or other distributions, if any, in
respect of such ULC shares (except insofar as the Grantor has granted a security
interest in such dividends, property or other distributions, and any shares
which are Stock shall be delivered to the Controlling Collateral Agent to hold
as Pledged Collateral hereunder) and shall have the right to vote such ULC
shares and to control the direction, management and policies of the issuer of
such ULC Shares to the same extent as the Grantor would if such ULC shares were
not pledged to the Controlling Collateral Agent pursuant hereto. Nothing in this
Agreement or any other document or agreement among all or some of the parties
hereto is intended to, and nothing in this Agreement, or any other document or
agreement among all or some of the parties hereto shall constitute the
Controlling Collateral Agent, any other Secured Party or any Person other than
the Grantor a shareholder or member of an unlimited company for the purposes of
the Companies Act (Nova Scotia) until such time as notice is given to the
Grantor and further steps are taken thereunder so as to register the Controlling
Collateral Agent, or any other Person as holder of Pledged Collateral which are
ULC Shares. To the extent any provision hereof or of the Guaranty would have the
effect of constituting the Controlling Collateral Agent, any other Secured
Party, or any other Person as a shareholder or member of an unlimited company
for the purposes of the Companies Act (Nova Scotia) prior to such time, such
provision shall be severed herefrom or therefrom and ineffective with respect to
the Pledged Collateral which is ULC shares without otherwise invalidating or
rendering unenforceable this Agreement or such other agreement or invalidating
or rendering unenforceable such provision insofar as it relates to Pledged
Collateral which is not ULC shares. Subject to the terms of the Intercreditor
Agreement, except upon the exercise of rights to sell or otherwise dispose of
Pledged Collateral which is ULC shares following the occurrence and during the
continuance of an Event of Default, the Grantor shall not cause or permit, or
enable any unlimited company in which it holds ULC shares to cause or permit,
the Controlling Collateral Agent or any other Secured Party to: (a) be
registered as a shareholder or member of such unlimited company; (b) have any
notation entered in its favour in the share register of such unlimited company;
(c) be held out as a shareholder or member of such unlimited company;
(d) receive, directly or indirectly, any dividends, property or other
distributions from such unlimited company by reason of the Controlling
Collateral Agent or any other Secured Party holding a security interest in such
unlimited company; or (e) act as a shareholder or member of such unlimited
company, or exercise any rights of a shareholder or member including the right
to attend a meeting of, or to vote the shares of, such unlimited company.
     Section 3.02. Representations and Warranties. Each Grantor represents and
warrants to the Collateral Agents and the Secured Parties that:
     (a) Each Grantor has good and valid rights in and/or title to the
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full corporate or other organizational power and authority
(i) to grant to the First-Lien Collateral Agent, for the ratable benefit of the
First-Lien Secured Parties, the First-Lien Security Interest in such First-Lien
Collateral pursuant hereto, (ii) to grant to the Second-Lien Collateral Agent,
for the ratable benefit of the Second-Lien Secured Parties, the Second-Lien
Security Interest in such Second-Lien Collateral pursuant hereto and (iii) to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement.

-17-



--------------------------------------------------------------------------------



 



     (b) (i) Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Collateral have been prepared by
the Collateral Agents based upon the information provided to the Collateral
Agents and the Secured Parties by the Grantors for filing in each governmental,
municipal or other office specified on Schedule IV hereof (or specified by
notice from the Borrower to the Collateral Agents after the Closing Date in the
case of filings, recordings or registrations required by Section 5.09 of the
Credit Agreement (including supplements to the schedules) or required in respect
of the Second-Lien Security Interest), which are all the filings, recordings and
registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in the Collateral consisting of United States
Patents, Trademarks and Copyrights) that are necessary as of the Closing Date
(or after the Closing Date, (i) in the case of filings, recordings or
registrations required by Section 5.09 of the Credit Agreement and (ii) in the
case of filings, recordings or registrations in respect of the Second-Lien
Security Interest) to publish notice of and protect the validity of and to
establish a legal, valid and perfected security interest in favor of (1) the
First-Lien Collateral Agent (for the ratable benefit of the First-Lien Secured
Parties) in respect of all First-Lien Collateral in which the First-Lien
Security Interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions and to the extent required by Section 5.09 of the Credit Agreement
and (2) the Second-Lien Collateral Agent (for the ratable benefit of the
Second-Lien Secured Parties) in respect of all Second-Lien Collateral in which
the Second-Lien Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions and to the extent required by Section 5.09 of the
Credit Agreement, and, in each case, no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except (x) as provided under applicable law with respect to the
filing of continuation statements and (y) for any filing, refiling, recording,
rerecording, registration or registration necessary in compliance with
Sections 5.06 or 5.09 of the Credit Agreement. (ii) Notwithstanding the
foregoing, each Grantor represents and warrants that a fully executed agreement
in the form hereof or, alternatively, each applicable short form security
agreement in the form attached to the Credit Agreement as Exhibits F-1, F-2 and
F-3, and containing a description of all Collateral consisting of Intellectual
Property that is material to the conduct of such Grantor’s business as of each
date an Intellectual Property Security Agreement is executed in accordance with
Section 3.06(d) below with respect to United States Patents and United States
federally registered Trademarks (and Trademarks for which United States federal
registration applications are pending) and United States federally registered
Copyrights has been or will be delivered to each of the Collateral Agents for
recording by the United States Patent and Trademark Office and the United States
Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. §
205 and the regulations thereunder, as applicable to protect the validity of and
to establish legal, valid and perfected security interests in favor of each
Collateral Agent in respect of all such Collateral in which a security interest
may be perfected by filing, recording or registration in the United States, and
no further or subsequent filing, refiling, recording, rerecording, registration
or reregistration is necessary (other than filings described in
Section 3.02(b)(i), and other than such actions as are necessary to perfect the
Security Interest with respect to any Collateral consisting of United States
Patents, United States federally registered Trademarks and United States

-18-



--------------------------------------------------------------------------------



 



federally registered Copyrights (and applications therefor) that are material to
the conduct of such Grantor’s business and that are acquired or developed after
the date hereof).
     (c) (i) The First-Lien Security Interest constitutes (A) a legal and valid
security interest in all First-Lien Collateral securing the payment of the
First-Lien Obligations, (B) subject to the filings described in Section 3.02(b)
(and payment of any related fees), a perfected security interest in all
First-Lien Collateral in which a security interest may be perfected by filing,
recording or registering a financing statement or analogous document in the
United States (or any state thereof) pursuant to the Uniform Commercial Code and
(C) subject to the filings described in Section 3.02(b) (and payment of any
related fees), a security interest that shall be perfected in all First-Lien
Collateral in which a security interest may be perfected upon the receipt and
recording of this Agreement (or the applicable short form security agreement)
with the United States Patent and Trademark Office and the United States
Copyright Office, as applicable, within the three (3) month period (commencing
as of the date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 or the
one month period (commencing as of the date hereof) pursuant to 17 U.S.C. § 205.
The First-Lien Security Interest is and shall be prior to any other Lien on any
of the Collateral, other than the Permitted Liens.
          (ii) The Second-Lien Security Interest constitutes (A) a legal and
valid security interest in all Second-Lien Collateral securing the payment of
the Second-Lien Obligations, (B) subject to the filings described in
Section 3.02(b) (and payment of any related fees), a perfected security interest
in all Second-Lien Collateral in which a security interest may be perfected by
filing, recording or registering a financing statement or analogous document in
the United States (or any state thereof) pursuant to the Uniform Commercial Code
and (C) subject to the filings described in Section 3.02(b) (and payment of any
related fees), a security interest that shall be perfected in all Second-Lien
Collateral in which a security interest may be perfected upon the receipt and
recording of this Agreement (or the applicable short form security agreement)
with the United States Patent and Trademark Office and the United States
Copyright Office, as applicable, within the three (3) month period (commencing
as of the date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 or the
one month period (commencing as of the date hereof) pursuant to 17 U.S.C. § 205.
The Second-Lien Security Interest is and shall be prior to any other Lien on any
of the Collateral, other than the Permitted Liens and the Liens securing the
First-Lien Security Interest.
     (d) Schedule II correctly sets forth as of the First Amendment Effective
Date the issued and outstanding shares or units of each class of the Equity
Interests of the issuer thereof represented by the Pledged Stock and includes
all Pledged Debt Securities.
     (e) The Pledged Stock and Pledged Debt Securities have been duly and
validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Stock issued by a corporation, are fully paid and nonassessable (to the
extent applicable and, without limitation, subject to the assessability of ULC
Shares under the Companies Act (Nova Scotia)) and (ii) to the knowledge of the
applicable Grantor, in the case of Pledged Debt Securities, are legal, valid and
binding obligations of the issuers thereof, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other loss affecting creditors’ rights
generally and general principles of equity or at law.

-19-



--------------------------------------------------------------------------------



 



     (f) Schedule V correctly sets forth as of the First Amendment Effective
Date (i) the exact legal name of each Grantor, as such name appears in its
respective certificate or articles of incorporation or formation, (ii) the
jurisdiction of organization of each Grantor, (iii) the mailing address of each
Grantor, (iv) the organizational identification number, if any, issued by the
jurisdiction of organization of each Grantor, (v) the identity or type of
organization of each Grantor and (vi) the Federal Taxpayer Identification
Number, if any, of each Grantor. The Borrower agrees to update the information
required pursuant to the preceding sentence as provided in Section 5.06 of the
Credit Agreement.
     (g) The Collateral is owned by the Grantors free and clear of any Lien,
except for Permitted Liens.
     (h) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, no representation, warranty or covenant is made with respect to the
creation or perfection of a security interest in (i) Collateral consisting of
Intellectual Property that is not material to the conduct of the Grantor’s
business, and (ii) Collateral to the extent such creation or perfection would
require (A) any filing other than a filing in the United States or America, any
state thereof and the District of Columbia, (B) other action under the laws of
any jurisdiction other than the United States of America, any state thereof and
the District of Columbia or (C) perfection through control (as defined in the
New York UCC), including, without limitation, through control agreements.
     (i) Each Grantor represents and warrants that the Trademarks, Patents and
Copyrights listed on Schedule III include all United States federal
registrations and pending applications for Trademarks, Patents and Copyrights,
all as in effect as of the date hereof, that such Grantor owns and that are
material to the conduct of its business as of the date hereof.
     (j) Schedule VI hereto accurately sets forth, as of the First Amendment
Effective Date, for Holdings and the Company, each Deposit Account and each
Securities Account maintained by such Grantor (including a description thereof
and the respective account number) and the name of the respective bank with
which such Deposit Account or Securities Account is maintained.
     Section 3.03. Covenants. (a) Subject to Section 3.02(h), each Grantor
shall, at its own expense, take all commercially reasonable actions necessary to
defend title to the Collateral against all Persons and to defend the Security
Interests of the Collateral Agents in the Collateral and the priority thereof
against any Lien which does not constitute a Permitted Lien.
     (b) Subject to Section 3.02(h), subject to the terms of the Intercreditor
Agreement, each Grantor agrees, promptly upon written request by any Collateral
Agent and at its own expense, to execute, acknowledge, deliver and cause to be
duly filed all such further instruments and documents and take all such actions
as any Collateral Agent may from time to time reasonably deem necessary to
obtain, preserve, protect and perfect the Security Interest as required herein
and the rights and remedies created hereby, including the payment of any fees
and Taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
or continuation statements (including fixture filings) or other documents in
connection herewith or therewith.

-20-



--------------------------------------------------------------------------------



 



     (c) At its option, but only following 5 Business Days’ written notice to
each Grantor of its intent to do so, subject to the terms of the Intercreditor
Agreement, the Controlling Collateral Agent may discharge past due Taxes,
assessments, charges, fees or Liens at any time levied or placed on the
Collateral, which do not constitute a Permitted Lien, and may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by the Credit Agreement, and each Grantor agrees to
reimburse such Collateral Agent within 30 days after written demand for any
reasonable out-of-pocket payment made or any reasonable out-of-pocket expense
incurred by such Controlling Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on any Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to Taxes, assessments,
charges, fees or Liens and maintenance as set forth herein or in the other Loan
Documents.
     (d) Except to the extent expressly assumed by any Collateral Agent, each
Grantor shall remain liable to observe and perform all conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Collateral, all in accordance with the terms and
conditions thereof.
     Section 3.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agents to enforce,
the Security Interests in the Collateral, each Grantor agrees, in each case at
such Grantor’s own expense, to take the following actions with respect to the
following Collateral:
     (a) Instruments. Upon the occurrence and during the continuation of an
Event of Default, if any Grantor shall at any time hold or acquire any
Instruments with a face value in excess of $3,000,000 individually (other than
negotiable instruments or checks received in the ordinary course of business and
promptly deposited into a Deposit Account or Securities Account), such Grantor
shall promptly deliver the same to the Controlling Collateral Agent upon
receipt, accompanied by such undated instruments of endorsement, transfer or
assignment duly executed in blank as the Controlling Collateral Agent may from
time to time reasonably specify.
     (b) Investment Property. Subject to the terms hereof, if any Grantor shall
at any time hold or acquire any Certificated Securities, to the extent the same
do not constitute Excluded Collateral, such Grantor shall promptly deliver the
same to the Controlling Collateral Agent upon receipt, accompanied by such
undated instruments of transfer or assignment duly executed in blank as the
Controlling Collateral Agent may from time to time reasonably specify. Each
delivery of Pledged Securities shall be accompanied by a schedule describing the
securities, which schedule shall be attached hereto as Schedule II and made a
part hereof and supplement any prior schedule so delivered; provided that
failure to attach any such schedule hereto shall not affect the validity of such
pledge of such Pledged Securities and shall not in and of itself result in any
Default or Event of Default. Each certificate representing an interest in any
limited liability company or limited partnership controlled by any Grantor and
pledged under Section 3.01 shall be physically delivered to the Controlling
Collateral Agent in accordance with the terms of the Credit Agreement and
endorsed to the Controlling Collateral Agent or endorsed in blank.

-21-



--------------------------------------------------------------------------------



 



     (c) Security Interests in Property of Account Debtors. If at any time any
Grantor shall take a security interest in any property of an Account Debtor or
any other Person the value of which equals or exceeds $5,000,000 to secure
payment and performance of an Account, such Grantor shall promptly assign such
security interest to each of the Collateral Agents for the benefit of the
First-Lien Secured Parties or Second-Lien Secured Parties, as applicable. Such
assignment need not be filed of public record unless necessary to continue the
perfected status of the security interest against creditors of and transferees
from the Account Debtor or other Person granting the security interest.
     (d) Delivery Requirements. Notwithstanding anything to the contrary
contained in this Section 3.04, in no event shall any Grantor be required to
deliver any Certificated Securities or Instruments with respect to, or assign a
security interest in, any Excluded Collateral.
     (e) Deposit Accounts. (i) For each Deposit Account and Securities Account
owned by Holdings or the Company (other than (i) the Cash Collateral Account or
any other Deposit Account or Securities Account maintained at the Controlling
Collateral Agent and (ii) any Excluded Account), Holdings and the Company shall
cause the bank with which the Deposit Account or Securities Account is
maintained to execute and deliver to the Collateral Agent, within 60 days after
the First Amendment Effective Date (or such later date as may be agreed by the
Controlling Collateral Agent) or, if later, at the time of the within 30 days of
the establishment of the respective Deposit Account or Securities Account (or
such later date as may be agreed by the Controlling Collateral Agent), a
“control agreement” in form and substance reasonably acceptable to the
Collateral Agents, with such changes thereto as may be acceptable to the
Collateral Agents; provided that any Deposit Account or Securities Account
established after the First Amendment and Restatement Effective Date required to
be subject to a “control agreement” by this Section 3.04(e) shall not have a
balance exceeding $10,000,000 until the execution and delivery of such required
“control agreement” in accordance with this Section 3.04(e). If any bank with
which a Deposit Account or Securities Account is maintained refuses to, or does
not, enter into such a “control agreement” to the extent required by this
Section 3.04(e), then the respective Grantor shall promptly (and in any event
within 60 days after the date of this Agreement (as amended and restated) or, if
later, 30 days after the establishment of such Deposit Account or Securities
Account (or such later date as may be agreed by the Controlling Collateral
Agent) close the respective Deposit Account or Securities Account and transfer
all balances therein to the Cash Collateral Account or another Deposit Account
or Securities Account meeting the requirements of this Section 3.04(e). If any
bank with which a Deposit Account or Securities Account is maintained refuses to
subordinate all its claims with respect to such Deposit Account or Securities
Account to the Collateral Agents’ security interest therein on terms
satisfactory to each Collateral Agent, then any Collateral Agent, at its option,
may (x) require that such Deposit Account or Securities Account be terminated in
accordance with the immediately preceding sentence or (y) agree to a “control
agreement” without such subordination.
          (ii) From and after the First Amendment Effective Date, each Grantor
shall transfer funds to and from Deposit Accounts and Securities Accounts
maintained by such Grantor (including, without limitation, sweeping funds from
Deposit Accounts and Securities Accounts maintained by Grantors which are
Subsidiary Guarantors to Deposit Accounts and

-22-



--------------------------------------------------------------------------------



 



Securities Accounts maintained by the Company) in the ordinary course of
business consistent with past practice.
     Notwithstanding anything to the contrary contained in this Section 3.04(e),
in no event shall any Grantor be required to comply with this Section 3.04(e) to
the extent any such Deposit Accounts or and Securities Accounts constitute
Excluded Collateral.
     Section 3.05. Voting Rights; Dividends and Interest, Etc. This Section 3.05
does not apply to Pledged Collateral which is ULC shares for which shares, and
for greater certainty, the Grantor has not by this Agreement limited its rights
to vote such shares or receive distributions upon such ULC shares while such ULC
shares remain registered in its name. Unless and until an Event of Default shall
have occurred and be continuing and, except in the case of a Bankruptcy Default,
the Controlling Collateral Agent shall have given the Grantors prior written
notice of its intent to exercise its rights under this Agreement:
     (a) Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of the Pledged Collateral
or any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents and applicable law and no
notice of any such voting or exercise of any consensual rights and powers need
be given to the Collateral Agents.
     (b) The Collateral Agents shall promptly execute and deliver to each
Grantor, or cause to be executed and delivered to each Grantor, all such
proxies, powers of attorney and other instruments as such Grantor may reasonably
request for the purpose of enabling such Grantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to paragraph
(a) above.
     (c) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are not prohibited by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Credit Agreement, the other Loan Documents and applicable law; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Collateral shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall be held in trust for the
benefit of the Collateral Agents and the Secured Parties and shall be delivered
to the Controlling Collateral Agent in the same form as so received (with any
necessary endorsement reasonably requested by the Controlling Collateral Agent)
on or prior to the later to occur of (i) 30 days following the receipt thereof
and (ii) the earlier of the date of the required delivery of the Pricing
Certificate following the receipt of such items and the date which is 45 days
after the end of the most recently ended fiscal quarter (or such longer period
as to which the Controlling Collateral Agent may consent).
     (d) Notwithstanding anything to the contrary contained in this
Section 3.05, in no event shall dividends, interest, principal and other
distributions paid on or distributed or voting rights in respect of any Excluded
Collateral be subject to the requirements set forth herein.

-23-



--------------------------------------------------------------------------------



 



     Section 3.06. Additional Covenants Regarding Patent, Trademark and
Copyright Collateral. (a) Except as could not reasonably be expected to have a
Material Adverse Effect, each Grantor agrees that it will not do any act, or
omit to do any act, whereby any Patent that is material to the conduct of such
Grantor’s business may become invalidated or dedicated to the public, other than
the expiration of such Patent at the end of its natural term, subject to such
Grantor’s reasonable business judgment.
     (b) Except as could not reasonably be expected to have a Material Adverse
Effect, each Grantor (either itself or through its licensees or its
sublicensees) will, for each registered Trademark that is material to the
conduct of such Grantor’s business, use commercially reasonable efforts to
maintain such Trademark registration in full force free from any legally binding
determination of abandonment or invalidity of such Trademark registration due to
non-use, subject to such Grantor’s reasonable business judgment.
     (c) Except to the extent failure to act could not reasonably be expected to
have a Material Adverse Effect, and subject to each Grantor’s reasonable
business judgment, each Grantor will take all reasonable and necessary steps
that are consistent with the practice in any proceeding before the United States
Patent and Trademark Office, and the United States Copyright Office, to maintain
and pursue each material application relating to the Patents, Trademarks and/or
Copyrights (and to obtain the relevant grant or registration) and to maintain
each issued Patent and each registration of the Trademarks and Copyrights that
is material to the conduct of any Grantor’s business, including timely filings
of applications for renewal, affidavits of use, affidavits of incontestability
and payment of maintenance fees, and, if consistent with good business judgment,
to initiate opposition, interference and cancellation proceedings against third
parties.
     (d) Each Grantor agrees that, should it obtain an ownership interest in any
Intellectual Property (other than any Excluded Collateral) after the Closing
Date, to the extent that such Intellectual Property would be a part of the
Collateral under the terms of this Agreement had it been owned by such Grantor
as of the Closing Date, (“After-Acquired Intellectual Property”), (i) the
provisions of this Agreement shall automatically apply thereto, and (ii) any
such After-Acquired Intellectual Property and, in the case of Trademarks, the
goodwill symbolized thereby shall automatically become part of the Collateral,
subject to the terms and conditions of this Agreement. Within 90 days after the
end of each calendar year (or such longer period as to which the Controlling
Collateral Agent may consent), the relevant Grantor shall sign and deliver to
the Collateral Agents an appropriate Intellectual Property Security Agreement
with respect to all applicable United States federally registered (or
application for United States federally registered) After-Acquired Intellectual
Property owned by it as of the last day of applicable fiscal quarter, to the
extent that such Intellectual Property becomes part of the Collateral and to the
extent that it is not covered by any previous Intellectual Property Security
Agreement so signed and delivered by it.
     (e) Notwithstanding anything to the contrary contained in this
Section 3.06, in no event shall any Grantor be required to comply with this
Section 3.06 to the extent any such Copyrights, Trademarks, Patents or other
Intellectual Property constitute Excluded Collateral.

-24-



--------------------------------------------------------------------------------



 



ARTICLE IV
Remedies
     Section 4.01. Pledged Collateral. (a) Upon the occurrence and during the
continuance of an Event of Default and with prior written notice to the
Borrower, the Controlling Collateral Agent, on behalf of the Secured Parties,
shall have the right (in their sole and absolute discretion), except in the case
of ULC shares other than ULC shares which are being transferred following the
giving of notice and in the course of realization upon such ULC shares
hereunder, to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Controlling Collateral
Agent. Upon the cure or waiver of any such Event of Default the Controlling
Collateral Agent shall promptly reregister any Pledged Securities in the name as
owned by the applicable Grantor. Upon the occurrence and during the continuance
of an Event of Default and with prior written notice to the relevant Grantor,
the Controlling Collateral Agent shall at all times have the right to exchange
the certificates representing any Pledged Securities for certificates of smaller
or larger denominations for any purpose consistent with this Agreement.
     (b) This Section 4.01(b) does not apply to pledged ULC shares. Upon the
occurrence and during the continuance of an Event of Default, after the
Controlling Collateral Agent shall have notified the Borrower in writing of the
suspension of their rights under paragraph (c) of Section 3.05, then all rights
of any Grantor to dividends, interest, principal or other distributions that
such Grantor is authorized to receive pursuant to paragraph (c) of Section 3.05
shall cease, and all such rights shall thereupon become vested in the
Controlling Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of Section 3.05 shall be held
in trust for the benefit of the Controlling Collateral Agent, shall be
segregated from other property or funds of such Grantor and shall be promptly
delivered to the Controlling Collateral Agent upon written demand in the same
form as so received (with any necessary endorsement or instrument of
assignment). Any and all money and other property paid over to or received by
the Controlling Collateral Agent pursuant to the provisions of this paragraph
(b) shall be retained by the Controlling Collateral Agent in an account to be
established by the Controlling Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 4.03. After all Events of Default have been cured or waived, the
Controlling Collateral Agent shall promptly repay to each applicable Grantor
(without interest) all dividends, interest, principal or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of paragraph (c) of Section 3.05 and that remain in such account.
     (c) This Section 4.01(c) does not apply to pledged ULC shares. Upon the
occurrence and during the continuance of an Event of Default and with prior
written notice to the Borrower, all rights of any Grantor to exercise the voting
and consensual rights and powers it is entitled to exercise pursuant to
paragraph (a) of Section 3.05, and the obligations of the Controlling Collateral
Agent under paragraph (b) of Section 3.05, shall cease, and all such rights
shall thereupon become vested in the Controlling Collateral Agent, which shall
have the sole and

-25-



--------------------------------------------------------------------------------



 



exclusive right and authority to exercise such voting and consensual rights and
powers; provided, however, that, unless otherwise directed by the Required
First-Lien Lenders, the Controlling Collateral Agent shall have the right from
time to time following and during the continuance of an Event of Default and the
provision of the notice referred to above to permit the Grantors to exercise
such rights. To the extent the notice referred to in the first sentence of this
paragraph (c) has been given, after all Events of Default have been cured or
waived, each Grantor shall automatically have the exclusive right to exercise
the voting and/or consensual rights and powers that such Grantor would otherwise
be entitled to exercise pursuant to the terms of paragraph (a) of Section 3.05,
and the Controlling Collateral Agent shall again have the obligations under
paragraph (b) of Section 3.05.
     (d) This Section 4.01(d) does not apply to pledged ULC shares.
Notwithstanding anything to the contrary contained in this Section 4.01, if a
Bankruptcy Default shall have occurred and be continuing, the Controlling
Collateral Agent shall not be required to give any notice referred to in
Section 3.05 or this Section 4.01 in order to exercise any of its rights
described in said Sections, and the suspension of the rights of each of the
Grantors under said Sections shall be automatic upon the occurrence of such
Bankruptcy Default.
     Section 4.02. Uniform Commercial Code and Other Remedies. Subject to
Section 3.01(e) and the terms of this section, upon the occurrence and during
the continuance of an Event of Default, each Grantor agrees to deliver each item
of Collateral to the Controlling Collateral Agent on written demand, and it is
agreed that the Controlling Collateral Agent shall have the right to take any of
or all the following actions at the same or different times in accordance with
the terms of the Credit Agreement: (a) with respect to any Collateral consisting
of Intellectual Property, on written demand, to cause the Security Interest to
become an assignment, transfer and conveyance of any of or all such Collateral
by the applicable Grantor to the Controlling Collateral Agent, or to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or nonexclusive basis, any such Collateral throughout the world on such terms
and conditions and in such manner as the Controlling Collateral Agent shall
determine (other than in violation of any then-existing licensing arrangements),
(b) to withdraw any and all cash or other Collateral from the Cash Collateral
Account and to apply such cash and other Collateral to the payment of any and
all Obligations in the manner provided in Section 4.03, (c) with or without
legal process and with or without prior notice or demand for performance, to
take possession of the Collateral without breach of the peace, and subject to
the terms of any related lease agreement, to enter any premises where the
Collateral may be located for the purpose of taking possession of or removing
the Collateral, and (d) generally, to exercise any and all rights afforded to a
secured party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Controlling Collateral Agent shall have the right, subject to the mandatory
requirements of applicable law, to sell or otherwise dispose of all or any part
of the Collateral at a public or private sale or at any broker’s board or on any
securities exchange upon such commercially reasonable terms and conditions as it
may deem necessary, for cash, upon credit or for future delivery as the
Controlling Collateral Agent shall deem appropriate. The Controlling Collateral
Agent shall be authorized at any such sale (if it deems it necessary to do so)
to restrict the prospective bidders or purchasers to persons who will represent
and agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Controlling Collateral

-26-



--------------------------------------------------------------------------------



 



Agent shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any such sale
shall hold the property sold absolutely, free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
law) all rights of redemption, stay and appraisal which such Grantor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.
     The Controlling Collateral Agent shall give each applicable Grantor
10 days’ written notice (which each Grantor agrees is reasonable notice within
the meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Controlling Collateral Agent’s intention to make any sale
of Collateral. Such notice, in the case of a public sale, shall state the time
and place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Controlling Collateral Agent may fix and state in the notice (if any) of
such sale. At any such sale, the Collateral, or portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Controlling
Collateral Agent may (in its sole and absolute discretion) determine. No
Collateral Agent shall be obligated to make any sale of any Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Controlling Collateral Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Controlling Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Controlling Collateral Agent shall
not incur any liability in case any such purchaser or purchasers shall fail to
take up and pay for the Collateral so sold and, in case of any such failure,
such Collateral may be sold again upon like notice. At any public (or, to the
extent permitted by law, private) sale made pursuant to this Agreement, any
Secured Party may bid for or purchase, free (to the extent permitted by
applicable law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by applicable law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Controlling Collateral Agent shall be free to carry out such sale pursuant to
such agreement and no Grantor shall be entitled to the return of the Collateral
or any portion thereof subject thereto, notwithstanding the fact that after the
Controlling Collateral Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations (other than
contingent obligations) paid in full. As an alternative to exercising the power
of sale herein conferred upon it, the Controlling Collateral Agent may proceed
by a suit or suits at law or in equity to foreclose this Agreement and to sell
the Collateral or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or pursuant to a proceeding by a
court appointed receiver.

-27-



--------------------------------------------------------------------------------



 



     Until the Termination Date, each Grantor irrevocably makes, constitutes and
appoints the Controlling Collateral Agent (and all officers, employees or agents
designated in writing by the Controlling Collateral Agent) as such Grantor’s
true and lawful agent (and attorney-in-fact) for the purpose, upon the
occurrence and during the continuance of an Event of Default, of making,
settling and adjusting claims in respect of Collateral under policies of
insurance, endorsing the name of such Grantor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto. Upon the
occurrence and during the continuance of an Event of Default, in the event that
any Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required under the Credit Agreement or to pay any premium
in whole or part relating thereto, the Controlling Collateral Agent may upon
prior written notice to such Grantor, without waiving or releasing any
obligation or liability of any Grantor hereunder or any Default or Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Controlling Collateral Agent deems necessary. All sums disbursed by the
Controlling Collateral Agent in connection with this paragraph, including
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, upon written demand as provided in Section 9.05 of the Credit
Agreement, by the Grantors to the Controlling Collateral Agent and shall be
additional First-Lien Obligations or Second-Lien Obligations, as applicable,
secured hereby.
     All remedies (including the right to vote any equity interests) herein
shall be undertaken in accordance with applicable law and the relevant
organizational documents.
     Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, (i) no Collateral Agent shall have any right to pursue
remedies or rights (including without limitation providing any notice of “sole
control”) with respect to the Existing Notes due 2010 Account unless and until
an Event of Default has occurred and is continuing under Section 7.01(b), (c),
(d), (f), (g), (h) or (m) of the Credit Agreement and (ii) any amounts
maintained in any Deposit Account or Securities Account subject to a control
agreement or control of either Collateral Agent for payroll, taxes or repurchase
of certain interests owned by Persons in non-wholly-owned subsidiaries shall not
be subject to the Collateral Agents’ rights or remedies upon and during the
continuance of any Default or Event of Default.
     Section 4.03. Application of Proceeds. If an Event of Default shall have
occurred and be continuing the Collateral Agents shall apply the proceeds of any
collection, sale, foreclosure or other realization upon any Collateral in
accordance with Section 2.17 of the Credit Agreement. Upon any sale of
Collateral by the Controlling Collateral Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
Controlling Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Controlling
Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.
     Section 4.04. Grant of License to Use Intellectual Property. For the
purpose of enabling the Controlling Collateral Agent to exercise its rights and
remedies in this Article IV at such time as the Controlling Collateral Agent
shall be lawfully entitled to exercise such rights

-28-



--------------------------------------------------------------------------------



 



and remedies, each Grantor hereby grants to the Controlling Collateral Agent
(until the termination of this Agreement and subject to Section 7.14) an
irrevocable nonexclusive license (exercisable without payment of royalty or
other compensation to the Grantors), subject in all respects to any Licenses to
use, license or sublicense any of the Collateral consisting of know how,
Patents, Copyrights and Trademarks, now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof. The use of such license by the Controlling Collateral Agent may be
exercised, at the option of the Controlling Collateral Agent, only upon the
occurrence and during the continuation of an Event of Default; provided,
however, that any license or sublicense entered into by the Controlling
Collateral Agent with a third party in accordance with this Section 4.04 shall
be binding upon each Grantor notwithstanding any subsequent cure of an Event of
Default, except to the extent that such license or sublicense would invalidate
or render unenforceable any such Grantor’s Intellectual Property.
     Section 4.05. Securities Act, Etc. In view of the position of the Grantors
in relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the U.S. Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Controlling Collateral Agent if the
Controlling Collateral Agent were to attempt to dispose of all or any part of
the Pledged Collateral, and might also limit the extent to which or the manner
in which any subsequent transferee of any Pledged Collateral could dispose of
the same. Similarly, there may be other legal restrictions or limitations
affecting the Controlling Collateral Agent in any attempt to dispose of all or
part of the Pledged Collateral under applicable “blue sky” or other state
securities laws or similar laws analogous in purpose or effect. Each Grantor
recognizes that to the extent such restrictions and limitations apply to any
proposed sale of Pledged Collateral, the Controlling Collateral Agent may, with
respect to any sale of such Pledged Collateral, limit the purchasers to those
who will agree, among other things, to acquire such Pledged Collateral for their
own account, for investment, and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that to the extent such
restrictions and limitations apply to any proposed sale of Pledged Collateral,
the Controlling Collateral Agent, in its sole and absolute discretion (a) may
proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws and (b) may approach and negotiate with
a limited number of potential purchasers (including a single potential
purchaser) to effect such sale. Each Grantor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Controlling Collateral Agent shall incur no responsibility or
liability for selling all or any part of the Pledged Collateral at a price that
the Controlling Collateral Agent, in its sole and absolute discretion, may in
good faith deem reasonable under the circumstances, notwithstanding the
possibility that a substantially higher price might have been realized if the
sale were deferred until after registration as aforesaid or if more than a
limited number of purchasers (or a single purchaser) were approached. The
provisions of this Section 4.05 will apply notwithstanding the existence of a
public or private

-29-



--------------------------------------------------------------------------------



 



market upon which the quotations or sales prices may exceed substantially the
price at which the Controlling Collateral Agent sells.
ARTICLE V
Indemnity, Subrogation and Subordination
     Section 5.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 5.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part a claim of any Secured Party, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.
     Section 5.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 5.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation or assets
of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Obligation owed to any Secured Party, and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the Borrower as
provided in Section 5.01, the Contributing Guarantor shall indemnify the
Claiming Guarantor in an amount equal to (i) the amount of such payment or
(ii) the greater of the book value or the fair market value of such assets, as
the case may be, in each case multiplied by a fraction of which the numerator
shall be the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 7.16, the date of the supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 5.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 5.01 to the extent of such payment.
     Section 5.03. Subordination. (i) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 5.01 and
5.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the Loan Document
Obligations until the Termination Date; provided, that if any amount shall be
paid to such Grantor on account of such subrogation rights at any time prior to
the Termination Date, such amount shall be held in trust for the benefit of the
Secured Parties and shall promptly be paid to the Collateral Agents to be
credited and applied against the Obligations whether matured or unmatured, in
accordance with Section 4.03. To the extent permitted by applicable law, no
failure on the part of the Borrower or any Guarantor to make the payments
required by Sections 5.01 and 5.02 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor with respect to its obligations hereunder, and each
Guarantor shall remain liable for the full amount of its obligations hereunder.

-30-



--------------------------------------------------------------------------------



 



ARTICLE VI
[RESERVED]
ARTICLE VII
Miscellaneous
     Section 7.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein or in the Credit Agreement) be
in writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to any Subsidiary Guarantor shall be given
to it in care of the Borrower as provided in Section 9.01 of the Credit
Agreement.
     Section 7.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties herein or in any other
Loan Document shall be considered to have been relied upon by the Lenders and
the Issuing Banks and shall survive the making by the Lenders of any Loans and
issuance of any Letters of Credit by each Issuing Bank, regardless of any
investigation made by any Lender or Issuing Bank or on their behalf and
notwithstanding that any Collateral Agent, any Issuing Bank or any Lender may
have had notice or actual knowledge of any Default at the time of any Credit
Event, and shall continue in full force and effect until (x) in the case of the
First-Lien Lenders and the Issuing Banks, the Discharge of First-Lien
Obligations and (y) in the case of the Second-Lien Lenders, the Discharge of
Second Lien Obligations.
     Section 7.03. Binding Effect; Several Agreement. This Agreement shall
become effective when it shall have been executed by the Loan Parties and the
Collateral Agents and when the Collateral Agents shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto. This Agreement shall be construed as a separate
agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.
     Section 7.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or any Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
     Section 7.05. Collateral Agents’ Expenses; Indemnity. (a) The parties
hereto agree that the Collateral Agents shall be entitled to reimbursement of
their reasonable out-of-pocket expenses incurred hereunder as provided in
Section 9.05 of the Credit Agreement.
     (b) Without limitation or duplication of its indemnification obligations
under the other Loan Documents, each Grantor agrees to indemnify the Collateral
Agents and the other Indemnitees as provided in Section 9.05 of the Credit
Agreement.

-31-



--------------------------------------------------------------------------------



 



     (c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.05 shall survive the Termination Date.
     Section 7.06. Collateral Agent Appointed Attorney-in-Fact. Subject to the
Intercreditor Agreement, until the Termination Date, each Grantor hereby
appoints the Collateral Agents as the attorneys-in-fact of such Grantor for the
purpose of, upon the occurrence and during the continuance of an Event of
Default, carrying out the provisions of this Agreement and taking any action and
executing any instrument that the Collateral Agents may deem necessary to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Controlling Collateral Agent shall have the right, upon the occurrence and
during the continuance of an Event of Default, with full power of substitution
either in such Collateral Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof, (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral, (c) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral, (d) to send verifications of Accounts to any Account Debtor, (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral, (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral, (g) with one
Business Day prior notice to the applicable Grantor, to notify, or to require
any Grantor to notify, Account Debtors to make payment directly to the
Controlling Collateral Agent or the Cash Collateral Account, and (h) to use,
sell, assign, transfer, pledge, make any agreement with respect to or otherwise
deal with all or any of the Collateral, and to do all other acts and things
necessary to carry out the purposes of this Agreement in accordance with its
terms and applicable law, as fully and completely as though the Controlling
Collateral Agent was the absolute owner of the Collateral for all purposes;
provided, however, that nothing herein contained shall be construed as requiring
or obligating the Collateral Agents to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Collateral Agents, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The Collateral
Agents and the Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein, and
neither they nor their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
the gross negligence, bad faith, fraud or willful misconduct of such Person (or
its Affiliates and the respective directors, officers, employees and agents of
such Person and such Person’s Affiliates) (each a “related party” of such
Indemnitee) or breach of its (or any of its related parties’) obligations
hereunder or under any of the other Loan Documents or in connection with any
transaction contemplated hereby or thereby. The foregoing powers of attorney
being coupled with an interest, are irrevocable until the Security Interest
shall have terminated in accordance with the terms hereof.
     Section 7.07. Applicable Law. THIS AGREEMENT (OTHER THAN LETTERS OF CREDIT
AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY

-32-



--------------------------------------------------------------------------------



 



THE LAWS OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH
LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM
CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN
EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL
CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY
THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.
     Section 7.08. Waivers; Amendment. (a) No failure or delay by the Collateral
Agents, the Administrative Agent, any Issuing Bank or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver hereof or thereof, nor shall any single or partial exercise of any such
right or power, or any abandonment or discontinuance of steps to enforce such a
right or power, preclude any other or further exercise thereof or the exercise
of any other right or power. The rights and remedies of the Collateral Agents,
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of this Agreement or any
other Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section 7.08, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of a Loan or issuance of a
Letter of Credit shall not be construed as a waiver of any Default, regardless
of whether any Collateral Agent, any Lender or any Issuing Bank may have had
notice or knowledge of such Default at the time. Except as otherwise provided
herein, no notice or demand on any Loan Party in any case shall entitle any Loan
Party to any other or further notice or demand in similar or other
circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Collateral Agents and the Loan Parties that are party thereto and
are affected by such waiver, amendment or modification, subject to Section 9.08
of the Credit Agreement and the Intercreditor Agreement.
     Section 7.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO (AND EACH OTHER
SECURED PARTY BY ITS ACCEPTANCE OF THE BENEFITS HEREOF) HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.09.

-33-



--------------------------------------------------------------------------------



 



     Section 7.10. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
     Section 7.11. Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.03.
Delivery of an executed signature page to this Agreement by facsimile, pdf or
other electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Agreement.
     Section 7.12. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
     Section 7.13. Jurisdiction; Consent to Service of Process.
     (a) Each of the parties and the Secured Parties, by their acceptance of the
benefits of this Agreement hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or Federal court of the United States of America, sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto and
the Secured Parties, by their acceptance of the benefits of this Agreement
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto and the Secured Parties, by their acceptance of the benefits of this
Agreement agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Collateral Agents, the Administrative Agent, the Issuing Banks or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against any Grantor or its properties in
the courts of any jurisdiction.
     (b) Each of the parties hereto and the Secured Parties, by their acceptance
of the benefits of this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto and
the Secured Parties, by their acceptance of the benefits of this Agreement
hereby irrevocably

-34-



--------------------------------------------------------------------------------



 



waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (c) Each party hereto and the Secured Parties, by their acceptance of the
benefits of this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 8.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
     Section 7.14. Termination or Release.
     (a) This Agreement, the Guarantees made herein, the Security Interests, the
pledge of the Pledged Collateral and all other security interests granted hereby
(including, with-out limitation, the licenses granted by the Grantors and the
Collateral Agents pursuant to Section 4.04) shall automatically terminate
(i) with respect to the First-Lien Security Interests, upon the Discharge of
First-Lien Obligations (other than to the extent any funds are on deposit in the
Cash Collateral Account in respect of any L/C Backstop, in which case, the
First-Lien Security Interest in such Cash Collateral Account shall continue
until released by the relevant Issuing Bank) and (ii) with respect to the
Second-Lien Security Interests, upon the Discharge of Second-Lien Obligations.
     (b) Any Guarantor shall automatically be released from its obligations
here-under and the Security Interests created hereunder in the Collateral of
such Guarantor shall be automatically released upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Guarantor ceases to be a Loan Party.
     (c) Upon (i) any sale or other transfer by any Grantor of any Collateral
that is permitted under the Credit Agreement (including, without limitation, in
connection with the Foreign Subsidiary Reorganization) to any Person that is not
a Borrower or a Grantor, or (ii) the effectiveness of any written consent to the
release of the Security Interest granted hereby in any Collateral pursuant to
Section 9.08 of the Credit Agreement or (iii) any assets or property no longer
constituting “Collateral” hereunder (including with respect to any direct or
indirect subsidiary of the Borrower that becomes a Significant Subsidiary, any
Capital Stock (as defined in the Existing Notes Documentation) of any such
Significant Subsidiary that is owned, directly or indirectly, by the Company or
the Borrower or any of their subsidiaries, in each case whether owned on the
date hereof or thereafter acquired, or any interest therein or any income or
profits therefrom (including dividends and distributions) or any proceeds,
interest, income or profit obtained from any Capital Stock (as defined in the
Existing Notes Documentation) of any Significant Subsidiary of the Company or
the Borrower that is owned, directly or indirectly, by the Company or the
Borrower or any of their subsidiaries, in each case whether owned on the date
hereof or thereafter acquired, or any interest therein or any income or profits
therefrom (including, without limitation, dividends and distributions), the
Security Interest in such Collateral shall be automatically released, and the
licenses granted by the Grantors and the Collateral Agents pursuant to
Section 4.04 shall be automatically terminated, without any further action by
any Grantor, the Collateral Agents or any Secured Party.
     (d) In connection with any termination or release pursuant to paragraph
(a), (b) or (c) above, the Collateral Agents shall promptly execute and deliver
to any Grantor, at such

-35-



--------------------------------------------------------------------------------



 



Grantor’s expense, all Uniform Commercial Code termination statements and
similar documents that such Grantor shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 7.14 shall be without recourse to or representation or warranty by the
Collateral Agents (other than any representation and warranty that the
Collateral Agents have the authority to execute and deliver such documents) or
any Secured Party. Without limiting the provisions of Section 7.05, the Borrower
shall reimburse the Collateral Agents promptly upon written demand for all
reasonable out-of-pocket costs and expenses, including the fees, charges and
expenses of counsel, incurred by it in connection with any action contemplated
by this Section 7.14 to the extent and as provided in Section 9.05 of the Credit
Agreement.
     (e) At any time that the respective Grantor desires that any Collateral
Agent take any action described in preceding paragraph (d) above, it shall, upon
the reasonable request of such Collateral Agent, deliver to such Collateral
Agent an officer’s certificate certifying that the release of the respective
Collateral is permitted pursuant to paragraph (a), (b) or (c). No Collateral
Agent shall have any liability whatsoever to any Secured Party as the result of
any release of Collateral by it as permitted (or which such Collateral Agent in
good faith believes to be permitted) by this Section 7.14.
     Section 7.15. [RESERVED].
     Section 7.16. Additional Subsidiaries. Pursuant and subject to the terms of
Section 5.09 of the Credit Agreement, each wholly-owned Restricted Subsidiary
(other than a Foreign Subsidiary, an Excluded Subsidiary, or a Domestic
Subsidiary that is a disregarded entity for United States federal income tax
purposes owned by a non-disregarded non-United States entity) that was not in
existence or not a subsidiary on the Closing Date is required to enter into this
Agreement as a Subsidiary Guarantor and a Grantor upon becoming such a
subsidiary. Upon execution and delivery by the Collateral Agents and such
subsidiary of a supplement in the form of Exhibit A hereto, such subsidiary
shall become a Subsidiary Guarantor and a Grantor hereunder with the same force
and effect as if originally named as a Subsidiary Guarantor and a Grantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Loan Party hereunder other than to the extent (if required)
that such consent has already been obtained. The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Loan Party as a party to this Agreement.
     Section 7.17. Security Interest and Obligations Absolute. Subject to
Section 7.14 hereof, to the extent permitted by applicable law, all rights of
the Collateral Agents hereunder, the Security Interests, the grant of a security
interest in the Pledged Collateral and all obligations of each Grantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document, or any other agreement or instrument (so
long as the same are made in accordance with the terms of Section 9.08 of the
Credit Agreement), (c) any exchange, release or non-perfection of any Lien on
other collateral, or any

-36-



--------------------------------------------------------------------------------



 



release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement (other
than the defense of payment).
     Section 7.18. Effectiveness of Merger. Upon the consummation of the Merger,
the Company shall automatically succeed to all the rights and obligations of
Merger Sub under this Agreement, without any further action by any Person.
     Section 7.19. Limitation on Remedies.
     (a) Notwithstanding anything to the contrary contained in this Agreement,
with respect to any pledge of a Security Interest in any equity interest in an
investment adviser registered under the Investment Advisers Act of 1940, as
amended (a “Registered Investment Adviser”), that may constitute Collateral as
defined in this Agreement (any such pledged interest, “Investment Adviser
Pledged Securities”), neither Collateral Agent, their successors and permitted
assigns, or the Secured Parties may exercise any voting or other rights or
powers (including without limitation any management rights) associated with any
Investment Adviser Pledged Securities, hold any Investment Adviser Pledged
Securities in its own name or the name of its nominee, have any Investment
Adviser Pledged Securities endorsed or assigned or otherwise act to foreclose on
any pledge of Investment Adviser Pledged Securities without first complying in
full with all regulatory requirements in connection with a change in control of
the applicable Registered Investment Adviser, including without limitation
obtaining any required consents of the applicable Registered Investment
Adviser’s Clients.
     (b) In connection with the foregoing provisions of this Section 7.19, it is
acknowledged and agreed that no Collateral Agent, or Secured Party, shall have
any liability to any Grantor for any non-compliance or failure to meet
obligations as otherwise provided above in this Section 7.19, except to the
extent of the gross negligence or willful misconduct of the respective
Collateral Agent or the respective Secured Party (or its related parties) or
breach by either the respective Collateral Agent or the respective Secured Party
of its (or any of their related parties’) obligations hereunder or under any of
the other Loan Documents or in connection with any transaction contemplated
hereby or thereby.
     Section 7.20. Significant Subsidiaries. In no event shall (i) the term
“Collateral” (nor any defined term used therein and any component definitions)
include any Capital Stock (as defined in the Existing Notes Documentation) of
any Significant Subsidiary of the Company or the Borrower that is owned,
directly or indirectly, by the Company or the Borrower or any of their
subsidiaries, in each case whether owned on the date hereof or thereafter
acquired, or any interest therein or any income or profits therefrom (including,
without limitation, dividends or distributions) or any proceeds, interest,
income or profit (including, without limitation, dividends or distributions)
obtained from any Capital Stock (as defined in the Existing Notes Documentation)
of any Significant Subsidiary of the Company or the Borrower that is owned,
directly or indirectly, by the Company or the Borrower or any of their
subsidiaries, in each case whether owned on the date hereof or thereafter
acquired, or any interest therein or any income or profits therefrom (including,
without limitation, distributions and dividends) at any time while such Person
constitutes a Significant Subsidiary and (ii) the Liens and Security Interests
created

-37-



--------------------------------------------------------------------------------



 



hereunder in favor of the Collateral Agents, on behalf of the respective Secured
Parties, attach to any Capital Stock (as defined in the Existing Notes
Documentation) of any Significant Subsidiary of the Company or the Borrower that
is owned, directly or indirectly, by the Company or the Borrower or any of their
subsidiaries, in each case whether owned on the date hereof or thereafter
acquired, or any interest therein or any income or profits therefrom (including,
without limitation, dividends or distributions) or any proceeds, interest,
income or profit (including, without limitation, dividends or distributions)
obtained from any Capital Stock (as defined in the Existing Notes Documentation)
of any Significant Subsidiary of the Company or the Borrower that is owned,
directly or indirectly, by the Company or the Borrower or any of their
subsidiaries, in each case whether owned on the date hereof or thereafter
acquired, or any interest therein or any income or profits therefrom (including,
without limitation, distributions and dividends) at any time while such Person
constitutes a Significant Subsidiary. It is understood and agreed by the
Grantors, the Collateral Agents and the Secured Parties, by their acceptance of
the benefits hereof, that during the term of the Facilities, the Persons who
constitute Significant Subsidiaries may change, but in no event shall any
Capital Stock (as defined in the Existing Notes Documentation) of any
Significant Subsidiary of the Company or the Borrower that is owned, directly or
indirectly, by the Company or the Borrower or any of their subsidiaries, or any
interest therein or any income or profits therefrom (including, without
limitation, dividends and distributions) constitute Collateral securing the
Obligations of the Loan Parties (including the Obligations under the Loan
Documents) while such Persons constitute Significant Subsidiaries.
     Section 7.21. Amendment and Restatement. This Agreement shall amend and
restate in its entirety the Guarantee and Collateral Agreement dated as of
November 13, 2007 among the Holdings, the Company, Deutsche Bank AG New York
Branch as collateral agent, and the subsidiaries of the Company party thereto as
grantors and guarantors (the “Existing Agreement”), and all obligations of the
grantors and guarantors thereunder shall be deemed replaced and extended as
obligations under this Agreement and be governed without novation. In no event
shall such amendment and restatement be construed as a termination of the
obligations under the Existing Agreement.
[Remainder of page intentionally left blank]

-38-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            WINDY CITY INVESTMENTS, INC.
      By:           Name:           Title:        

            NUVEEN INVESTMENTS, INC.
      By:           Name:           Title:        

[SIGNATURE PAGE TO A&R GUARANTEE AND COLLATERAL AGREEMENT]

 



--------------------------------------------------------------------------------



 



            NUVEEN INVESTMENTS INSTITUTIONAL
     SERVICES GROUP LLC
      By:           Name:           Title:        

[SIGNATURE PAGE TO A&R GUARANTEE AND COLLATERAL AGREEMENT]

 



--------------------------------------------------------------------------------



 



            NUVEEN INVESTMENTS HOLDINGS, INC.
      By:           Name:           Title:        

[SIGNATURE PAGE TO A&R GUARANTEE AND COLLATERAL AGREEMENT]

 



--------------------------------------------------------------------------------



 



            NUVEEN ASSET MANAGEMENT
      By:           Name:           Title:        

[SIGNATURE PAGE TO A&R GUARANTEE AND COLLATERAL AGREEMENT]

 



--------------------------------------------------------------------------------



 



            NUVEEN INVESTMENTS ADVISERS INC.
      By:           Name:           Title:        

[SIGNATURE PAGE TO A&R GUARANTEE AND COLLATERAL AGREEMENT]

 



--------------------------------------------------------------------------------



 



            NUVEEN INVESTMENT SOLUTIONS, INC.
     (f/k/a RICHARDS & TIERNEY, INC.)
      By:           Name:           Title:        

[SIGNATURE PAGE TO A&R GUARANTEE AND COLLATERAL AGREEMENT]

 



--------------------------------------------------------------------------------



 



            NUVEEN HYDEPARK GROUP, LLC
      By:           Name:           Title:        

[SIGNATURE PAGE TO A&R GUARANTEE AND COLLATERAL AGREEMENT]

 



--------------------------------------------------------------------------------



 



            SYMPHONY ASSET MANAGEMENT LLC
      By:           Name:           Title:        

[SIGNATURE PAGE TO A&R GUARANTEE AND COLLATERAL AGREEMENT]

 



--------------------------------------------------------------------------------



 



            SANTA BARBARA ASSET MANAGEMENT, LLC
      By:           Name:           Title:        

[SIGNATURE PAGE TO A&R GUARANTEE AND COLLATERAL AGREEMENT]

 



--------------------------------------------------------------------------------



 



            RITTENHOUSE ASSET MANAGEMENT, INC.
      By:           Name:           Title:        

[SIGNATURE PAGE TO A&R GUARANTEE AND COLLATERAL AGREEMENT]

 



--------------------------------------------------------------------------------



 



            NWQ INVESTMENT MANAGEMENT COMPANY, LLC
      By:           Name:           Title:        

[SIGNATURE PAGE TO A&R GUARANTEE AND COLLATERAL AGREEMENT]

 



--------------------------------------------------------------------------------



 



            NWQ HOLDINGS, LLC
      By:           Name:           Title:        

[SIGNATURE PAGE TO A&R GUARANTEE AND COLLATERAL AGREEMENT]

 



--------------------------------------------------------------------------------



 



            TRADEWINDS GLOBAL INVESTORS, LLC
      By:           Name:           Title:        

[SIGNATURE PAGE TO A&R GUARANTEE AND COLLATERAL AGREEMENT]

 



--------------------------------------------------------------------------------



 



            WINSLOW CAPITAL MANAGEMENT, INC.
      By:           Name:           Title:        

[SIGNATURE PAGE TO A&R GUARANTEE AND COLLATERAL AGREEMENT]

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK., as
     First-Lien Collateral Agent
      By:           Name:           Title:        

                  By:           Name:           Title:        

[SIGNATURE PAGE TO A&R GUARANTEE AND COLLATERAL AGREEMENT]

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK., as
     Second-Lien Collateral Agent
      By:           Name:           Title:        

                  By:           Name:           Title:        

[signature page to a&r guarantee and collateral agreement]

 



--------------------------------------------------------------------------------



 



Annex V
Form of Intercreditor Agreement
[See Attached]





--------------------------------------------------------------------------------



 



INTERCREDITOR AGREEMENT
          This INTERCREDITOR AGREEMENT, dated as of July 28, 2009, and entered
into by and among DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), in its capacity as
collateral agent under the First-Lien Credit Documents (as defined below)
(together with its successors and assigns in such capacity from time to time,
the “First-Lien Collateral Agent”) and in its capacity as collateral agent under
the Second-Lien Credit Documents (as defined below) (together with its
successors and assigns in such capacity from time to time, the “Second-Lien
Collateral Agent”). Capitalized terms used herein but not otherwise defined
herein have the meanings set forth in Section 1 below.
RECITALS
          WHEREAS, Holdings, the Borrower, the lenders party thereto and DBNY,
as administrative agent, have entered into that certain Credit Agreement, dated
as of November 13, 2007 and amended as of the date hereof (as further amended,
restated, supplemented, modified and/or Refinanced from time to time, the
“Credit Agreement”) providing for the making of term and revolving loans to the
Borrower, and the issuance of, and participation in, letters of credit for the
account of the Borrower as provided therein;
          WHEREAS, the obligations of Holdings, the Borrower, and the other
Grantors under the First-Lien Credit Documents which constitute First-Lien
Obligations, all Hedging Agreements with one or more Hedging Creditors and all
Cash Management Agreements with one or more Cash Management Creditors will be
secured by substantially all the assets of Holdings, the Borrower and the other
Grantors, respectively, pursuant to the terms of the First-Lien Security
Documents;
          WHEREAS, the obligations of Holdings, the Borrower, and the other
Grantors under the Second-Lien Credit Documents which constitute Second-Lien
Obligations will be secured by substantially all the assets of Holdings, the
Borrower and the other Grantors, respectively, pursuant to the terms of the
Second-Lien Security Documents;
          WHEREAS, the First-Lien Credit Documents and the Second-Lien Credit
Documents provide, among other things, that the parties thereto shall set forth
in this Agreement their respective rights and remedies with respect to the
Collateral;
          WHEREAS, in order to induce the First-Lien Collateral Agent and the
First-Lien Creditors to consent to the Grantors incurring the Second-Lien
Obligations and to induce the First-Lien Creditors to continue extending credit
and other financial accommodations and lend monies to or for the benefit of the
Borrower or any other Grantor, the Second-Lien Collateral Agent on behalf of the
Second-Lien Creditors (and each Second-Lien Creditor by its acceptance of the
benefits of the Second-Lien Security Documents) has agreed to the subordination,
intercreditor and other provisions set forth in this Agreement; and
          WHEREAS, Holdings, the Borrower and the other Grantors may, from time
to time, incur additional secured debt which Holdings, the Borrower and the
First-Lien Collateral



--------------------------------------------------------------------------------



 



 

Page 2
Agent may agree may share a first-priority security interest in the Collateral
in accordance with the First-Lien Credit Documents in existence at the time of
such incurrence;
          WHEREAS, Holdings, the Borrower and the other Grantors may, from time
to time, incur additional secured debt which Holdings, the Borrower and the
First-Lien Collateral Agent may agree may share a second-priority security
interest in the Collateral in accordance with the Second-Lien Credit Documents
in existence at the time of such incurrence;
          NOW, THEREFORE, in consideration of the foregoing, the mutual
covenants and obligations herein set forth and for other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
          SECTION 1. Definitions.
          1.1 Defined Terms. As used in the Agreement, the following terms shall
have the following meanings:
          “Agreement” means this Intercreditor Agreement, as amended, restated,
amended and restated, renewed, extended, supplemented or otherwise modified from
time to time in accordance with the terms hereof.
          “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
          “Bankruptcy Law” means the Bankruptcy Code and any similar federal,
state or foreign law for the relief of debtors.
          “Business Day” means a day other than a Saturday, Sunday or other day
on which commercial banks in New York City are authorized or required by law to
close.
          “Cap Amount” means the aggregate of (w) $2,565,000,000 plus (x) the
maximum principal amount of Indebtedness that could be incurred such that after
giving effect thereto the Senior Secured Net Leverage Ratio of the Borrower
would not exceed 5.0 to 1.0 minus (y) the aggregate principal amount of
First-Lien Term Loans (as defined in the Credit Agreement) repaid with the
proceeds of the Second-Lien Facilities (as defined in the Credit Agreement)
pursuant to Section 2.13(i) of the Credit Agreement minus (z) the amount of all
mandatory principal payments actually made by the Borrower thereunder with Net
Cash Proceeds from Prepayment Asset Sales.
          “Cash Management Agreements” means any agreement or arrangement to
provide cash management services, including treasury, depository, overdraft,
credit or debit card, electronic funds transfer and other cash management
arrangements.
          “Cash Management Creditors” means (i) each First-Lien Lender or any
affiliate thereof (even if the respective First-Lien Lender subsequently ceases
to be a First-Lien Lender under the Credit Agreement for any reason) party to a
Cash Management Agreement with any Grantor and (ii) the respective successors
and assigns of each such First-Lien Lender, affiliate or



--------------------------------------------------------------------------------



 



Page 3

other financial institution referred to in clause (i) above: provided that any
such obligations of any Grantor owing to a First-Lien Lender or an affiliate
thereof shall only constitute “Cash Management Obligations” hereunder at the
option of the Borrower.
          “Cash Management Obligations” means (i) the full and prompt payment
when due (whether at the stated maturity, by acceleration or otherwise) of all
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities
(including, without limitation, indemnities, fees and interest thereon and all
interest that accrues after the commencement of any Insolvency or Liquidation
Proceeding at the rate provided for in the respective Cash Management Agreement,
whether or not a claim for post-petition interest is allowed in any such
Insolvency or Liquidation Proceeding) of each Grantor owing to the Cash
Management Creditors, now existing or hereafter incurred under, arising out of
or in connection with each Cash Management Agreement (including all such
obligations and indebtedness under any guarantee to which each Grantor is a
party) and (ii) the due performance and compliance by each Grantor with the
terms, conditions and agreements of each Cash Management Agreement; provided
that any such obligations of any Grantor owing to any First-Lien Creditor or an
affiliate of a First-Lien Creditor shall only constitute “Cash Management
Obligations” hereunder solely at the option of such Grantor.
          “Collateral” means all of the assets and property of any Grantor,
constituting both First-Lien Collateral and Second-Lien Collateral.
          “Collateral Agent” means, as the context requires, collectively, the
First-Lien Collateral Agent and the Second-Lien Collateral Agent.
          “Comparable Second-Lien Security Document” means, in relation to any
Collateral subject to any Lien created under any First-Lien Security Document,
that Second-Lien Security Document which creates a Lien on the same Collateral,
granted by the same Grantor.
          “Creditors” means, collectively, the First-Lien Creditors and the
Second-Lien Creditors.
          “Discharge of First-Lien Credit Agreement Obligations” means, except
to the extent otherwise provided in Section 5.6 hereof (and subject to
Section 6.5 hereof), (a) payment in full in cash of the principal of and
interest (including interest accruing on or after the commencement of any
Insolvency or Liquidation Proceeding at the rate provided for in the respective
First-Lien Credit Documents, only to the extent that such interest would be
allowed in such Insolvency or Liquidation Proceeding) and premium, if any, on
all Indebtedness outstanding under the First-Lien Credit Documents, (b) payment
in full in cash of all other First-Lien Obligations (other than Hedging
Obligations and Cash Management Obligations) that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid, (c) termination (without any prior demand for payment thereunder
having been made or, if made, with such demand having been fully reimbursed in
cash) or cash collateralization (in accordance with the Credit Agreement or
otherwise, in an amount and manner, and on terms, reasonably satisfactory to the
First-Lien Collateral Agent) of all Letters of Credit issued by any First-Lien
Creditor and (d) termination of all other commitments of the First-Lien
Creditors under the First-Lien Credit Documents.



--------------------------------------------------------------------------------



 



Page 4

          “Discharge of First-Lien Obligations” means, except to the extent
otherwise provided in Section 5.6 hereof, (a) payment in full in cash of the
principal of and interest (including interest accruing on or after the
commencement of any Insolvency or Liquidation Proceeding at the rate provided
for in the respective First-Lien Credit Documents, only to the extent that such
interest would be allowed in any such Insolvency or Liquidation Proceeding) and
premium, if any, on all Indebtedness outstanding under the First-Lien Documents,
(b) payment in full in cash of all other First-Lien Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid, (c) termination (without any prior demand for payment
thereunder having been made or, if made, with such demand having been fully
reimbursed in cash) or cash collateralization (in accordance with the Credit
Agreement or otherwise, in an amount and manner, and on terms, reasonably
satisfactory to the First-Lien Collateral Agent) of all Letters of Credit,
Hedging Agreements and Cash Management Agreements issued or entered into, as the
case may be, by any First-Lien Creditor and (d) termination of all other
commitments of the First-Lien Creditors under the First-Lien Credit Documents.
          “Discharge of Second-Lien Obligations” means (a) payment in full in
cash of the principal of and interest (including interest accruing on or after
the commencement of any Insolvency or Liquidation Proceeding at the rate
provided for in the respective Second-Lien Credit Documents, only to the extent
that such interest would be allowed in any such Insolvency or Liquidation
Proceeding) and premium, if any, on all Indebtedness outstanding under the
Second-Lien Documents, (b) payment in full in cash of all other Second-Lien
Obligations that are due and payable or otherwise accrued and owing at or prior
to the time such principal and interest are paid, and (c) termination of all
other commitments of the Second-Lien Creditors under the Second-Lien Credit
Documents.
          “First-Lien Collateral” means all of the assets and property of any
Grantor, with respect to which a Lien is granted (or purported to be granted) by
any First-Lien Security Document.
          “First-Lien Collateral Agent” has the meaning provided in the first
paragraph of this Agreement.
          “First-Lien Credit Documents” means the Credit Agreement and the other
Loan Documents (as defined in the Credit Agreement) other than any Loan Document
securing only the Second-Lien Obligations and each of the other agreements,
documents and instruments providing for or evidencing any other First-Lien
Obligation and any other document or instrument executed or delivered at any
time in connection with any First-Lien Obligation (including any intercreditor
or joinder agreement among holders of First-Lien Obligations but excluding
Hedging Agreements and Cash Management Agreements), to the extent such are
effective at the relevant time, as each may be amended, modified, amended and
restated, restated, renewed, extended, supplemented, replaced and/or Refinanced
from time to time.
          “First-Lien Creditors” means, at any relevant time, the holders of
First-Lien Obligations at such time, including, without limitation, the
First-Lien Lenders, the Hedging Creditors, the Cash Management Creditors, the
First-Lien Collateral Agent, the Administrative



--------------------------------------------------------------------------------



 



Page 5

Agent and the other agents and arrangers of the First-Lien Facilities under (and
as defined in) the Credit Agreement.
          “First-Lien Documents” means and includes the First-Lien Credit
Documents, the Hedging Agreements entered into with one or more Hedging
Creditors and the Cash Management Agreements entered into with one or more Cash
Management Creditors.
          “First-Lien Lenders” means the “First-Lien Lenders” under, and as
defined in, the Credit Agreement; provided that the term “First-Lien Lender”
shall in any event include each Issuing Bank and each Swingline Lender, in each
case, as defined in the Credit Agreement.
          “First-Lien Obligations” means (i) all “First-Lien Obligations” under,
and as defined in, the Credit Agreement, (ii) all Hedging Obligations and
(iii) all Cash Management Obligations. “First-Lien Obligations” shall in any
event include: (a) all interest accrued or accruing (or which would, absent
commencement of an Insolvency or Liquidation Proceeding (and the effect of
provisions such as Section 502(b)(2) of the Bankruptcy Code), accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant First-Lien Document, only to the extent that the
claim for such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding, (b) any and all fees and expenses (including attorneys’ and/or
financial consultants’ fees and expenses) incurred by the First-Lien Collateral
Agent, the Administrative Agent and the First-Lien Creditors after the
commencement of an Insolvency or Liquidation Proceeding, only to the extent that
the claim for fees and expenses is allowed under Section 506(b) of the
Bankruptcy Code or any other provision of the Bankruptcy Code or Bankruptcy Law
as a claim in such Insolvency or Liquidation Proceeding and is otherwise
reimbursable pursuant to the First-Lien Credit Documents, and (c) all
obligations and liabilities of each Grantor under each First-Lien Document to
which it is a party which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due. The First-Lien Obligations shall not
include (x) principal of Loans or stated amounts of Letters of Credit in excess
of the Cap Amount as in effect at the time incurred or (y) any amount in clauses
(a) through (c) of the preceding sentence incurred in connection with the
enforcement of the excess amounts referred to in preceding clause (x)
(excluding, in either case, any such excess amounts representing the
capitalization of interest or fees or resulting from fluctuations in currency
values, which excess amounts shall be First-Lien Obligations).
          “First-Lien Security Documents” means the Security Documents (as
defined in the Credit Agreement) and any other agreement, document or instrument
pursuant to which a Lien is granted (or purported to be granted) securing any
First-Lien Obligations or under which rights or remedies with respect to such
Liens are governed, as the same may be amended, supplemented, restated, modified
and/or Refinanced from time to time.
          “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.



--------------------------------------------------------------------------------



 



Page 6

          “Guarantee and Collateral Agreement” means the Amended and Restated
Guarantee and Collateral Agreement, dated as of November 13, 2007 and amended
and restated as of the date hereof, among the Grantors party thereto, the
First-Lien Collateral Agent and the Second-Lien Collateral Agent, as the same
may be amended, supplemented, amended and restated, restated, renewed, replaced
or extended or modified from time to time.
          “Grantors” means Holdings, the Borrower and each of the Subsidiary
Guarantors that have executed and delivered, or may from time to time hereafter
execute and deliver, a Security Document.
          “Hedging Agreements” means and includes each Interest Rate Protection
Agreement and each Other Hedging Agreement.
          “Hedging Creditor” means (i) each First-Lien Lender or any affiliate
thereof (even if the respective First-Lien Lender subsequently ceases to be a
First-Lien Lender under the Credit Agreement for any reason) party to a Hedging
Agreement with any Grantor and (ii) the respective successors and assigns of
each such First-Lien Lender, affiliate or other financial institution referred
to in clause (i) above.
          “Hedging Obligations” means with respect to any Person, the
obligations of such Person under any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, commodity swap agreement,
commodity cap agreement, commodity collar agreement, foreign exchange contract,
currency swap agreement or similar agreement providing for the transfer of
mitigation of interest rate, currency risks or commodity either generally or
under specific contingencies.
          “Indebtedness” means and includes all Obligations that constitute
“Indebtedness” within the meaning of the Credit Agreement.
          “Insolvency or Liquidation Proceeding” means (a) any voluntary or
involuntary case or proceeding under the Bankruptcy Code with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of its respective assets, (c) any liquidation,
dissolution, reorganization or winding up of any Grantor whether voluntary or
involuntary and whether or not involving insolvency or bankruptcy or (d) any
assignment for the benefit of creditors or any other marshalling of assets and
liabilities of any Grantor.
          “Interest Rate Protection Agreement” means any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement.
          “Letters of Credit” means “Letters of Credit” under, and as defined
in, the Credit Agreement.
          “Lien” means, with respect to any asset, any mortgage, lien (statutory
or otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under



--------------------------------------------------------------------------------



 



Page 7

applicable law, including any conditional sale or other title retention
agreement, any lease in the nature thereof and any other agreement to give a
security interest in such asset; provided that in no event shall an operating
lease be deemed to constitute a Lien.
          “Loans” means “Loans” under, and as defined in, the Credit Agreement.
          “Net Cash Proceeds” means “Net Cash Proceeds” under, and as defined
in, the Credit Agreement as in effect on the date hereof, with all additional
defined terms contained in such definition being incorporated herein.
          “Obligations” means the unpaid principal of and interest on the Loans
and all other obligations and liabilities of the Borrower or any other Loan
Party (as defined in the Credit Agreement) to the Administrative Agent or any
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document (as defined in the
Credit Agreement) and the Letters of Credit and whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or any Lender that are required to be paid pursuant hereto or any other
Loan Document and including interest accruing after the maturity of the Loans
and L/C Disbursements (as defined in the Credit Agreement) and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to a Loan Party (as
defined in the Credit Agreement), whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) or otherwise.
          “Other Hedging Agreement” means any foreign exchange contract,
currency swap agreement, commodity agreement or other similar arrangement
designed to protect against fluctuations in currency values or commodity prices.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Pledged Collateral” means (a) the “Collateral” under, and as defined
in Guarantee and Collateral Agreement and (b) any other Collateral in the
possession of the First-Lien Collateral Agent (or its agents or bailees), to the
extent that possession thereof is taken to perfect a Lien thereon under the
Uniform Commercial Code.
          “Prepayment Asset Sales” means “Prepayment Asset Sales” under, and as
defined in, the Credit Agreement.
          “Recovery” has the meaning set forth in Section 6.5 hereof.
          “Refinance” means, in respect of any indebtedness, to refinance,
extend, renew, defease, amend, modify, supplement, restructure, replace, refund
or repay, or to issue other indebtedness, in exchange or replacement for, such
indebtedness. “Refinanced” and “Refinancing” shall have correlative meanings.



--------------------------------------------------------------------------------



 



Page 8

          “Required First-Lien Creditors” means (i) at all times prior to the
occurrence of the Discharge of First-Lien Credit Agreement Obligations, the
Required First-Lien Lenders (or, to the extent required by the Credit Agreement,
each of the First-Lien Lenders), and (ii) at all times after the occurrence of
the Discharge of First-Lien Credit Agreement Obligations, the holders of at
least the majority of the then outstanding Hedging Obligations and Cash
Management Obligations (determined by the First-Lien Collateral Agent in such
reasonable manner as is reasonably acceptable to it).
          “Required First-Lien Lenders” means the “Required First-Lien Lenders”
under, and as defined in, the Credit Agreement.
          “Required Second-Lien Creditors” means the “Required Second-Lien
Lenders” under, and as defined in, the Credit Agreement.
          “Second-Lien Collateral” means all of the assets and property of any
Grantor, with respect to which a Lien is granted (or purported to be granted) by
any Second-Lien Security Document.
          “Second-Lien Collateral Agent” has the meaning set forth in the
preamble hereof.
          “Second-Lien Credit Documents” means the Credit Agreement and the Loan
Documents (as defined in the Credit Agreement) and each of the other agreements,
documents and instruments providing for or evidencing any other Second-Lien
Obligation, and any other document or instrument executed or delivered at any
time in connection with any Second-Lien Obligation, as the same may be amended,
modified or otherwise supplemented from time to time in accordance with the
terms hereof and thereof; provided that any such modification does not increase
the aggregate principal amount thereof beyond the limit set forth in the Credit
Agreement and is otherwise in accordance with the provisions of the Credit
Agreement.
          “Second-Lien Creditors” means, at any relevant time, the holders of
Second-Lien Obligations at such time, including without limitation the
Second-Lien Lenders, the Second-Lien Collateral Agent, the Administrative Agent
and the other agents and arrangers of the Second-Lien Facility under (and as
defined in) the Credit Agreement.
          “Second-Lien Lenders” means the “Second-Lien Term Loan Lenders” under,
and as defined in, the Credit Agreement.
          “Second-Lien Obligations” means all “Second-Lien Obligations” under,
and as defined in, the Credit Agreement. “Second-Lien Obligations” shall in any
event include: (a) all interest accrued or accruing (or which would, absent
commencement of an Insolvency or Liquidation Proceeding (and the effect of
provisions such as Section 502(b)(2) of the Bankruptcy Code), accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Second-Lien Credit Document only to the extent
that the claim for such interest is allowed as a claim in such Insolvency or
Liquidation Proceeding, (b) any and all fees and expenses (including attorneys’
and/or financial consultants’ fees and expenses) incurred by the Second-Lien
Collateral Agent, the Administrative Agent and the Second-Lien Creditors after
the commencement of an Insolvency or Liquidation Proceeding, only to the extent
that the claim for fees and expenses is allowed under Section 506(b) of the



--------------------------------------------------------------------------------



 



Page 9

Bankruptcy Code or any other provision of the Bankruptcy Code or Bankruptcy Law
as a claim in such Insolvency or Liquidation Proceeding and is otherwise
reimbursable pursuant to the Second-Lien Credit Documents, and (c) all
obligations and liabilities of each Grantor under each Second-Lien Credit
Document to which it is a party which, but for the automatic stay under Section
362(a) of the Bankruptcy Code, would become due.
          “Second-Lien Security Documents” means the Security Documents (as
defined in the Credit Agreement) and any other agreement, document, mortgage or
instrument pursuant to which a Lien is granted (or purported to be granted)
securing any Second-Lien Obligations or under which rights or remedies with
respect to such Liens are governed, as the same may be amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
hereof and thereof.
          “Security Documents” means, collectively, the First-Lien Security
Documents and the Second-Lien Security Documents.
          “Senior Secured Net Leverage Ratio” means the “Senior Secured Net
Leverage Ratio” under, and as defined in, the Credit Agreement as in effect on
the date hereof, with all additional defined terms contained in such definition
being incorporated herein.
          “Subsidiary” means with respect to any Person (herein referred to as
the “parent”), any corporation, partnership, limited liability company,
association or other business entity of which securities or other ownership
interests representing more than 50% of the ordinary voting power or more than
50% of the general partnership interests are, at the time any determination is
being made, owned or held by the parent, one or more subsidiaries of the parent
or a combination thereof; provided that, in all cases, the term “Subsidiary”
shall not include any Investment Vehicle (as defined in the Credit Agreement)
even if any such entity would be consolidated with the Borrower under GAAP.
Unless otherwise specified, “Subsidiary” shall mean any Subsidiary of the
Borrower.
          “Subsidiary Guarantors” means each Subsidiary of Holdings which enters
into a guaranty of any First-Lien Obligations or Second-Lien Obligations.
          “Uniform Commercial Code” or “UCC” means the Uniform Commercial Code
as in effect in any applicable jurisdiction from time to time.
          1.2 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any



--------------------------------------------------------------------------------



 



Page 10

particular provision hereof, (d) all references herein to Exhibits or Sections
shall be construed to refer to Exhibits or Sections of this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (f) terms
defined in the UCC but not otherwise defined herein shall have the same meanings
herein as are assigned thereto in the UCC, (g) reference to any law means such
law as amended, modified, codified, replaced or re-enacted, in whole or in part,
and in effect on the date hereof, including rules, regulations, enforcement
procedures and any interpretations promulgated thereunder, and (h) references to
Sections or clauses shall refer to those portions of this Agreement, and any
references to a clause shall, unless otherwise identified, refer to the
appropriate clause within the same Section in which such reference occurs.
          SECTION 2. Priority of Liens.
          2.1 Lien Subordination; Etc. Notwithstanding the date, manner or order
of grant, attachment or perfection of any Liens securing the Second-Lien
Obligations granted on the Collateral or of any Liens securing the First-Lien
Obligations granted on the Collateral and notwithstanding any provision of the
UCC, or any applicable law or the Second-Lien Credit Documents or any other
circumstance whatsoever (including any non-perfection of any Lien purporting to
secure the First-Lien Obligations and/or Second-Lien Obligations), the
Second-Lien Collateral Agent, on behalf of itself and the other Second-Lien
Creditors, and each other Second-Lien Creditor (by its acceptance of the
benefits of the Second-Lien Credit Documents) hereby agrees that: (a) any Lien
on the Collateral securing any First-Lien Obligations now or hereafter held by
or on behalf of the First-Lien Collateral Agent or any First-Lien Creditors or
any agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects and prior to any Lien on the Collateral securing any of the
Second-Lien Obligations; and (b) any Lien on the Collateral now or hereafter
held by or on behalf of the Second-Lien Collateral Agent, any Second-Lien
Creditors or any agent or trustee therefor regardless of how acquired, whether
by grant, possession, statute, operation of law, subrogation or otherwise, shall
be junior and subordinate in all respects to all Liens on the Collateral
securing any First-Lien Obligations. All Liens on the Collateral securing any
First-Lien Obligations shall be and remain senior in all respects and prior to
all Liens on the Collateral securing any Second-Lien Obligations for all
purposes, whether or not such Liens securing any First-Lien Obligations are
subordinated to any Lien securing any other obligation of Holdings, the
Borrower, any other Grantor or any other Person. The parties hereto acknowledge
and agree that it is their intent that the First-Lien Obligations (and the
security therefor) constitute a separate and distinct class (and separate and
distinct claims) from the Second-Lien Obligations (and the security therefor)
for the purposes of lien priority and any Insolvency or Liquidation Proceeding.
          2.2 Prohibition on Contesting Liens. Each of the Second-Lien
Collateral Agent, for itself and on behalf of each Second-Lien Creditor, and the
First-Lien Collateral Agent, for itself and on behalf of each First-Lien
Creditor, agrees that it shall not (and hereby waives any right to) contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), (i) the validity or enforceability of any
Security Document, (ii) the validity, perfection, priority or enforceability of
the Liens, mortgages, assignments and security interests granted pursuant to the
Security Documents with respect to



--------------------------------------------------------------------------------



 



Page 11

the First-Lien Obligations or (iii) the relative rights and duties of the
holders of the First-Lien Obligations and the Second-Lien Obligations granted
and/or established in this Agreement or any other Security Document with respect
to such Liens, mortgages, assignments, and security interests; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
the First-Lien Collateral Agent or any First-Lien Creditor to enforce this
Agreement, including the priority of the Liens securing the First-Lien
Obligations as provided in Section 3.1 hereof.
          2.3 No New Liens. So long as the Discharge of First-Lien Obligations
has not occurred, the parties hereto agree that the effectiveness of any
additional Liens, or the taking of any action to perfect any additional Liens,
on any asset or property to secure any Second-Lien Obligation shall be deemed
not to have occurred until after a Lien on such asset or property to secure the
First-Lien Obligations has been granted and all actions to perfect such Liens in
favor of the First-Lien Creditors have been taken.
          2.4 Similar Liens and Agreements. The parties hereto agree that it is
their intention that the Second-Lien Collateral not be more expansive than the
First-Lien Collateral. In furtherance of the foregoing and of Section 8.9
hereof, the Second-Lien Collateral Agent and the other Second-Lien Creditors
agree, subject to the other provisions of this Agreement:
          (i) upon request by the First-Lien Collateral Agent, to cooperate in
good faith (and to direct their counsel to cooperate in good faith) from time to
time in order to determine the specific items included in the Second-Lien
Collateral and the steps taken to perfect the Liens thereon and the identity of
the respective parties obligated under the Second-Lien Credit Documents; and
          (ii) that the guarantees for the First-Lien Obligations and the
Second-Lien Obligations shall be substantially in the same form.
          SECTION 3. Enforcement.
          3.1 Exercise of Remedies. (a) So long as the Discharge of First-Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against Holdings, the Borrower or any other
Grantor: (i) the Second-Lien Collateral Agent and the other Second-Lien
Creditors will not exercise or seek to exercise any rights or remedies
(including setoff) with respect to any Collateral (including, without
limitation, the exercise of any right under any lockbox agreement, control
account agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement, if any, to which the Second-Lien Collateral Agent or any
Second-Lien Creditor is a party) or institute or commence, or join with any
Person in commencing, any action or proceeding with respect to such rights or
remedies (including any action of foreclosure, enforcement, collection or
execution and any Insolvency or Liquidation Proceeding), and will not contest,
protest or object to any foreclosure proceeding or action brought by the
First-Lien Collateral Agent or any other First-Lien Creditor or any other
exercise by the First-Lien Collateral Agent or any other First-Lien Creditor, of
any rights and remedies relating to the Collateral under the First-Lien Credit
Documents or otherwise, or object to the forbearance by the First-Lien
Collateral Agent or the other First-Lien Creditors from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or



--------------------------------------------------------------------------------



 



Page 12

remedies relating to the Collateral; and (ii) the First-Lien Collateral Agent
shall have the exclusive right, and the Required other First-Lien Creditors
shall have the exclusive right to instruct the First-Lien Collateral Agent, to
enforce rights, exercise remedies (including set-off and the right to credit bid
their debt) and make determinations regarding the release, disposition, or
restrictions with respect to the Collateral without any consultation with or the
consent of the Second-Lien Collateral Agent or any other Second-Lien Creditor,
all as though the Liens of the Second-Lien Collateral Agent under the
Second-Lien Documents did not exist; provided, that (A) in any Insolvency or
Liquidation Proceeding commenced by or against the Borrower or any other
Grantor, the Second-Lien Collateral Agent may file a claim or statement of
interest with respect to the Second-Lien Obligations, (B) the Second-Lien
Collateral Agent may take any action (not adverse to the prior Liens on the
Collateral securing the First-Lien Obligations, or the rights of the First-Lien
Collateral Agent or the other First-Lien Creditors to exercise remedies in
respect thereof) in order to preserve or protect its Lien on the Collateral in
accordance with the terms of this Agreement and (C) the Second-Lien Creditors
shall be entitled to file any necessary responsive or defensive pleading in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the claims of
the Second-Lien Creditors, including any claim secured by the Collateral, if
any, in each case in accordance with the terms of this Agreement. In exercising
rights and remedies with respect to the Collateral, the First-Lien Collateral
Agent and the other First-Lien Creditors may enforce the provisions of the
First-Lien Credit Documents and exercise remedies thereunder, all in such order
and in such manner as they may determine in the exercise of their sole
discretion. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of Collateral upon foreclosure,
to incur expenses in connection with such sale or disposition, and to exercise
all the rights and remedies of a secured creditor under the Uniform Commercial
Code of any applicable jurisdiction and of a secured creditor under Bankruptcy
Laws of any applicable jurisdiction.
     (b) The Second-Lien Collateral Agent, on behalf of itself and the
Second-Lien Creditors, and each other Second-Lien Creditor (by its acceptance of
the benefits of the Second-Lien Credit Documents), agrees that it will not take
or receive any Collateral or any proceeds of Collateral in connection with the
exercise of any right or remedy (including setoff) with respect to any
Collateral, unless and until the Discharge of First-Lien Obligations has
occurred. Without limiting the generality of the foregoing, unless and until the
Discharge of First-Lien Obligations has occurred, the sole right of the
Second-Lien Collateral Agent and the other Second-Lien Creditors with respect to
the Collateral is to hold a Lien on the Collateral pursuant to the Second-Lien
Security Documents for the period and to the extent granted therein and to
receive a share of the proceeds thereof, if any, after the Discharge of the
First-Lien Obligations has occurred in accordance with the terms of the
Second-Lien Credit Documents and applicable law.
     (c) The Second-Lien Collateral Agent, for itself and on behalf of the
Second-Lien Creditors, and each other Second-Lien Creditor (by its acceptance of
the benefits of the Second-Lien Credit Documents), (i) agrees that the
Second-Lien Collateral Agent and the other Second-Lien Creditors will not take
any action that would hinder, delay, limit or prohibit any exercise of remedies
with respect to the Collateral under the First-Lien Credit Documents, including
any collection, sale, lease, exchange, transfer or other disposition of the
Collateral, whether by foreclosure or otherwise, or that would limit,
invalidate, avoid or set aside any Lien or Security Document or subordinate the
priority of the First-Lien Obligations to the Second-



--------------------------------------------------------------------------------



 



Page 13

Lien Obligations or grant the Liens securing the Second-Lien Obligations equal
ranking to the Liens securing the First-Lien Obligations and (ii) hereby waives
any and all rights it or the Second-Lien Creditors may have as a junior lien
creditor or otherwise (whether arising under the UCC or under any other law) to
object to the manner in which the First-Lien Collateral Agent or the other
First-Lien Creditors seek to enforce or collect on the Liens granted in any of
the First-Lien Collateral, regardless of whether any action or failure to act by
or on behalf of the First-Lien Collateral Agent or First-Lien Creditors is
adverse to the interest of the Second-Lien Creditors.
          (d) The Second-Lien Collateral Agent hereby acknowledges and agrees
that no covenant, agreement or restriction contained in the Second-Lien Security
Documents or any other Second-Lien Credit Document shall be deemed to restrict
in any way the rights and remedies of the First-Lien Collateral Agent or the
other First-Lien Creditors with respect to the Collateral as set forth in this
Agreement and the First-Lien Credit Documents.
          SECTION 4. Payments.
          4.1 Application of Proceeds. So long as the Discharge of First-Lien
Obligations has not occurred, any proceeds of any Collateral pursuant to the
enforcement of any Security Document or the exercise of any remedial provision
thereunder, together with all other proceeds received by any Creditor (including
all funds received in respect of post-petition interest or fees and expenses) as
a result of any such enforcement or the exercise of any such remedial provision
or as a result of any distribution of or in respect of any Collateral (whether
or not expressly characterized as such) upon or in any Insolvency or Liquidation
Proceeding with respect to any Grantor, or the application of any Collateral (or
proceeds thereof) to the payment thereof or any distribution of Collateral (or
proceeds thereof) upon the liquidation or dissolution of any Grantor, shall be
applied by the First-Lien Collateral Agent to the First-Lien Obligations in such
order as specified in the relevant First-Lien Security Document. Upon the
Discharge of the First-Lien Obligations, the First-Lien Collateral Agent shall
deliver to the Second-Lien Collateral Agent any proceeds of Collateral held by
it in the same form as received, with any necessary endorsements or as a court
of competent jurisdiction may otherwise direct, to be applied by the Second-Lien
Collateral Agent to the Second-Lien Obligations in such order as specified in
the Second-Lien Security Documents.
          4.2 Payments Over. Until such time as the Discharge of First-Lien
Obligations has occurred, any Collateral or proceeds thereof (together with
assets or proceeds subject to Liens referred to in Section 2.3 hereof) (or any
distribution in respect of the Collateral, whether or not expressly
characterized as such) received by the Second-Lien Collateral Agent or any other
Second-Lien Creditors in connection with the exercise of any right or remedy
(including set-off) relating to the Collateral or otherwise that is inconsistent
with this Agreement shall be segregated and held in trust and forthwith paid
over to the First-Lien Collateral Agent for the benefit of the First-Lien
Creditors in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct. The First-Lien Collateral
Agent is hereby authorized to make any such endorsements as agent for the
Second-Lien Collateral Agent or any such other Second-Lien Creditors. This
authorization is coupled with an interest and is irrevocable until such time as
this Agreement is terminated in accordance with its terms.



--------------------------------------------------------------------------------



 



Page 14

          SECTION 5. Other Agreements.
          5.1 Releases. (a) If, in connection with:
               (i) the exercise of the First-Lien Collateral Agent’s remedies in
respect of the Collateral provided for in Section 3.1 hereof, including any
sale, lease, exchange, transfer or other disposition of any such Collateral (any
of the foregoing, a “Remedial Action”);
               (ii) any sale, lease, exchange, transfer, conveyance or other
disposition (any of the foregoing, a “Disposition”) of any Collateral permitted
under the terms of the First-Lien Credit Documents (whether or not an “event of
default” thereunder or under any Second-Lien Credit Document has occurred and is
continuing); or
               (iii) any agreement (not contravening the First-Lien Credit
Documents) between the First-Lien Collateral Agent and the Borrower or any other
Grantor (x) to release the First-Lien Collateral Agent’s Lien on any portion of
the Collateral (other than in connection with, or in anticipation of, a
Discharge of First-Lien Credit Agreement Obligations or a Discharge of
First-Lien Obligations) or (y) to release any Grantor from its obligations under
the First-Lien Obligations (other than in connection with, or in anticipation
of, a Discharge of First-Lien Credit Agreement Obligations or a Discharge of
First-Lien Obligations);
there occurs the release by the First-Lien Collateral Agent, acting on its own
or at the direction of the Required First-Lien Creditors, of any of its Liens on
any part of the Collateral, or of any Grantor from its obligations under the
First-Lien Obligations, then the Liens, if any, of the Second-Lien Collateral
Agent, for itself and for the benefit of the Second-Lien Creditors, on such
Collateral, and the obligations of such Grantor under the Second-Lien
Obligations, shall be automatically, unconditionally and simultaneously
released, and the Second-Lien Collateral Agent, for itself or on behalf of any
such Second-Lien Creditors, promptly shall execute and deliver to the First-Lien
Collateral Agent or such Grantor such termination statements, releases and other
documents as the First-Lien Collateral Agent or such Grantor may request to
effectively confirm such release; provided however that if an “event of default”
then exists under the Credit Agreement and the Discharge of First-Lien
Obligations occurs concurrently with any such release, the Second-Lien
Collateral Agent (on behalf of the Second-Lien Creditors) shall be entitled to
receive the residual cash or cash equivalents (if any) constituting Collateral
or proceeds thereof remaining after giving effect to such release and the
Discharge of the First-Lien Obligations.
          (b) Until the Discharge of First-Lien Obligations occurs, the
Second-Lien Collateral Agent, for itself and on behalf of the Second-Lien
Creditors, hereby irrevocably constitutes and appoints the First-Lien Collateral
Agent and any officer or agent of the First-Lien Collateral Agent, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the Second-Lien
Collateral Agent or such other Second-Lien Creditor or in the First-Lien
Collateral Agent’s own name, from time to time in the First-Lien Collateral
Agent’s discretion, for the purpose of carrying out the terms of this
Section 5.1, to take any and all appropriate action and to execute any and all
documents and



--------------------------------------------------------------------------------



 



Page 15

instruments which may be necessary or desirable to accomplish the purposes of
this Section 5.1, including any endorsements or other instruments of transfer or
release.
          (c) If, prior to the Discharge of First-Lien Obligations, a
subordination of the First-Lien Collateral Agent’s Lien on any Collateral is
permitted (or in good faith believed by the First-Lien Collateral Agent to be
permitted) under the Credit Agreement to another Lien permitted under the Credit
Agreement (a “Priority Lien”), then the First-Lien Collateral Agent is
authorized to execute and deliver a subordination agreement with respect thereto
in form and substance satisfactory to it, and the Second-Lien Collateral Agent,
for itself and on behalf of the Second-Lien Creditors, shall promptly execute
and deliver to the First-Lien Collateral Agent or the relevant Grantor an
identical subordination agreement subordinating the Liens of the Second-Lien
Collateral Agent for the benefit of the Second-Lien Creditors to such Priority
Lien.
          5.2 Insurance. Unless and until the Discharge of First-Lien
Obligations has occurred, the First-Lien Collateral Agent (acting at the
direction of the Required First-Lien Creditors) shall have the sole and
exclusive right, subject to the rights of the Grantors under the First-Lien
Credit Documents, to adjust settlement for any insurance policy covering the
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting the Collateral. Unless and until the Discharge of First-Lien
Obligations has occurred, and subject to the rights of the Grantors under the
First-Lien Security Documents, all proceeds of any such policy and any such
award (or any payments with respect to a deed in lieu of condemnation) in
respect to the Collateral shall be paid to the First-Lien Collateral Agent for
the benefit of the First-Lien Creditors pursuant to the terms of the First-Lien
Credit Documents (including, without limitation, for purposes of cash
collateralization of commitments, letters of credit, Hedging Agreements and Cash
Management Agreements) and, after the Discharge of First-Lien Obligations has
occurred, to the Second-Lien Collateral Agent for the benefit of the Second-Lien
Creditors to the extent required under the Second-Lien Security Documents and
then, to the extent no Second-Lien Obligations are outstanding, to the owner of
the subject property, such other Person as may be entitled thereto or as a court
of competent jurisdiction may otherwise direct. If the Second-Lien Collateral
Agent or any other Second-Lien Creditors shall, at any time, receive any
proceeds of any such insurance policy or any such award or payment in
contravention of this Agreement, it shall pay such proceeds over to the
First-Lien Collateral Agent in accordance with the terms of Section 4.2 of this
Agreement.
          5.3 Amendments to Second-Lien Security Documents.
          (a) Without the prior written consent of the First-Lien Collateral
Agent (acting at the direction of the Required First-Lien Creditors), no
Second-Lien Security Document may be amended, supplemented or otherwise modified
or entered into to the extent such amendment, amendment and restatement,
restatement, supplement or modification, or the terms of any new Second-Lien
Security Document, would contravene the provisions of this Agreement or any
First-Lien Credit Document. Each Second-Lien Security Document shall include the
following language (or language to similar effect approved by the First-Lien
Collateral Agent):
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second-Lien Collateral Agent pursuant to this Agreement and the



--------------------------------------------------------------------------------



 



Page 16

exercise of any right or remedy by the Second-Lien Collateral Agent hereunder
are subject to the provisions of the Intercreditor Agreement, dated as of
July 28, 2009 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof, the
“Intercreditor Agreement”), by and among Deutsche Bank AG New York Branch, as
First-Lien Collateral Agent, and Deutsche Bank AG New York Branch, as
Second-Lien Collateral Agent and certain other Persons party or that may become
party thereto from time to time. In the event of any conflict between the terms
of the Intercreditor Agreement and this Agreement relating to priority of
security interests, lien subordination or application of proceeds of Collateral,
the terms of the Intercreditor Agreement shall govern and control.”
In addition, each mortgage (if any) covering any Collateral securing the
Second-Lien Obligations shall contain such other language as the First-Lien
Collateral Agent may reasonably request to reflect the lien subordination of
such mortgage to the First-Lien Security Document covering such Collateral.
          (b) In the event the First-Lien Collateral Agent or the other
First-Lien Creditors and the relevant Grantor(s) enter into any amendment,
restatement, modification, supplement, waiver or consent in respect of any of
the First-Lien Security Documents for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
First-Lien Security Document or changing in any manner the rights of the
First-Lien Collateral Agent, the other First-Lien Creditors, the Borrower or any
other Grantor thereunder, then such amendment, waiver or consent shall apply
automatically to any comparable provision of the Comparable Second-Lien Security
Document without the consent of the Second-Lien Collateral Agent or the other
Second-Lien Creditors and without any action by the Second-Lien Collateral
Agent, the Borrower or any other Grantor, provided, that (A) no such amendment,
restatement, modification, supplement, waiver or consent shall have the effect
of (i) removing assets subject to the Lien of the Second-Lien Security
Documents, except to the extent that a release of such Lien is permitted by
Section 5.1 of this Agreement, (ii) imposing additional duties on the
Second-Lien Collateral Agent without its consent, or (iii) permitting other
Liens on the Collateral not permitted under the terms of the Second-Lien Credit
Documents or Section 6 hereof and (B) notice of such amendment, waiver or
consent shall have been given to the Second-Lien Collateral Agent (although the
failure to give any such notice shall in no way affect the effectiveness of any
such amendment, waiver or consent).
          5.4 Rights As Unsecured Creditors. The Second-Lien Collateral Agent
and the other Second-Lien Creditors may exercise rights and remedies as
unsecured creditors against Holdings, the Borrower or any other Grantor that has
guaranteed the Second-Lien Obligations in accordance with the terms of the
Second-Lien Credit Documents and applicable law. Nothing in this Agreement shall
prohibit the receipt by the Second-Lien Collateral Agent or any other
Second-Lien Creditors of the required payments of interest and principal on the
Second-Lien Obligations so long as such receipt is not the direct or indirect
result of the exercise by the Second-Lien Collateral Agent or any other
Second-Lien Creditor of rights or remedies as a secured creditor (including
set-off) or enforcement in contravention of this Agreement of any Lien held by
any of them. In the event the Second-Lien Collateral Agent or any other
Second-Lien Creditor becomes a judgment lien creditor in respect of Collateral
as a result of its



--------------------------------------------------------------------------------



 



Page 17

enforcement of its rights as an unsecured creditor, such judgment Lien, insofar
as such judgment Lien attaches to the Collateral, shall be subordinated to the
Liens securing First-Lien Obligations on the same basis as the other Liens
securing the Second-Lien Obligations are so subordinated to such First-Lien
Obligations under this Agreement. Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies the First-Lien Collateral Agent or the
other First-Lien Creditors may have with respect to the First-Lien Collateral.
          5.5 Bailee for Perfection.
          (a) The First-Lien Collateral Agent agrees to acquire and acknowledges
it holds the Pledged Collateral or other Collateral in its possession or control
(or in the possession or control of its agents or bailees) on behalf of itself
and the Second-Lien Collateral Agent and any assignee solely for the purpose of
perfecting the security interest granted under the First-Lien Credit Documents
and the Second-Lien Credit Documents, subject to the terms and conditions of
this Section 5.5.
          (b) Until the Discharge of First-Lien Obligations has occurred, the
First-Lien Collateral Agent shall be entitled to deal with the Pledged
Collateral in accordance with the terms of the First-Lien Credit Documents as if
the Liens of the Second-Lien Collateral Agent under the Second-Lien Security
Documents did not exist. The rights of the Second-Lien Collateral Agent shall at
all times be subject to the terms of this Agreement and to the First-Lien
Collateral Agent’s rights under the First-Lien Credit Documents.
          (c) The First-Lien Collateral Agent shall have no obligation
whatsoever to the First-Lien Creditors and the Second-Lien Collateral Agent or
any Second-Lien Creditor to assure that the Pledged Collateral is genuine or
owned by any of the Grantors or to preserve rights or benefits of any Person
except as expressly set forth in this Section 5.5. The duties or
responsibilities of the First-Lien Collateral Agent under this Section 5.5 shall
be limited solely to holding the Pledged Collateral as bailee in accordance with
this Section 5.5.
          (d) The First-Lien Collateral Agent acting pursuant to this
Section 5.5 shall not have by reason of the First-Lien Security Documents, the
Second-Lien Security Documents, this Agreement or any other document a fiduciary
relationship in respect of the First-Lien Creditors, the Second-Lien Collateral
Agent or any other Second-Lien Creditor.
          (e) Upon the Discharge of the First-Lien Obligations, the First-Lien
Collateral Agent shall deliver the remaining Pledged Collateral (if any) (or
proceeds thereof) together with any necessary endorsements, first, to the
Second-Lien Collateral Agent, if any Second-Lien Obligations remain outstanding,
and second, to the Borrower or the relevant Grantor if no First-Lien Obligations
or Second-Lien Obligations remain outstanding (in each case, so as to allow such
Person to obtain control of such Pledged Collateral). The First-Lien Collateral
Agent further agrees to take all other action reasonably requested by such
Person in connection with such Person’s obtaining control of such Pledged
Collateral or as a court of competent jurisdiction may otherwise direct.
          5.6 When Discharge of First-Lien Obligations Deemed to Not Have
Occurred. If at any time after the Discharge of First-Lien Obligations has
occurred, the Borrower within 60



--------------------------------------------------------------------------------



 



Page 18

days thereafter enters into any Refinancing of any First-Lien Credit Document
evidencing a First-Lien Obligation which Refinancing is permitted hereby, then
such Discharge of First-Lien Obligations shall automatically be deemed not to
have occurred for all purposes of this Agreement, and the obligations under such
Refinancing First-Lien Credit Document shall automatically be treated as
First-Lien Obligations for all purposes of this Agreement, including for
purposes of the Lien priorities and rights in respect of Collateral set forth
herein, and the first-lien collateral agent under such First-Lien Credit
Documents shall be the First-Lien Collateral Agent for all purposes of this
Agreement. Upon receipt of a notice stating that the Borrower has entered into a
new First-Lien Credit Document (which notice shall include the identity of the
new agent, such agent, the “New Agent”), the Second-Lien Collateral Agent shall
promptly enter into such documents and agreements (including amendments or
supplements to this Agreement) as the Borrower or such New Agent may reasonably
request in order to provide to the New Agent the rights contemplated hereby, in
each case consistent in all material respects with the terms of this Agreement.
          5.7 Voting Arrangements. The First-Lien Collateral Agent and the
Second-Lien Collateral Agent hereby agree on behalf of the First-Lien Lenders
and the Second-Lien Lenders, respectively, that, without the prior written
consent of the Required Second-Lien Creditors, they will not agree to any
amendment, modification, waiver or variance: (a) to Section 2.13(h) of the
Credit Agreement or the definition of “Change of Control” as used in such
Section 2.13(h) to the extent used therein; (b) to Sections 2.13(b) and 2.13(g)
of the Credit Agreement to the extent such amendment, modification or variance
would result in an Offer to Repay Term Loans for a lesser principal amount of
Second-Lien Term Loans from the proceeds of Prepayment Asset Sales; (c) making
covenants or events of default less burdensome for the Borrower made in
contemplation of the Discharge of First-Lien Obligations; (d) to any “Security
Document” as defined in the Credit Agreement affecting the rights and benefits
of the Second-Lien Lenders (and not the First-Lien Lenders in a like manner);
(e) any provision of the Credit Agreement (other than provisions relating to
economic terms relating to the First-Lien Facilities, Section 6.07 or any other
financial maintenance covenant), in each case disproportionately affecting the
interests, rights or obligations of the Second-Lien Lenders (it being understood
that an amendment, modification or variance shall not be deemed to
disproportionately affect adversely the interests, rights or obligations of the
Second-Lien Lenders solely because (i) of the Second-Lien Lenders’ junior
priority position or (ii) such amendment, modification or variance may result in
a lesser recovery for Second-Lien Lenders due to the second priority status of
the Liens securing the Second Lien Obligations); or (f) to increase the amount
of “Secured Indebtedness” permitted under Sections 6.01 and 6.02 of the Credit
Agreement (and any Refinancing incurred in respect thereof) including, without
limitation, $500,000,000 in Second-Lien Facilities, other than as permitted
pursuant to Sections 6.01 and 6.02 of the Credit Agreement as in effect on the
date hereof; provided that any amendment, modification or variance in any
material respect of the Borrower’s obligation to make and consummate a Change of
Control Offer in respect of a Change of Control that has occurred or to make and
consummate an Offer to Repay Term Loans in respect of Second-Lien Term Loans in
respect of a Prepayment Asset Sale that has been consummated after a requirement
to make an Offer to Repay Term Loans in respect thereof has arisen will require
the consent of each Second-Lien Lender adversely affected thereby.
          SECTION 6. Insolvency or Liquidation Proceedings.



--------------------------------------------------------------------------------



 



Page 19

          6.1 Finance and Sale Issues. (a) If the Borrower or any other Grantor
shall be subject to any Insolvency or Liquidation Proceeding and the First-Lien
Collateral Agent (acting at the direction of the Required First-Lien Creditors)
shall desire to permit the use of Cash Collateral (as defined in Section 363(a)
of the Bankruptcy Code) on which the First-Lien Collateral Agent or any other
creditor of the Borrower or any other Grantor has a Lien or to permit the
Borrower or any other Grantor to obtain financing (including on a priming
basis), whether from the First-Lien Creditors or any other third party under
Section 362, 363 or 364 of the Bankruptcy Code or any other Bankruptcy Law
(each, a “Post-Petition Financing”), then the Second-Lien Collateral Agent, on
behalf of itself and the Second-Lien Creditors, and each other Second-Lien
Creditor (by its acceptance of the benefits of the Second-Lien Credit
Documents), agrees that it will not oppose or raise any objection to or contest
(or join with or support any third party opposing, objecting to or contesting),
such use of Cash Collateral or Post-Petition Financing and will not request
adequate protection or any other relief in connection therewith (except as
expressly agreed in writing by the First-Lien Collateral Agent or to the extent
permitted by Section 6.3 hereof) and, to the extent the Liens securing the
First-Lien Obligations are subordinated to or pari passu with such Post-Petition
Financing, its Liens on the Collateral shall be deemed to be subordinated,
without any further action on the part of any Person or entity, to the Liens
securing such Post-Petition Financing (and all Obligations relating thereto),
and the Liens securing the Second-Lien Obligations shall have the same priority
with respect to the Collateral relative to the Liens securing the First-Lien
Obligations as if such Post-Petition Financing had not occurred; provided that
the aggregate principal amount of Post-Petition Financing when added to the
aggregate principal amount of First-Lien Obligations (other than Hedging
Obligations and Cash Management Obligations) outstanding on the date of filing
of any such Insolvency or Liquidation Proceeding shall not exceed the sum of the
Cap Amount and $150,000,000.
          (b) The Second-Lien Collateral Agent, on behalf of itself and the
other Second-Lien Creditors, and each other Second-Lien Creditor (by its
acceptance of the benefits of the Second-Lien Credit Documents), agrees that it
will raise no objection to, oppose or contest (or join with or support any third
party opposing, objecting to or contesting), a sale or other disposition of any
Collateral free and clear of its Liens or other claims under Section 363 of the
Bankruptcy Code if the First-Lien Creditors have consented to such sale or
disposition of such assets.
          6.2 Relief from the Automatic Stay. Until the Discharge of First-Lien
Obligations has occurred, the Second-Lien Collateral Agent, on behalf of itself
and the other Second-Lien Creditors, and each other Second-Lien Creditor (by its
acceptance of the benefits of the Second-Lien Credit Documents), agrees that
none of them shall seek relief, pursuant to Section 362(d) of the Bankruptcy
Code or otherwise, from the automatic stay of Section 362(a) of the Bankruptcy
Code or from any other stay in any Insolvency or Liquidation Proceeding in
respect of the Collateral, without the prior written consent of the First-Lien
Collateral Agent.
          6.3 Adequate Protection. The Second-Lien Collateral Agent, on behalf
of itself and the other Second-Lien Creditors, and each other Second-Lien
Creditor (by its acceptance of the benefits of the Second-Lien Credit
Documents), agrees that none of them shall (i) oppose, object to or contest (or
join with or support any third party opposing, objecting to or contesting)
(a) any request by the First-Lien Collateral Agent or the other First-Lien
Creditors for



--------------------------------------------------------------------------------



 



Page 20

“adequate protection” (within the meaning of the Bankruptcy Code) in any
Insolvency or Liquidation Proceeding (or any granting of such request) or
(b) any objection by the First-Lien Collateral Agent or the other First-Lien
Creditors to any motion, relief, action or proceeding based on the First-Lien
Collateral Agent or the other First-Lien Creditors claiming a lack of adequate
protection or (ii) seek or accept any form of adequate protection under any of
Sections 362, 363 and/or 364 of the Bankruptcy Code, or other relief based upon
a lack of adequate protection, with respect to the Collateral. Notwithstanding
the immediately preceding sentence, if the First-Lien Creditors are granted
adequate protection in the form of a Lien on additional Collateral, the
Second-Lien Collateral Agent, for itself and the other Second-Lien Creditors,
may seek or accept adequate protection in the form of a replacement Lien on such
additional Collateral, which Lien will be subordinated to the Liens securing the
First-Lien Obligations (including any replacement Liens granted in respect of
the First-Lien Obligations) and any Post-Petition Financing (and all Obligations
relating thereto) on the same basis as the other Liens securing the Second-Lien
Obligations are so subordinated to the First-Lien Obligations under this
Agreement.
          6.4 No Waiver; Voting Rights. Nothing contained herein shall prohibit
or in any way limit the First-Lien Collateral Agent or any First-Lien Creditor
from objecting on any basis in any Insolvency or Liquidation Proceeding or
otherwise to any action taken by the Second-Lien Collateral Agent or any other
Second-Lien Creditor in respect of the Collateral, including the seeking by the
Second-Lien Collateral Agent or any other Second-Lien Creditor of adequate
protection or the assertion by the Second-Lien Collateral Agent or any other
Second-Lien Creditors of any of its rights and remedies in regard to the
Collateral under the Second-Lien Credit Documents or otherwise. In any
Insolvency or Liquidation Proceeding, neither the Second-Lien Collateral Agent
nor any other Second-Lien Creditor shall (i) oppose, object to, or vote against
any plan of reorganization or disclosure statement, or join with or support any
third party in doing so, to the extent the terms of such plan or disclosure
statement comply with the following clause (ii) and are otherwise consistent
with the rights of the First-Lien Creditors under this Agreement or (ii) support
or vote for any plan of reorganization or disclosure statement of any Grantor
unless (x) such plan provides for the payment in full in cash, to the extent of
the Collateral, of all First-Lien Obligations (including all post-petition
interest, fees and expenses as provided in Section 6.6 hereof) on the effective
date of such plan of reorganization, or (y) such plan provides on account of the
First-Lien Obligations for the retention by the First-Lien Collateral Agent, for
the benefit of the First-Lien Creditors, of the Liens on the Collateral securing
the First-Lien Obligations, and on all proceeds thereof, and such plan also
provides that any Liens retained by, or granted to, the Second-Lien Collateral
Agent are only on assets or property securing the First-Lien Obligations and
shall have the same relative priority with respect to the Collateral or other
assets or property, respectively, as provided in this Agreement with respect to
the Collateral, and to the extent such plan provides for deferred cash payments,
or for the distribution of any other property of any kind or nature, in each
case, in respect of Collateral or proceeds thereof, on account of the First-Lien
Obligations or the Second-Lien Obligations, such plan provides that any such
deferred cash payments or other distributions in respect of the Second-Lien
Obligations shall be delivered to the First-Lien Collateral Agent and
distributed in accordance with the priorities provided in Section 4.1(a) hereof,
it being understood that, in the event that any plan is proposed by any debtor,
creditor, or other party in interest in any such Insolvency or Liquidation
Proceeding that is inconsistent with or purports to alter the provisions of this
Agreement (including the provisions of Section 4.1(a) hereof and the



--------------------------------------------------------------------------------



 



Page 21

priority of application of the proceeds of Collateral set forth therein), the
First-Lien Collateral Agent shall be deemed to have been granted, as of the date
hereof, an irrevocable power of attorney to vote the claims of the Second-Lien
Creditors against any such plan, with such appointment being coupled with an
interest, and the First-Lien Collateral Agent shall be deemed the “holder” of
such claims within the meaning of Section 1126(a) of the Bankruptcy Code. Except
as provided in this Section 6, the Second-Lien Creditors shall remain entitled
to vote their claims in any such Insolvency or Liquidation Proceeding.
          6.5 Preference Issues. If any First-Lien Creditor is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Borrower or any other Grantor any amount received from
Collateral (a “Recovery"), then the First-Lien Obligations shall be reinstated
to the extent of such Recovery and the First-Lien Creditors shall be entitled to
a reinstatement of First-Lien Obligations with respect to all such recovered
amounts. If this Agreement shall have been terminated prior to such Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement. Any
amounts received by the Second-Lien Collateral Agent or any Second-Lien Creditor
in respect of Collateral on account of the Second-Lien Obligations after the
termination of this Agreement shall, in the event of a reinstatement of this
Agreement pursuant to this Section 6.5, be held in trust for and paid over to
the First-Lien Collateral Agent for the benefit of the First-Lien Creditors, for
application to the reinstated First-Lien Obligations. This Section 6.5 shall
survive termination of this Agreement.
          6.6 Post-Petition Interest.
          (a) Neither the Second-Lien Collateral Agent nor any other Second-Lien
Creditor shall oppose or seek to challenge any claim by the other First-Lien
Collateral Agent or any First-Lien Creditor for allowance in any Insolvency or
Liquidation Proceeding of First-Lien Obligations consisting of post-petition
interest, fees or expenses.
          (b) Without limiting the foregoing, it is the intention of the parties
hereto that (and to the maximum extent permitted by law the parties hereto agree
that) the First-Lien Obligations (and the security therefor) constitute a
separate and distinct class (and separate and distinct claims) from the
Second-Lien Obligations (and the security therefor) for the purposes of lien
priority and any Insolvency or Liquidation Proceeding.
          6.7 Waiver. The Second-Lien Collateral Agent, for itself and on behalf
of the other Second-Lien Creditors, waives any claim it may hereafter have
against any First-Lien Creditor arising out of the election by any First-Lien
Creditor of the application to the claims of any First-Lien Creditor of
Section 1111(b)(2) of the Bankruptcy Code, and/or out of any Cash Collateral or
Post-Petition Financing arrangement or out of any grant of a security interest
in connection with the Collateral in any Insolvency or Liquidation Proceeding.
          6.8 Limitations. So long as the Discharge of First-Lien Obligations
has not occurred, without the express written consent of the First-Lien
Collateral Agent, none of the Second-Lien Creditors shall (or shall join with or
support any third party making, opposing, objecting or contesting, as the case
may be), in any Insolvency or Liquidation Proceeding



--------------------------------------------------------------------------------



 



Page 22

involving any Grantor, (i) make an election for application to its claims of
Section 1111(b)(2) of the Bankruptcy Code, (ii) oppose, object to or contest the
determination of the extent of any Liens held by any of the First-Lien Creditors
or the value of any claims of First-Lien Creditors under Section 506(a) of the
Bankruptcy Code or (iii) oppose, object to or contest the payment to the
First-Lien Creditors of interest, fees or expenses under Section 506(b) of the
Bankruptcy Code.
          SECTION 7. Reliance; Waivers; Etc.
          7.1 Reliance. Other than any reliance on the terms of this Agreement,
the First-Lien Collateral Agent, on behalf of itself and the First-Lien
Creditors under the First-Lien Credit Documents, acknowledges that it and the
other First-Lien Creditors have, independently and without reliance on the
Second-Lien Collateral Agent or any other Second-Lien Creditors, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into such First-Lien Documents and be bound by
the terms of this Agreement and they will continue to make their own credit
decision in taking or not taking any action under any First-Lien Document or
this Agreement. The Second-Lien Collateral Agent, on behalf of itself and the
other Second-Lien Creditors, acknowledges that it and the Second-Lien Creditors
have, independently and without reliance on the First-Lien Collateral Agent or
any First-Lien Creditor, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into each of
the Second-Lien Credit Documents and be bound by the terms of this Agreement and
they will continue to make their own credit decision in taking or not taking any
action under the Second-Lien Credit Documents or this Agreement.
          7.2 No Warranties or Liability. The First-Lien Collateral Agent, on
behalf of itself and the First-Lien Creditors under the First-Lien Documents,
acknowledges and agrees that each of the Second-Lien Collateral Agent and the
other Second-Lien Creditors have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Second-Lien Credit
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. The Second-Lien Creditors will be entitled to manage and
supervise their respective loans and extensions of credit under the Second-Lien
Credit Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The Second-Lien Collateral Agent, on behalf of
itself and the Second-Lien Creditors, acknowledges and agrees that each of the
First-Lien Collateral Agent and the First-Lien Creditors have made no express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
First-Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. The First-Lien Creditors will be entitled to
manage and supervise their respective loans and extensions of credit under their
respective First-Lien Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. The Second-Lien
Collateral Agent and the other Second-Lien Creditors shall have no duty to the
First-Lien Collateral Agent or any of the other First-Lien Creditors, and the
First-Lien Collateral Agent and the other First-Lien Creditors shall have no
duty to the Second-Lien Collateral Agent or any of the other Second-Lien
Creditors, to act or refrain from acting in a manner which allows, or results
in, the occurrence or continuance of an event of default or default under any
agreements with Holdings, the Borrower or any other



--------------------------------------------------------------------------------



 



Page 23

Grantor (including under the First-Lien Documents and the Second-Lien Credit
Documents), regardless of any knowledge thereof which they may have or be
charged with.
          7.3 No Waiver of Lien Priorities.
          (a) No right of the First-Lien Creditors, the First-Lien Collateral
Agent or any of them to enforce any provision of this Agreement or any
First-Lien Document shall at any time in any way be prejudiced or impaired by
any act or failure to act on the part of Holdings, the Borrower or any other
Grantor or by any act or failure to act by any First-Lien Creditor or the
First-Lien Collateral Agent, or by any noncompliance by any Person with the
terms, provisions and covenants of this Agreement, any of the First-Lien
Documents or any of the Second-Lien Credit Documents, regardless of any
knowledge thereof which the First-Lien Collateral Agent or the First-Lien
Creditors, or any of them, may have or be otherwise charged with.
          (b) Without in any way limiting the generality of the foregoing
paragraph (but subject to the rights of the Borrower and the other Grantors
under the First-Lien Documents), the First-Lien Creditors, the First-Lien
Collateral Agent and any of them may, at any time and from time to time in
accordance with the First-Lien Documents and/or applicable law, without the
consent of, or notice to, the Second-Lien Collateral Agent or any other
Second-Lien Creditor, without incurring any liabilities to the Second-Lien
Collateral Agent or any other Second-Lien Creditor and without impairing or
releasing the Lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy of the Second-Lien
Collateral Agent or any Second-Lien Creditors is affected, impaired or
extinguished thereby) do any one or more of the following:
          (i) make loans and advances to any Grantor or issue, guaranty or
obtain letters of credit for account of any Grantor or otherwise extend credit
to any Grantor, in any amount and on any terms, whether pursuant to a commitment
or as a discretionary advance and whether or not any default or event of default
or failure of condition is then continuing;
          (ii) change the manner, place or terms of payment or change or extend
the time of payment of, or amend, renew, exchange, increase or alter, the terms
of any of the First-Lien Obligations or any Lien on any First-Lien Collateral or
guaranty thereof or any liability of the Borrower or any other Grantor, or any
liability incurred directly or indirectly in respect thereof (including any
increase in or extension of the First-Lien Obligations, without any restriction
as to the amount, tenor or terms of any such increase or extension) or otherwise
amend, renew, exchange, extend, modify or supplement in any manner any Liens
held by the First-Lien Collateral Agent or any of the First-Lien Creditors, the
First-Lien Obligations or any of the First-Lien Documents;
          (iii) sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the First-Lien
Collateral or any liability of the Borrower or any other Grantor to the
First-Lien Creditors or the First-Lien Collateral Agent, or any liability
incurred directly or indirectly in respect thereof;



--------------------------------------------------------------------------------



 



Page 24

          (iv) settle or compromise any First-Lien Obligation or any other
liability of the Borrower or any other Grantor or any security therefor or any
liability incurred directly or indirectly in respect thereof and apply any sums
by whomsoever paid and however realized to any liability (including the
First-Lien Obligations) in any manner or order;
          (v) exercise or delay in or refrain from exercising any right or
remedy against the Borrower or any other Grantor or any other Person or with
respect to any security, elect any remedy and otherwise deal freely with the
Borrower, any other Grantor or any First-Lien Collateral and any security and
any guarantor or any liability of the Borrower or any other Grantor to the
First-Lien Creditors or any liability incurred directly or indirectly in respect
thereof; and
          (vi) release or discharge any First-Lien Obligation or any guaranty
thereof or any agreement or obligation of any Grantor or any other Person or
entity with respect thereto.
          (c) The Second-Lien Collateral Agent, on behalf of itself and the
Second-Lien Creditors, and each other Second-Lien Creditor (by its acceptance of
the benefits of the Second-Lien Credit Documents), agrees not to assert and
hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling, appraisal, valuation or other similar right that may otherwise be
available under applicable law with respect to the Collateral or any other
similar rights a junior secured creditor may have under applicable law.
          7.4 Waiver of Liability; Indemnity.
          (a) The Second-Lien Collateral Agent, on behalf of itself and the
Second-Lien Creditors, also agrees that the First-Lien Creditors and the
First-Lien Collateral Agent shall have no liability to the Second-Lien
Collateral Agent or any other Second-Lien Creditors, and the Second-Lien
Collateral Agent, on behalf of itself and the Second-Lien Creditors, hereby
waives any claim against any First-Lien Creditor or the First-Lien Collateral
Agent, arising out of any and all actions which the First-Lien Creditors or the
First-Lien Collateral Agent may take or permit or omit to take with respect to:
(i) the First-Lien Documents (including, without limitation, any failure to
perfect or obtain perfected security interests in the First-Lien Collateral),
(ii) the collection of the First-Lien Obligations or (iii) the foreclosure upon,
or sale, liquidation or other disposition of, any First-Lien Collateral. The
Second-Lien Collateral Agent, on behalf of itself and the Second-Lien Creditors,
agrees that the First-Lien Creditors and the First-Lien Collateral Agent have no
duty, express or implied, fiduciary or otherwise, to them in respect of the
maintenance or preservation of the First-Lien Collateral, the First-Lien
Obligations or otherwise. Neither the First-Lien Collateral Agent nor any other
First-Lien Creditor nor any of their respective directors, officers, employees
or agents will be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so, or will be under any obligation to
sell or otherwise dispose of any Collateral upon the request of the or any other
Grantor or upon the request of the Second-Lien Collateral Agent, any other
holder of Second-Lien Obligations or any other Person or to take any other
action whatsoever with regard to the Collateral or any part thereof. Without
limiting the foregoing, each Second-Lien Creditor by



--------------------------------------------------------------------------------



 



Page 25

accepting the benefits of the Second-Lien Security Documents agrees that neither
the First-Lien Collateral Agent nor any other First-Lien Creditor (in directing
the Collateral Agent to take any action with respect to the Collateral) shall
have any duty or obligation to realize first upon any type of Collateral or to
sell, dispose of or otherwise liquidate all or any portion of the Collateral in
any manner, including as a result of the application of the principles of
marshaling or otherwise, that would maximize the return to any class of
Creditors holding Obligations of any type (whether First-Lien Obligations or
Second-Lien Obligations), notwithstanding that the order and timing of any such
realization, sale, disposition or liquidation may affect the amount of proceeds
actually received by such class of Creditors from such realization, sale,
disposition or liquidation.
          (b) With respect to its share of the Obligations, Deutsche Bank AG New
York Branch (“DBNY”) shall have and may exercise the same rights and powers
hereunder as, and shall be subject to the same obligations and liabilities as
and to the extent set forth herein for, any other Creditor, all as if DBNY were
not the First-Lien Collateral Agent or the Second-Lien Collateral Agent. The
term “Creditors” or any similar term shall, unless the context clearly otherwise
indicates, include DBNY in its individual capacity as a Creditor. DBNY and its
affiliates may lend money to, and generally engage in any kind of business with,
the Grantors or any of their Affiliates as if DBNY were not acting as the
First-Lien Collateral Agent or Second- Lien Collateral Agent and without any
duty to account therefor to any other Creditor.
          7.5 Obligations Unconditional. All rights, interests, agreements and
obligations of the First-Lien Collateral Agent and the other First-Lien
Creditors and the Second-Lien Collateral Agent and the other Second-Lien
Creditors, respectively, hereunder (including the Lien priorities established
hereby) shall remain in full force and effect irrespective of:
          (a) any lack of validity or enforceability of any First-Lien Credit
Document or any Second-Lien Document;
          (b) any change in the time, manner or place of payment of, or in any
other terms of, all or any of the First-Lien Obligations or Second-Lien
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of any First-Lien Document or any Second-Lien Document;
          (c) any exchange of any security interest in any Collateral or any
other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the First-Lien
Obligations or Second-Lien Obligations or any guarantee thereof;
          (d) the commencement of any Insolvency or Liquidation Proceeding in
respect of the Borrower or any other Grantor; or
          (e) any other circumstances which otherwise might constitute a defense
(other than the defense of payment in full) available to, or a discharge of, the
Borrower or any other Grantor in respect of the First-Lien Obligations, or of



--------------------------------------------------------------------------------



 



Page 26

the Second-Lien Collateral Agent or any Second-Lien Creditor in respect of this
Agreement.
          SECTION 8. Miscellaneous.
          8.1 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of the First-Lien Documents or the Second-Lien
Credit Documents relating to priority of security interests, lien subordination
or the application of proceeds of Collateral, the provisions of this Agreement
shall govern and control.
          8.2 Effectiveness; Continuing Nature of this Agreement; Severability.
This Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the First-Lien
Creditors may continue, at any time and without notice to the Second-Lien
Collateral Agent or any other Second-Lien Creditor, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Borrower
or any other Grantor constituting First-Lien Obligations in reliance hereon. The
Second-Lien Collateral Agent, on behalf of itself and the Second-Lien Creditors,
hereby waives any right it may have under applicable law to revoke this
Agreement or any of the provisions of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. Without limiting the generality of the
foregoing, this Agreement is intended to constitute and shall be deemed to
constitute a “subordination agreement” with respect to Collateral within the
meaning of Section 510(a) of the Bankruptcy Code and is intended to be and shall
be interpreted to be enforceable to the maximum extent permitted pursuant to
applicable nonbankruptcy law. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. All references to the Borrower or any other Grantor shall
include the Borrower or such Grantor as debtor and debtor-in-possession and any
receiver or trustee for the Borrower or any other Grantor (as the case may be)
in any Insolvency or Liquidation Proceeding. This Agreement shall terminate and
be of no further force and effect, (i) with respect to the Second-Lien
Collateral Agent, the other Second-Lien Creditors and the Second-Lien
Obligations, upon the date of the Discharge of Second-Lien Obligations and
(ii) with respect to the First-Lien Collateral Agent, the other First-Lien
Creditors and the First-Lien Obligations, the date of the Discharge of
First-Lien Obligations, subject to the rights of the First-Lien Creditors under
Section 6.5.
          8.3 Amendments; Waivers. No amendment, modification or waiver of any
of the provisions of this Agreement by the Second-Lien Collateral Agent or the
First-Lien Collateral Agent shall be made unless the same shall be in writing
signed on behalf of each party hereto; provided that (x) the First-Lien
Collateral Agent (at the direction of the Required First-Lien Creditors) may,
without the written consent of any other Creditor, agree to modifications of
this Agreement for the purpose of securing additional extensions of credit
(including pursuant to the Credit Agreement or any Refinancing or extension
thereof) and adding new creditors as “First-Lien Creditors” and “Creditors”
hereunder, so long as such extensions (and resulting additions) do not otherwise
give rise to a violation of the express terms of the Credit Agreement or this
Agreement and (y) additional Grantors may execute and deliver acknowledgements
of the terms hereof in accordance with the provisions of Section 8.18 of this
Agreement. Each waiver



--------------------------------------------------------------------------------



 



Page 27

of the terms of this Agreement, if any, shall be a waiver only with respect to
the specific instance involved and shall not impair the rights of the parties
making such waiver or the obligations of the other parties to such party in any
other respect or at any other time. Notwithstanding the foregoing, no Grantor
shall have any right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement except to the extent its rights,
interests, liabilities or privileges are directly affected.
          8.4 Information Concerning Financial Condition of Holdings and its
Subsidiaries. The First-Lien Collateral Agent and the First-Lien Creditors, on
the one hand, and the Second-Lien Collateral Agent and the other Second-Lien
Creditors, on the other hand, shall each be responsible for keeping themselves
informed of (a) the financial condition of Holdings and its Subsidiaries and all
endorsers and/or guarantors of the First-Lien Obligations or the Second-Lien
Obligations and (b) all other circumstances bearing upon the risk of nonpayment
of the First-Lien Obligations or the Second-Lien Obligations. The First-Lien
Collateral Agent and the other First-Lien Creditors shall have no duty to advise
the Second-Lien Collateral Agent or any other Second-Lien Creditor of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event the First-Lien Collateral Agent or any
of the other First-Lien Creditors, in its or their sole discretion, undertakes
at any time or from time to time to provide any such information to the
Second-Lien Collateral Agent or any other Second-Lien Creditor, it or they shall
be under no obligation (w) to make, and the First-Lien Collateral Agent and the
other First-Lien Creditors shall not make, any express or implied representation
or warranty, including with respect to the accuracy, completeness, truthfulness
or validity of any such information so provided, (x) to provide any additional
information or to provide any such information on any subsequent occasion,
(y) to undertake any investigation or (z) to disclose any information which,
pursuant to accepted or reasonable commercial finance practices, such party
wishes to maintain confidential or is otherwise required to maintain
confidential.
          8.5 Subrogation. Subject to the Discharge of First-Lien Obligations,
with respect to the value of any payments or distributions in cash, property or
other assets that the Second-Lien Creditors or Second-Lien Collateral Agent pay
over to the First-Lien Collateral Agent or any of the other First-Lien Creditors
under the terms of this Agreement, the Second-Lien Creditors and the Second-Lien
Collateral Agent shall be subrogated to the rights of the First-Lien Collateral
Agent and such other First-Lien Creditors; provided that, the Second-Lien
Collateral Agent, on behalf of itself and the Second-Lien Creditors, hereby
agrees not to assert or enforce all such rights of subrogation it may acquire as
a result of any payment hereunder until the Discharge of First-Lien Obligations
has occurred. Each of Holdings, the Borrower and each other Grantor acknowledges
that, the value of any payments or distributions in cash, property or other
assets received by the Second-Lien Collateral Agent or the other Second-Lien
Creditors and paid over to the First-Lien Collateral Agent or the other
First-Lien Creditors pursuant to, and applied in accordance with, this
Agreement, shall not relieve or reduce any of the Obligations owed by the
Borrower or any other Grantor under the Second-Lien Credit Documents.
          8.6 Application of Payments. All payments constituting proceeds of
Collateral received by the First-Lien Collateral Agent or the other First-Lien
Creditors may be applied, reversed and reapplied, in whole or in part, to such
part of the First-Lien Obligations as the First-Lien Creditors, in their sole
discretion, deem appropriate.



--------------------------------------------------------------------------------



 



Page 28

          8.7 SUBMISSION TO JURISDICTION; WAIVERS. (a) THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK OR THE UNITED STATES OF AMERICA SITTING IN THE
CITY OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
          (b) THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH EACH MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN SECTION 8.7(a) HEREOF.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
          (c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE FIRST-LIEN
DOCUMENTS AND THE SECOND-LIEN CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          8.8 Notices. All notices to the Second-Lien Creditors and the
First-Lien Creditors permitted or required under this Agreement may be sent to
the Second-Lien Collateral Agent and the First-Lien Collateral Agent,
respectively. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, electronically mailed or sent by courier service or
U.S. mail and shall be deemed to have been given on the date of receipt if
delivered by hand or overnight courier service, upon receipt of electronic mail
or sent by fax or on the date four Business Days after dispatch by certified or
registered mail if mailed, in each case, delivered,



--------------------------------------------------------------------------------



 



Page 29

sent or mailed (properly addressed) to such party. For the purposes hereof, the
addresses of the parties hereto shall be as set forth below each party’s name on
the signature pages hereto, or, as to each party, at such other address as may
be designated by such party in a written notice to all of the other parties.
          8.9 Further Assurances. Each of the First-Lien Collateral Agent, on
behalf of itself and the First-Lien Creditors under the First-Lien Documents,
the Second-Lien Collateral Agent, on behalf of itself and the Second-Lien
Creditors, Holdings, the Borrower and each Grantor, agrees that each of them
shall take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the First-Lien
Collateral Agent or the Second-Lien Collateral Agent may reasonably request to
effectuate the lien priorities contemplated by this Agreement. Each Second-Lien
Creditor, by its acceptance of the benefits of the Second-Lien Credit Documents,
agrees to be bound by the agreements herein made by it and the Second-Lien
Collateral Agent, on its behalf.
          8.10 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES.
          8.11 Binding on Successors and Assigns. This Agreement shall be
binding upon First-Lien Collateral Agent, the other First-Lien Creditors, the
Second-Lien Collateral Agent, the other Second-Lien Creditors and their
respective successors and assigns.
          8.12 Specific Performance. Each of the First-Lien Collateral Agent and
the Second-Lien Collateral Agent may demand specific performance of this
Agreement. Each of the First-Lien Collateral Agent, on behalf of itself and the
First-Lien Creditors under the First-Lien Documents, and the Second-Lien
Collateral Agent, on behalf of itself and the Second-Lien Creditors, hereby
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense which might be asserted to bar the remedy of specific performance
in any action which may be brought by the First-Lien Collateral Agent or the
Second-Lien Collateral Agent, as the case may be.
          8.13 Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
          8.14 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy or by electronic mail (by .pdf or .tif file) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other
document or instrument, as applicable.
          8.15 Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly



--------------------------------------------------------------------------------



 



Page 30

authorized to execute this Agreement. Each Second-Lien Creditor, by its
acceptance of the benefits of the Second-Lien Credit Documents, agrees to be
bound by the agreements made herein.
          8.16 No Third Party Beneficiaries; Effect of Agreement. This Agreement
and the rights and benefits hereof shall inure to the benefit of each of the
parties hereto and its respective successors and assigns and shall inure to the
benefit of each of the First-Lien Creditors and the Second-Lien Creditors. No
other Person shall have or be entitled to assert rights or benefits hereunder.
Nothing in this Agreement shall impair, as between each of the Grantors and the
First-Lien Collateral Agent and the First-Lien Creditors, on the one hand, and
each of the Grantors and the Second-Lien Collateral and the Second-Lien
Creditors, on the other hand, the obligations of each Grantor to pay principal,
interest, fees and other amounts as provided in the First-Lien Documents and the
Second-Lien Credit Documents, respectively.
          8.17 Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First-Lien Creditors on the one hand and the Second-Lien
Creditors on the other hand. None of the Borrower, any other Grantor or any
other creditor thereof shall have any rights hereunder. Nothing in this
Agreement is intended to or shall impair the obligations of the Borrower or any
other Grantor, which are absolute and unconditional, to pay the First-Lien
Obligations and the Second-Lien Obligations as and when the same shall become
due and payable in accordance with their terms. This Agreement is one of lien
subordination only; and not of payment subordination.
          8.18 Grantors; Additional Grantors. Each Grantor executing an
acknowledgement to this Agreement hereby covenants and agrees to cause each
Subsidiary of Holdings which becomes a Subsidiary Guarantor after the date
hereof to contemporaneously execute and deliver to the First-Lien Collateral
Agent an acknowledgement of the provisions of Sections 2.1, 2.3, 2.4, 5.3(a),
8.5, 8.9, 8.17 and this Section 8.18, in form and substance reasonably
satisfactory to the First-Lien Collateral Agent. The parties hereto further
agree that, notwithstanding any failure to take the actions required by the
immediately preceding sentence, each Person which becomes a Subsidiary Guarantor
at any time (and any security granted by any such Person) shall be subject to
the provisions of Sections 2.1, 2.3, 2.4, 5.3(a), 8.5, 8.9, 8.17 and this
Section 8.18, as fully as if the same had complied with the requirements of the
immediately preceding sentence.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this
Intercreditor Agreement as of the date first written above.

                          First-Lien Collateral Agent    
 
                Notice Address:       DEUTSCHE BANK AG NEW YORK            
BRANCH,     60 Wall Street
New York, NY 10005       in its capacity as First-Lien Collateral Agent

   
Telephone: (212) 250-6133
      By:        
Telecopier: (212) 797-5690
         
 
Name:    
Attention: Paul O’Leary
          Title:    
 
               
 
      By:        
 
               
 
          Name:    
 
          Title:             Second-Lien Collateral Agent    
 
                Notice Address:       DEUTSCHE BANK AG NEW YORK
BRANCH,     60 Wall Street       in its capacity as Second-Lien Collateral    
New York, NY 10005       Agent    
Telephone: (212) 250-6133
               
Telecopier: (212) 797-5690
      By:        
 
               
Attention: Paul O’Leary
          Name:    
 
          Title:    
 
               
 
      By:        
 
               
 
          Name:    
 
          Title:    



--------------------------------------------------------------------------------



 



 

Solely for the purposes of acknowledging the agreements of the Agents set forth
in Sections 2.1, 2.3, 2.4, 5.3(a), 8.5, 8.9, 8.17 and 8.18 of this Agreement:

                  WINDY CITY INVESTMENTS, INC.    
 
           
Notice Address:


  By:        
 
     
 
Name:    
333 W. Wacker Drive
      Title:    
Chicago, IL 60606
           
Attention: General Counsel & Principal
Financial Officer
           
Telephone: (312) 917-7700
           
Telecopier: (312) 917-7952
           
Electronic Mail:
           
John.MacCarthy@nuveen.com,
           
Glenn.Richter@nuveen.com
                NUVEEN INVESTMENTS, INC. f/k/a
WINDY CITY ACQUISITION CORP.    
 
           
Notice Address:


           
333 W. Wacker Drive
Chicago, IL 60606
Attention: General Counsel & Principal
Financial Officer
Telephone: (312) 917-7700
Telecopier: (312) 917-7952
Electronic Mail:
John.MacCarthy@nuveen.com,
Glenn.Richter@nuveen.com
  By:  

 
Name:
Title:  

 